Exhibit 10.9.4

EXECUTION COPY

AMENDMENT AND RESTATEMENT AGREEMENT

AMENDMENT AND RESTATEMENT AGREEMENT, dated as of July 30, 2014 (this
“Amendment”), to the Existing Credit Agreement (as defined below) among the
Borrowers (as defined below), the other Loan Parties, the Administrative Agent
(as defined below), the Collateral Agent (as defined below) and the Lenders (as
defined below).

RECITALS

WHEREAS, pursuant to the Credit Agreement dated as of June 21, 2012 (as amended
by that certain First Amendment to Credit Agreement dated as of April 4, 2013,
and as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”), among Gogo
Intermediate Holdings LLC (“Holdings”), Aircell Business Aviation Services LLC
(“BA”), Gogo LLC (“CA” and, together with Holdings and BA, the “Borrowers”), the
several banks, other financial institutions or entities from time to time
parties thereto immediately prior to the Restatement Effective Date (the
“Tranche B-1 Lenders”) and Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent (in such capacity, the “Collateral Agent”) for the Tranche B-1
Lenders, the Tranche B-1 Lenders have made certain loans and other extensions of
credit to the Borrowers prior to the Restatement Effective Date;

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated in the form of the Amended and Restated Credit Agreement
attached hereto as Exhibit A (the “Amended and Restated Credit Agreement”) so as
to, among other things, provide for a new tranche of term loans thereunder made
available by the several banks, other financial institutions or entities
described as “Tranche B-2 Lenders” on Schedule A hereto (the “Tranche B-2
Lenders” and, together with the Tranche B-1 Lenders, the “Lenders”) in an
aggregate principal amount of $75,000,000 (the “Tranche B-2 Loans”) having the
terms set forth in the Amended and Restated Credit Agreement;

WHEREAS, the Borrowers have requested that the Lenders consent to certain
amendments to the Existing Credit Agreement; and

WHEREAS, (i) the Tranche B-1 Lenders party hereto, constituting all “Lenders”
under the Existing Credit Agreement immediately prior to the Restatement
Effective Date, are willing to approve the amendment requests described herein
and (ii) the Tranche B-2 Lenders are willing to make the Tranche B-2 Loans to
the Borrowers on the Restatement Effective Date, in each case on the terms and
subject to the conditions of this Amendment;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION I. Defined terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended and Restated Credit
Agreement.

SECTION II. Amendment and Restatement of the Existing Credit Agreement.

2.1 Amendment and Restatement of Existing Credit Agreement. The Borrowers, the
other Loan Parties, the Tranche B-1 Lenders, the Tranche B-2 Lenders and the
Administrative Agent agree that on the Restatement Effective Date, the Existing
Credit Agreement shall hereby be amended and restated in the form of the Amended
and Restated Credit Agreement attached hereto as Exhibit A.



--------------------------------------------------------------------------------

2.2 Amendment and Restatement of Exhibits. The Borrowers, the other Loan
Parties, the Lenders, the Administrative Agent and the Collateral Agent agree
that Exhibits K through R attached hereto as Exhibit B shall be appended to the
Amended and Restated Credit Agreement. The Borrowers, the other Loan Parties,
the Lenders, the Administrative Agent and the Collateral Agent agree that
Exhibits A, E and I of the Existing Credit Agreement are hereby amended and
restated as Exhibits A, E-1, E-2 and I to the Amended and Restated Credit
Agreement in the form attached hereto as Exhibit C.

2.3 Schedules. Schedules 1.1(b), 5.9, 5.19(a) and 5.23(b) to the Existing Credit
Agreement and Schedules 1, 2, 3, 4, 6 and 7 to the Guarantee and Collateral
Agreement are hereby amended and restated in the form attached hereto as Exhibit
D. Schedule 7.13(b) to the Existing Credit Agreement is hereby deleted and of no
further force and effect. Schedule 7.13(a) is hereby added to the Amended and
Restated Credit Agreement in the form attached hereto on Exhibit D. The other
Schedules to the Existing Credit Agreement and the Guarantee and Collateral
Agreement are not being amended and remain in full force and effect.

2.4 Certain Waivers. The Lenders, the Administrative Agent and the Collateral
Agent hereby waive the Defaults and Events of Default arising from the
Borrowers’ failure to have complied with Section 7.9 of the Existing Credit
Agreement, as more specifically set forth in Exhibit E attached hereto.

SECTION III. Conditions to Effectiveness of the Amendment. The effectiveness of
this Amendment is subject to the satisfaction of the following conditions (the
“Restatement Effective Date”):

3.1 Execution. This Amendment shall have been duly executed and delivered by the
Borrowers, the other Loan Parties, the Administrative Agent, the Collateral
Agent and the Lenders.

3.2 Borrowing Request. The Administrative Agent shall have received a notice of
borrowing at least one Business Day prior to the Restatement Effective Date with
respect to the Tranche B-2 Loans to be made on the Restatement Effective Date
satisfying the requirements of Sections 2.1 and 2.2 of the Amended and Restated
Credit Agreement.

3.3 Legal Opinions. The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent and the Lenders (A) the executed legal opinion of
Debevoise & Plimpton LLP, special counsel to the Loan Parties, (B) the executed
legal opinion of Sidley Austin LLP, special Delaware counsel to the Loan
Parties, and (C) the executed legal opinion of Hogan Lovells US LLP, special FCC
counsel to the Loan Parties, in each case (i) dated the Restatement Effective
Date, (ii) addressed to the Administrative Agent, the Collateral Agent and the
Lenders, (iii) covering such matters relating to this Amendment, the Loan
Documents, and the Transactions as the Administrative Agent shall reasonably
request, and (iv) in form and substance reasonably satisfactory to the
Administrative Agent. The Borrowers hereby request such counsel to deliver such
opinions.

 

- 2 -



--------------------------------------------------------------------------------

3.4 Corporate Documents. The Administrative Agent shall have received (i) a copy
of the certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State, or appropriate authority, of the state of its organization,
and a certificate as to the good standing or status of each Loan Party as of a
recent date, from such Secretary of State, (ii) a certificate of the Secretary
or Assistant Secretary of each Loan Party dated the Restatement Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating agreement of such Loan Party as in effect on the
Restatement Effective Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors or
manager, as applicable, of such Loan Party authorizing the execution, delivery
and performance of this Amendment and, in the case of the Borrowers, the
borrowings of the Tranche B-2 Loans, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or other constitutive documents of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing or status furnished pursuant to clause
(i) above, and (D) as to the incumbency and specimen signature of each officer
executing this Amendment or any other document delivered in connection herewith
on behalf of such Loan Party, and (iii) a certificate of another officer as to
the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.

3.5 Restatement Effective Date Certificate; Solvency Certificate. The
Administrative Agent shall have received a certificate, dated the Restatement
Effective Date and signed by a Responsible Officer of the Borrowers, confirming
compliance with the conditions set forth in Sections 3.8, 3.9 and 3.10 of this
Amendment. The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit I, dated the Restatement Effective Date and
signed by the chief financial officer of Holdings certifying that, the Borrowers
and their Subsidiaries, taken as a whole, are and after giving effect to the
Transactions and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith, will be Solvent.

3.6 Engagement Fees. The Borrowers shall have paid to Morgan Stanley Senior
Funding, Inc., in immediately available funds, the fees payable pursuant to the
first paragraph of Section 2 of that certain Engagement Letter among the
Borrowers and Morgan Stanley Senior Funding, Inc. relating to this Amendment.

3.7 Costs and Expenses. The Borrowers shall have paid all fees required to be
paid in accordance with Section VI of this Amendment.

3.8 Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents, as amended by this
Amendment, shall be true and correct in all material respects (or in all
respects if qualified by materiality or “Material Adverse Effect”) on and as of
the Restatement Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or in all respects if qualified by materiality or “Material Adverse
Effect”) as of such earlier date.

 

- 3 -



--------------------------------------------------------------------------------

3.9 No Default. No Default or Event of Default shall have occurred and be
continuing on the Restatement Effective Date or after giving effect to the
extensions of credit requested to be made on such date.

3.10 Approvals. (i) All governmental, shareholder and third party approvals
necessary in connection with the Transactions shall have been obtained and be in
full force and effect and (ii) no Requirement of Law shall be applicable to any
Group Member that restrains, prevents or imposes conditions upon the
Transactions or the Loan Documents.

3.11 Patriot Act. The Administrative Agent and the Tranche B-2 Lenders shall
have received at least three Business Days prior to the Restatement Effective
Date all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, as reasonably requested at
least five Business Days prior to the Restatement Effective Date by the
Administrative Agent and the Lenders.

SECTION IV. Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, to induce the Tranche B-1 Lenders to consent to
amend the Existing Credit Agreement in the manner provided herein and to induce
the Tranche B-2 Lenders to make Tranche B-2 Loans on the Restatement Effective
Date, Holdings, the other Borrowers and the Loan Parties hereby represent and
warrant to the Administrative Agent, the Collateral Agent and the Lenders that,
as of the date hereof:

4.1 No Legal Bar. The execution, delivery and performance of this Amendment, the
borrowings of the Loans made by the Tranche B-2 Lenders and the use of the
proceeds thereof will not (i) violate (A) the Organizational Documents of any
Group Member, (B) any Requirement of Law or any Governmental Authorization of or
applicable to any Group Member in any respect that could reasonably be expected
to have a Material Adverse Effect or (C) any material Contractual Obligation of
any Group Member and (ii) result in, or require, the creation or imposition of
any Lien (other than the Liens created by the Security Documents and other than
Liens under Section 8.3 of the Credit Agreement to the extent such Liens do not
have priority over the Liens created by the Security Documents) on any of their
respective properties or revenues pursuant to its Organizational Documents, any
Requirement of Law, any Governmental Authorization or any such material
Contractual Obligation.

4.3 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform this Amendment
and, in the case of the Borrowers, to obtain extensions of credit hereunder and
under the Amended and Restated Credit Agreement. Each Loan Party has taken all
necessary organizational and other action to authorize the execution, delivery
and performance of this Amendment and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this Amendment
and the Amended and Restated Credit Agreement. This Amendment has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Amendment constitutes a legal, valid and binding obligation of each Loan Party
party hereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

- 4 -



--------------------------------------------------------------------------------

4.4 No Default. After giving effect to the waiver set forth in Section 2.4 of
this Amendment, no Default or Event of Default has occurred and is continuing.

4.5 Incorporation of Representations and Warranties from Amended and Restated
Credit Agreement. The representations and warranties of the Loan Parties
contained in the Loan Documents, as amended by the Amendment, are true and
correct in all material respects (or in all respects if qualified by materiality
or “Material Adverse Effect”) on and as of the Restatement Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects (or in all respects if qualified by materiality
or “Material Adverse Effect”) as of such earlier date.

SECTION V. Effects on Loan Documents.

5.1 Except as specifically amended herein, all Loan Documents shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

5.2 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender, the
Administrative Agent or the Collateral Agent under any of the Loan Documents,
nor constitute a waiver of any provision of the Loan Documents or in any way
limit, impair or otherwise affect the rights and remedies of the Administrative
Agent, the Collateral Agent or the Lenders under the Loan Documents.

5.3 The Borrowers and the other parties hereto acknowledge and agree that, on
and after the Restatement Effective Date, this Amendment, shall constitute a
Loan Document for all purposes of the Amended and Restated Credit Agreement and
the other Loan Documents.

5.4 On and after the Restatement Effective Date, each reference in the Amended
and Restated Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended and Restated Credit Agreement, and this
Amendment and the Amended and Restated Credit Agreement shall be read together
and construed as a single instrument.

5.5 Nothing herein shall be deemed to entitle any Loan Party to a further
consent to, or a further waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Amended and Restated Credit Agreement or any other Loan Document in similar or
different circumstances

SECTION VI. Expenses. The Borrowers agree to pay all reasonable and documented
out-of-pocket expenses incurred by the Agents in connection with this Amendment
and any other documents prepared in connection herewith, in each case to the
extent required by Section 11.5 of the Amended and Restated Credit Agreement.
The Borrowers hereby confirm that the indemnification provisions set forth in
Section 11.5 of the Amended and Restated Credit Agreement shall apply to this
Amendment and such fees, charges or liabilities (as more fully set forth therein
as applicable) which may arise herefrom or in connection herewith.

 

- 5 -



--------------------------------------------------------------------------------

SECTION VII. Non-Reliance On Agents. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment. Each Lender also
acknowledges that it will, without reliance upon the Agents or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit decisions in taking or not taking
action under or based upon this Amendment, the Amended and Restated Credit
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

SECTION VIII. APPLICABLE LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

SECTION IX. Miscellaneous.

9.1 Successors and Assigns. This Amendment is binding and enforceable as of the
date hereof against each party hereto and its successors and permitted assigns
and may not be amended nor may any provision hereof be waived except in
accordance with Section 11.1 of the Amended and Restated Credit Agreement.

9.2 Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic transmission (e.g., “.pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart hereof.

9.3 Severability. In the event any one or more of the provisions contained in
this Amendment should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

9.4 Reaffirmation of Obligations. Each Loan Party (i) has incurred or guaranteed
the Obligations and all of its Obligations shall remain in full force and effect
on a continuous basis after giving effect to this Amendment and are hereby
ratified and reaffirmed, (ii) acknowledges and agrees that nothing in this
Amendment shall constitute a novation or termination of such Obligations, and
(iii) has created Liens and security interests in favor of the Collateral Agent
on the Collateral to secure the Obligations. Each Loan Party hereby acknowledges
that it has reviewed the terms and provisions of this Amendment and consents to
this Amendment. Each Loan Party hereby confirms that each Loan Document to which
it is a party or is otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with

 

- 6 -



--------------------------------------------------------------------------------

the Loan Documents, the payment and performance of the Obligations, as the case
may be. Each Loan Party further acknowledges and agrees to the Administrative
Agent, the Collateral Agent and each of the Lenders that it is the parties’
intention that after giving effect to this Amendment, neither the modification
of the Existing Credit Agreement effected pursuant to this Amendment, nor the
execution, delivery, performance or effectiveness of this Amendment (a) impairs
the validity, effectiveness or priority of the Liens granted pursuant to any
Loan Document (as such term is defined in the Existing Credit Agreement), and
such Liens continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred or (b) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

[Remainder of page intentionally left blank.]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

GOGO INTERMEDIATE HOLDINGS LLC By:   /s/ Norman Smagley   Name:   Norman Smagley
  Title:   Executive Vice President and Chief Financial Officer

 

AIRCELL BUSINESS AVIATION SERVICES LLC By:   /s/ Norman Smagley   Name:   Norman
Smagley   Title:   Executive Vice President and Chief Financial Officer

 

GOGO LLC By:   /s/ Norman Smagley   Name:   Norman Smagley   Title:   Executive
Vice President and Chief Financial Officer

 

AC BIDCO LLC By:   /s/ Norman Smagley   Name:   Norman Smagley   Title:  
Executive Vice President and Chief Financial Officer

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Collateral Agent
and a Tranche B-2 Lender By:   /s/ Reagan C. Philipp   Name:   Reagan C. Philipp
  Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

Special Value Opportunities Fund, LLC

Special Value Expansion Fund, LCC

Tennenbaum Opportunities Partners V, LP

Special Value Continuation Partners, LP

TCPC Funding I, LLC

Tennenbaum Senior Loan SPV, LLC

Tennenbaum Senior Loan Fund II, LP

By: Tennenbaum Capital Partners LLC, its Investment Manager By:   /s/ Michael
Leitner   Name:   Michael Leitner   Title:   Managing Partner

Name of Lender:

 

SEI Institutional Managed Trust – High Yield Bond Fund By:   /s/ Stephen Beyers
  Name:   Stephen Beyers   Title:   Vice President/Controller

Name of Lender:

 

SEI Institutional Investments Trust – High Yield Bond Fund By:   /s/ Stephen
Beyers   Name:   Stephen Beyers   Title:   Vice President/Controller

Name of Lender:

 

Intel Corporation Retirement Plans Master Trust By: Guggenheim Partners
Investment Management, LLC as Advisor By:   /s/ Kaitlin Trinh   Name:   Kaitlin
Trinh   Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

United Insurance Company of America By:   /s/ John Boschelli   Name:   John
Boschelli   Title:   Authorized Signatory

Name of Lender:

 

Guggenheim Loan and Bond Fund V, a sub fund of Guggenheim Qualifying Investor
Fund plc By: For and on behalf of BNY Mellon Trust Company (Ireland) Limited
under Power of Attorney By:   /s/ Sabrina Holub   Name:   Sabrina Holub   Title:
  Client Service Manager

Name of Lender:

 

Guggenheim Loan and Bond Fund VI, a sub fund of Guggenheim Qualifying Investor
Fund plc By: For and on behalf of BNY Mellon Trust Company (Ireland) Limited
under Power of Attorney By:   /s/ Sabrina Holub   Name:   Sabrina Holub   Title:
  Client Service Manager

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

Guggenheim U.S. Loan Fund By: Guggenheim U.S. Loan Fund, a sub fund of
Guggenheim Qualifying Investor Fund plc By: For and on behalf of BNY Mellon
Trust Company (Ireland) Limited under Power of Attorney By:   /s/ Sabrina Holub
  Name:   Sabrina Holub   Title:   Client Service Manager

Name of Lender:

 

Guggenheim U.S. Loan Fund II By: Guggenheim U.S. Loan Fund II, a sub fund of
Guggenheim Qualifying Investor Fund plc By: For and on behalf of BNY Mellon
Trust Company (Ireland) Limited under Power of Attorney By:   /s/ Sabrina Holub
  Name:   Sabrina Holub   Title:   Client Service Manager

Name of Lender:

 

Guggenheim U.S. Loan Fund III By: Guggenheim U.S. Loan Fund III, a sub fund of
Guggenheim Qualifying Investor Fund plc By: For and on behalf of BNY Mellon
Trust Company (Ireland) Limited under Power of Attorney By:   /s/ Sabrina Holub
  Name:   Sabrina Holub   Title:   Client Service Manager

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

AbitibiBowater Fixed Income Master Trust Fund By: Guggenheim Partners Investment
Management, LLC as Investment Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin
Trinh   Title:   Managing Director

Name of Lender:

 

Shell Pension Trust By: Guggenheim Partners Investment Management, LLC as
Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:   Managing
Director

Name of Lender:

 

21st Century Fox America, Inc. Master Trust By: Guggenheim Partners Investment
Management, LLC as Advisor By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh  
Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

CLC Leveraged Loan Trust By: Challenger Life Nominees PTY Limited as Trustee By:
Guggenheim Partners Investment Management, LLC as Manager By:   /s/ Kaitlin
Trinh   Name:   Kaitlin Trinh   Title:   Managing Director

Name of Lender:

 

General Dynamics Corporation Group Trust By: Guggenheim Partners Investment
Management, LLC as Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh  
Title:   Managing Director

Name of Lender:

 

Guggenheim Credit Allocation Fund By: Guggenheim Partners Investment Management,
LLC as Sub-Adviser By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:  
Managing Director

Name of Lender:

 

Guggenheim Funds Trust- Guggenheim Floating Rate Strategies Fund By: Guggenheim
Partners Investment Management, LLC By:   /s/ Kaitlin Trinh   Name:   Kaitlin
Trinh   Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

Guggenheim Funds Trust- Guggenheim Macro Opportunities Fund By: Guggenheim
Partners Investment Management, LLC By:   /s/ Kaitlin Trinh   Name:   Kaitlin
Trinh   Title:   Managing Director

Name of Lender:

 

Guggenheim Loan Fund, LLC By: Guggenheim Partners Investment Management, LLC as
Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:   Managing
Director

Name of Lender:

 

Guggenheim Private Debt Fund Note Issuer, LLC By: Guggenheim Partners Investment
Management, LLC as Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh  
Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

Guggenheim Private Debt Master Fund, LLC By: Guggenheim Partners Investment
Management, LLC as Investment Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin
Trinh   Title:   Managing Director

Name of Lender:

 

Guggenheim Strategic Opportunities Fund By: Guggenheim Partners Investment
Management, LLC By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:  
Managing Director

Name of Lender:

 

High-Yield Loan Plus Master Segregated Portfolio By: Guggenheim High-Yield Plus
Master Fund SPC, On behalf of and for the account of the High-Yield Loan Plus
Master Segregated Portfolio By: Guggenheim Partners Investment Management, LLC
as Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:   Managing
Director

Name of Lender:

 

Hempstead CLO LP By: Guggenheim Partners Investment Management, LLC as
Collateral Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:  
Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

IAM National Pension Fund By: Guggenheim Partners Investment Management, LLC as
Adviser By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:   Managing
Director

Name of Lender:

 

Indiana University Health, Inc. By: Guggenheim Partners Investment Management,
LLC, as Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:  
Managing Director

Name of Lender:

 

Master Segregated Portfolio B By: Guggenheim High-Yield Plus Master Fund SPC On
behalf of and for the account of Master Segregated Portfolio B By: Guggenheim
Partners Investment Management, LLC as Manager By:   /s/ Kaitlin Trinh   Name:  
Kaitlin Trinh   Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

Midland National Life Insurance Company By: Guggenheim Partners Investment
Management, LLC By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:  
Managing Director

Name of Lender:

 

NZC Guggenheim Master Fund Limited By: Guggenheim Partners Investment
Management, LLC as Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh  
Title:   Managing Director

Name of Lender:

 

NZGC Funding II LLC By: Guggenheim Partners Investment Management, LLC as
Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:   Managing
Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

Principal Fund, Inc. – Global Diversified Income Fund By: Guggenheim Partners
Investment Management, LLC as Sub-Adviser By:   /s/ Kaitlin Trinh   Name:  
Kaitlin Trinh   Title:   Managing Director

Name of Lender:

 

Renaissance Reinsurance Ltd. By: Guggenheim Partners Investment Management, LLC
as Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:   Managing
Director

Name of Lender:

 

SEI Institutional Managed Trust-Multi Asset Income Fund By: Guggenheim Partners
Investment Management, LLC as Sub-Adviser By:   /s/ Kaitlin Trinh   Name:  
Kaitlin Trinh   Title:   Managing Director

Name of Lender:

 

Shriners Hospitals for Children By: Guggenheim Partners Investment Management,
LLC as Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:  
Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

Stichting PGGM Depositary By: Acting in its capacity as depositary of PGGM High
Yield Bond Fund By: Guggenheim Partners Investment Management, LLC as Manager
By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:   Managing Director

Name of Lender:

 

The AbitibiBowater In. US Master Trust for Defined Benefit Pension Plans By:
Guggenheim Partners Investment Management, LLC as Investment Manager By:   /s/
Kaitlin Trinh   Name:   Kaitlin Trinh   Title:   Managing Director

Name of Lender:

 

Verger Capital Fund LLC By: Guggenheim Partners Investment Management, LLC By:  
/s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:   Managing Director

Name of Lender:

 

Vermont Pension Investment Committee By: Guggenheim Partners Investment
Management, LLC as Contractor By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh  
Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

Wilshire Institutional Master Fund SPC Guggenheim Alpha Segregated Port By:
Guggenheim Partners Investment Management, LLC By:   /s/ Kaitlin Trinh   Name:  
Kaitlin Trinh   Title:   Managing Director

Name of Lender:

 

Zilux Senior Loan Fund By: Guggenheim Partners Investment Management, LLC as
Investment Manager By:   /s/ Kaitlin Trinh   Name:   Kaitlin Trinh   Title:  
Managing Director

Name of Lender:

 

RidgeWorth Funds – Seix Floating Rate High Income Fund By: Seix Investment
Advisors LLC, as Subadviser RideWorth Funds – Total Return Bond Fund By: Seix
Investment Advisors LLC, as Subadviser Seix Multi-Sector Absolute Return Fund
L.P. By: Seix Multi-Sector Absolute Return Fund GP LLC, in its capacity as sole
general partner By: Seix Investment Advisors LLC, its sole memeber By:   /s/
George Goudelias   Name:   George Goudelias   Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Name of Lender:

 

PennantPark Investment Corporation By:   /s/ Arthur H. Penn   Name:   Arthur H.
Penn   Title:   Chief Executive Director

Name of Lender:

 

PennantPark Credit Opportunities Fund, LP By:   /s/ Arthur H. Penn   Name:  
Arthur H. Penn   Title:   Managing Partner of PennantPark Capital, LLC the
General Partner of the Fund

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Schedule A

COMMITMENTS

 

Tranche B-2 Lender

   Tranche B-2 Commitment  

Morgan Stanley Senior Funding, Inc.

   $ 75,000,000   

NOTICE ADDRESSES

On file with Administrative Agent.



--------------------------------------------------------------------------------

Exhibit A

[Amended and Restated Credit Agreement – see attached]



--------------------------------------------------------------------------------

 

EXHIBIT A TO

AMENDMENT AND RESTATEMENT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT

amended and restated as of July 30, 2014

among

AIRCELL BUSINESS AVIATION SERVICES LLC,

GOGO LLC and

GOGO INTERMEDIATE HOLDINGS LLC,

as Borrowers

The Several Lenders

from Time to Time Parties Hereto

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1. DEFINITIONS

     2   

        1.1

   Defined Terms      2   

        1.2

   Other Definitional Provisions      35   

Section 2. AMOUNT AND TERMS OF COMMITMENTS

     36   

        2.1

   Commitments      36   

        2.2

   Procedure for Borrowing      36   

        2.3

   Repayment of Loans      37   

Section 3. FEES; DEFAULTING LENDERS; EXTENSIONS OF MATURITY

     37   

        3.1

   Fees      37   

        3.2

   Defaulting Lenders      38   

        3.3

   Extensions of Maturity      38   

Section 4. GENERAL PROVISIONS APPLICABLE TO LOANS

     40   

        4.1

   Optional Prepayments      40   

        4.2

   Mandatory Prepayments      41   

        4.3

   Conversion and Continuation Options      42   

        4.4

   Limitations on LIBOR Tranches      43   

        4.5

   Interest Rates and Payment Dates      43   

        4.6

   Computation of Interest and Fees      43   

        4.7

   Inability to Determine Interest Rate      44   

        4.8

   Pro Rata Treatment; Application of Payments; Payments      44   

        4.9

   Requirements of Law      45   

        4.10

   Taxes      46   

        4.11

   Indemnity      49   

        4.12

   Change of Lending Office      50   

        4.13

   Replacement of Lenders      50   

        4.14

   Evidence of Debt      50   

        4.15

   Illegality      51   

Section 5. REPRESENTATIONS AND WARRANTIES

     52   

        5.1

   Financial Condition      52   

        5.2

   No Change      53   

        5.3

   Corporate Existence; Compliance with Law      53   

        5.4

   Power; Authorization; Enforceable Obligations      53   

        5.5

   No Legal Bar      54   

        5.6

   Litigation      54   

        5.7

   No Default      54   

 

i



--------------------------------------------------------------------------------

        5.8

   Ownership of Property; Liens      54   

        5.9

   Intellectual Property      54   

        5.10

   Taxes      55   

        5.11

   Federal Regulations      55   

        5.12

   Labor Matters      55   

        5.13

   ERISA      55   

        5.14

   Investment Company Act; Other Regulations      56   

        5.15

   Subsidiaries      56   

        5.16

   Use of Proceeds      56   

        5.17

   Environmental Matters      57   

        5.18

   Accuracy of Information, etc.      57   

        5.19

   Security Documents      58   

        5.20

   Solvency      59   

        5.21

   Anti-Terrorism Laws      59   

        5.22

   Real Property Leases      59   

        5.23

   Governmental Authorizations and FAA Matters; Communications Law Compliance   
  60   

        5.24

   Insurance      61   

        5.25

   FCPA      61    Section 6. CONDITIONS PRECEDENT      62   

        6.1

   [Reserved]      62    Section 7. AFFIRMATIVE COVENANTS      62   

        7.1

   Financial Statements      62   

        7.2

   Certificates; Other Information      64   

        7.3

   Payment of Obligations and Taxes      66   

        7.4

   Maintenance of Existence; Compliance      66   

        7.5

   Maintenance of Property; Insurance      66   

        7.6

   Inspection of Property; Books and Records; Discussions      67   

        7.7

   Notices      67   

        7.8

   Environmental Laws      68   

        7.9

   Additional Collateral, etc.      68   

        7.10

   Further Assurances      70   

        7.11

   Quarterly Conference Calls      71   

        7.12

   Use of Proceeds      71   

        7.13

   Post Restatement Effective Date Covenants      71   

        7.14

   Minimum Cash Balances      71   

        7.15

   Co-Mingling of Cash      71   

        7.16

   LiveTV Airfone LLC      71    Section 8. NEGATIVE COVENANTS      71   

        8.1

   Issuance of Preferred Stock      71   

        8.2

   Indebtedness      72   

 

ii



--------------------------------------------------------------------------------

        8.3

   Liens      74   

        8.4

   Fundamental Changes      77   

        8.5

   Disposition of Property      78   

        8.6

   Restricted Payments      79   

        8.7

   Capital Expenditures      81   

        8.8

   Investments      81   

        8.9

   Optional Payments and Modifications of Certain Debt Instruments and Material
Agreements      84   

        8.10

   Transactions with Affiliates      84   

        8.11

   Sales and Leasebacks      85   

        8.12

   Hedge Agreements      85   

        8.13

   Changes in Fiscal Periods      85   

        8.14

   Negative Pledge Clauses      85   

        8.15

   Clauses Restricting Subsidiary Distributions      86   

        8.16

   Lines of Business      87   

        8.17

   Business of Holdings      87   

        8.18

   Business of Bidco      87   

        8.19

   Covenant Suspension upon Investment Grade Rating      88    Section 9. EVENTS
OF DEFAULT      89   

        9.1

   Events of Default      89    Section 10. THE AGENTS      92   

        10.1

   Appointment      92   

        10.2

   Delegation of Duties      92   

        10.3

   Exculpatory Provisions      93   

        10.4

   Reliance by Agents      93   

        10.5

   Notice of Default      94   

        10.6

   Non-Reliance on Agents and Other Lenders      94   

        10.7

   Indemnification      95   

        10.8

   Agent in Its Individual Capacity      95   

        10.9

   Successor Agents      95   

        10.10

   Agents Generally      96   

        10.11

   Lead Arranger      96   

        10.12

   Insolvency or Liquidation Proceedings      96   

        10.13

   Withholding Tax      97   

        10.14

   Cash Management Banks and Qualified Counterparties      97    Section 11.
MISCELLANEOUS      97   

        11.1

   Amendments and Waivers      97   

        11.2

   Notices; Electronic Communications      100   

        11.3

   No Waiver; Cumulative Remedies      102   

        11.4

   Survival of Representations and Warranties      103   

        11.5

   Indemnification; Expenses      103   

 

iii



--------------------------------------------------------------------------------

        11.6

   Successors and Assigns; Participations and Assignments      104   

        11.7

   Sharing of Payments; Set-off      115   

        11.8

   Counterparts      116   

        11.9

   Severability      116   

        11.10

   Integration      116   

        11.11

   GOVERNING LAW      117   

        11.12

   Submission To Jurisdiction; Waivers      117   

        11.13

   No Fiduciary Duty      117   

        11.14

   Releases of Guarantees and Liens      118   

        11.15

   Confidentiality      118   

        11.16

   WAIVERS OF JURY TRIAL      119   

        11.17

   Patriot Act Notice      119   

        11.18

   No Third Party Beneficiaries      120   

        11.19

   Communications Law Matters      120   

        11.20

   Joint and Several Liability      120   

        11.21

   Obligations Unconditional      121   

        11.22

   Obligations Joint and Several      123   

        11.23

   Application of Proceeds      123   

        11.24

   Effect of Amendment and Restatement of Existing Credit Agreement      124   

SCHEDULES:

 

1.1(a)    Commitments 1.1(b)    Subsidiary Guarantors 1.1(c)    Disqualified
Lenders 5.4    Consents, Authorizations, Filings and Notices 5.8    Properties
5.9    Certain Intellectual Property Matters 5.15    Subsidiaries 5.17(d)   
Environmental Litigation 5.17(e)    Environmental Liabilities 5.19(a)    Filing
Jurisdictions 5.19(c)    Mortgage Filing Offices 5.22    Real Property Leases
5.23(b)    Communications Licenses 5.23(f)    FCC Proceedings 5.24    Insurance
7.13(a)    Control Agreements 8.2    Existing Indebtedness 8.3    Existing Liens
8.5    Permitted Sale Leasebacks 8.8    Existing Investments 8.10    Affiliate
Transactions 8.14    Negative Pledge Clauses

 

iv



--------------------------------------------------------------------------------

EXHIBITS:

 

A    Form of Assignment and Assumption B    Form of Compliance Certificate C   
[Reserved] D    Form of Exemption Certificate E-1    Form of Tranche B-1 Note
E-2            Form of Tranche B-2 Note F    [Reserved] G    Form of Perfection
Certificate H    Form of Intercompany Note I    Form of Solvency Certificate J
   Form of Mortgage K    Form of Acceptance and Purchase Notice L    Form of
Discount Range Purchase Notice M    Form of Discount Range Purchase Offer N   
Form of Solicited Discounted Purchase Notice O    Form of Solicited Discounted
Purchase Offer P    Form of Specified Discount Purchase Notice Q    Form of
Specified Discount Purchase Response R    Form of Borrower Assignment and
Assumption

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 30, 2014, among AIRCELL
BUSINESS AVIATION SERVICES LLC, a Delaware limited liability company (“BA”),
GOGO LLC, a Delaware limited liability company (“CA”), GOGO INTERMEDIATE
HOLDINGS LLC, a Delaware limited liability company (“Holdings” and, together
with BA and CA, collectively, the “Borrowers” and each a “Borrower”), the
Lenders (as defined below) and MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”) and as collateral agent
(in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”).

WHEREAS, the Borrowers are party to that certain Credit Agreement dated as of
June 21, 2012 (as amended by that certain First Amendment to Credit Agreement
dated as of April 4, 2013, and as further amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);

WHEREAS, prior to the Restatement Effective Date, the Lenders party to the
Existing Credit Agreement (the “Tranche B-1 Lenders”) have extended credit to
the Borrowers in the form of term loans (the “Tranche B-1 Loans”). As of the
Restatement Effective Date, the aggregate principal amount of outstanding
Tranche B-1 Loans is $237,718,750.00.

WHEREAS, on the Restatement Effective Date, the Tranche B-2 Lenders have agreed
to extend Tranche B-2 Loans to the Borrowers in an aggregate principal amount
not to exceed $75,000,000 on the terms and conditions set forth herein.

WHEREAS, the Tranche B-2 Loans shall be borrowed by BA, which shall use the
proceeds of the Tranche B-2 Loans (together with any remaining proceeds of the
Tranche B-1 Loans) solely (a) to further distribute such proceeds to the other
Borrowers (via intercompany loans or via dividends to Holdings for investment in
Subsidiaries of Holdings or via a combination thereof) for general corporate
purposes, including Investments to the extent permitted by Section 8.8 and
Restricted Payments to the extent permitted by Section 8.6, (b) for general
corporate purposes and (c) to pay fees and expenses incurred in connection with
the Transactions; and

WHEREAS, the Lenders party to the Amendment and Restatement Agreement have
agreed to amend and restate the Existing Credit Agreement in its entirety to
read as set forth in this Agreement, and it has been agreed by such parties that
the Loans outstanding as of the Restatement Effective Date and other
“Obligations” under and as defined in the Existing Credit Agreement (including
indemnities) shall be governed by and deemed to be outstanding under this
Agreement with the intent that the terms of this Agreement shall supersede the
terms of the Existing Credit Agreement (which shall hereafter have no further
effect upon the parties thereto other than with respect to any action, event,
representation, warranty or covenant occurring, made or applying prior to the
Restatement Effective Date), and all references to the “Credit Agreement” in any
Loan Document or other document or instrument delivered in connection therewith
shall be deemed to refer to this Agreement and the provisions hereof;

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acceptable Discount”: as defined in Section 11.6(g)(iv)(2).

“Acceptable Purchase Amount”: as defined in Section 11.6(g)(iv)(3).

“Acceptance and Purchase Notice”: a written notice from BA setting forth the
Acceptable Discount pursuant to Section 11.6(g)(iv)(2) substantially in the form
of Exhibit K.

“Acceptance Date”: as defined in Section 11.6(g)(iv)(2).

“Acquired Person”: as defined in Section 8.2(i).

“Additional Extensions of Credit”: as defined in Section 11.1.

“Administrative Agent”: as defined in the preamble to this Agreement.

“Administrative Agent Parties”: the Administrative Agent or any of its
Affiliates or any of their respective officer, directors, employees, agents,
advisors or representatives.

“Affected Lender”: as defined in Section 4.13.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Related Parties”: the Administrative Agent, the Collateral Agent and any
of their respective Affiliates, officers, directors, employees, agents, advisors
or representatives.

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of the aggregate then unpaid principal amount of such Lender’s Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement.

“Agreement Value”: for each Hedge Agreement, on any date of determination, the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrowers or any of their respective Subsidiaries would be required to pay if
such Hedge Agreement were terminated on such date.

 

2



--------------------------------------------------------------------------------

“Airborne Equipment”: equipment installed or to be installed on an airplane to
provide in-flight connectivity and other services.

“Amendment and Restatement Agreement”: that certain Amendment and Restatement
Agreement, dated as of the Restatement Effective Date, among the Borrowers, the
Lenders party thereto and the Administrative Agent.

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (each as
from time to time in effect) and any similar laws relating to terrorism.

“Applicable Discount”: as defined in Section 11.6(g)(iii)(2).

“Applicable Margin”: for any day (a) (i) with respect to any Tranche B-1 Loan
that is a LIBOR Loan, 9.75% per annum; and (ii) with respect to any Tranche B-1
Loan that is a Base Rate Loan, 8.75% per annum; and (b) (i) with respect to any
Tranche B-2 Loan that is a LIBOR Loan, 6.50% per annum; and (ii) with respect to
any Tranche B-2 Loan that is a Base Rate Loan, 5.50% per annum.

“Applicable Premium”: (a) with respect to any Loans on any date of prepayment
pursuant to Section 4.1, purchase pursuant to Section 4.13(b), automatic
acceleration of the Loans pursuant to Section 9 or declaration by the
Administrative Agent of the Loans to be due and payable pursuant to Section 9,
in each case on or prior to the Make-Whole Termination Date, the sum of (i) 3.0%
of the principal amount so prepaid, purchased, automatically accelerated or
declared and (ii) the present value at such date of all required interest
payments due on such Loans from the date of prepayment, purchase, automatic
acceleration or declaration through and including the Make-Whole Termination
Date (excluding accrued but unpaid interest as of the date of prepayment or
purchase), assuming that all such interest accrues at the Base Rate in effect as
of the first Business Day prior to the date of such prepayment, purchase,
automatic acceleration or declaration plus the Applicable Margin, discounted to
the date of prepayment, purchase, automatic acceleration or declaration at a
rate equal to the Treasury Rate as of such date of prepayment, purchase,
automatic acceleration or declaration plus 0.50% or (b) with respect to any
Loans on any date of prepayment pursuant to Section 4.1, purchase pursuant to
Section 4.13(b), automatic acceleration of the Loans pursuant to Section 9 or
declaration by the Administrative Agent of the Loans to be due and payable
pursuant to Section 9, in each case after the Make-Whole Termination Date but
prior to December 21, 2016, 3.0% of the principal amount so prepaid, purchased,
automatically accelerated or declared.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit, in the ordinary course and is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender, or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

3



--------------------------------------------------------------------------------

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrowers (excluding in any case any such Disposition
permitted by clause (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (l),
(n) or (o) of Section 8.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $500,000.

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Assignment Effective Date”: as defined in Section 11.6(b).

“Auction Agent”: (a) the Administrative Agent or (b) any other financial
institution or advisor employed by BA (whether or not an Affiliate of the
Administrative Agent) to act as an arranger in connection with any Discounted
Loan Prepayment pursuant to Section 11.6(g); provided that BA shall not
designate the Administrative Agent as the Auction Agent without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Agent);
provided, further, that neither BA nor any of its Affiliates may act as the
Auction Agent.

“Available Basket Amount”: at any date of determination, the sum, without
duplication, of (a) $258,000,000, which amount shall be increased by $75,000,000
on the Restatement Effective Date, plus (b) an amount equal to the sum of the
Builder Amounts for each fiscal quarter of BA ending after the Closing Date for
which financial statements required to be delivered pursuant to Section 7.1(a)
or Section 7.1(b), and the related certificate required to be delivered pursuant
to Section 7.2(a), have been received by the Administrative Agent, plus
(c) commencing on the Closing Date through and including such date of
determination, the amount of any capital contributions by Holdings to BA or net
cash proceeds from any issuance of Qualified Capital Stock of BA to Holdings and
not previously applied for a purpose other than use in the Available Basket
Amount, plus (d) commencing on the Closing Date through and including such date
of determination, the amount of any Retained Amounts pursuant to Section 4.2(f),
minus (e) the aggregate amount of any Investments made pursuant to
Section 8.8(n), any Restricted Payments made pursuant to Section 8.6(d), any
Capital Expenditures made pursuant to the final paragraph of Section 8.7 and the
face amount of any below par purchases of Loans pursuant to Section 11.6(g)
during the period commencing on the Closing Date through and including such date
of determination (for purposes of this clause (e), without taking into account
the intended usage of the Available Basket Amount on such date of
determination). As of the Restatement Effective Date, the amount of the
Available Basket Amount is $337,002,000 (after giving effect to the $75,000,000
increase described in clause (a) above).

“BA”: as defined in the preamble to this Agreement.

“BA Loan Party”: BA and any of its Subsidiaries that is a Subsidiary Guarantor.

 

4



--------------------------------------------------------------------------------

“Base Rate”: a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the greatest of (a) the rate
of interest published by the Wall Street Journal, from time to time, as the
prime rate, (b)  1⁄2 of 1% per annum above the Federal Funds Effective Rate,
(c) the LIBO Rate for an Interest Period of one month plus 1.00% and
(d) (i) 2.50% for Tranche B-1 Loans and (ii) 2.00% for Tranche B-2 Loans. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Base Rate shall be determined without
regard to clause (b) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in such prime rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective on the effective date of such change in such prime rate, the
Federal Funds Effective Rate or the LIBO Rate, as the case may be.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 11.7(a).

“Bidco”: AC BidCo LLC, a Delaware limited liability company.

“Blocked Person”: as defined in Section 5.21(b).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Assignment and Assumption”: a borrower assignment and acceptance
entered into by a Lender and BA, as assignee, and accepted by the Administrative
Agent substantially in the form of Exhibit R or such other form as shall be
reasonably approved by the Administrative Agent.

“Borrower Materials”: as defined in Section 11.2.

“Borrower Offer of Specified Discount Purchase”: the offer by BA to purchase
Loans at a specified discount to par pursuant to Section 11.6(g)(ii).

“Borrower Solicitation of Discount Range Purchase Offers”: the solicitation by
BA of offers for, and the corresponding acceptance by a Lender of a purchase of
Loans at a specified range at a discount to par pursuant to
Section 11.6(g)(iii).

“Borrower Solicitation of Discounted Purchase Offers”: the solicitation by BA of
offers for, and the subsequent acceptance, if any, by a Lender of a purchase of
Loans at a discount to par pursuant to Section 11.6(g)(iv).

“Borrowers”: as defined in the preamble to this Agreement.

“Budget Year”: as defined in Section 7.2(b).

 

5



--------------------------------------------------------------------------------

“Builder Amount”: with respect to each fiscal quarter of BA ending after the
Closing Date for which financial statements required to be delivered pursuant to
Section 7.1(a) or Section 7.1(b), and the related certificate required to be
delivered pursuant to Section 7.2(a), have been received by the Administrative
Agent, an amount (which shall not be less than zero) equal to 50% of Excess Cash
Flow for such fiscal quarter; provided, that the Builder Amount with respect to
any such fiscal quarter shall be (a) 75% of Excess Cash Flow for such fiscal
quarter if the Consolidated Total Leverage Ratio as of the last day of such
fiscal quarter is less than 3.25 to 1.0 but greater than or equal to 2.0 to 1.0
or (b) 100% of Excess Cash Flow for such fiscal quarter if the Consolidated
Total Leverage Ratio as of the last day of such fiscal quarter is less than 2.0
to 1.0.

“Business”: as defined in Section 5.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, LIBOR Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“CA”: as defined in the preamble to this Agreement.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for
maintenance, the acquisition or leasing (pursuant to a capital lease) of fixed
or capital assets, additions to equipment (including replacements, capitalized
repairs and improvements during such period) and purchases of ground rights, in
each case, which should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries; provided that “Capital Expenditures”
shall not include (i) any such expenditures in respect of assets that constitute
a Permitted Acquisition, (ii) subject to the terms of Section 4.2(c),
expenditures of Net Cash Proceeds arising from a Recovery Event, (iii) the
purchase price of equipment that is purchased during such period to the extent
the consideration therefor consists of (x) existing equipment traded in at the
time of such purchase or (y) the proceeds of a concurrent sale of existing
equipment, in each case in the ordinary course of business, (iv) expenditures
that are accounted for as capital expenditures by BA or any Subsidiary of BA and
that actually are paid for by a Person other than BA or any Subsidiary of BA and
for which neither BA nor any Subsidiary of BA has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period),
(v) interest capitalized during such period or (vi) expenditures for the
construction of office buildings used in the business of Holdings and its
Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock (including, for the avoidance
of doubt, common stock and preferred stock) of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
that, for the avoidance of doubt, Capital Stock shall not include debt
securities convertible into Capital Stock.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

“Cash Management Agreement”: shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements.

“Cash Management Bank”: with respect to any Cash Management Agreement, any
counterparty thereto that (a) at the time such Cash Management Agreement was
entered into, was a Lead Arranger, an Agent, a Lender or an Affiliate of any of
the foregoing or (b) is designated in writing by Holdings and such counterparty
to the Administrative Agent as a Cash Management Bank.

 

7



--------------------------------------------------------------------------------

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 4.9, by
any lending office of such Lender or by such Lender’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control”: (a) any “person” or “group” (within the meaning of
Rule 13d-5 of the Securities Exchange Act of 1934 as in effect on the date
hereof, but excluding (i) any employee benefit plan of such person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan and (ii) any underwriter
selling shares of Capital Stock of the Parent or other securities convertible
into Capital Stock of the Parent (such Capital Stock or other securities
convertible into Capital Stock of Parent, the “Applicable Securities”);
provided, that, the exclusion in this sub-clause (ii) shall not apply if such
underwriter (or any of its affiliates engaged in the day-to-day business of
underwriting equity stock offerings) holds, whether legally or beneficially,
Applicable Securities on the date which is three (3) months after the date on
which such underwriter originally acquired such Applicable Securities), other
than the Permitted Investors, owning, directly or indirectly, beneficially or of
record, shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of Parent, (b) a
majority of the seats (other than vacant seats) on the board of directors of
Parent or any Borrower being occupied by persons who were neither (i) nominated
by the board of directors of Parent or such Borrower, as applicable, nor
(ii) appointed by directors so nominated, (c) any change in control (or similar
event, however denominated) with respect to Parent or any Borrower or any
Subsidiary of any Borrower occurring under and as defined in any indenture or
agreement in respect of Material Indebtedness to which Parent or any Borrower or
any Subsidiary of any Borrower is a party, (d) Parent ceasing to directly own,
beneficially and of record, 100% of the issued and outstanding Capital Stock of
Holdings, (e) Holdings ceasing to directly own, beneficially and of record, 100%
of the issued and outstanding Capital Stock of BA, (f) Holdings ceasing to
directly own, beneficially and of record, 100% of the issued and outstanding
Capital Stock of Bidco or (g) Holdings ceasing to directly own, beneficially and
of record, 100% of the issued and outstanding Capital Stock of CA.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) the Tranche B-1 Lenders, (b) the Tranche B-2 Lenders and
(c) Lenders with respect to an Extension Tranche, and (ii) with respect to
Loans, each of the following classes of Loans: (a) Tranche B-1 Loans,
(b) Tranche B-2 Loans and (c) Extension Tranches.

“Closing Date”: June 21, 2012.

“Code”: the Internal Revenue Code of 1986.

 

8



--------------------------------------------------------------------------------

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: with respect to each Tranche B-2 Lender, on the Restatement
Effective Date, the obligation of such Tranche B-2 Lender, if any, to make a
Tranche B-2 Loan to the Borrowers hereunder in a principal amount not to exceed
the amount set forth under the heading “Tranche B-2 Commitment” under such
Tranche B-2 Lender’s name on Schedule A to the Amendment and Restatement
Agreement or in the Assignment and Assumption pursuant to which such Tranche B-2
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of the Commitments on the
Restatement Effective Date, prior to the funding of the Tranche B-2 Loans on the
Restatement Effective Date, is $75,000,000. For the avoidance of doubt, no
Tranche B-1 Lender has any Commitments on the Restatement Effective Date.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”: as defined in Section 11.2.

“Communications Act”: the Communications Act of 1934, and any similar or
successor Federal statute, and the rules and regulations of the FCC or any other
similar or successor agency thereunder.

“Communications Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by a Governmental Authority (including the FCC)
relating in any way to the use of radiofrequency spectrum or the offering or
provision of video, communications, telecommunications or information services
(including the Communications Act).

“Communications License”: any Governmental Authorization granted by the FCC
pursuant to the Communications Act, or by any other Governmental Authority
pursuant to Communications Laws, to a Borrower or any other Group Member or
assigned or transferred to a Borrower or any other Group Member pursuant to
Communications Laws, including the Communications Licenses listed on Schedule
5.23(b).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
of BA dated May 2012 and furnished to the Lenders.

 

9



--------------------------------------------------------------------------------

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of BA and BA’s Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of BA and
BA’s Subsidiaries at such date, but excluding the current portion of any Funded
Debt of BA and BA’s Subsidiaries.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (a) income tax expense for such period,
(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans) for such period, (c) depreciation and
amortization expense for such period, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs for such
period, (e) any extraordinary charges or losses determined in accordance with
GAAP for such period, (f) non-cash compensation expenses for such period,
(g) any non-recurring cash fees, charges and expenses incurred by BA and its
Subsidiaries in connection with the Transactions during such period, (h) any
non-recurring cash fees, charges and expenses related to any Qualified Public
Offering, Investment, repayment, refinancing, amendment or other modification
of, issuance or incurrence of Indebtedness, Disposition or issuance of Capital
Stock permitted by this Agreement (whether or not consummated or incurred),
(i) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of obligations under Hedge Agreements or other
derivative instruments, (j) the amount of any restructuring, transition and
management charges accrued during such period, including charges to establish
accruals and reserves or to make payments associated exclusively with the
reassessment or realignment of the business and operations of BA and its
Subsidiaries, including, without limitation, severance, asset writedowns or
asset disposals (including leased facilities), writedowns for purchase and
operating lease commitments, writedowns for excess, obsolete or unbalanced
inventories, and relocation costs, including costs of moving and relocating
personnel; provided, that the amount of charges added pursuant to this clause
(j) shall not exceed $5,000,000 in any four consecutive fiscal quarter period,
(k) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition, (l) expenses resulting from liability or casualty events and
(m) any other non-cash charges, non-cash expenses or non-cash losses of the BA
or any of its Subsidiaries for such period (excluding any such charge, expense
or loss incurred in the ordinary course of business that constitutes an accrual
of or a reserve for cash charges for any future period); provided, however, that
cash payments made in such period or in any future period in respect of such
non-cash charges, expenses or losses (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period) shall be subtracted from
Consolidated Net Income in calculating Consolidated EBITDA in the period when
such payments are made, and minus, without duplication, to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(i) interest income for such period, (ii) any extraordinary income or gains
determined in accordance with GAAP for such period and (iii) any other non-cash
income (excluding any items that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period that are
described in the parenthetical to clause (m) above) for such period, all as
determined on a consolidated basis.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of BA and BA’s Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that, to the extent otherwise included therein, there shall
be excluded (a) the income (or deficit) of any Person accrued prior to the date
it becomes a Subsidiary of BA or is merged into or consolidated with the BA or
any of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of BA) in which BA or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by BA
or such Subsidiary in the form of dividends or similar distributions, (c) the
undistributed earnings of any Subsidiary of BA to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than any Loan Document), its Organizational Documents or Requirement of Law
applicable to such Subsidiary, (d) any income (or loss) attributable to
Dispositions out of the ordinary course of business, (e) any income (or loss)
attributable to the early extinguishment or retirement of Indebtedness or
obligations under Hedge Agreements, (f) the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income and (g) any interest income (or expense) from Investments in (or
Indebtedness owed to) any Group Member, except to the extent that any such
income is received (or expense is paid) in cash. There shall be excluded from
Consolidated Net Income (i) for any period, the purchase accounting effects of
adjustments to assets or liabilities as a result of any Permitted Acquisitions
or the amortization or write-off of any amounts thereof and (ii) for any period,
any gains or losses resulting from any reappraisal, revaluation or write-up or
write-down of assets acquired pursuant to a Permitted Acquisition.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of BA and BA’s Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio”: on any date, the ratio of (a) Consolidated
Total Debt on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender”: at any time, a Lender as to which the Administrative Agent
has notified Holdings that a Lender Insolvency Event has occurred and is
continuing with respect to such Lender. Any determination that a Lender is a
Defaulting Lender will be made by the Administrative Agent in its sole
discretion acting in good faith. The Administrative Agent will promptly send to
the applicable Defaulting Lender and each other Lender a copy of any notice to
Holdings with respect to such Defaulting Lender provided for in this definition.

“Designation Date”: as defined in Section 3.3(g).

“Discharge of the Obligations”: as defined in the Guarantee and Collateral
Agreement.

“Discount Purchase Accepting Lender”: as defined in Section 11.6(g)(ii)(2).

“Discount Range”: as defined in Section 11.6(g)(iii)(1).

“Discount Range Purchase Amount”: as defined in Section 11.6(g)(iii)(1).

“Discount Range Purchase Notice”: a written notice of Borrower Solicitation of
Discount Range Purchase Offers made pursuant to Section 11.6(g) substantially in
the form of Exhibit L.

“Discount Range Purchase Offer” shall mean the irrevocable written offer by a
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Administrative Agent’s receipt of a
Discount Range Purchase Notice.

“Discount Range Purchase Response Date”: as defined in Section 11.6(g)(iii)(1).

“Discount Range Proration”: as defined in Section 11.6(g)(iii)(3).

“Discounted Purchase Determination Date”: as defined in Section 11.6(g)(iv)(3).

“Discounted Purchase Effective Date”: in the case of a Borrower Offer of
Specified Discount Purchase or Borrower Solicitation of Discount Range Purchase
Offers, five Business Days following the receipt by each relevant Lender of
notice from the Administrative Agent in accordance with Section 11.6(g)(ii),
Section 11.6(g)(iii) or Section 11.6(g)(iv), as applicable unless a shorter
period is agreed to between BA and the Administrative Agent.

“Discounted Term Loan Purchase”: as defined in Section 11.6(g)(i).

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Lender”: any Persons designated in writing by Parent or BA to the
Administrative Agent prior to the Closing Date and listed on Schedule 1.1(c).

“Dollars” and “$”: dollars in lawful currency of the United States.

 

12



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Subsidiary of a Borrower (a) that is organized under
the laws of any state within the United States or the District of Columbia and
(b) that is not a FSHCO.

“Earn-Out Obligations”: those certain obligations of any Borrower or any
Subsidiary Guarantor arising in connection with any acquisition of assets or
businesses permitted under Section 8.8 to the seller of such assets or
businesses the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith and that are subordinated to the payment in full in cash of the
Obligations; provided, that all Earn-Out Obligations will be in form reasonably
satisfactory to the Administrative Agent solely as to (i) the subordination
provisions thereof (or be issued subject to a subordination agreement
satisfactory to the Administrative Agent) and (ii) the provisions restricting
any amendment or modification thereof without the prior written consent of the
Administrative Agent.

“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of BA
ending on or after December 31, 2013, the ECF Percentage shall be reduced to
(a) 25% if the Consolidated Total Leverage Ratio as of the last day of such
fiscal year is less than 3.25 to 1.0 but greater than or equal to 2.0 to 1.0 and
(b) 0% if the Consolidated Total Leverage Ratio as of the last day of such
fiscal year is less than 2.0 to 1.0.

“Eligible Assignee”: any Person other than a Disqualified Lender or a natural
Person that is (i) a Lender, an Affiliate of any Lender or an Approved Fund (any
two or more related Approved Funds being treated as a single Eligible Assignee
for all purposes hereof), or (ii) a commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) and which
extends credit or buys loans in the ordinary course; provided that
notwithstanding anything herein to the contrary, “Eligible Assignee” shall not
include any Borrower or any of their respective Affiliates except to the extent
expressly provided for in Section 11.6(g).

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a LIBOR Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

13



--------------------------------------------------------------------------------

“Existing Credit Agreement”: as defined in the preamble hereto.

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal period of BA, the excess, if any, of (a) the
sum, without duplication, of (i) Consolidated Net Income for such fiscal period,
(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal period, and
(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
BA and its Subsidiaries during such fiscal period (other than sales of inventory
in the ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income over (b) the sum, without duplication, of (i) the amount
of all non-cash credits included in arriving at such Consolidated Net Income,
(ii) the aggregate amount actually paid by BA and its Subsidiaries in cash
during such fiscal period on account of Capital Expenditures and Permitted
Acquisitions (excluding (x) the principal amount of Indebtedness issued or
incurred or the proceeds of Capital Stock issued or sold, in each case, by BA or
its Subsidiaries to finance such expenditures (but including repayments of any
such Indebtedness incurred during such fiscal period or any prior fiscal period
to the extent such repaid amounts may not be reborrowed) and (y) any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount or
from the Available Basket Amount), (iii) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Loans) of BA and its
Subsidiaries made by BA or its Subsidiaries in cash during such fiscal period
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder) (including
(A) the principal component of payments in respect of Capital Lease Obligations
and (B) the amount of any repayment of Loans pursuant to Section 2.3), excluding
the principal amount of Indebtedness issued or incurred or the proceeds of
Capital Stock issued or sold, in each case, by BA or its Subsidiaries to finance
such principal payments (but including repayments of any such Indebtedness
incurred during such fiscal period or any prior fiscal period to the extent such
repaid amounts may not be reborrowed), (iv) increases in Consolidated Working
Capital for such fiscal period, (v) the aggregate net amount of non-cash gain on
the Disposition of Property by BA and its Subsidiaries during such fiscal period
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income, (vi) the amount of
Investments actually made by BA and its Subsidiaries in cash during such period
permitted by Section 8.8 (p)(ii), except to the extent that such Investments
were financed with the proceeds of any issuance or sale of Capital Stock of BA
or its Subsidiaries, with the proceeds of any Indebtedness of BA or its
Subsidiaries or with the proceeds of any Reinvestment Deferred Amount and
(vii) the amount (without duplication) of Restricted Payments paid in cash (or
Investments made in cash) to Parent or Holdings during such period pursuant to
Section 8.6(c) (or pursuant to Section 8.8(s)) by BA or any of its Subsidiaries
on account of Taxes that are attributable to BA and its Subsidiaries, except to
the extent such Restricted Payments were financed with the proceeds of any
issuance or sale of Capital Stock of BA or its Subsidiaries, with the proceeds
of any Indebtedness of BA or its Subsidiaries or with the proceeds of any
Reinvestment Deferred Amount.

“Excess Cash Flow Application Date”: as defined in Section 4.2(a).

 

14



--------------------------------------------------------------------------------

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

“Excluded Subsidiary”: (a) any Foreign Subsidiary, (b) prior to December 31,
2014 (or such later date as the Administrative Agent may agree in its sole
discretion), LiveTV Airfone LLC and (c) any Subsidiary of Holdings that (x) is
prohibited by Requirement of Law or Contractual Obligations existing on the
Closing Date (or, in the case of any newly acquired Subsidiary of Holdings, in
existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing or granting Liens to secure the Obligations or
(y) could guarantee or grant Liens to secure the Obligations, as applicable,
only upon receipt of a Governmental Authorization unless such Governmental
Authorization has been received.

“Excluded Swap Obligation”: with respect to any Guarantor, (x) as it relates to
all or a portion of the Guarantee Obligation of such Guarantor under the
Guarantee and Collateral Agreement, any Swap Obligation if, and to the extent
that, such Swap Obligation (or any Guarantee Obligation in respect thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) or (y) as it relates to all or a portion
of the grant by such Guarantor of a security interest, any Swap Obligation if,
and to the extent that, such Swap Obligation (or such security interest in
respect thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee Obligation under the Guarantee and Collateral
Agreement or security interest is or becomes illegal.

“Extended Loans” as defined in Section 3.3.

“Extending Lender” as defined in Section 3.3.

“Extension” as defined in Section 3.3.

“Extension Offer” as defined in Section 3.3.

“Extension Tranche”: as defined in Section 3.3.

“FAA”: the Federal Aviation Administration, and any successor agency of the
United States Government exercising substantially equivalent powers.

“Facilities”: the Tranche B-1 Facility and the Tranche B-2 Facility.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any intergovernmental agreement entered into in connection with any of
the foregoing and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any such intergovernmental agreement.

 

15



--------------------------------------------------------------------------------

“FCC”: the Federal Communications Commission, and any successor agency of the
United States Government exercising substantially equivalent powers.

“FCC Licenses”: call signs WQFX728 and WQFX729.

“FCPA” the Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Foreign Intellectual Property”: shall mean Intellectual Property governed by,
or arising or existing under, pursuant to or by virtue of, the laws of any
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.

“Foreign Subsidiary”: any Subsidiary of any Borrower that is not a Domestic
Subsidiary.

“FSHCO”: any Subsidiary of any Borrower described in clause (a) of the
definition of Domestic Subsidiary which does not have any material assets other
than capital stock (or capital stock and indebtedness) of one or more
Subsidiaries of Holdings that are not described in clause (a) of the definition
of Domestic Subsidiary, and any other asset (including any intellectual
property) incidental thereto.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans or
similar extensions of credit in the ordinary course.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrowers, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to Holdings and the
Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

 

16



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

“Governmental Authorization”: all authorizations, certificates, consents,
decrees, permits, licenses, registrations, waivers, privileges, approvals from
and filings with all Governmental Authorities necessary in connection with any
Group Member’s business.

“Group Members”: the collective reference to the Borrowers and their respective
Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by the Borrowers and each Subsidiary Guarantor on the
Closing Date.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
Holdings in good faith.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or

 

17



--------------------------------------------------------------------------------

economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of any of the Borrowers or any of their
respective Subsidiaries shall be a Hedge Agreement.

“Holdings”: as defined in the preamble to this Agreement.

“Identified Participating Lenders”: as defined in Section 11.6(g)(iii)(3).

“Identified Qualifying Lenders”: as defined in Section 11.6(g)(iv)(3).

“Immaterial Subsidiary”: any direct or indirect Subsidiary of a Borrower or
group of direct or indirect Subsidiaries of the Borrowers that, individually or
in the aggregate, for the twelve month period ending on the last day of the
fiscal quarter of the Borrowers most recently ended, had (i) revenues of less
than 2.0% of the revenues of the Borrowers and their Subsidiaries and
(ii) aggregate assets with a fair market value of less than 2.0% of the fair
market value of the total assets of the Borrowers and their Subsidiaries, in
each case, on a consolidated basis for such period.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), including, without limitation, Earn-Out Obligations (valued at the
maximum possible payment in accordance with the terms of the relevant agreement
providing therefor), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (g) the liquidation value of
all redeemable preferred Capital Stock that is not Qualified Capital Stock of
such Person, or if higher, the maximum principal amount of Indebtedness that any
Capital Stock that is not Qualified Capital Stock of such Person is convertible
into, (h) all Guarantee Obligations of such Person in respect of obligations of
the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of Sections 8.2 and
9.1(e) only, all obligations of such Person in respect of Hedge Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. For purposes of clause (i) above, the principal amount of Indebtedness
under clause (i) shall be the

 

18



--------------------------------------------------------------------------------

lesser of (x) the fair market value of the applicable property securing the
obligations referred to in clause (i) and (y) the amount of the obligation
referred to in clause (i); and for purposes of clause (j) above, the principal
amount of Indebtedness in respect of Hedge Agreements shall be the Agreement
Value of such Hedge Agreement.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnitee”: as defined in Section 11.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency or Liquidation Proceeding”: (a) any voluntary or involuntary case or
proceeding under the United States Bankruptcy Code, state bankruptcy law or
similar law with respect to any Loan Party; (b) any other voluntary or
involuntary insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or with respect to a material portion of their
respective assets; (c) any liquidation, dissolution, reorganization or winding
up of any Loan Party whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy (other than any of the foregoing expressly
permitted under the covenants contained in the Loan Documents); or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Loan Party.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in the Guarantee and Collateral Agreement.

“Intellectual Property Security Agreements”: the Patent Security Agreement, the
Trademark Security Agreement and the Copyright Security Agreement (each as
defined in the Guarantee and Collateral Agreement).

“Intercompany Lease Agreement”: the Spectrum Manager Lease Agreement dated as of
the Closing Date among Bidco, CA and BA.

“Intercompany Note”: the Intercompany Note to be executed and delivered by each
Group Member, substantially in the form of Exhibit H.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any LIBOR Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any LIBOR Loan having an Interest Period longer than three months,
each day that is three months, or a whole multiple thereof, after the first day
of such Interest Period and the last day of such Interest Period and (d) as to
any Loan, the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any LIBOR Loan, (a) initially, the period commencing on
the borrowing or conversion date, as the case may be, with respect to such LIBOR
Loan and ending one, two, three or six (or (if available to all Lenders) twelve)
months thereafter, as

 

19



--------------------------------------------------------------------------------

selected by BA in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such LIBOR
Loan and ending one, two, three or six (or (if available to all Lenders) twelve)
months thereafter, as selected by BA by irrevocable notice to the Administrative
Agent no later than 11:00 A.M., New York City time, on the date that is three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) BA may not select an Interest Period that would extend beyond the Maturity
Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) BA shall select Interest Periods so as not to require a payment or
prepayment of any LIBOR Loan during an Interest Period for such Loan on any day
other than the last day of an Interest Period.

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the applicable
securities or loans are not then rated by Moody’s or S&P, an equivalent rating
by any other nationally recognized statistical rating agency.

“Investments”: as defined in Section 8.8.

“Lead Arranger”: Morgan Stanley Senior Funding, Inc., in its capacity as sole
lead arranger and sole bookrunner for the Facilities.

“Lease”: any lease, sublease or sub-sublease, letting, license, concession,
easement, right of way or other agreement (whether written or oral and whether
now or hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any real property,
and every modification, amendment, guaranty or other agreement relating thereto.

“Lease and Services Documents”: the Intercompany Lease Agreement and the
Services Agreement.

 

20



--------------------------------------------------------------------------------

“Lender Insolvency Event”: (i) a Lender or its Parent Company is insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (ii) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender Insolvency Event shall not be deemed to have occurred
solely by virtue of the ownership or acquisition of any Capital Stock in that
Lender or its Parent Company by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Lenders”: the Tranche B-1 Lenders and the Tranche B-2 Lenders.

“LIBO Base Rate”: with respect to each day during each Interest Period
pertaining to a LIBOR Loan, the rate per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on Reuters Screen LIBOR01 Page as of 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period. In the
event that such rate does not appear on Reuters Screen LIBOR01 Page (or
otherwise on such service), the “LIBO Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
LIBO rates as may be selected by the Administrative Agent or, in the absence of
such availability, the arithmetic mean of the rates (rounded upward to the
nearest 1/100th of 1%) as supplied to the Administrative Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market
two Business Days before the first day of such Interest Period for Dollar
deposits of a duration equal to the duration of such Interest Period.

“LIBO Rate”: with respect to each day during each Interest Period pertaining to
a LIBOR Loan, a rate per annum determined for such day equal to the greater of
(a) (i) for Tranche B-1 Loans, 1.50% and (ii) for Tranche B-2 Loans, 1.00%, and
(b) an amount determined in accordance with the following formula (rounded
upward to the nearest 1/100th of 1%):

 

LIBO Base Rate

1.00 - Eurocurrency Reserve Requirements

“LIBOR Loans”: Loans the rate of interest applicable to which is based upon the
LIBO Rate.

“LIBOR Tranche”: the collective reference to LIBOR Loans of the same Class the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

21



--------------------------------------------------------------------------------

“Lien”: any mortgage, pledge, hypothecation, assignment for collateral security
purposes, deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Liquidity”: cash and Cash Equivalents held by the Borrowers and their
respective Subsidiaries (taken as a whole).

“Loan”: (a) each Tranche B-1 Loan and (b) each Tranche B-2 Loan.

“Loan Documents”: this Agreement, the Amendment and Restatement Agreement, the
Security Documents and the Notes.

“Loan Party”: each Group Member that is a party to a Loan Document.

“Make-Whole Termination Date”: December 21, 2015.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all of the
voting Capital Stock of a Person and (b) involves the payment of consideration
by BA and its Subsidiaries in excess of $10,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or results of operations of
the Borrowers and their respective Subsidiaries, taken as a whole, (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Agents or the Lenders hereunder or thereunder,
taken as a whole, or (c) the validity, perfection or priority of the Collateral
Agent’s Liens upon a material portion of the Collateral.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to BA and its Subsidiaries
in excess of $10,000,000.

“Material Indebtedness”: Indebtedness (other than the Loans), or obligations in
respect of one or more Hedge Agreements, of any one or more of the Borrowers or
any of their respective Subsidiaries or, for purposes of a Change of Control,
Parent, in an aggregate principal amount exceeding $5,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
any Person in respect of any Hedge Agreement at any time shall be the Agreement
Value of such Hedge Agreement at such time.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls, radioactive
materials, and toxic mold.

“Maturity Date”: March 21, 2018.

“Moody’s”: Moody’s Investors Service, Inc.

 

22



--------------------------------------------------------------------------------

“Mortgaged Properties”: the real properties to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.

“Mortgages”: any mortgages, deeds of trust, deeds to secure debt, assignment of
leases and rents or other security document made by any Loan Party in favor of,
or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit J.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but, in each case, only as and when received) of such Asset Sale or
Recovery Event, net of, without duplication, (i) attorneys’ fees, accountants’
fees and investment banking fees, (ii) amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document), (iii) any reserve in accordance with GAAP
in respect of (x) the sale price of such asset or assets and (y) any liabilities
associated with such asset or assets and retained by the Borrowers or any of
their respective Subsidiaries after such Disposition thereof, including pension
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction (provided that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash Proceeds
if not utilized to pay such costs), (iv) the Borrowers’ reasonable estimate of
payments required to be made with respect to liabilities relating to any asset
that is the subject of an Asset Sale (and not assumed by the buyer of such
asset) within one year after such Asset Sale (it being understood and agreed
that “Net Cash Proceeds” shall include an amount equal to any estimated
liabilities described in this clause (iv) that have not been satisfied in cash
within 365 days after such Asset Sale) and (v) other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (b) in
connection with any incurrence or issuance of Indebtedness, the cash proceeds
received from such incurrence or issuance, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“Non-BA Loan Party”: any Loan Party that is not a BA Loan Party.

“Non-Consenting Lenders”: in connection with any proposed amendment,
modification, waiver or termination requiring the consent of all Lenders or all
directly affected Lenders where the consent of the Required Lenders is obtained,
the Lenders whose consent is required but not obtained.

“Non-Excluded Taxes”: as defined in Section 4.10(a).

 

23



--------------------------------------------------------------------------------

“Non-Extending Lender”: as defined in Section 3.3(f).

“Non-U.S. Lender”: as defined in Section 4.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any Insolvency or
Liquidation Proceeding relating to any Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans
and all other obligations and liabilities of the Loan Parties to any Agent or to
any Lender (or, in the case of Specified Hedge Agreements or Specified Cash
Management Agreements, any Qualified Counterparty or Cash Management Bank, as
applicable), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, any
Specified Hedge Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, Applicable
Premium, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by the Borrowers pursuant hereto) or otherwise; provided, that any release
of Collateral or Guarantors effected in the manner permitted by the Loan
Documents shall not require the consent of Qualified Counterparties under
Specified Hedge Agreements or Cash Management Banks under Specified Cash
Management Agreements; provided, further, that the Obligations shall exclude any
Excluded Swap Obligations.

“OFAC”: as defined in Section 5.21.

“Offered Amount”: as defined in Section 11.6(g)(iv)(1).

“Offered Discount”: as defined in Section 11.6(g)(iv)(1).

“Organizational Documents”: as to any Person, the certificate of incorporation,
certificate of formation, by-laws, limited liability company agreement,
partnership agreement or other organizational or governing documents of such
Person.

“Other Taxes”: any and all present or future stamp, court or documentary,
recording, filing Taxes or any other similar Taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document.

“Outstanding Amount” shall mean with respect to the Loans of a particular Class
on any date, the principal amount thereof after giving effect to any borrowings
and prepayments or repayments thereof occurring on such date.

“Parent”: Gogo Inc., a Delaware corporation.

 

24



--------------------------------------------------------------------------------

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Federal Reserve Board Regulation Y), if any, of such Lender, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by Parent or Holdings in connection with maintaining its existence or
in connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrowers or any
their respective Subsidiaries, including in respect of any reports filed with
respect to the Securities Act, the Exchange Act or the respective rules and
regulations promulgated thereunder, (ii) expenses incurred by Parent or Holdings
in connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Borrowers or
any their respective Subsidiaries, (iii) indemnification obligations of Parent
or Holdings owing to directors, members, officers, employees or other Persons
under its Organizational Documents or pursuant to written agreements with or for
the benefit of any such Person, or obligations in respect of director and
officer insurance (including premiums therefor), (iv) other administrative and
operational expenses of Parent or Holdings incurred in the ordinary course of
business, and (v) fees and expenses incurred by Parent or Holdings in connection
with any offering of Capital Stock or Indebtedness, (w) which offering is not
completed, or (x) where the net proceeds of such offering are received by or
contributed or loaned to the Borrowers or any their respective Subsidiaries, or
(y) in a prorated amount of such expenses in proportion to the amount of such
net proceeds so received, contributed or loaned, or (z) otherwise on an interim
basis prior to completion of such offering so long as Parent or Holdings shall
cause the amount of such expenses to be repaid to the relevant Borrower or the
relevant Subsidiary of the Borrowers out of the proceeds of such offering
promptly if completed.

“Participant”: as defined in Section 11.6(c).

“Participant Register”: as defined in Section 11.6(c).

“Participating Lender”: as defined in Section 11.6(g)(iii)(2).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

25



--------------------------------------------------------------------------------

“Perfection Certificate”: the Perfection Certificate substantially in the form
of Exhibit G.

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided,
that (a) immediately prior to, and after giving effect thereto, no Specified
Event of Default shall have occurred and be continuing or would result
therefrom; (b) all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations; (c) in the case of the
acquisition of Capital Stock, all of the Capital Stock (except for any such
Capital Stock in the nature of directors’ qualifying shares required pursuant to
applicable law) acquired or otherwise issued by such Person or any newly formed
Subsidiary of a Borrower in connection with such acquisition shall be owned 100%
by a Borrower or a Subsidiary Guarantor, and the applicable Borrower shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
such Borrower, each of the actions set forth in Sections 7.09 and 7.10, as
applicable; (d) on a Pro Forma Basis after giving effect to such acquisition
(and any related incurrence of Indebtedness, if applicable), the Consolidated
Total Leverage Ratio, as of the last day of the most recently ended four
consecutive fiscal quarter period for which the financial statements required to
be delivered pursuant to Section 7.1(a) or 7.1(b), and the related certificate
required to be delivered pursuant to Section 7.2(a), have been received by the
Administrative Agent, would not be greater than 3.75:1.00; (e) immediately prior
to, and after giving effect thereto, the Borrowers and their respective
Subsidiaries shall have Liquidity of at least $10,000,000; (f) if the total
consideration paid in connection with such Permitted Acquisition (including any
Earn-Out Obligations and any Indebtedness of any Acquired Person that is assumed
by any Borrower or any of their respective Subsidiaries following such
acquisition) exceeds $2,500,000, Holdings shall have delivered to the
Administrative Agent at least five Business Days prior to such proposed
acquisition a certificate (with reasonably detailed backup calculations)
evidencing compliance with the requirements of clauses (d) and (e) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information reasonably required to demonstrate
compliance with clauses (d) and (e) above; (g) any Person or assets or division
as acquired in accordance herewith shall be in substantially the same business
or lines of business in which the Borrowers and/or their respective Subsidiaries
are engaged, or are permitted to be engaged as provided herein, as of the time
of such acquisition; and (h) the total consideration paid in connection with all
Permitted Acquisitions (including any Earn-Out Obligations and any Indebtedness
of any Acquired Person that is assumed by a Borrower or any of its Subsidiaries
in connection with such acquisitions) shall not exceed (1) in the case of
consideration in the form of cash (other than proceeds described in clause
(2)) or the proceeds of Indebtedness, $75,000,000 and (2) in the case of
consideration in the form of Capital Stock or the proceeds of Capital Stock,
$200,000,000, in each case, from the date of this Agreement.

“Permitted Investors”: the collective reference to Ronald T. LeMay, Michael
Small, the Thorne Entities and the Townsend Affiliates.

 

26



--------------------------------------------------------------------------------

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) other than with respect to a Permitted Refinancing in respect of Capital
Lease Obligations, the weighted average life to maturity of such refinancing
Indebtedness shall be greater than or equal to the weighted average life to
maturity of the Indebtedness being refinanced; (b) the principal amount of such
refinancing Indebtedness shall be less than or equal to the principal amount
(including any accreted or capitalized amount) then outstanding of the
Indebtedness being refinanced, plus any required premiums and other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by any amount
equal to any existing commitments unutilized thereunder; (c) the respective
obligor or obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be the same as that for the Indebtedness being refinanced
(except to the extent that less security is granted to holders of refinancing
Indebtedness); (e) the refinancing Indebtedness is subordinated to the
Obligations to the same degree, if any, or to a greater degree as the
Indebtedness being refinanced; and (f) no material terms (other than interest
rate) applicable to such refinancing Indebtedness or, if applicable, the related
security or guarantees of such refinancing Indebtedness (including covenants,
events of default, remedies, acceleration rights) shall be, taken as a whole,
materially more favorable to the refinancing lenders (in the commercially
reasonable determination of BA) than the terms that are applicable under the
instruments and documents governing the Indebtedness being refinanced.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which any Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.2.

“Pledged Company”: any Subsidiary of any Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Pro Forma Adjustment”: for any period that includes any Specified Transaction,
the pro forma increase or decrease in Consolidated EBITDA projected by BA in
good faith as a result of (a) actions taken, prior to or during such period, for
the purposes of realizing reasonably identifiable and quantifiable cost savings
as a result of such actions, or (b) any additional costs incurred prior to or
during such period in connection with any combination of the operations of any
acquired entity with the operations of BA and its Subsidiaries; provided that
(A) so long as such actions are taken prior to or during such period or such
costs are incurred prior to or during such period it may be assumed, for
purposes of projecting such pro forma increase or decrease to Consolidated
EBITDA, that such cost savings will be realizable during the entirety of such

 

27



--------------------------------------------------------------------------------

period, or such additional costs will be incurred during the entirety of such
period, (B) such amounts are reasonably identifiable and factually supportable
in the good faith judgment of BA, (C) such amounts and the calculations thereof
are set forth in reasonable detail in a certificate signed by a Responsible
Officer of BA certifying the foregoing, (D) not more than 10% of Consolidated
EBITDA shall be attributable to all Pro Forma Adjustments for any period after
giving effect thereto, (E) such actions are taken and the cost savings
associated therewith must occur or be realized within twelve months after the
date of such Specified Transaction and (F) any such pro forma increase or
decrease to Consolidated EBITDA shall be without duplication for cost savings or
additional costs already included or added back pursuant to the definition of
Consolidated EBITDA for such period.

“Pro Forma Basis”: with respect to the satisfaction of any ratio hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and
(b) all Specified Transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
ratio; provided that, the foregoing pro forma adjustments may be applied to any
such ratio solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to operating expense
reductions that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on BA or any of its Subsidiaries and
(z) reasonably identifiable and factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Hedge Agreement applicable to such Indebtedness if such
Hedge Agreement has a remaining term in excess of 12 months).

“Pro Forma Financial Statement”: as defined in Section 5.1(a).

“Projections”: as defined in Section 7.2(b).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lender”: as defined in Section 11.2.

“Purchase Date”: as defined in Section 4.2(d).

“Qualified Capital Stock”: any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, (i) matures (excluding any maturity as the
result of an optional redemption by the issuer thereof) or is mandatorily
redeemable (excluding any mandatory redemption resulting from an asset sale or
change in control so long as no payments in respect thereof are due or owing, or
otherwise required to be made, until all Obligations have been paid in full in
cash), pursuant to a sinking fund obligation or otherwise, or is redeemable at
the option of the holder thereof, in whole or in part, or requires the payment
of any cash dividend or any other scheduled

 

28



--------------------------------------------------------------------------------

payment constituting a return of capital, in each case, at any time on or after
the one hundred eighty-first day following the Maturity Date (or such later
maturity date of any Loans extended in accordance with Section 3.3 on or prior
to the date of issuance of such Capital Stock), or (ii) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (x) debt
securities or (y) any Capital Stock referred to in clause (i) above, in each
case, at any time on or after the one hundred eighty-first day following the
Maturity Date (or such later maturity date of any Loans extended in accordance
with Section 3.3 on or prior to the date of issuance of such Capital Stock).

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lead Arranger, an Agent, a Lender or an Affiliate of any of
the foregoing.

“Qualifying Lender”: as defined in Section 11.6(g)(iv)(3).

“Rating Agencies”: Moody’s and S&P.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member, the gross proceeds of which (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) exceeds $500,000.

“Reference Bank”: Morgan Stanley Senior Funding, Inc. and JPMorgan Chase Bank,
N.A. and such additional or other banks as may be appointed by the
Administrative Agent and reasonably acceptable to BA; provided that at any time
the maximum number of Reference Banks does not exceed six.

“Refinanced Loans”: as defined in Section 11.1.

“Register”: as defined in Section 11.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(c) as a result
of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which
Holdings has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Specified Event of Default has occurred and is continuing and
that a Borrower (directly or indirectly through any of its Subsidiaries) intends
to use all or a portion of the Net Cash Proceeds of an Asset Sale or Recovery
Event to acquire or repair assets to be used in such Borrower’s business.

 

29



--------------------------------------------------------------------------------

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets to be used
in the Borrowers’ business; provided that such amount shall be increased by any
amount committed to be expended prior to the relevant Reinvestment Prepayment
Date but not actually expended within 180 days of such date.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event or, in
respect of any amount committed to be expended prior to such date, 180 days
after such date and (b) the date on which the Borrowers shall have determined
not to, or shall have otherwise ceased to, acquire or repair assets to be used
in the Borrowers’ business with all or any portion of the relevant Reinvestment
Deferred Amount.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Loans”: as defined in Section 11.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, other than those events as to which the
thirty day notice period referred to in Section 4043(c) of ERISA has been
waived.

“Required Lenders”: at any time, the holders of more than 50% of the sum of all
Loans outstanding and all unused Commitments at such time (provided that any
determination of “Required Lenders” shall be subject to the final paragraph of
Section 11.1).

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, including, without
limitation, the Governmental Authorizations and the Communications Act.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, general counsel or general manager of BA (unless otherwise specified),
but in any event, with respect to financial matters, the chief financial officer
of BA (unless otherwise specified).

“Restatement Effective Date”: July 30, 2014

“Restricted Payments”: as defined in Section 8.6.

“Retained Amount”: as defined in Section 4.2(f).

“Reversion Date”: as defined in Section 8.19(b).

 

30



--------------------------------------------------------------------------------

“S&P”: Standard & Poor’s Ratings Services.

“Sale-Leaseback Transactions” as defined in Section 8.11.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to (a) the Administrative Agent,
(b) the Collateral Agent, (c) the Lenders, (d) the Qualified Counterparties,
(e) the Cash Management Banks, (f) the beneficiaries of each indemnification or
reimbursement obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and assigns of each of the foregoing.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Intellectual Property Security Agreements
and all other security documents hereafter delivered to the Collateral Agent
granting or perfecting a Lien on any property of any Person to secure the
Obligations, in each case, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Services Agreement”: the Services Agreement dated as of the Closing Date
between BA and CA.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solicited Discount Proration”: as defined in Section 11.6(g)(iv)(3).

“Solicited Discounted Purchase Amount”: as defined in Section 11.6(g)(iv)(1).

“Solicited Discounted Purchase Notice”: an irrevocable written notice of
Borrower Solicitation of Discounted Purchase Offers made pursuant to
Section 11.6(g)(iv) substantially in the form of Exhibit N.

“Solicited Discounted Purchase Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit O, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Purchase Notice.

“Solicited Discounted Purchase Response Date”: as defined in
Section 11.6(g)(iv)(1).

“Solvent”: with respect to the Borrowers and their Subsidiaries on the
Restatement Effective Date, on a consolidated basis means (i) the Fair Value and
Present Fair Salable Value of the assets of the Borrowers and their Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) the Borrowers and their Subsidiaries taken as a whole do not
have Unreasonably Small Capital; and (iii) the Borrowers and their Subsidiaries
taken as a whole will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature (all capitalized terms used in this
definition other than “Borrowers”, “Subsidiaries” and “Restatement Effective
Date” shall have the meaning assigned to such terms in the form of solvency
certificate attached hereto as Exhibit I).

 

31



--------------------------------------------------------------------------------

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) a Borrower and (b) a Cash Management Bank, as counterparty.

“Specified Event of Default”: an Event of Default arising under Section 9.1(a)
or (f).

“Specified Discount”: as defined in Section 11.6(g)(ii)(1).

“Specified Discount Purchase Amount”: as defined in Section 11.6(g)(ii)(1).

“Specified Discount Purchase Notice”: an irrevocable written notice of Borrower
Offer of Specified Discount Purchase made pursuant to Section 11.6(g)(ii)
substantially in the form of Exhibit P.

“Specified Discount Purchase Response”: the written response by each Lender,
substantially in the form of Exhibit Q, to a Specified Discount Purchase Notice.

“Specified Discount Purchase Response Date”: as defined in
Section 11.6(g)(ii)(1).

“Specified Discount Proration”: as defined in Section 11.6(g)(ii)(3).

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) a Borrower
and (b) a Qualified Counterparty, as counterparty.

“Specified Transaction”: with respect to any period, any Material Acquisition or
Material Disposition (and, in each case, any related incurrence, repayment or
assumption of Indebtedness).

“Spectrum”: the collective reference to the air-to-ground radio spectrum
licensed on an exclusive basis by the FCC to Bidco pursuant to call signs
WQFX728 and WQFX729.

“Submitted Amount”: as defined in Section 11.6(g)(iii)(1).

“Submitted Discount”: as defined in Section 11.6(g)(iii)(1).

“Subordinated Indebtedness”: any unsecured Indebtedness of BA, CA or Holdings,
no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption or mandatory prepayment), prior to
the Maturity Date (or such later maturity date of any Loans extended in
accordance with Section 3.3 on or prior to the date of issuance or incurrence of
such Indebtedness) (it being understood and agreed that any required offer to
purchase such Indebtedness as a result of a change of control or asset sale
shall not violate the foregoing restrictions, provided that such offer is
subject to the prior payment in full in cash of the Obligations) and the payment
of principal and interest of which and other obligations of any of the Borrowers
in respect thereof are subordinated to the prior payment in full in cash of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

 

32



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Holdings or BA, as the context may require.

“Subsidiary Guarantor”: each Subsidiary of Holdings listed on Schedule 1.1(b),
and each other Subsidiary of Holdings that is or becomes a party to the
Guarantee and Collateral Agreement.

“Swap Obligation” :with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Thorne Entities”: “Thorne Affiliates” as such term is defined in the
Stockholders’ Agreement, dated as of December 31, 2009, as amended by Amendment
No. 1 thereto dated as of March 8, 2011, among Parent and certain stockholders
named on the signature pages thereto (the “Stockholders’ Agreement”), as in
effect on the date hereof.

“Townsend Affiliates”: Medallion Aircell, LLC, a Colorado limited liability
company, and PAC3, LLC, a Delaware limited liability company.

“Tranche B-1 Facility”: the Tranche B-1 Loans.

“Tranche B-1 Lender”: as defined in the preamble, together with any other Person
which becomes a party hereto as a “Tranche B-1 Lender” in accordance with the
terms hereof, and including the permitted successors and assigns of any such
Tranche B-1 Lender.

“Tranche B-1 Loans”: as defined in the preamble. The aggregate outstanding
principal amount of Tranche B-1 Loans on the Restatement Effective Date is
$237,718,750.00.

“Tranche B-2 Facility”: the Commitments and the Tranche B-2 Loans made
thereunder.

“Tranche B-2 Lender”: the Persons set forth on Schedule A of the Amendment and
Restatement Agreement, together with any other Person which becomes a party
hereto as a “Tranche B-2 Lender” in accordance with the terms hereof, and
including the permitted successors and assigns of any such Tranche B-2 Lender.

 

33



--------------------------------------------------------------------------------

“Tranche B-2 Loans”: the Tranche B-2 Loans borrowed by BA on the Restatement
Effective Date pursuant to Sections 2.1 and 2.2. The aggregate principal amount
of Tranche B-2 Loans on the Restatement Effective Date is $75,000,000.

“Transactions”: collectively, (a) the execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are a party, (b) the execution,
delivery and performance by each of the parties to each Lease and Services
Document, (c) the borrowing of the Loans, (d) the use of proceeds of the Loans,
(e) the payment of fees and expenses related to the foregoing and (f) any other
transactions related to or entered into in connection with any of the foregoing.

“Treasury Rate”: as of any date, the yield to maturity as of such date of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) that has
become publicly available at least two Business Days prior to such date (or, if
such Federal Reserve Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
such date to the Make-Whole Termination Date; provided, however, that if the
period from such date to the Make-Whole Termination Date is less than one year,
the weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used.

“Type”: as to any Loan, its nature as a Base Rate Loan or a LIBOR Loan.

“Unasserted Contingent Obligations”: contingent surviving indemnity and
reimbursement obligations under the Loan Documents in respect of which no claim
or demand has been made.

“United States”: the United States of America.

“Unrestricted Cash”: as of any date of determination, unrestricted cash that
would appear in cash accounts listed on a consolidated balance sheet of a Person
and its Subsidiaries on such date calculated in accordance with GAAP, only to
the extent such cash is (a) free and clear of all other Liens other than
non-consensual Liens permitted under Section 8.3, Liens created pursuant to the
Security Documents and Liens of the relevant depositary banks on the relevant
accounts arising by operation of law or otherwise relating to the establishment
of accounts with such banks and (b) not prohibited by any applicable law or any
contract to which such Person and such Person’s Subsidiaries are party from
being applied to pay Indebtedness under this Agreement or the other Loan
Documents.

“Voidable Transfer”: as defined in Section 11.21(c).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

34



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of a Borrower.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) the word “will” shall be construed to have
the same meaning and effect as the word “shall”, (vi) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder), (vii) any reference to any law, code, statute, treaty,
rule, guideline, regulation or ordinance of a Governmental Authority shall,
unless otherwise specified, refer to such law, code, statute, treaty, rule,
guideline, regulation or ordinance as amended, supplemented or otherwise
modified from time to time and (viii) any reference to any Internal Revenue
Service form shall be construed to include any successor form.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either Holdings notifies the Administrative Agent that Holdings requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies Holdings
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein

 

35



--------------------------------------------------------------------------------

shall be construed, and all computations of amounts and ratios shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”. Notwithstanding any
other provision contained herein, obligations relating to a lease that were
accounted for by a Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by such Person shall be
accounted for as obligations relating to an operating lease and not as a Capital
Lease Obligation.

(f) Neither this Agreement nor any other agreement, document or instrument
referred to herein or executed and delivered in connection herewith shall be
construed against any Person as the principal draftsperson hereof or thereof.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments. Subject to the terms and conditions hereof, each Tranche B-2
Lender severally agrees to make a term loan to BA on the Restatement Effective
Date in an amount not to exceed the amount of the applicable Commitment of such
Tranche B-2 Lender as of the Restatement Effective Date. The Loans may from time
to time be LIBOR Loans or Base Rate Loans, as determined by BA and notified to
the Administrative Agent in accordance with Sections 2.2 and 4.3. Each borrowing
under the Commitments shall be in an amount equal to (x) in the case of Base
Rate Loans, $1,000,000 or integral multiples of $100,000 in excess thereof and
(y) in the case of LIBOR Loans, $1,000,000 or integral multiples of $100,000 in
excess thereof. The Commitments of each Tranche B-2 Lender in effect on the
Restatement Effective Date shall automatically terminate at 5:00 P.M., New York
City time, on the Restatement Effective Date.

2.2 Procedure for Borrowing. BA shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, three Business Days prior to the Restatement Effective
Date in the case of LIBOR Loans to be made on the Restatement Effective Date and
no later than 11:00 A.M., New York City time, one Business Day prior to the
Restatement Effective Date in the case of Base Rate Loans to be made on the
Restatement Effective Date) requesting that the Lenders make the Loans on the
Restatement Effective Date and specifying the amount to be borrowed. Upon
receipt of such notice the Administrative Agent shall promptly notify each
Tranche B-2 Lender thereof. Not later than 12:00 Noon, New York City time, on
the Restatement Effective Date, each Tranche B-2 Lender, as applicable, shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Tranche B-2 Loans to be made by such
Tranche B-2 Lender. The Administrative Agent shall promptly make available to BA
the aggregate of the amounts made available to the Administrative Agent by the
Tranche B-2 Lenders in immediately available funds.

 

36



--------------------------------------------------------------------------------

2.3 Repayment of Loans. The Borrowers shall repay to the Administrative Agent
for the ratable account of the Lenders the aggregate outstanding principal
amount of the Loans (other than Extended Loans) on the following dates in the
amounts indicated (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in Section 4.1
and Section 4.2):

 

“Payment Date

   Principal Amount of
Tranche B-1 Loans      Principal Amount of
Tranche B-2 Loans  

September 30, 2014

   $ 1,550,000       $ 187,500   

December 31, 2014

   $ 1,550,000       $ 187,500   

March 31, 2015

   $ 1,550,000       $ 187,500   

June 30, 2015

   $ 1,550,000       $ 187,500   

September 30, 2015

   $ 1,550,000       $ 187,500   

December 31, 2015

   $ 1,550,000       $ 187,500   

March 31, 2016

   $ 1,550,000       $ 187,500   

June 30, 2016

   $ 1,550,000       $ 187,500   

September 30, 2016

   $ 1,550,000       $ 187,500   

December 31, 2016

   $ 1,550,000       $ 187,500   

March 31, 2017

   $ 1,550,000       $ 187,500   

June 30, 2017

   $ 1,550,000       $ 187,500   

September 30, 2017

   $ 1,550,000       $ 187,500   

December 31, 2017

   $ 1,550,000       $ 187,500   

Maturity Date

    
 
  Remaining unpaid
principal amount of the
Tranche B-1 Loans.   
  
       
 
  Remaining unpaid
principal amount of the
Tranche B-2 Loans.   
  
  

The remaining unpaid principal amount of the Loans shall be due and payable in
full, if not earlier in accordance with this Agreement, on the Maturity Date.

SECTION 3. FEES; DEFAULTING LENDERS; EXTENSIONS OF MATURITY

3.1 Fees.

(a) Closing Fees. The Borrowers agree to pay closing fees to each Tranche B-2
Lender that is a Tranche B-2 Lender on the Restatement Effective Date, as a
yield enhancement fee for the funding of such Tranche B-2 Lender’s Loans, in an
amount equal to 2.00% of the stated principal amount of such Tranche B-2
Lender’s Loans, payable to such Tranche B-2 Lender on the Restatement Effective
Date out of the proceeds of such Tranche B-2 Lender’s Loans as and when funded
on the Restatement Effective Date. Such closing yield enhancement fee will be in
all respects fully earned, due and payable on the Restatement Effective Date and
shall not be refundable under any circumstances.

(b) The Borrowers agree to pay to the Administrative Agent, for its own account,
the administrative fees payable in the amounts and at the times separately
agreed upon among Parent, BA and the Administrative Agent or any Affiliate
thereof. All such fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent. Once paid, none of such fees shall be
refundable under any circumstances.

 

37



--------------------------------------------------------------------------------

3.2 Defaulting Lenders. If the Borrowers and the Administrative Agent agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto; provided, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to a Lender that is not a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

3.3 Extensions of Maturity.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time (provided
such offers are made not less than 180 days prior to the Maturity Date), by BA
to all Lenders of Loans with a like maturity date on a pro rata basis (based on
the aggregate outstanding principal amount of the respective Loans with the same
maturity date) and on the same terms to each such Lender, BA may from time to
time with the consent of any Lender that shall have accepted such offer (each
such Lender, an “Extending Lender”) extend the maturity date of any Loans of
such Lender only and otherwise modify the terms of such Loans of such Lender
only, pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Loans and/or modifying the amortization schedule in respect of such Loans)
(each, an “Extension”, and each group of Loans as so extended, as well as the
original Loans not so extended, being an “Extension Tranche”; it being
understood that any Extended Loans shall constitute a separate Tranche of Loans
from the Tranche of Loans from which they were converted), so long as the
following terms are satisfied: (i) no Specified Event of Default shall exist at
the time the notice in respect of an Extension Offer is delivered to the
Lenders, and no Specified Event of Default shall exist immediately prior to or
after giving effect to the effectiveness of any Extended Loans, (ii) except as
to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to the
immediately succeeding clauses (iii), (iv) and (v), be determined by BA and set
forth in the relevant Extension Offer), the Loans of any Extended Lender
extended pursuant to any Extension (“Extended Loans”) shall have the same terms
as the Tranche of Loans subject to such Extension Offer (except for covenants or
other provisions contained therein applicable only to periods after the then
latest maturity date of such non-extended Loans), (iii) the final maturity date
of any Extended Loans shall be no earlier than the then latest maturity date of
any Loan under this Agreement at the time of extension and the amortization
schedule applicable to Loans pursuant to Section 2.3 for periods prior to the
Maturity Date may not be increased with respect to such Extended Loans, (iv) the
weighted average life to maturity of any Extended Loans shall be no shorter than
the remaining weighted average life to maturity of the Loans extended thereby,
(v) any Extended Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Extension Offer,
(vi) if the aggregate principal amount of Loans in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Loans offered to be extended by BA pursuant to
such Extension Offer, then the Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts with respect
to which such Lenders have accepted such Extension Offer, (vii) all
documentation in respect of such Extension shall be consistent with the
foregoing, (viii) to the extent reasonably necessary to maintain the continuing
priority of the Lien of the Mortgages as security for the Obligations, as
determined by the Administrative Agent in its reasonable discretion: (1) the

 

38



--------------------------------------------------------------------------------

applicable Loan Party to any Mortgages shall have entered into, and delivered to
the Collateral Agent, at the direction and in the sole discretion of the
Administrative Agent a mortgage modification or new Mortgage in proper form for
recording in the relevant jurisdiction and in a form reasonably satisfactory to
the Administrative Agent, and (2) the Borrowers shall have caused to be
delivered to the Collateral Agent for the benefit of the Secured Parties an
endorsement to the title insurance policy, date down(s) or other evidence
reasonably satisfactory to the Administrative Agent insuring that the priority
of the Lien of the Mortgages as security for the Obligations has not changed and
confirming and/or insuring that since the issuance of the title insurance policy
there has been no change in the condition of title and there are no intervening
liens or encumbrances which may then or thereafter take priority over the Lien
of the Mortgages, (ix) any Extension Offer is required to be in a minimum amount
of at least $25,000,000 and (x) in connection with such Extension, the
Administrative Agent shall have received legal opinions, board resolutions,
secretary’s certificates and other customary closing documents reasonably
requested by the Administrative Agent. Notwithstanding anything to the contrary
herein, no Lender shall be obligated to consent to any Extension Offer.

(b) Extensions consummated by BA pursuant to this Section 3.3 shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 4.1 or Section 4.2.

(c) The Lenders hereby irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrowers as may be necessary in order to establish new
Extension Tranches or sub-Extension Tranches in respect of Extended Loans and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrowers in connection with the
establishment of such new Extension Tranches or sub-Extension Tranches, in each
case on terms consistent with this Section 3.3.

(d) In connection with any Extension, BA shall provide the Administrative Agent
at least five Business Days’ (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably, to accomplish the purposes
of this Section 3.3.

(e) This Section 3.3 shall supersede any provisions in Section 4.8 (b) or 11.1
to the contrary.

(f) If, in connection with any proposed Extension, any Lender declines to
consent to the applicable extension on the terms and by the deadline set forth
in the applicable Extension Offer (each such Lender, a “Non-Extending Lender”)
then BA may, on notice to the Administrative Agent and the Non-Extending Lender,
replace such Non-Extending Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 11.6 (with the assignment fee
and any other costs and expenses to be paid by BA in such instance) all of its
rights and obligations under this Agreement to one or more assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrowers to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to provide Extended Loans on the terms set
forth in such Extension; and provided, further, that all obligations of the
Borrowers owing to the Non-Extending Lender relating to the Loans so

 

39



--------------------------------------------------------------------------------

assigned shall be paid in full by the assignee Lender to such Non-Extending
Lender concurrently with such Assignment and Assumption, except that in the
event a Non-Extending Lender is replaced at any time prior to the fourth
anniversary of the Closing Date, the Borrowers shall pay to such Non-Extending
Lender an amount equal to the Applicable Premium. Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender, as
assignor, any Assignment and Assumption necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 3.3(f).

(g) Following any Extension, with the written consent of BA, any Non-Extending
Lender may elect to have all or a portion of its Loans not so extended deemed to
be an Extended Loan under the applicable Extension Tranche on any date (each
date a “Designation Date”) prior to the maturity date of such Extension Tranche;
provided that (i) such Lender shall have provided written notice to Holdings and
the Administrative Agent at least 10 Business Days prior to such Designation
Date (or such shorter period as the Administrative Agent may agree in its
reasonable discretion) and (ii) no more than three Designation Dates may occur
in any one year period without the written consent of the Administrative Agent.
Following a Designation Date, the Loans held by such Lender so elected to be
extended will be deemed to be Extended Loans of the applicable Extension
Tranche, and any existing Loans held by such Lender not elected to be extended,
if any, shall continue to be Loans of the applicable Extension Tranche.

SECTION 4.

GENERAL PROVISIONS APPLICABLE

TO LOANS

4.1 Optional Prepayments. Any Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (subject to
the final sentence of this Section 4.1), upon irrevocable (provided that any
such notice delivered by such Borrower may state that such notice is conditioned
upon the effectiveness of any one or more events, in which case such notice may
be revoked by such Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied) notice
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, three Business Days prior thereto, in the case of LIBOR Loans, and no
later than 11:00 A.M., New York City time, one Business Day prior thereto, in
the case of Base Rate Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of LIBOR Loans or Base Rate Loans;
provided, that if a LIBOR Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrowers shall also pay any amounts
owing pursuant to Section 4.11. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. The
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount prepaid.
Partial prepayments of Loans pursuant to this Section 4.1 shall be in an
aggregate principal amount of $1,000,000 or integral multiples of $100,000 in
excess thereof. Subject to Section 4.8(b), the amount of each principal
prepayment of the Loans pursuant to this Section 4.1 shall be applied (x) on a
pro rata basis as between each Class of Loans and (y) to reduce the then
remaining installments of Loans of the same Class on a pro rata basis, as
directed by the Borrowers. In the event that any Loans are prepaid pursuant to
this Section 4.1 at any time prior to December 21, 2016, the Borrowers shall pay
to the Administrative Agent, for the account of the Lenders, in addition to the
amounts otherwise described in this Section 4.1, an amount equal to the
Applicable Premium.

 

40



--------------------------------------------------------------------------------

4.2 Mandatory Prepayments. (a) If, for any fiscal year of BA commencing with the
fiscal year ending December 31, 2013, there shall be Excess Cash Flow for such
fiscal year, the Borrowers shall, on the relevant Excess Cash Flow Application
Date, apply an amount equal to (i) the ECF Percentage of such Excess Cash Flow
minus (ii) the aggregate amount of all optional prepayments of the Loans during
such fiscal year, toward the prepayment of the Loans as set forth in
Section 4.2(e), but excluding for the avoidance of doubt any prepayment or
cancellation of Loans pursuant to Section 11.6(g). Each such prepayment shall be
made on a date (an “Excess Cash Flow Application Date”) no later than five days
after the earlier of (i) the date on which the financial statements referred to
in Section 7.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Administrative Agent and (ii) the date
such financial statements are actually delivered to the Administrative Agent.

(b) If any Indebtedness (other than Excluded Indebtedness) shall be issued or
incurred by any of the Borrowers or any of their respective Subsidiaries, the
Borrowers shall apply, on the date of such issuance or incurrence, an amount
equal to 100% of the Net Cash Proceeds thereof toward the prepayment of the
Loans as set forth in Section 4.2(e).

(c) If any of the Borrowers or any of their respective Subsidiaries shall
receive Net Cash Proceeds (or Net Cash Proceeds shall be received on behalf of
any of the Borrowers or any of their respective Subsidiaries) (including cash
proceeds subsequently received (as and when received) in respect of noncash
consideration initially received) from any Asset Sale or Recovery Event then,
unless a Reinvestment Notice shall be delivered within 10 days in respect
thereof, the Borrowers shall apply on such date an amount equal to such Net Cash
Proceeds toward the prepayment of the Loans as set forth in Section 4.2(e);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, the Borrowers shall apply an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event toward the prepayment of
the Loans as set forth in Section 4.2(e).

(d) The Borrowers shall notify the Administrative Agent of the occurrence of a
Change of Control within one Business Day thereof, and the Administrative Agent
shall promptly thereafter notify the Lenders thereof. At any time prior to the
30th day following delivery of the notice by the Administrative Agent to the
Lenders pursuant to the preceding sentence (the “Purchase Date”), each Lender
shall have the right, by notice to the Borrowers and the Administrative Agent,
to require the Borrowers, on the Purchase Date, to prepay in full (but not in
part) the outstanding principal amount of such Lender’s Tranche B-1 Loans and
Tranche B-2 Loans at a purchase price equal to 101% of the principal amount of
such Loans, together with accrued and unpaid interest on the principal amount
thereof to but excluding the date of payment, and all other amounts then due to
such Lender (including amounts payable under Section 4.11, but (for the
avoidance of doubt excluding any Applicable Premium) under the Loan Documents.

(e) Subject to Section 4.8(b), amounts to be applied in connection with
prepayments made pursuant to this Section 4.2 shall be applied (x) on a pro rata
basis as between each Class of Loans and (y) to reduce on a pro rata basis the
remaining scheduled installments of principal

 

41



--------------------------------------------------------------------------------

(including the final scheduled installment on the Maturity Date (or such later
maturity date of any Loans extended in accordance with Section 3.3)) due in
respect of each Class of Loans. The application of any prepayment pursuant to
Section 4.2 shall be made, first, to Base Rate Loans and, second, to LIBOR
Loans. Each prepayment of the Loans pursuant to Section 4.2 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid. If a
LIBOR Loan is prepaid pursuant to Section 4.2 on any day other than the last day
of the Interest Period applicable thereto, the Borrowers shall also pay any
amounts owing pursuant to Section 4.11.

(f) Notwithstanding anything herein to the contrary, any Lender may elect, by
notice to the Administrative Agent at or prior to the time and in the manner
specified by the Administrative Agent, prior to any prepayment of Loans required
to be made by the Borrowers pursuant to this Section 4.2, to decline all of any
prepayment of its Loans pursuant to clauses (a), (b) or (c) of this Section 4.2,
in which case the aggregate amount of the prepayment that would have been
applied to prepay such Loans but was so declined shall be re-offered to those
Lenders who have initially accepted such prepayment (such re-offer to be made
(x) on a pro rata basis across each Class of Loans and (y) to each such Lender
of a particular Class based on the percentage which such Lender’s Loans of that
Class represents of the aggregate Loans of all such Lenders of that Class who
have initially accepted such prepayment). In the event of such a re-offer, the
relevant Lenders may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, to decline all
of the amount of such prepayment that is re-offered to them, in which case the
aggregate amount of the prepayment that would have been applied to prepay such
Loans pursuant to such re-offer but was so declined (any such amount, a
“Retained Amount”) shall be retained by the Borrowers to be used for any other
purpose permitted pursuant to the Available Basket Amount.

4.3 Conversion and Continuation Options. (a) BA may elect from time to time to
convert LIBOR Loans to Base Rate Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the Business Day preceding the proposed conversion date; provided that
any such conversion of LIBOR Loans may only be made on the last day of an
Interest Period with respect thereto. BA may elect from time to time to convert
Base Rate Loans to LIBOR Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor);
provided that no Base Rate Loan may be converted into a LIBOR Loan when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.

(b) Any LIBOR Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by BA giving irrevocable notice to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no LIBOR Loan may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such continuations; and provided,
further, that if BA shall fail

 

42



--------------------------------------------------------------------------------

to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.

(c) The conversions and continuations of Loans pursuant to this Section 4.3
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of (i) a borrowing of Base
Rate Loans shall be in an amount equal to $1,000,000 or integral multiples of
$100,000 in excess thereof (or equal to the remaining principal balance of the
Loans) and (ii) the LIBOR Loans comprising each LIBOR Tranche shall be in an
amount equal to $1,000,000 or integral multiples of $100,000 in excess thereof.

4.4 Limitations on LIBOR Tranches. Notwithstanding anything to the contrary in
this Agreement, all borrowings, conversions and continuations of LIBOR Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that no more than ten LIBOR
Tranches shall be outstanding at any one time.

4.5 Interest Rates and Payment Dates. (a) Each LIBOR Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the LIBO Rate determined for such day plus the Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) If an Event of Default shall have occurred and be continuing, all
outstanding Loans and other amounts payable hereunder (whether or not overdue)
shall bear interest at a rate per annum equal to (i) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%, and (ii) in the case of any such other
amounts, the rate then applicable to Base Rate Loans plus 2%, in each case from
the date such Event of Default occurred until such Event of Default is no longer
continuing.

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

4.6 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of clause (a) of the definition of Base Rate,
the interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify BA and the Lenders of each determination of
a LIBO Rate. Any change in the interest rate on a Loan resulting from a change
in the Base Rate or the Eurocurrency Reserve Requirements shall become effective
as of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify BA and the Lenders
of the effective date and the amount of each such change in interest rate.

 

43



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of BA, deliver to BA a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 4.6(a).

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the LIBO Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders in good faith) of making or maintaining
their affected Loans during such Interest Period, the Administrative Agent shall
give telecopy or telephonic notice thereof to BA and the Lenders as soon as
practicable thereafter. If such notice is given (x) any LIBOR Loans requested to
be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans that were to have been converted on the first day of such
Interest Period to LIBOR Loans shall be continued as Base Rate Loans and (z) any
outstanding LIBOR Loans shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further LIBOR Loans shall be made or continued as such,
nor shall any Borrower have the right to convert Loans to LIBOR Loans.

4.8 Pro Rata Treatment; Application of Payments; Payments. (a) Each borrowing by
any Borrower from the Lenders hereunder and any reduction of the Commitments of
the Lenders shall be made on a pro rata basis.

(b) Each payment (including each prepayment) by the Borrowers (other than
payments made under Section 4.9 or 4.10) on account of principal of, and
interest and fees on, a Class of Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans of such Class then held by
the Lenders of such Class. Optional prepayments and, subject to Section 4.2(f),
mandatory prepayments shall be applied ratably among Classes of Loans. Amounts
repaid or prepaid on account of the Loans may not be reborrowed.

(c) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the LIBOR Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a LIBOR Loan becomes due and payable on a day other than
a Business Day,

 

44



--------------------------------------------------------------------------------

the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrowers a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the applicable date of
borrowing, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such date of borrowing, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans, on demand, from the Borrowers.

(e) Unless the Administrative Agent shall have been notified in writing by BA
prior to the date of any payment due to be made by the Borrowers hereunder that
the Borrowers will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrowers are making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the applicable Lenders their respective pro
rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrowers within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the
Borrowers.

4.9 Requirements of Law. (a) Notwithstanding any other provision of this
Agreement, if any Change in Law:

(i) shall subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes and
Other Taxes to the extent covered by Section 4.10 or United States withholding
Taxes and changes in the rate of tax on the overall net income of such Lender);

 

45



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the LIBO Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender in good faith deems to be material, of making,
converting into, continuing or maintaining LIBOR Loans, or to reduce any amount
receivable hereunder, then, in any such case, the Borrowers shall promptly pay
such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrowers (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy shall have the effect of reducing the rate of return on such Lender’s
capital or on the capital of any Person controlling such Lender as a consequence
of its obligations hereunder to a level below that which such Lender or such
Person could have achieved but for such Change in Law (taking into consideration
such Lender’s or such Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender in good faith to be material, then from time to
time, after submission by such Lender to the Borrowers (with a copy to the
Administrative Agent) of a written request therefor accompanied by a certificate
showing calculation thereof in reasonable detail, the Borrowers shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Person for such reduction.

(c) A certificate as to any additional amounts payable (with reasonably detailed
backup calculations) pursuant to this Section submitted by any Lender to the
Borrowers (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Borrowers shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than six months prior to the date
that such Lender notifies the Borrowers of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect. The obligations of the Borrowers
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder. The protection of
this Section 4.9 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the Change in Law that shall
have occurred or been imposed.

4.10 Taxes. (a) Except as required by any Requirement of Law, all payments made
by or on behalf of any Borrower or any other Loan Party under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes, excluding (i) net income taxes,
franchise or similar taxes (imposed in lieu of net income taxes), branch profits
taxes and Taxes on doing business or Taxes measured by or

 

46



--------------------------------------------------------------------------------

imposed on overall capital or net worth, in each case, imposed on any Agent or
any Lender as a result of such Agent or Lender being organized under the laws
of, or having a principal office, or, in the case of a Lender, its applicable
lending office, located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or that are imposed as a result of a present or former
connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), and (ii) any United States federal withholding Taxes
imposed under FATCA. If the Borrowers or any other Loan Party shall be required
by any Requirement of Law to deduct any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes from any amounts payable to any Agent or any Lender
hereunder, then (x) the amounts so payable to such Agent or such Lender shall be
increased so that after making all such required deductions (including
deductions attributable to additional amounts payable under this Section), such
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (y) the Borrowers or such
other Loan Party, as the case may be, shall make such deductions and (z) the
Borrowers or such other Loan Party, as the case may be, shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
such Requirement of Law; provided, however, that the Borrowers and such other
Loan Party shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (A) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (B) that are United States withholding Taxes imposed on amounts
payable to such Lender under the law in effect at the time such Lender becomes a
party to this Agreement (or, if such Lender is an intermediary, partnership or
other flow-through entity for U.S. tax purposes, the date on which the relevant
beneficiary, partner or member of such Lender becomes a beneficiary, partner or
member thereof, if later) or designates a new lending office (or, in the case of
a Participant, on the date such Participant becomes a Participant hereunder, or,
if such Participant is an intermediary, partnership or other flow-through entity
for U.S. tax purposes, the date on which the relevant beneficiary, partner or
member of such Participant becomes a beneficiary, partner or member thereof, if
later), except to the extent that such Lender or its assignor (if any) was
entitled, at the time of such designation or assignment, to receive additional
amounts from the Borrowers with respect to such Non-Excluded Taxes pursuant to
this paragraph.

(b) In addition, the Borrowers and each other Loan Party, as the case may be,
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are paid by the Borrowers or
any other Loan Party to a Governmental Authority pursuant to this Section 4.10,
as promptly as practicable thereafter the relevant Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by such Loan Party from such Governmental Authority showing
payment thereof. If the applicable Loan Party fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Loan Party shall indemnify the Agents and the Lenders
for any incremental Taxes, interest or penalties that may become payable by any
Agent or any Lender as a result of any such failure.

 

47



--------------------------------------------------------------------------------

(d) Each Lender that is not a “U.S. Person” as defined in Section 7701(a)(30) of
the Code (a “Non-U.S. Lender”) shall deliver to Holdings and the Administrative
Agent two complete copies of either Internal Revenue Service Form W-8BEN, Form
W-8ECI, Form W-8EXP, or Form W-8IMY (with any required attachments) or, in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit D and a
Form W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrowers under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify Holdings at any time it determines that it is no longer in
a position to provide any previously delivered certificate to Holdings (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver. Each Lender that is not a
Non-U.S. Lender shall deliver to Holdings and the Administrative Agent two
complete copies of Internal Revenue Service Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax, and, to the extent it may
lawfully do so at such times, provide a new Form W-9 (or successor form) upon
the expiration or obsolescence of any previously delivered form. The
Administrative Agent shall deliver to the Borrowers on or prior to the date on
which it becomes the Administrative Agent under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrowers), executed
originals of Internal Revenue Service Form W-9 certifying that the
Administrative Agent is exempt from U.S. federal backup withholding tax.

(e) If a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent
or such Lender shall deliver to Holdings and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by Holdings or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Holdings or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 4.10(e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

48



--------------------------------------------------------------------------------

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 4.10 or Section 4.9, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 4.10 or
Section 4.9 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Agent or such Lender in connection
with obtaining such refund and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
such Borrower, upon the request of such Agent or such Lender, agrees to repay
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent or such
Lender in the event such Agent or such Lender is required to repay such refund
to such Governmental Authority; provided, further, that in no event will the
Administrative Agent or the Lender be required to pay any amount to the extent
such payment would cause the Administrative Agent or the Lender to be in a less
favorable net after-Tax position than the Administrative Agent or the Lender
would have been in the absence of the indemnity payments or additional amounts
giving rise to such refund. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Borrower or any other
Person.

(g) For purposes of this Section 4.10, if a Lender is treated as a domestic
partnership for U.S. federal income tax purposes, any withholding or payment of
U.S. withholding Tax by such Lender in respect of any such Lender’s partners
with respect to any payments made by or on behalf of any Borrower or any other
Loan Party under this Agreement shall be considered a withholding or payment of
such Tax by such Borrower or such other Loan Party, as the case may be.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

4.11 Indemnity. The Borrowers agree to indemnify each Lender and to hold each
Lender harmless from any direct, actual out-of-pocket loss, cost or expense that
such Lender may sustain or incur as a consequence of (a) default by any Borrower
in making a borrowing of, conversion into or continuation of LIBOR Loans after
any Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by any Borrower in making any
prepayment of or conversion from LIBOR Loans after any Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of or conversion from LIBOR Loans on a day that is not
the last day of an Interest Period with respect thereto or (d) any other default
by any Borrower in the repayment of LIBOR Loans when and as required pursuant to
the terms of this Agreement. A certificate (including reasonably detailed backup
calculations) as to any amounts payable pursuant to this Section submitted to
any Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder or under any other Loan
Document.

 

49



--------------------------------------------------------------------------------

4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) with respect to
such Lender, it will, if requested by Holdings, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender in good faith, cause such Lender and
its lending office(s) to suffer no economic, legal or regulatory disadvantage;
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of any Borrower or the rights of any Lender pursuant to
Section 4.9 or 4.10(a).

4.13 Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a) (such Lender, an “Affected Lender”) or (b) is a Non-Consenting
Lender, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) in the case of an Affected Lender, prior to any such replacement, such
Lender shall have taken no action under Section 4.12 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 4.9 or 4.10(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts (excluding the amounts described in clause (xi) below but
including accrued but unpaid interest to the date of purchase) owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrowers shall
be liable to such replaced Lender under Section 4.11 if any LIBOR Loan owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution, if
not already a Lender or an Approved Fund or Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the Borrowers shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrowers shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the case may
be, (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrowers, the Administrative Agent or any other Lender shall have
against the replaced Lender, (x) in the case of a Non-Consenting Lender, the
replacement financial institution shall consent at the time of such assignment
to each matter in respect of which the replaced Lender was a Non-Consenting
Lender and (xi) in the event that a Non-Consenting Lender is replaced at any
time prior to the fourth anniversary of the Closing Date, the Borrowers shall
pay to such Non-Consenting Lender an amount equal to the Applicable Premium.
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 4.13.

4.14 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrowers
to such Lender resulting from each Loan of such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.

 

50



--------------------------------------------------------------------------------

(b) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain the Register pursuant to Section 11.6(b),
and a subaccount therein for each Lender, in which shall be recorded (i) the
amount of each Loan made hereunder and any Note evidencing such Loan, the Type
of such Loan and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof.

(c) The failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrowers to repay (with applicable interest) the
Loans made by such Lender in accordance with the terms of this Agreement.

(d) Each of the Borrowers agrees that, upon the request to the Administrative
Agent by any Lender, such Borrower will execute and deliver to such Lender a
promissory note of such Borrower evidencing any Loans of such Lender,
substantially in the form of Exhibit E-1 or Exhibit E-2, as applicable, with
appropriate insertions as to date and principal amount.

4.15 Illegality. (a) Notwithstanding any other provision of this Agreement,
if any Change in Law shall make it unlawful for any Lender to make or maintain
any LIBOR Loan or to give effect to its obligations as contemplated hereby with
respect to any LIBOR Loan, then, by written notice to the Borrowers and to the
Administrative Agent, (i) such Lender may declare that LIBOR Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and Base Rate Loans
will not thereafter (for such duration) be converted into LIBOR Loans, whereupon
any request for LIBOR Loans (or to convert Base Rate Loans into LIBOR Loans or
to continue LIBOR Loans for an additional Interest Period) shall, as to such
Lender only, be deemed a request for Base Rate Loans (or a request to continue
Base Rate Loans as such or to convert LIBOR Loans into Base Rate Loans, as the
case may be), unless such declaration shall be subsequently withdrawn; and
(ii) such Lender may require that all outstanding LIBOR Loans made by it be
converted to Base Rate Loans, in which event all such LIBOR Loans shall be
automatically converted to Base Rate Loans as of the effective date of such
notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the LIBOR Loans that would have been made by such Lender
or the converted LIBOR Loans of such Lender shall instead be applied to repay
the Base Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBOR Loans.

(b) For purposes of this Section 4.15, a notice to the Borrowers by any Lender
shall be effective as to each LIBOR Loan made by such Lender, if lawful, on the
last day of the Interest Period then applicable to such LIBOR Loan; in all other
cases such notice shall be effective on the date of receipt by the Borrowers.

 

51



--------------------------------------------------------------------------------

SECTION 5.

REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Borrowers hereby jointly and severally represent and warrant to
each Agent and each Lender that:

5.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of BA and its Subsidiaries as of March 31, 2012 (the “Pro Forma Financial
Statement”) has been prepared giving effect (as if such events had occurred on
such date) to (i) the Loans to be made under this Agreement on the Closing Date
and the use of proceeds thereof and (ii) the payment of fees and expenses in
connection with the foregoing. The Pro Forma Financial Statement has been
prepared in good faith based on the assumptions set forth therein, which BA
believed to be reasonable assumptions at the time such Pro Forma Financial
Statement was prepared and at the Closing Date (it being understood that such
assumptions may or may not prove to be correct), and presents fairly, in all
material respects, on a pro forma basis the estimated financial position of BA
and its Subsidiaries as at and for the date set forth above, assuming that the
events specified in the preceding sentence had actually occurred at such date,
subject to year-end closing adjustments.

(b) The audited consolidated balance sheets of Parent and its Subsidiaries as of
December 31, 2010 and December 31, 2011, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from Deloitte LLP, present
fairly, in all material respects, the consolidated financial condition of Parent
and its Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the respective fiscal years
then ended. The unaudited combined balance sheet of BA and its Subsidiaries as
of December 31, 2010 and December 31, 2011, and the related unaudited combined
statements of income and of cash flows for the fiscal years ended on such dates
present fairly, in all material respects, the financial condition of BA and its
combined Subsidiaries as at such date, and the results of their operations and
their cash flows for the respective fiscal years then ended. The unaudited
consolidated balance sheet of Parent and its Subsidiaries for each fiscal
quarter ended after the last balance sheet delivered pursuant to the first
sentence of this Section 5.1(b) and at least 45 days prior the Closing Date and
the related unaudited consolidated statements of income and cash flows for the
period ended on such date present fairly, in all material respects, the
consolidated financial condition of Parent and its Subsidiaries as at such date,
and the consolidated results of their operations and their consolidated cash
flows for the period then ended (subject to normal year-end audit adjustments).
The unaudited combined balance sheet of BA and its Subsidiaries for each fiscal
quarter ended after the last balance sheet delivered pursuant to the second
sentence of this Section 5.1(b) and at least 45 days prior to the Closing Date
and the related unaudited combined statements of income and cash flows for the
period ended on such date present fairly, in all material respects, the
financial condition of BA and its combined Subsidiaries as at such date, and the
results of their operations and their consolidated cash flows for the period
then ended (subject to normal year-end audit adjustments). All such financial
statements referred to in the prior sentences, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member

 

52



--------------------------------------------------------------------------------

has any material Guarantee Obligations, contingent liabilities or liabilities
for taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the
financial statements (including footnote disclosures thereto) referred to in
this paragraph. During the period from December 31, 2011 to and including the
date hereof there has been no Disposition by any Group Member of any material
part of its business or property.

5.2 No Change. Since December 31, 2011, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged, except to
the extent that the failure to have such power, authority or legal right could
not be reasonably expected to have a Material Adverse Effect, (c) is duly
qualified as a foreign entity and, to the extent applicable under the laws of
such jurisdiction, in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in any such jurisdiction where the
failure to be so qualified and in good standing could not reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with the terms of its
Organizational Documents, and all Requirements of Law and all Governmental
Authorizations except to the extent that the failure to comply with all
Governmental Authorizations and Requirements of Law could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents and the Lease and Services Documents to which it is a party and, in
the case of the Borrowers, to obtain extensions of credit hereunder. Each Loan
Party has taken all necessary organizational and other action to authorize the
execution, delivery and performance of the Loan Documents and the Lease and
Services Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement. Except with respect to Foreign Intellectual Property, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Loan Party in connection with the Transactions or with the
execution, delivery, performance, validity or enforceability of this Agreement,
any of the Loan Documents or any Lease and Services Document, except
(i) consents, authorizations, filings and notices described in Schedule 5.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect and (ii) the filings referred to in
Section 5.19. Each Loan Document and Lease and Services Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document and each Lease and Services
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

53



--------------------------------------------------------------------------------

5.5 No Legal Bar. The execution, delivery and performance of this Agreement, the
other Loan Documents and the Lease and Services Documents, the borrowings
hereunder and the use of the proceeds thereof will not (i) violate (A) the
Organizational Documents of any Group Member, (B) any Requirement of Law or any
Governmental Authorization of or applicable to any Group Member in any respect
that could reasonably be expected to have a Material Adverse Effect or (C) any
material Contractual Obligation of any Group Member and (ii) result in, or
require, the creation or imposition of any Lien (other than the Liens created by
the Security Documents and other than Liens under Section 8.3 to the extent such
Liens do not have priority over the Liens created by the Security Documents) on
any of their respective properties or revenues pursuant to its Organizational
Documents, any Requirement of Law, any Governmental Authorization or any such
material Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to any Group Member could reasonably be expected to have a Material
Adverse Effect.

5.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to the Transactions, any of
the Loan Documents, any of the Lease and Services Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

5.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold or subleasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, license of, or
right to use, all its other material tangible property, and no such tangible
property is subject to any Lien except as permitted by Section 8.3. Schedule 5.8
lists, as of the Closing Date, each parcel of owned real property that has a
fair market value in excess of $1,000,000 and each leasehold interest in real
property held by any Group Member with annual fixed rental payments in excess of
$1,000,000. The real property of each Group Member, taken as a whole, (i) is in
good operating order, condition and repair (ordinary wear and tear excepted),
and (ii) constitutes all the real property which is required for the business
and operations of each Group Member as presently conducted, in each case except
as could not reasonably be expected to have a Material Adverse Effect.

5.9 Intellectual Property. Each Group Member owns, or has the legal right to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted, free and clear of all Liens (other than as permitted by
Section 8.3), except for such Intellectual Property for which the failure to own
or have such legal right to use could not reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected to have a
Material Adverse Effect, the conduct of, and the use of Intellectual Property
in, the business of the Group Members does not infringe, misappropriate, dilute,
or otherwise violate the intellectual property rights of any other Person.
Except as set forth on Schedule 5.9, there has been no such claim asserted in
writing and not resolved or, to the knowledge of any Borrower, threatened
against any Group Member. Except as could not reasonably be expected to have a
Material Adverse

 

54



--------------------------------------------------------------------------------

Effect, (x) to the knowledge of any Borrower, no Person is infringing,
misappropriating, diluting, or otherwise violating any Intellectual Property of
any Group Member, and (y) there has been no such claim asserted or threatened
against any third party by any Group Member. Parent does not own or license any
material Intellectual Property.

5.10 Taxes. Except as could not, in each case, reasonably be expected to result
in a liability in excess of $5,000,000, (a) each Group Member has filed or
caused to be filed all Federal and state income and other tax returns that it
knows are required to be filed and has paid all Taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member), (b) all Tax returns filed by each Group
Member are accurate in all respects and (c) no Tax Lien has been filed and, to
the knowledge of any Borrower, no claim is being asserted, with respect to any
such Tax, fee or other charge.

5.11 Federal Regulations. No Loan Party will use any part of the proceeds of any
Loans for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U 1, as applicable, referred to in Regulation U. No Loan Party is
engaged principally, or as one of its important activities, in the business of
extending credit for the purposing of “buying” or “carrying” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect.

5.12 Labor Matters. Except as could not, in each case, reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of any Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act, as amended,
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

5.13 ERISA. (i) No Reportable Event has occurred during the five-year period
prior to the date on which this representation is made or deemed made with
respect to any Plan; (ii) no Plan has had a failure to satisfy the minimum
funding standard of Sections 412 and 430 of the Code or Sections 302 or 303 of
ERISA (whether or not waived in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA), nor has there been a failure to timely make any
required installment payments under Section 430(j) of the Code with respect to
any Plan or a failure to timely make any required contribution to a
Multiemployer Plan during such five-year period; (iii) each Plan has complied
with the applicable provisions of ERISA and the Code except as any failure to
comply could not reasonably be expected to result in material liability to any
Group Member; (iv) no termination of a Single Employer Plan has occurred and no

 

55



--------------------------------------------------------------------------------

proceedings have been instituted to terminate or appoint a trustee to administer
any Single Employer Plan, during such five-year period; (v) no Lien in favor of
the PBGC or a Plan has arisen, or, to the knowledge of any Borrower, is likely
to arise, during such five-year period, (vi) the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits; (vii) neither any
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan and neither any Borrower nor any Commonly
Controlled Entity would become subject to any liability under ERISA if such
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made; (viii) no such
Multiemployer Plan is in Reorganization or Insolvent pursuant to Sections 4241
or 4245, respectively, of ERISA; (ix) each Plan which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter (or there is pending, or remains time to file, a submission
seeking a determination letter) from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code or is
maintained pursuant to a prototype or volume submitter plan document which is
the subject of a favorable opinion or advisory letter from the Internal Revenue
Service to the sponsor of the prototype or volume submitter plan document; and
(x) no action, suit, proceeding, hearing, government audit or investigation with
respect to the administration, operation or the investment of assets of any Plan
(other than routine claims for benefits and other immaterial matters) is
pending, expected or, to the knowledge of any Borrower, threatened, that could
reasonably be expected to result in a material liability to any Group Member.

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

5.15 Subsidiaries. Schedule 5.15 sets forth as of the Closing Date the name and
jurisdiction of formation or incorporation of each Group Member and, as to each
such Group Member, states the authorized and issued capitalization of such Group
Member, the beneficial and record owners thereof and the percentage of each
class of Capital Stock owned by any Loan Party. There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Group Member, except as created by the Loan Documents. Except as listed on
Schedule 5.15, as of the Closing Date, no Group Member owns any interests in any
joint venture, partnership or similar arrangements with any Person, or is a
party to or has knowledge of any agreements restricting transfer of its equity
interests.

5.16 Use of Proceeds. The proceeds of the Loans shall be used as described in
the recitals to this Agreement.

 

56



--------------------------------------------------------------------------------

5.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and, to the knowledge of any Borrower, have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) to the knowledge of any Borrower, Materials of Environmental Concern have
not been transported or disposed of from the Properties in violation of, or in a
manner or to a location that could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business, in each case except as specifically disclosed on
Schedule 5.17(d);

(e) to the knowledge of any Borrower, there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any Group Member in connection with
the Properties or otherwise in connection with the Business, in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws, in each case except as specifically disclosed on Schedule 5.17(e);

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

5.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Group Member to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions

 

57



--------------------------------------------------------------------------------

contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any material misstatement of fact
or omitted to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which such statements were made; provided, however, that with respect to the
financial projections and pro forma financial information contained in the
materials referenced above, the Borrowers represent only that the same were
prepared in good faith based upon good faith estimates and assumptions believed
by the management of such Group Member to be reasonable at the time made and at
the time the same was made available to the Administrative Agent or the Lenders
or any of them and at the Closing Date (it being understood that (i) such
financial projections are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the applicable Group Member, (ii) no assurance can be given that any
such financial projections will be realized and (iii) actual results during the
period or periods covered by such financial projections may differ significantly
from the projected results and such differences may be material). There is no
fact known to any Group Member that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Confidential Information Memorandum or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

5.19 Security Documents. (a) Except with respect to any Foreign Intellectual
Property, the Guarantee and Collateral Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) (except, as to enforcement, as may be limited by applicable domestic
or foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally (other than the provisions of the United States Bankruptcy Code
conferring hypothetical lien creditor status upon a bankruptcy trustee), general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing) and the proceeds thereof
and (i) when the Pledged Equity Interests (as defined in the Guarantee and
Collateral Agreement and to the extent a certificate represents such interests)
are delivered to the Collateral Agent, the Lien created under the Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Group Member in
such Pledged Equity Interests, in each case prior and superior in right to any
other Person (subject to non-consensual Liens permitted under Section 8.3
imposed by any Requirement of Law), and (ii) when financing statements in
appropriate form are filed in the offices specified on Schedule 5.19(a), the
Lien created under the Guarantee and Collateral Agreement will constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral (other than Intellectual Property), in
each case prior and superior in right to any other Person, in each case, other
than with respect to Liens expressly permitted by Section 8.3. In connection
with Collateral consisting of deposit accounts, the applicable Loan Party has
taken all actions necessary or desirable to establish the Collateral Agent’s
“control” (within the meaning of Section 9-104 of the UCC) over such accounts.

 

58



--------------------------------------------------------------------------------

(b) Upon the recordation of one or more Intellectual Property Security
Agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, together with the financing statements
in appropriate form filed in the offices specified on Schedule 5.19(a), the Lien
created under the Guarantee and Collateral Agreement in favor of the Collateral
Agent for the ratable benefit of the Secured Parties, shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in Collateral consisting of the Intellectual Property in which
a security interest may be perfected by filing in the United States, in each
case prior and superior in right to any other Person (other than with respect to
Liens permitted by Section 8.3) (it being understood that subsequent recordings
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, may be necessary to perfect a Lien on registered United
States trademarks and patents, United States trademark and patent applications
or United States registered copyrights acquired or created by the Loan Parties
after the date hereof).

(c) The form of Mortgage will be effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgage is filed, with appropriate changes to comply with requirements in the
applicable jurisdiction, in the applicable offices, such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Party in such Mortgaged Property and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of Persons pursuant to Liens expressly
permitted by Section 8.3.

5.20 Solvency. The Borrowers and their Subsidiaries, taken as a whole, are, and
after giving effect to the Transactions and the incurrence of all Indebtedness
and obligations being incurred in connection herewith and therewith will be,
Solvent.

5.21 Anti-Terrorism Laws. As of the Closing Date, (a) the Loan Parties are in
compliance with the Patriot Act, executive orders, and regulations promulgated
by the U.S. Department of Treasury’s Office of Foreign Asset Control (“OFAC”)
and (b) none of the Loan Parties is a person on the list of “Specially
Designated Nationals and Blocked Persons” or subject to the limitations and
prohibitions under any other OFAC regulation or executive order, in each case,
except as could not reasonably be expected to have a Material Adverse Effect.

5.22 Real Property Leases. The present use by any Group Member of the real
property owned or Leased by any such Group Member is in compliance in all
respects with all applicable zoning ordinances and regulations and other laws
and regulations, except as could not reasonably be expected to have a Material
Adverse Effect. Each material Lease (a) pursuant to which any Group Member, as
lessee, acquired rights in real property, or (b) pursuant to which any Group
Member, as lessor, granted rights in real property, is in full force and effect,
there has been no default in the performance of any of such Lease’s terms or
conditions by any Group Member and, to the best of any Borrower’s knowledge, any
other party thereto, no claims of default have been asserted with respect to
such Leases and no event or omission has occurred which, with the giving of
notice or the lapse of time, or both, would constitute a default by any Group
Member or any other party thereto under such Lease. Except as described on
Schedule 5.22, no Group Member has mortgaged, pledged, granted a security
interest in or assigned any of its rights to and

 

59



--------------------------------------------------------------------------------

under any Lease or owned property which will be outstanding after consummation
of the Transactions, other than pursuant to the Security Documents. The
Borrowers have delivered to the Collateral Agent (or expressly made available in
a reasonable manner to the Collateral Agent and the Lenders for review on or
before the date hereof) complete and correct copies of all such Leases,
including any amendments, supplements or modifications with respect thereto

5.23 Governmental Authorizations and FAA Matters; Communications Law Compliance.

(a) Each Group Member (i) has duly and timely filed all material reports,
registrations and other material filings, if any, which are required to be filed
by it or any of its Subsidiaries under the Communications Laws or any other
applicable law, rule or regulation of any Governmental Authority, including the
FAA, the non-filing of which could reasonably be expected to have a Material
Adverse Effect and (ii) is in compliance with the Communications Laws and all
such other laws, rules, regulations and ordinances, including those promulgated
by the FAA, to the extent the non-compliance with which could reasonably be
expected to have a Material Adverse Effect. All information provided by or on
behalf of any Group Member or any Affiliate thereof in any material filing, if
any, under the Communications Laws or with the FAA relating to the business of
any Group Member was, to the knowledge of such Person at the time of filing,
complete and correct in all material respects when made, and the FAA has been
notified of any substantial or significant changes in such information as may be
required in accordance with applicable Requirements of Law.

(b) Each Group Member has (i) all Governmental Authorizations from all
Governmental Authorities (including Communications Licenses) required to conduct
their current business, (ii) such Governmental Authorizations are in full force
and effect, and (iii) no default or breach exists thereunder except for, in each
instance, such defaults or breaches as could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect. Schedule 5.23(b) contains a list
that includes all material Communications Licenses granted or assigned to each
Group Member required to conduct their current business. No Borrower has any
knowledge that any such Communications Licenses will be revoked, suspended,
adversely modified, or will not be renewed in the ordinary course, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(c) No Borrower has any knowledge of any notice of apparent liability,
violation, forfeiture, adverse judgment, or other order or complaint issued by
or before any Governmental Authority, or of any action, investigation or other
proceeding pending or threatened by or before any Governmental Authority, which
could reasonably be expected to have a Material Adverse Effect.

(d) Each Group Member has paid all license, regulatory or other fees and charges
which they have calculated in good faith as due to any Governmental Authority
pursuant to the Communications Laws, except in each case, where failure to pay
such fees or charges could not reasonably be expected to have a Material Adverse
Effect There is no inquiry, claim, action or demand pending or, to the knowledge
of any Borrower, threatened before any Governmental Authority which questions
the amounts paid by any Group Member pursuant to the Communications Laws, except
where such inquiry, claim, action or demand could not reasonably be expected to
have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

(e) Bidco is the exclusive holder of the FCC Licenses, free and clear of all
liens, and no other person (other than BA and CA) has any right or interest in
or to the FCC Licenses or the Spectrum. The FCC Licenses are in full force and
effect.

(f) Except for proceedings affecting the wireless industry generally, or as
described in Schedule 5.23(f), there is not pending or, to the knowledge of any
Borrower, threatened against Bidco or the FCC Licenses, nor does any Borrower
know of any basis for, any application, action, formal complaint, claim,
investigation, suit, notice of violation, petition, objection or other pleading,
or any proceeding before the FCC or any other governmental body, against Bidco
or the FCC Licenses, which questions or contests the validity of, or seeks the
revocation, cancellation, forfeiture, non-renewal or suspension of, the FCC
Licenses, or which seeks the imposition of any modification or amendment thereof
that reasonably could affect any Group Member’s use of the Spectrum, or the
payment of a material fine, sanction, penalty, damages or contribution in
connection with any Group Member’s use of the Spectrum.

(g) All material documents required to be filed at any time with the FCC or any
other governmental body with respect to the FCC Licenses have been timely filed
or the time period for such filing has not lapsed and all of such filings are
complete and correct, except where the failure to timely file or make such
filing or for such filings to be complete and correct could not reasonably be
expected to have a material adverse effect on any Group Member’s use of the
Spectrum or the exercise by CA or BA of its rights under the Intercompany Lease
Agreement. The FCC Licenses are not subject to any conditions other than those
appearing on their face and those imposed by FCC rules and policies. All amounts
owed to the FCC in respect of the FCC Licenses have been timely paid and, as of
the date hereof, no further amounts are due to the FCC in respect of the FCC
Licenses, in each case to the extent that such amounts reasonably could affect
any Group Member’s use of the Spectrum.

(h) Each Group Member is in compliance in all material respects with the
Communications Laws and all other laws, rules and regulations applicable to the
FCC Licenses, and Bidco has complied in all material respects with the terms and
conditions of the FCC Licenses. No Group Member has received written notice of
any complaint or order filed alleging any material non-compliance with respect
to any such laws, rules or regulations, in each case to the extent applicable to
the FCC Licenses.

5.24 Insurance. Schedule 5.24 sets forth a true, complete and correct
description of all insurance (a) maintained by any Group Member and (b) material
to the business and operations of the Group Members taken as a whole as of the
Closing Date. Such insurance is in full force and effect and all premiums have
been duly paid. The Borrowers and their respective Subsidiaries have insurance
in such amounts and covering such risks and liabilities as are in accordance
with Section 7.5.

5.25 FCPA. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA.

 

61



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1 [Reserved].

SECTION 7. AFFIRMATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, so long as this Agreement
shall remain in effect and until the Commitments have been terminated and the
principal and interest on each Loan, all fees and all other expenses or amounts
payable (other than Unasserted Contingent Obligations) under any Loan Document
shall have been paid in full, unless the Required Lenders shall otherwise
consent in writing, each of the Borrowers shall and shall cause each of their
respective Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent (which shall
promptly furnish to each Lender):

(a) as soon as available, but in any event on or prior to the date 90 days after
the end of each fiscal year of the Borrowers, (i) a copy of the audited
consolidated balance sheet of Parent and Parent’s Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte LLP, or other independent certified public accountants of
nationally recognized standing, (ii) a copy of the unaudited combined balance
sheet of BA and its Subsidiaries as at the end of such year and the related
unaudited combined statements of income and of cash flows for such year, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer of BA as being fairly stated in all material
respects, (iii) a copy of the unaudited combined balance sheet of CA and its
Domestic Subsidiaries as at the end of such year and the related unaudited
combined statements of income and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer of CA as being fairly stated in all material respects,
(iv) to the extent there exists any direct or indirect Canadian Subsidiary of
Holdings at the end of the relevant fiscal year, a copy of the unaudited
combined balance sheet of Holdings’ Canadian Subsidiaries as at the end of such
year and the related unaudited combined statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer of Holdings as being
fairly stated in all material respects and (v) to the extent there exists any
direct or indirect Subsidiary of Holdings that is not a Domestic Subsidiary of
Holdings or a Canadian Subsidiary of Holdings at the end of the relevant fiscal
year, a copy of the unaudited combined balance sheet of Holdings’ Subsidiaries
(other than its Domestic Subsidiaries and its Canadian Subsidiaries) as at the
end of such year and the related unaudited combined statements of income and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, certified by a Responsible Officer of Holdings as
being fairly stated in all material respects;

 

62



--------------------------------------------------------------------------------

(b) as soon as available, but in any event on or prior to the date 45 days (or,
prior to a Qualified Public Offering, 60 days) after the end of each of the
first three quarterly periods of each fiscal year of the Borrowers, (i) the
unaudited consolidated balance sheet of Parent and Parent’s Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer of Parent
as being fairly stated in all material respects (subject to normal year-end
audit adjustments and the absence of footnotes), (ii) the unaudited combined
balance sheet of BA and its Subsidiaries as at the end of such quarter and the
related unaudited combined statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer of BA as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the absence
of footnotes), (iii) the unaudited combined balance sheet of CA and its Domestic
Subsidiaries as at the end of such quarter and the related unaudited combined
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer of CA as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes), (iv) to the extent
there exists any direct or indirect Canadian Subsidiary of Holdings at the end
of the relevant fiscal quarter, the unaudited combined balance sheet of
Holdings’ Canadian Subsidiaries as at the end of such quarter and the related
unaudited combined statements of income and of cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer of Holdings as being fairly stated in all material respects
(subject to normal year-end audit adjustments and the absence of footnotes) and
(v) to the extent there exists any direct or indirect Subsidiary of Holdings
that is not a Domestic Subsidiary of Holdings or a Canadian Subsidiary of
Holdings at the end of the relevant fiscal quarter, the unaudited combined
balance sheet of Holdings’ Subsidiaries (other than its Domestic Subsidiaries
and its Canadian Subsidiaries) as at the end of such quarter and the related
unaudited combined statements of income and of cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer of Holdings as being fairly stated in all material respects
(subject to normal year-end audit adjustments and the absence of footnotes); and

(c) as soon as available, but in any event on or prior to the date 15 days after
the end of each month, a certificate executed and delivered by the chief
financial officer of Holdings stating the amount of cash and Cash Equivalents of
Holdings and its Subsidiaries as at the end of such month.

All such financial statements described in clauses (a) and (b) above shall
fairly present in all material respects the financial condition of Parent and
its consolidated Subsidiaries or BA and its combined Subsidiaries, as
applicable, in conformity with GAAP and shall be prepared in reasonable detail
and in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods (except as approved by such accountants
or officer, as the case may be, and disclosed therein).

 

63



--------------------------------------------------------------------------------

7.2 Certificates; Other Information. Furnish to the Administrative Agent or the
Collateral Agent (as applicable) (in each case which shall promptly furnish to
each Lender (or, in the case of clause (g), to the relevant Lender)):

(a) concurrently with the delivery of any financial statements pursuant to
(1) clauses (a) and (b) of Section 7.1, (i) a certificate of a Responsible
Officer of Holdings stating that, to the best of each such Responsible Officer’s
knowledge, each Loan Party during such period has observed or performed all of
its covenants and other agreements, and satisfied every condition, contained in
this Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate, (ii) to the extent not previously disclosed and delivered to
the Administrative Agent and the Collateral Agent, (A) a listing of any
Intellectual Property which is the subject of a registration or application
(including Intellectual Property included in the Collateral which was
theretofore unregistered and becomes the subject of a registration or
application) acquired or created by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Closing Date), and (B) one or more
Intellectual Property Security Agreements evidencing the security interest
created in such Intellectual Property registered or applied for in the United
States suitable for recordation in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable (other than registered
domain names and United States intent-to-use trademark applications that are
included in the Excluded Collateral (as defined in the Guarantee and Collateral
Agreement)) and the Borrowers undertake to file such Intellectual Property
Security Agreements with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and (iii) a Compliance
Certificate containing all information necessary for calculating Excess Cash
Flow for the accounting period covered by the financial statements accompanying
such Compliance Certificate (provided that any Compliance Certificate
accompanying financial statements delivered pursuant to Section 7.1(a) shall
also include all information and calculations necessary for calculating Excess
Cash Flow for the fourth fiscal quarter of the Borrowers for the relevant year)
and (2) Section 7.1(a), a certificate of a Responsible Officer attaching a
supplement to the Perfection Certificate reflecting any changes to the schedules
thereto during such fiscal year or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
supplement thereto;

(b) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrowers, a detailed consolidated budget for Parent
and Parent’s Subsidiaries, a detailed combined budget for BA and BA’s
Subsidiaries, a detailed combined budget for CA and its Domestic Subsidiaries, a
detailed combined budget for Holdings’ Canadian Subsidiaries (to the extent
there exists any direct or indirect Canadian Subsidiary of Holdings at the end
of the relevant fiscal year or to the extent that Holdings reasonably expects to
form or acquire a Canadian Subsidiary during the relevant Budget Year) and a
detailed combined budget for Holdings’ Subsidiaries (other than its Domestic
Subsidiaries and its Canadian Subsidiaries) (to the extent there exists any
direct or indirect Subsidiary of Holdings that is not a Domestic Subsidiary of
Holdings or a Canadian Subsidiary of Holdings at the end of the relevant fiscal
year or to the extent that Holdings reasonably expects to form or acquire a
Subsidiary that is not a Domestic Subsidiary of Holdings or a Canadian
Subsidiary of Holdings during the relevant Budget Year) for the fiscal year
following such fiscal year then ended (the “Budget Year”)

 

64



--------------------------------------------------------------------------------

shown on a quarterly basis (including a projected consolidated balance sheet of
Parent and Parent’s Subsidiaries, projected combined balance sheet of BA and
BA’s Subsidiaries as of the end of the Budget Year, projected combined balance
sheet of CA and its Domestic Subsidiaries, projected combined balance sheet of
Holdings’ Canadian Subsidiaries (to the extent there exists any direct or
indirect Canadian Subsidiary of Holdings at the end of the relevant fiscal year
or to the extent that Holdings reasonably expects to form or acquire a Canadian
Subsidiary during the relevant Budget Year) and projected combined balance sheet
of Holdings’ Subsidiaries (other than its Domestic Subsidiaries and its Canadian
Subsidiaries) (to the extent there exists any direct or indirect Subsidiary of
Holdings that is not a Domestic Subsidiary of Holdings or a Canadian Subsidiary
of Holdings at the end of the relevant fiscal year or to the extent that
Holdings reasonably expects to form or acquire a Subsidiary that is not a
Domestic Subsidiary of Holdings or a Canadian Subsidiary of Holdings during the
relevant Budget Year), the related consolidated or combined, as applicable,
statements of projected cash flow, projected changes in financial position and
projected income and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such Budget Year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer of BA (in the case of Projections of BA or
any of its Subsidiaries), CA (in the case of Projections of CA or any of its
Domestic Subsidiaries) or Holdings (in the case of Projections of Holdings or
any of its Subsidiaries (other than BA and its Subsidiaries or CA and its
Domestic Subsidiaries)) stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer of BA,
CA or Holdings, as applicable, has no reason to believe that such Projections
are incorrect or misleading in any material respect;

(c) prior to a Qualified Public Offering, within 60 days after the end of each
fiscal quarter of BA (or 90 days, in the case of the last fiscal quarter of any
fiscal year), a narrative discussion and analysis of the financial condition and
results of operations of Parent and Parent’s Subsidiaries, BA and BA’s
Subsidiaries, CA and its Domestic Subsidiaries, Holdings’ Canadian Subsidiaries
(to the extent there exists any direct or indirect Canadian Subsidiary of
Holdings at the end of the relevant fiscal quarter) and Holdings’ Subsidiaries
(other than its Domestic Subsidiaries and its Canadian Subsidiaries) (to the
extent there exists any direct or indirect Subsidiary of Holdings that is not a
Domestic Subsidiary of Holdings or a Canadian Subsidiary of Holdings at the end
of the relevant fiscal quarter) for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year;

(d) concurrently with any delivery of financial statements pursuant to
Section 7.1(a) or (b), the related unaudited consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Subsidiaries
of Parent, BA or CA (as applicable) that are not Loan Parties (if any) from such
consolidated or combined financial statements;

(e) within five (5) days after the same are sent, copies of all financial
statements and reports that Parent or any Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all annual, regular or periodic and special
reports and registration statements which the Loan Parties may file or be
required to file with the SEC or comparable agency in any applicable foreign
jurisdiction, any

 

65



--------------------------------------------------------------------------------

other stock exchange or any Governmental Authority, and copies of each written
notice or other correspondence received from the SEC or comparable agency in any
applicable foreign jurisdiction concerning any investigation or potential
investigation or other inquiry by such agency regarding the financial or other
operational results of Parent or any Borrower or any of their respective
Subsidiaries (it being understood that the foregoing requirements of this
Section 7.2(e) shall be deemed to have been satisfied if the Borrowers deliver
or makes available in electronic format through their website such reports or
statements and, prior to a Qualified Public Offering, the Borrowers notify the
Administrative Agent that such reports or statements are available thereon);

(f) promptly, any final “management” letter submitted by the accountants to
management of any Group Member in connection with their annual audit; and

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request, including, without limitation, with
respect to the Patriot Act.

7.3 Payment of Obligations and Taxes. Pay its Material Indebtedness and other
obligations promptly and in accordance with their terms, except to the extent
the failure to pay such other obligations could not reasonably be expected to
have a Material Adverse Effect, and pay and discharge or cause to be paid and
discharged promptly when due all Taxes shown to be due and payable on all
Federal and state income and other material tax returns required to be filed and
all other material Taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, including, without limitation, all necessary
Governmental Authorizations (including Communications Licenses), except, in each
case, as otherwise permitted by Section 8.4 and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations, Organizational Documents and Requirements of Law (including,
without limitation, ERISA, the Code, and Communications Laws) except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all material tangible property
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance (i) on all its material tangible property in at least such
amounts and against at least such risks (but including in any event general
liability) consistent with past practices of the Borrowers and the prudent
business judgment of the Borrowers and (ii) on such real property that is
encumbered by any Mortgage and located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968, written in an amount not

 

66



--------------------------------------------------------------------------------

less than the outstanding principal amount of the Indebtedness secured by such
Mortgage that is reasonably allocable to such real property or the maximum limit
of coverage made available with respect to the particular type of property under
the National Flood Insurance Act of 1968, whichever is less, with a term ending
not later than the maturity of the Indebtedness secured by such Mortgage. The
Borrowers will furnish to the Administrative Agent, upon request, information in
reasonable detail as to the insurance so maintained and, subject to
Section 7.13(c) with respect to insurance in existence as of the Closing Date,
ensure that such insurance shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Collateral Agent as
additional insured.

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in conformity with all Requirements of Law and in a
manner to allow financial statements to be prepared in conformity with GAAP of
all material dealings and transactions in relation to its business and
activities and (b) permit representatives of the Administrative Agent, the
Collateral Agent or any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records (in all cases
subject to applicable law and Section 11.15) at reasonable times and intervals
upon reasonable notice to Holdings and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants.

7.7 Notices. Promptly (and in any event within five days after the relevant
event, except in the case of clause (d)) give notice to the Administrative Agent
(which shall promptly furnish a copy of such notice to each Lender) of:

(a) after a Responsible Officer of a Borrower knows thereof, the occurrence of
any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount claimed against any Group Member and not covered by insurance exceeds
$5,000,000, (ii) in which injunctive or similar relief is sought and which could
reasonably be expected to have a Material Adverse Effect or (iii) which relates
to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after any Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan, (ii) a failure to
meet the minimum funding standards of the Code and ERISA or to timely make any
required contribution to a Plan that is subject to Title IV of ERISA, (iii) the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan, (iv) the institution of proceedings or the delivery of
written correspondence by the PBGC or any Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan or (v) any other event set forth in Section 9.1(g) that could
reasonably be expected to result in any liability of any one or more Group
Members in an aggregate amount exceeding $1,000,000;

 

67



--------------------------------------------------------------------------------

(e) any adverse notice or report regarding any Governmental Authorization that
could reasonably be expected to have a Material Adverse Effect; and

(f) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer of the relevant Loan Party setting forth details of the
occurrence referred to therein and stating what action the relevant Loan Party
proposes to take with respect thereto.

7.8 Environmental Laws. (a) Comply with, and ensure compliance in all material
respects by all tenants and subtenants of any Group Member, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and
ensure that all tenants and subtenants of any Group Member obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

7.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (w) any property described in
paragraph (b), (c) or (d) below, (x) any property subject to a Lien expressly
permitted by Section 8.3(g) (solely to the extent the terms of such Indebtedness
relating to such Lien prohibit the granting of a Lien to secure the
Obligations), (y) any property acquired by any Excluded Subsidiary and (z) any
Foreign Intellectual Property) as to which the Collateral Agent, for the benefit
of the Secured Parties, does not have a perfected Lien, within 10 Business Days
of such acquisition (or such longer period as may be reasonably acceptable to
the Collateral Agent) (i) execute and deliver to the Collateral Agent such
amendments to the applicable Security Document or such other documents as the
Collateral Agent deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in such property,
(ii) take all actions necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such property (in the case of property other than Capital Stock,
subject to Liens permitted under Section 8.3 and in the case of Capital Stock,
subject to non-consensual Liens imposed by any Requirement of Law), including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the applicable Security Document or by law and, in the
case of United States registered or applied-for Intellectual Property ((other
than registered domain names and United States intent-to-use trademark
applications that are included in the Excluded Collateral (as defined in the
Guarantee

 

68



--------------------------------------------------------------------------------

and Collateral Agreement)), the recordation of an Intellectual Property Security
Agreement evidencing the security interest created in such United States
Intellectual Property suitable for recordation in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and
(iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.

(b) With respect to (a) any fee interest in any real property having a fair
market value (together with improvements thereof) of at least $1,000,000 owned
by any Loan Party (other than any such real property subject to a Lien expressly
permitted by Section 8.3(g) (solely to the extent the terms of such Indebtedness
relating to such Lien prohibit the granting of a Lien to secure the
Obligations)) and (b) any leasehold interest in any real property having annual
fixed rental payments of at least $1,000,000 leased by any Loan Party (other
than (x) any such real property subject to a Lien expressly permitted by
Section 8.3(g) (solely to the extent the terms of such Indebtedness relating to
such Lien prohibit the granting of a Lien to secure the Obligations), (y) any
such real property where the respective Loan Party has made commercially
reasonable efforts to obtain consent to execute and deliver a first priority
Mortgage, in favor of the Collateral Agent, for the benefit of the Secured
Parties, but is unable to do so and (z) leased cell towers to the extent a
leasehold mortgage is required to create a security interest therein), in each
case, acquired after the Closing Date, within 90 days after the acquisition
thereof (or such longer period as may be reasonably acceptable to the Collateral
Agent) (i) execute and deliver a first priority Mortgage, subject to Liens
permitted under Section 8.3, in favor of the Collateral Agent, for the benefit
of the Secured Parties, covering such real property, (ii) provide the Secured
Parties with (x) a pro forma title insurance policy covering such real property
in an amount equal to 105% of the purchase price of such owned real property or
the fair market value of the leasehold interests (or, in each case, such other
lesser amount as shall be reasonably acceptable to the Collateral Agent) as well
as a current ALTA survey thereof, (y) any consents, affidavits or estoppels
reasonably deemed necessary or advisable by the Collateral Agent in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent and (z) any flood certificates and
proof of flood insurance, if applicable, covering such real property and
(iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.

(c) With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Closing Date by any Group Member (other than by
any Group Member that is an Excluded Subsidiary) or any Subsidiary that ceases
to be an Excluded Subsidiary (a “re-designated subsidiary”), within 10 Business
Days of such creation or acquisition or ceasing to be an Excluded Subsidiary (or
such longer period as may be reasonably acceptable to the Collateral Agent)
(i) execute and deliver to the Collateral Agent such Security Documents as the
Administrative Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (subject to non-consensual Liens permitted under Section 8.3
imposed by any Requirement of Law) in the Capital Stock of such new Subsidiary
or re-designated subsidiary, as applicable, that is owned by any Loan Party,
(ii) deliver to the Collateral Agent any certificates representing such Capital
Stock, together with undated stock or other transfer powers, in blank, executed
and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such new Subsidiary or

 

69



--------------------------------------------------------------------------------

re-designated subsidiary, as applicable, (A) to become a party to the applicable
Security Documents, (B) to take such actions necessary or advisable to grant to
the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (in the case of property other than Capital Stock,
subject to Liens permitted under Section 8.3 and in the case of Capital Stock,
subject to non-consensual Liens permitted under Section 8.3 imposed by any
Requirement of Law) in all or substantially all, or any portion of the Property
of such new Subsidiary or re-designated subsidiary, as applicable, as the
Administrative Agent shall determine, in its reasonable discretion, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Collateral Agent, (iv) deliver to the Collateral Agent, for
each such Subsidiary board resolutions and other secretary’s certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 6.1, and (v) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

(d) With respect to any new Excluded Subsidiary created or acquired after the
Closing Date by any Loan Party (other than by any Group Member that is an
Excluded Subsidiary), within 10 Business Days of such creation or acquisition
(or such longer period as may be reasonably acceptable to the Collateral Agent)
(i) execute and deliver to the Collateral Agent such Security Documents as the
Collateral Agent deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest (subject to non-consensual Liens permitted under Section 8.3 imposed by
any Requirement of Law) in the Capital Stock of such new Subsidiary that is
owned by any such Loan Party (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock and 100% of the total outstanding
non-voting Capital Stock of any such new Foreign Subsidiary be required to be so
pledged), (ii) deliver to the Collateral Agent any certificates representing
such Capital Stock, together with undated stock or other transfer powers, in
blank, executed and delivered by a duly authorized officer of the relevant Group
Member, as the case may be, and take such other action as may be reasonably
necessary to perfect the Collateral Agent’s security interest therein, and
(iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.

7.10 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents to the extent provided
herein or therein, or of more fully perfecting or renewing the rights of the
Administrative Agent, the Collateral Agent and the Secured Parties with respect
to the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Except with respect to Foreign Intellectual
Property, upon the exercise by the Administrative Agent, the Collateral Agent or
any Secured Party of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrowers will execute and deliver, or will cause the

 

70



--------------------------------------------------------------------------------

execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
or such Secured Party may be required to obtain from the Borrowers or any of
their respective Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

7.11 Quarterly Conference Calls. Prior to a Qualified Public Offering, within 30
days (which may be extended for reasonable cause at BA’s and the Administrative
Agent’s reasonable discretion) after delivery of the financial statements
required by Section 7.1(a) and Section 7.1(b), the Borrowers shall hold a
conference call to which the Administrative Agent, the Collateral Agent, and the
Lenders shall be invited, subject to appropriate confidentiality requirements,
to discuss such financial statements, the results of operations for the relevant
reporting period and other matters reasonably requested by a participant on such
conference call.

7.12 Use of Proceeds. Use the proceeds of the Loans only for the purposes
described in the recitals to this Agreement.

7.13 Post Restatement Effective Date Covenants.

(a) Control Agreements. Deliver to the Collateral Agent executed control
agreements sufficient to perfect the Collateral Agent’s Lien on the deposit or
securities accounts set forth on Schedule 7.13(a) within 60 days after the
Restatement Effective Date (or such later date as the Administrative Agent may
agree in its sole discretion).

(b) LiveTV Airfone LLC. If LiveTV Airfone LLC has not been dissolved on or prior
to December 31, 2014 (or such later date as the Administrative Agent may agree
in its sole discretion), cause LiveTV Airfone LLC to become a Loan Party in
accordance with the requirements of Section 7.9(c) and otherwise comply with the
requirements of Section 7.9 with respect to LiveTV Airfone LLC, in each case as
applicable to a “redesignated subsidiary” thereunder.

7.14 Minimum Cash Balances. Maintain at all times at least $5,000,000 of
Unrestricted Cash of Holdings and its Subsidiaries, taken as a whole.

7.15 Co-Mingling of Cash. Each Borrower agrees that it shall not co-mingle its
cash and Cash Equivalents with cash and Cash Equivalents of the other Borrowers.

7.16 LiveTV Airfone LLC. Each Borrower agrees that it shall cause LiveTV Airfone
LLC to not own any material assets (including any spectrum assets) unless LiveTV
Airfone LLC becomes a Loan Party.

SECTION 8. NEGATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, so long as this Agreement
shall remain in effect and until the Commitments have been terminated and the
principal and interest on each Loan, all fees and all other expenses or amounts
payable (other than Unasserted Contingent Obligations) under any Loan Document
shall have been paid in full, unless the Required Lenders shall otherwise
consent in writing, the Borrowers shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly and, with respect to
Section 8.18, Bidco shall not, directly or indirectly:

8.1 Issuance of Preferred Stock. Issue any preferred stock or other preferred
Capital Stock or become liable in respect of any obligation (contingent or
otherwise) to purchase, redeem, retire, acquire or make any other payment in
respect of any Capital Stock of any Group Member, other than any Qualified
Capital Stock.

 

71



--------------------------------------------------------------------------------

8.2 Indebtedness. Create, issue, incur, assume or become liable in respect of
any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) unsecured Indebtedness of any Group Member owed to any other Group Member
(the “lending member”); provided that the corresponding Investment by the
lending member complies with Section 8.8, including the last paragraph of
Section 8.8;

(c) Guarantee Obligations by any Group Member (a “guarantor”) of obligations of
any other Group Member (a “primary obligor”) otherwise permitted pursuant to
Section 8.2; provided that, if such Indebtedness is Subordinated Indebtedness,
then the Guarantee Obligations in respect of such Indebtedness shall be
subordinated to the same degree, if any, or to a greater degree as such
Indebtedness is subordinated to the Obligations; provided, further that the
corresponding Investment by the guarantor in the primary obligor complies with
Section 8.8, including the last paragraph of Section 8.8;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2 and
any Permitted Refinancing thereof;

(e) (i) Indebtedness incurred to finance the acquisition of Airborne Equipment
(including without limitation Capital Lease Obligations) secured by Liens
permitted by Section 8.3(g), and Permitted Refinancings of such Indebtedness, in
an aggregate principal amount for this clause (e)(i) not to exceed $50,000,000
at any one time outstanding; provided that (x) any Indebtedness incurred
pursuant to this clause (e)(i) shall not be in an amount in excess of the
purchase price of the applicable Airborne Equipment, (y) the relevant customer
lease relating to any Airborne Equipment acquired with the proceeds of any
Indebtedness incurred pursuant to this clause (e)(i) shall have a tenor at least
as long as the tenor of such Indebtedness and (z) the relevant customer lease
relating to any Airborne Equipment acquired with the proceeds of any
Indebtedness incurred pursuant to this clause (e)(i) shall provide for payments
to the relevant Loan Party in an amount sufficient to make all payments of
principal, interest and other amounts required to be paid under such
Indebtedness, and (ii) Indebtedness incurred to finance the acquisition of other
fixed or capital assets (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 8.3(g), and Permitted
Refinancings of such Indebtedness, in an aggregate principal amount for this
clause (e)(ii) not to exceed $50,000,000 at any one time outstanding; provided
that the maximum amount of Indebtedness permitted to be incurred by BA and its
Subsidiaries pursuant to this clause (e)(ii) shall not exceed $5,000,000 at any
time outstanding;

(f) Hedge Agreements permitted under Section 8.12;

 

72



--------------------------------------------------------------------------------

(g) Indebtedness in respect of (i) open accounts extended by suppliers on normal
trade terms in connection with purchases of goods and services,
(ii) performance, bid, surety, indemnity, appeal bonds, completion guarantees
and other obligations of like nature and (iii) guarantees and/or obligations as
an account party in respect of the face amount of letters of credit in respect
thereof, in each case securing obligations not constituting Indebtedness for
borrowed money (including worker’s compensation claims, environmental
remediation and other environmental matters and obligations in connection with
self-insurance or similar requirements) provided in the ordinary course of
business;

(h) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of a Borrower (such Person, an “Acquired Person”), together with all
Indebtedness assumed by the Borrowers or any of their respective Subsidiaries in
connection with any acquisition permitted under Section 8.8, but only to the
extent that (i) such Indebtedness was not created or incurred in contemplation
of such Person becoming a Subsidiary of a Borrower or such acquisition, (ii) any
Liens securing such Indebtedness attach only to the assets of the Acquired
Person and (iii) the aggregate principal amount of such Indebtedness does not
exceed $50,000,000 at any one time outstanding; provided that the maximum amount
of Indebtedness permitted to be incurred by BA and its Subsidiaries pursuant to
this clause (i) shall not exceed $10,000,000 at any time outstanding;

(j) Earn-Out Obligations in connection with Permitted Acquisitions and
Indebtedness of the type described in clause (b) of such definition in respect
of any other Investment or Disposition expressly permitted hereunder, in each
case constituting indemnification obligations or obligations in respect of
purchase price or other similar adjustments, in an aggregate principal amount
not to exceed $20,000,000 at any one time outstanding; provided that the maximum
amount of Indebtedness permitted to be incurred by BA and its Subsidiaries
pursuant to this clause (j) shall not exceed $10,000,000 at any time
outstanding;

(k) Subordinated Indebtedness of a CA, BA or Holdings in an aggregate amount not
to exceed $25,000,000 at any one time outstanding on a combined basis;

(l) additional unsecured Indebtedness of any Subsidiary of Holdings in an
aggregate principal amount not to exceed $22,500,000 at any time outstanding;
provided that the maximum amount of Indebtedness permitted to be incurred by BA
and its Subsidiaries pursuant to this clause (l) shall not exceed $7,500,000 at
any time outstanding;

(m) Indebtedness of any Subsidiary of Holdings in respect of industrial revenue
bonds or other similar governmental or municipal bonds in an aggregate principal
amount not to exceed $500,000 at any time outstanding; provided that the maximum
amount of Indebtedness permitted to be incurred by BA and its Subsidiaries
pursuant to this clause (m) shall not exceed $250,000 at any time outstanding;

(n) Indebtedness representing deferred compensation to employees of Holdings or
any of Holdings’ Subsidiaries incurred in the ordinary course of business;

 

73



--------------------------------------------------------------------------------

(o) Indebtedness (i) consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with Permitted Acquisitions or
any other Investment expressly permitted hereunder or (ii) that is owed to the
seller of a business in a Permitted Acquisition to the extent constituting
consideration for such Permitted Acquisition, provided, that (x) such
Indebtedness under clause (o)(ii) shall be unsecured, and shall not mature or
amortize any principal prior to the date that is 91 days after the Maturity Date
(or such later maturity date of any Loans extended in accordance with
Section 3.3 in effect at the time such Indebtedness is incurred), and (y) the
aggregate outstanding amount of such Indebtedness shall not exceed $10,000,000
at any time; provided that the maximum amount of Indebtedness permitted to be
incurred by BA and its Subsidiaries pursuant to this clause (o) shall not exceed
$5,000,000 at any time outstanding;

(p) Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case for deposit accounts incurred in the ordinary
course of business in connection with cash management activities;

(q) to the extent constituting Indebtedness, judgments, decrees, attachments or
awards not constituting an Event of Default under Section 9.1(h); and

(r) unsecured Indebtedness owed to Parent that is subordinated to the payment in
full in cash of the Obligations on terms and conditions reasonably satisfactory
to the Administrative Agent.

8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments and other governmental charges or levies not
yet delinquent or that are (i) being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of the applicable Group Member in conformity with GAAP or
(ii) imposed on landlords or sublandlords of any Subsidiary of Holdings that do
not materially interfere with the ordinary conduct of the business of such
Subsidiary of Holdings;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are bonded or that are being contested in
good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions, encroachments, reservations and
other similar encumbrances incurred in the ordinary course of business and other
immaterial exceptions to title that do not materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of Holdings or any Subsidiary of Holdings;

 

74



--------------------------------------------------------------------------------

(f) Liens in existence on the date hereof listed on Schedule 8.3, securing
Indebtedness permitted by Section 8.2(d); provided that no such Lien is spread
to cover any additional property after the Closing Date and the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of any Subsidiary of Holdings incurred pursuant
to Section 8.2(e) to finance the acquisition of Airborne Equipment and other
fixed or capital assets; provided that (i) such Liens shall be created
substantially simultaneously with the financing of the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and the products and
proceeds thereof (and accessions thereto) and (iii) the amount of Indebtedness
secured thereby is not increased; provided, however, notwithstanding anything in
clause (ii) above, individual financings of equipment provided by one lender may
be cross collateralized to other financings of equipment provided by such
lender; provided, further, that any such Lien incurred pursuant to this
Section 8.3(g) complies (without duplication of amounts) with Sections 8.2 and
8.8, including the last paragraph of Section 8.8;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor and any Lien created by any such lessor
under any lease or occupancy agreement entered into by any Subsidiary of
Holdings;

(j) non-exclusive licenses with respect to Intellectual Property, leases or
subleases granted to or from third parties in the ordinary course of business
that do not materially detract from the value of any Collateral or materially
interfere with the ordinary course of business of Holdings or any of its
Subsidiaries;

(k) Liens securing judgments not constituting an Event of Default under
Section 9.1(h);

(l) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(m) Liens existing on property acquired by any Subsidiary of Holdings at the
time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed); provided that (i) such Lien is not created in
contemplation of such acquisition, (ii) such Lien does not extend to any other
property of any Group Member following such acquisition and (iii) the aggregate
principal amount of the Indebtedness secured by such Liens does not exceed
$20,000,000 at any time; provided that the maximum amount of Indebtedness
secured by Liens permitted pursuant to this clause (m) on property acquired by
BA and its Subsidiaries shall not exceed $7,500,000 at any time;

(n) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; and (ii) that are contractual rights of
set-off or, in the case of clause (n)(ii)(1) or (n)(ii)(2), other bankers’ Liens
(1) in favor of a banking institution arising as a

 

75



--------------------------------------------------------------------------------

matter of law encumbering deposits or otherwise relating to the establishment of
depository relations with banks not given in connection with the issuance of
Indebtedness, (2) relating to pooled deposit or sweep accounts of any Subsidiary
of Holdings to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of such Person or (3) relating to purchase
orders and other agreements not for the incurrence of Indebtedness entered into
with customers of such Person in the ordinary course of business;

(o) Liens not otherwise permitted by this Section 8.3 so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$17,500,000 at any one time; provided that the maximum amount of obligations of
BA and its Subsidiaries secured by Liens permitted pursuant to this clause
(o) shall not exceed $6,500,000 at any one time;

(p) Liens securing Indebtedness of the type permitted under Section 8.2(m);
provided, that (i) such Lien is granted within 120 days after such Indebtedness
is incurred, (ii) the Indebtedness secured thereby does not exceed 80% of the
lesser of the cost or the fair market value of the applicable property,
improvements or equipment at the time of such acquisition (or construction) and
(iii) such Lien secures only the assets that are the subject of the Indebtedness
referred to in such clause and the products and proceeds thereof (and accessions
thereto); provided, however, notwithstanding anything in clause (iii) above,
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;
provided, further, that any such Lien incurred pursuant to this Section 8.3(p)
complies (without duplication of amounts) with Sections 8.2 and 8.8, including
the last paragraph of Section 8.8;

(q) Liens securing Indebtedness of the type permitted by Section 8.2(i);
provided, that any such Liens securing such Indebtedness attach only to the
assets of the relevant Acquired Person;

(r) Liens incurred and deposits made in the ordinary course of business securing
liability for premiums or reimbursement or indemnification obligations
(including obligations in respect of letters of credit or bank guarantees) for
the benefit of insurance carriers providing insurance to any Subsidiary of
Holdings;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Subsidiary of
Holdings in the ordinary course of business permitted by this Agreement;

(u) Liens solely on any cash earnest money deposits made by any Subsidiary of
Holdings in connection with any letter of intent or purchase agreement permitted
hereunder;

(v) ground leases in respect of real property on which facilities owned or
leased by any Subsidiary of Holdings are located and other Liens affecting the
interest of any landlord (and any underlying landlord) of any real property
leased by any Subsidiary of Holdings;

 

76



--------------------------------------------------------------------------------

(w) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 8.8 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 8.5, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien; and

(x) Liens on property of any Foreign Subsidiary of Holdings which property does
not constitute Collateral, which Liens secure Indebtedness of such Foreign
Subsidiary permitted under Section 8.2.

Notwithstanding anything to the contrary herein, with respect to any network
operating center owned or leased by any Loan Party, any data center owned or
leased by a Loan Party, any cell tower owned or leased by a Loan Party or any
manufacturing and assembly facility owned or leased by a Loan Party, in each
case to the extent any such property does not constitute Collateral, no Loan
Party shall be permitted to enter into or suffer to exist or become effective
any Lien (other than Liens permitted under Section 8.3(f), non-consensual Liens
permitted under Section 8.3 imposed by any Requirement of Law and other than
Liens not securing obligations in respect of Indebtedness) on any such property.

8.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of Holdings (other than BA, CA or Bidco) may be merged or
consolidated with or into (i) BA or CA (provided that BA or CA, as applicable,
shall be the continuing or surviving entity and no Subsidiary of BA may merge
into or be consolidated with CA pursuant to this clause (i)), (ii) any Wholly
Owned Subsidiary Guarantor (provided that the Wholly Owned Subsidiary Guarantor
shall be the continuing or surviving entity and no Subsidiary of BA may merge
into or be consolidated with a Non-BA Loan Party pursuant to this clause (ii)),
(iii) to the extent permitted by and subject to Section 8.8(e), (f), (m) or (n),
any other Subsidiary of Holdings that is not a Wholly Owned Subsidiary Guarantor
(provided that the aggregate fair market value of the assets of any Subsidiaries
of Holdings merging or consolidating with any other Subsidiary of Holdings that
is not a Wholly Owned Subsidiary Guarantor pursuant to this clause (iii) shall
not exceed $25,000,000 during the term of this Agreement) or (iv) to the extent
permitted by and subject to Section 8.8(e), (f), (m) or (n), any Non-BA Loan
Party;

(b) (i) any Subsidiary of Holdings (other than a BA Loan Party, CA or Bidco) may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to BA, CA or any Wholly Owned Subsidiary Guarantor or, to the extent
permitted by and subject to Section 8.8(e), (f), (m) or (n), any other
Subsidiary of Holdings that is not a Wholly Owned Subsidiary Guarantor, and
(ii) any BA Loan Party (other than BA) may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to any BA Loan Party or,
to the extent permitted by and subject to Section 8.8(e), (f), (m) or (n), to
any Non-BA Loan Party;

 

77



--------------------------------------------------------------------------------

(c) any Subsidiary of Holdings that is not a Loan Party may Dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a liquidation) to (i) another Subsidiary of Holdings that is not a Loan Party
or (ii) to any Loan Party (other than Holdings);

(d) any Subsidiary of Holdings (other than a Borrower or Bidco) may merge with
another Person to effect a transaction permitted under Section 8.8;

(e) a merger, dissolution, liquidation, consolidation or Disposition of any
Subsidiary of Holdings (other than BA, CA or Bidco), the purpose of which is to
effect transactions permitted under Section 8.5 (but only if in each case no
Event of Default would be caused as a result thereof) shall be permitted; and

(f) any Subsidiary of Holdings (other than BA, CA or Bidco) may liquidate or
dissolve or change its legal form if Holdings determines in good faith that such
action is in the best interests of Holdings and its Subsidiaries and is not
materially disadvantageous to the Lenders.

8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of Holdings, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except for:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions expressly permitted by Section 8.4 (other than Section 8.4
(d) or (e)), Section 8.6 or Section 8.8;

(d) the sale or issuance of any Subsidiary’s Capital Stock to Holdings or any
Wholly Owned Subsidiary Guarantor (provided that the Capital Stock of the BA
Loan Parties may not be sold or issued to any Non-BA Loan Party other than
Holdings);

(e) (i) any Subsidiary of Holdings (other than a BA Loan Party) may Dispose of
its assets to BA, CA or any Wholly Owned Subsidiary Guarantor and (ii) any BA
Loan Party may Dispose of its assets to another BA Loan Party that is a Wholly
Owned Subsidiary of Holdings;

(f) Dispositions of cash or Cash Equivalents in the ordinary course of business
in transactions not otherwise prohibited by this Agreement;

(g) non-exclusive licenses with respect to Intellectual Property, leases or
subleases granted to or from third parties in the ordinary course of business
that do not materially detract from the value of any Collateral or materially
interfere with the ordinary conduct of the business of Holdings or any of its
Subsidiaries;

 

78



--------------------------------------------------------------------------------

(h) the abandonment, expiration or other Disposition of any Intellectual
Property that in the reasonable judgment of any Subsidiary of Holdings is not
material to the business of such Subsidiary or otherwise of material value;

(i) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof consistent with past practice;

(j) Dispositions resulting from casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Subsidiary of Holdings;

(k) the Disposition of other property having a fair market value not to exceed
$20,000,000 in the aggregate for the term of this Agreement for not less than
the fair market value of such property; provided that (i) 75% of the
consideration received in connection therewith consists of cash or Cash
Equivalents and (ii) the proceeds of such Disposition are applied in accordance
with Section 4.2(c); provided, further, that the maximum amount of Dispositions
permitted to be made by BA and its Subsidiaries pursuant to this clause
(k) shall not exceed $8,750,000 in the aggregate for the term of this Agreement;

(l) Dispositions of property made in the ordinary course of business by a
Subsidiary of Holdings to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property by such
Subsidiary or (ii) the proceeds of such Disposition are promptly applied by such
Subsidiary to the purchase price of such replacement property;

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) (i) Dispositions of licenses to air-to-ground spectrum and assets related
thereto to Bidco and (ii) Dispositions by BA to CA of assets acquired in
connection with the Airfone Acquisition (as defined in Section 8.8(r)); and

(o) (i) Dispositions of the assets listed on Schedule 8.5 in connection with
Sale-Leaseback Transactions, (ii) Dispositions of cell towers acquired after the
Closing Date in connection with Sale-Leaseback Transactions and
(iii) Dispositions of Airborne Equipment after the Closing Date in connection
with Sale-Leaseback Transactions.

8.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distributions in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Borrower or any
Subsidiary of any Borrower (collectively, “Restricted Payments”), except:

(a) Restricted Payments made (i) by any Subsidiary of BA to BA or to any of BA’s
other Subsidiaries and (ii) by any Subsidiary of Holdings, other than BA or a
Subsidiary of BA, to Holdings or to any of Holdings’ other Subsidiaries and, in
the case of both clauses (i) and (ii), to the other holders (if any) of Capital
Stock of the Person making such Restricted Payment (on a no more than pro rata
basis to such other holders (measured by value));

 

79



--------------------------------------------------------------------------------

(b) Restricted Payments made, directly or indirectly, to Parent to (i) purchase
Parent’s Capital Stock from present or former officers or employees of any Group
Member upon the death, disability or termination of employment of such officer
or employee, and (ii) purchase, redeem or otherwise acquire any Capital Stock of
Parent from employees, officers and directors of Holdings or any of its
Subsidiaries, pursuant to the terms of any employee stock option, incentive
stock, restricted stock or other similar plan; provided, that the aggregate
amount of payments under this clause (b) (which, in the case of any payments
made pursuant to clause (i), shall be net of any proceeds received by Parent
after the date hereof in connection with resales of any Capital Stock so
purchased) shall not exceed $1,000,000 during any fiscal year or $5,000,000 in
the aggregate during the term of this Agreement;

(c) Restricted Payments made, directly or indirectly, to Parent, so that the
Parent may pay, without duplication, (i) Parent Expenses, (ii) if Holdings is
properly classified as a pass-through entity for U.S. federal income tax
purposes or is a member of a group filing a consolidated return with Parent as
the parent of such group, federal, state and local income Taxes which are due
and payable by Parent but only to the extent such taxes are attributable to
income or gain (taking into account any net losses and other tax attributes) of
Holdings and any of its Subsidiaries that is a pass-through entity for U.S.
federal income tax purposes or a member of a group filing such consolidated
return, computed as if Holdings and such Subsidiaries file a separate
consolidated return (or a separate return) and (iii) franchise or other Taxes
required to maintain Holdings’ or Parent’s existence;

(d) Restricted Payments made by BA and its Subsidiaries to Holdings or any
Subsidiary of Holdings in an aggregate amount not to exceed the portion, if any,
of the Available Basket Amount on the date of such Restricted Payments that BA
elects to apply to this Section 8.6(d); provided that at the time of any such
Restricted Payment, both before and after giving effect thereto (i) no Specified
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) the Borrowers and their respective Subsidiaries shall have Liquidity of
at least $10,000,000 at the time of such Restricted Payment;

(e) repurchases of Capital Stock of any Group Member deemed to occur upon the
cashless exercise of stock options or warrants if such Capital Stock represents
a portion of the exercise price of such options or warrants;

(f) dividend payments or other distributions to the extent payable in the
Capital Stock of such Person (so long as no Event of Default would result
therefrom, including as a result of the dividend or distribution of Capital
Stock other than Qualified Capital Stock not otherwise permitted by Section 8.2,
or dividend payments or distributions that would cause a Change of Control);

(g) to the extent constituting Restricted Payments, the Borrowers and their
respective Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 8.4; and

 

80



--------------------------------------------------------------------------------

(h) Restricted Payments deemed to be made as a result of a reduction (whether by
return, write-off or otherwise) in the amount of any Investment expressly
permitted to be made pursuant to Section 8.8(s).

8.7 Capital Expenditures. With respect to BA and its Subsidiaries, make or
commit to make any Capital Expenditure , except (a) Capital Expenditures of BA
and its Subsidiaries in any fiscal year ending on each of the dates indicated
below or such partial year as may otherwise be indicated, in an aggregate amount
not in excess of the corresponding amount set forth below for such period;
provided, that (i) up to 50% of any such amount referred to above, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (ii) Capital Expenditures
made pursuant to this clause (a) during any fiscal year shall be deemed made,
first, in respect of amounts carried over from the prior fiscal year pursuant to
subclause (i) above and, second, in respect of amounts permitted for such fiscal
year as provided above, and (b) Capital Expenditures made with the proceeds of
any Reinvestment Deferred Amount.

 

Period

   Maximum Capital
Expenditures  

Closing Date through Fiscal Year Ending December 31, 2012

   $ 5,000,000   

Fiscal Year Ending December 31, 2013

   $ 7,600,000   

Fiscal Year Ending December 31, 2014

   $ 9,500,000   

Fiscal Year Ending December 31, 2015

   $ 9,500,000   

Fiscal Year Ending December 31, 2016

   $ 9,500,000   

Fiscal Year Ending December 31, 2017 and each Fiscal Year thereafter

   $ 9,500,000   

Notwithstanding the foregoing, BA and its Subsidiaries may make additional
Capital Expenditures in an aggregate amount not to exceed the portion, if any,
of the Available Basket Amount on the date of the making of such Capital
Expenditure that BA elects to apply to this last paragraph of Section 8.7;
provided that at the time of any such Capital Expenditure, both before and after
giving effect thereto, no Specified Event of Default shall have occurred and be
continuing or would result therefrom. Notwithstanding anything herein to the
contrary, this Section 8.7 shall only apply to Capital Expenditures made or
committed to be made by BA and its Subsidiaries.

8.8 Investments. Make any advance, loan, extension of credit (by way of
guaranty, pledging of assets or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting a business line or unit of, or a division of, or
make any other investment in, any Person (all of the foregoing, “Investments”),
except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations expressly permitted by Section 8.2;

 

81



--------------------------------------------------------------------------------

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount not to exceed $500,000 in the aggregate at any one time
outstanding;

(e) subject to the last paragraph of this Section 8.8, Investments by any BA
Loan Party in BA or any of BA’s Subsidiaries; provided that (i) any such
Investments made pursuant to this clause (e) in a Domestic Subsidiary shall be
in a Wholly Owned Subsidiary and (ii) any such Investments made pursuant to this
clause (e) in a Foreign Subsidiary shall not exceed $5,000,000 in the aggregate
at any one time outstanding;

(f) subject to the last paragraph of this Section 8.8, Investments by any Group
Member that is not a BA Loan Party in any other Group Member (including in any
BA Loan Party); provided that any such Investments made pursuant to this clause
(f) in a Domestic Subsidiary shall be in a Wholly Owned Subsidiary;

(g) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(h) subject to the last paragraph of this Section 8.8, Permitted Acquisitions;
provided that any such Permitted Acquisitions resulting in the acquisition or
formation of a Domestic Subsidiary shall be a Wholly Owned Subsidiary;

(i) Investments consisting of Hedge Agreements permitted by Section 8.12;

(j) Investments existing as of the Closing Date and set forth in Schedule 8.8
and any extension or renewal thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal except as
otherwise permitted by this Section 8.8;

(k) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, suppliers or customers arising in the ordinary course of
business;

(l) Investments received as consideration in connection with Dispositions
permitted under Section 8.5;

(m) subject to the last paragraph of this Section 8.8, in addition to
Investments otherwise expressly permitted by this Section, Investments in an
aggregate amount (valued at cost) not to exceed $10,000,000 outstanding at any
time;

(n) subject to the last paragraph of this Section 8.8, Investments by BA or any
of its Subsidiaries in an aggregate amount not to exceed the portion, if any, of
the Available Basket Amount on the date of the making of such Investment that BA
elects to apply to this Section 8.8(n); provided that (i) the Borrowers and
their Subsidiaries shall have Liquidity of at least $10,000,000 immediately
prior to, and after giving effect to, any such Investment made pursuant to this
clause (n) and (ii) any such Investments made pursuant to this clause (n) in a
Domestic Subsidiary of BA shall be in a Wholly Owned Subsidiary;

 

82



--------------------------------------------------------------------------------

(o) Investments constituting (i) accounts receivable arising or (ii) deposits
made in connection with the purchase price of goods or services, and lease,
utility and other similar deposits, in each case in the ordinary course of
business;

(p) advances of payroll payments to employees of Holdings or its Subsidiaries in
the ordinary course of business;

(q) existing Investments of a Subsidiary of Holdings acquired after the Closing
Date or of a Person merged or consolidated with or into a Subsidiary of Holdings
in accordance with Section 8.4 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) the acquisition of the Airfone radiotelephone service unit from LiveTV, LLC
(the “Airfone Acquisition”) pursuant to the Purchase Agreement dated as of
April 20, 2012 among BA, LiveTV, LLC and LiveTV Airfone, LLC, as in effect on
the Closing Date; and

(s) Investments made in lieu of any Restricted Payment expressly permitted by
Section 8.6(b) or Section 8.6(c).

With respect to Sections 8.8(e), (f), (h), (m) and (n), Investments by the Loan
Parties in Subsidiaries that are not Loan Parties, and (with respect only to
Section 8.8(n)) Investments by BA or any of its Subsidiaries in Persons that are
not Group Members: (1) shall not exceed an aggregate amount (valued at cost) for
the term of this Agreement (commencing on July 1, 2014) equal to the sum of
(x) (i) in the case of all such Investments other than Investments by the Loan
Parties in Parent’s “Commercial Aviation Rest of World” operating segment (or
any successor operating segment or segments that perform a similar business
function as the “Commercial Aviation Rest of World” operating segment performs
as of the Restatement Effective Date) (“CARW Investments”), $325,000,000 and
(ii) in the case of CARW Investments, $400,000,000 minus the amount of
Investments then outstanding under the immediately preceding clause (i), plus
(y) an amount equal to the net cash proceeds of any issuance or sale after the
Restatement Effective Date of Qualified Capital Stock of Parent that are
contributed to Holdings up to a maximum aggregate amount (valued at cost) not to
exceed $100,000,000; (2) shall not be permitted if, at the time of any such
Investment, both before and after giving effect thereto, a Specified Event of
Default shall have occurred and be continuing or would result therefrom; (3) if
consisting of Indebtedness, shall be evidenced by, and subject to the provisions
of, the Intercompany Note; (4) if consisting of an Investment that is in (or
that results in the acquisition or formation of) a Foreign Subsidiary and that
is made in reliance on Section 8.8(f), (h) or (n), shall be in a direct or
indirect Foreign Subsidiary of Holdings, including any Subsidiary of CA, and
shall be used for the purpose of extending CA’s line of business to foreign
markets in compliance with Section 8.16 and (5) shall not be permitted if the
Borrowers and their Subsidiaries do not have Liquidity of at least $10,000,000
immediately prior to, and after giving effect to, any such Investment.

 

83



--------------------------------------------------------------------------------

8.9 Optional Payments and Modifications of Certain Debt Instruments and Material
Agreements. (a) Make any distribution, whether in cash, property, securities or
a combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly redeem, repurchase, retire or otherwise acquire for consideration,
or set apart any sum for the aforesaid purposes, any Subordinated Indebtedness
except refinancings of such Subordinated Indebtedness permitted by Section 8.2.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of Holdings or any of its Subsidiaries or any Pledged
Company if such amendment, modification, waiver or change could reasonably be
expected to have a Material Adverse Effect.

(c) Amend, modify, waive, terminate or otherwise change, or consent or agree to
any amendment, modification, waiver, termination or other change to, any of the
terms of any Lease to which Holdings or any of its Subsidiaries is a party if
such amendment, modification, waiver, termination or change could reasonably be
expected to have a Material Adverse Effect.

(d) Amend, modify, waive, supplement, terminate or otherwise change (including
by entering into a separate agreement), or consent or agree to any amendment,
modification, waiver, supplement, termination or other change (including by
entering into a separate agreement) to, any of the terms of any Lease and
Services Document (including pricing and fees under the Services Agreement) in a
manner adverse in any material respect to the Lenders, the Administrative Agent
or the Collateral Agent (provided that (i) any increase in pricing for the same
level of services under the Services Agreement and (ii) any amendment,
modification, waiver, termination or change providing for a reduced scope or
quality of services under the Services Agreement, in each case shall be deemed
to be adverse to the Lenders in a material respect).

8.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees (collectively for
purposes of this Section 8.10, “transactions”), with any Affiliate other than
(a) transactions by or among any of the Group Members and not involving any
other Affiliate; provided that in any such transaction involving BA Loan
Parties, such transaction either is fair to such BA Loan Parties from a
financial point of view in the good faith judgment of BA or is not materially
less favorable, taken as a whole, to the BA Loan Parties, taken as a whole, than
could reasonably be expected to be obtained from a Person that is not an
Affiliate; provided, further, that, without limitation of the foregoing proviso,
in any such transaction involving Loan Parties and Group Members that are not
Loan Parties, such transaction either is fair to the Loan Parties, taken as a
whole, from a financial point of view in the good faith judgment of BA or is not
materially less favorable, taken as a whole, to the Loan Parties, taken as a
whole, than could reasonably be expected to be obtained from a Person that is
not an Affiliate, (b) transactions by or among Holdings or any of its
Subsidiaries, on the one hand, with an Affiliate or Affiliates that are not
Holdings or any of its Subsidiaries, on the other hand, on terms not materially
less favorable, taken as a whole, to Holdings and its Subsidiaries, taken as a
whole, than could be obtained in an arm’s-length transaction with a Person that
is not an Affiliate thereof, (c) the Transactions and the payment of fees and
expenses related to the Transactions, (d) payments and/or pass-through of costs
between Loan Parties with respect to payroll and other operating expenses and
costs shared between such Loan Parties consistent with past practice with
adjustments to take into account increases in costs and changes

 

84



--------------------------------------------------------------------------------

in the businesses of such Loan Parties in BA’s reasonable discretion,
(e) employment, incentive, benefit and severance arrangements between
Subsidiaries of Holdings and their respective officers and employees in the
ordinary course of business, (f) transactions pursuant to permitted agreements
in existence on the Closing Date and set forth on Schedule 8.10, or any
amendment thereto to the extent such an amendment is permitted by Section 8.9 or
not adverse to the Lenders in any material respect, (g) the performance by any
Group Member of its obligations under the terms of any of its Organizational
Documents and (h) Indebtedness, Dispositions, Restricted Payments and
Investments expressly permitted pursuant to Sections 8.2, 8.5(e), 8.5(n), 8.6
and 8.8, respectively, and transactions expressly permitted pursuant to
Section 8.4.

8.11 Sales and Leasebacks. Enter into any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (each, a “Sale-Leaseback Transaction”) unless (a) the
sale or transfer of such property is permitted by Section 8.5 and (b) any
Capital Lease Obligations or Liens arising in connection therewith are permitted
by Section 8.2 and Section 8.3, as the case may be.

8.12 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into in the ordinary course of business consistent with
prudent business practice and not for speculative purposes to hedge or mitigate
risks to which any Subsidiary of Holdings has actual exposure (other than those
in respect of Capital Stock) and (b) Hedge Agreements entered into in the
ordinary course of business consistent with prudent business practice and not
for speculative purposes in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of any Borrower or any Subsidiary of any Borrower.

8.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrowers to end
on a day other than December 31 or change the Borrowers’ method of determining
fiscal quarters.

8.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Loan Party to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, to secure
the Obligations other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(c) customary provisions restricting assignment of or grant of a security
interest in any agreement entered into in the ordinary course of business,
(d) customary joint venture agreements relating to purchase options, rights of
first refusal or call or similar rights of a third party that owns Capital Stock
in such joint venture, (e) any agreement or instrument of a Person, or relating
to Indebtedness (including any Guarantee Obligations in respect thereof) or
Capital Stock of a Person, which Person is acquired by any Borrower or any
Borrower’s Subsidiaries after the Closing Date (except to the extent that such
agreement or instrument was incurred to finance, or otherwise in connection with
or in contemplation of, such acquisition); provided that any such agreement or
instrument and the

 

85



--------------------------------------------------------------------------------

prohibitions, limitations and impositions set forth therein shall be applicable
only to the relevant Person so acquired and its assets and shall not be
applicable to any other Person or any other assets, (f) any agreement or
instrument (a “Refinancing Agreement”) effecting a Permitted Refinancing of
Indebtedness incurred or outstanding pursuant or relating to, or that otherwise
extends, renews, refunds, refinances or replaces, any agreement or instrument
referred to in Sections 8.14(a), 8.14(e), this Section 8.14(f) or
Section 8.14(i) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (a “Refinancing Amendment”); provided, however, that the
encumbrances and restrictions contained in any such Refinancing Agreement or
Refinancing Amendment taken as a whole are not less favorable to the Lenders
than the encumbrances and restrictions contained in the Initial Agreement or
Initial Agreements to which such Refinancing Agreement or Refinancing Amendment
relates, (g) (i) any agreement, permit, license or instrument that restricts in
a customary manner the assignment or transfer thereof, or the subletting,
assignment or transfer of any property, right or asset subject thereto or
(ii) any agreement with customers or suppliers entered into in the ordinary
course of business that impose restrictions with respect to cash or other
deposits, (h) restrictions by reason of any applicable law, rule, regulation or
order, or required by any regulatory authority having jurisdiction over Holdings
or any of its Subsidiaries or any of their businesses and (i) agreements
described on Schedule 8.14 (provided that any prohibition or limitation shall
only be effective against the assets constituting collateral for such agreements
as of the Closing Date).

8.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of Holdings to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to,
Holdings or any Subsidiary of Holdings, (b) make loans or advances to, or other
Investments in, Holdings or any Subsidiary of Holdings or (c) transfer any of
its assets to Holdings or any other Subsidiary of Holdings, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any restrictions or conditions with
respect to a Subsidiary of Holdings (other than BA or CA) imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary; provided
that such restrictions or conditions apply only to the Subsidiary that is to be
Disposed or the assets that are to be Disposed and such Disposition is permitted
hereunder, (iii) with respect to clause (c) above, customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (iv) with respect to clause (c) above, restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted to be
incurred under this Agreement if such restrictions or conditions apply only to
the property or assets securing such Indebtedness, (v) with respect to clause
(c) above, customary joint venture agreements relating to purchase options,
rights of first refusal or call or similar rights of a third party that owns
Capital Stock in such joint venture, (vi) obligations binding on a Subsidiary at
the time such Subsidiary first becomes a Subsidiary of a Borrower after the
Closing Date, so long as such restriction was not entered into in connection or
in contemplation of such Person becoming a Subsidiary, or any permitted
amendment, renewal, extension or refinancing of any such restriction so long as
the terms of any such amendment, renewal, extension or refinancing, taken as a
whole, are not more restrictive than such restriction; provided that any such
restriction shall only be applicable to the relevant Subsidiary so acquired and
shall not be applicable to any other Person, (vii) Indebtedness of a Subsidiary
of Holdings which is not a Loan Party which is

 

86



--------------------------------------------------------------------------------

permitted by Section 8.2, (viii) customary restrictions in leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto and (ix) restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business.

8.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which Holdings and its Subsidiaries
are engaged on the date of this Agreement or that are reasonably related,
complementary or ancillary thereto (or a reasonable extension or expansion
thereof).

8.17 Business of Holdings. Notwithstanding anything herein to the contrary, with
respect to Holdings, (a) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of BA, CA, Bidco and its
other Subsidiaries, (b) incur, create, assume or suffer to exist any
Indebtedness, Guarantee Obligations or other liabilities, except (i) obligations
imposed by Requirement of Law, (ii) pursuant to the Loan Documents to which it
is a party, (iii) other liabilities incidental to its existence and permitted
business and activities, (iv) Indebtedness (which shall be subordinated to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent) owed to Parent or any of Parent’s Subsidiaries (other than
BA and BA’s Subsidiaries except to the extent expressly permitted by Section 8.2
and Section 8.8) and (v) Guarantee Obligations in respect of Indebtedness
permitted pursuant to Section 8.2; provided that, if such Indebtedness is
Subordinated Indebtedness, then the Guarantee Obligations in respect of such
Indebtedness shall be subordinated to the same degree, if any, or to a greater
degree as such Indebtedness is subordinated to the Obligations, (c) own, lease,
manage or otherwise operate any properties or assets (including cash and Cash
Equivalents (other than cash and Cash Equivalents received in connection with
(x) Restricted Payments and Investments made by any Subsidiary of Holdings in
accordance with Section 8.6 and Section 8.8, respectively, pending application
in the manner contemplated by said Sections and (y) dividends, contributions,
loans or other advances (which, in the case of loans or other advances, shall be
subordinated to the Obligations on terms and conditions reasonably satisfactory
to the Administrative Agent) made by Parent or any of Parent’s Subsidiaries
(other than BA and BA’s Subsidiaries except to the extent expressly permitted by
Section 8.6 and Section 8.8) to Holdings to the extent such Subsidiaries are
permitted to make such Investments in, or Restricted Payments to, Holdings
hereunder)) other than the ownership of shares of Capital Stock of BA, CA, Bidco
and its other Subsidiaries and any activities incidental to its ownership of
such Capital Stock, (d) create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except for Liens
created pursuant to the Security Documents and Liens permitted under Section 8.3
imposed by any Requirement of Law and (e) enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business.

8.18 Business of Bidco. Notwithstanding anything herein to the contrary, with
respect to Bidco, (a) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its role as (A) licensee of the FCC Licenses and (B) lessor
of the FCC Licenses pursuant to the Intercompany Lease Agreement, (b) incur,
create, assume or suffer to exist any Indebtedness, Guarantee Obligations or
other liabilities, except (i) obligations imposed by Requirement of Law, (ii)

 

87



--------------------------------------------------------------------------------

pursuant to the Loan Documents and Lease and Services Documents to which it is a
party, (iii) other liabilities incidental to its existence and permitted
business and activities, (c) create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except for
Liens created pursuant to the Security Documents and Liens permitted under
Section 8.3 imposed by any Requirement of Law, (d) enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business and (e) Dispose of any of the FCC Licenses.

8.19 Covenant Suspension upon Investment Grade Rating.

(a) Notwithstanding anything to the contrary in Section 8 of this Agreement, if
on any date (i) the Loans have an Investment Grade Rating from either of the
Rating Agencies and (ii) no Specified Event of Default has occurred and is
continuing (the occurrence of the events described in the foregoing clauses (i)
and (ii) being collectively referred to as a “Covenant Suspension Event”), then,
beginning on such date and continuing so long as the Loans have an Investment
Grade Rating, Section 8.7 shall be suspended and Section 8.2(l) shall allow any
Subsidiary of Holdings to incur additional unsecured Indebtedness without
limitation on amount) (the “Suspended Covenants”) will no longer be applicable
during such period (the “Suspension Period”) until the occurrence of the
Reversion Date.

(b) In the event that Holdings and its Subsidiaries are not subject to the
Suspended Covenants for any period of time as a result of the foregoing, and on
any subsequent date (the “Reversion Date”) (i) one or more of the Rating
Agencies withdraw their Investment Grade Rating or downgrade the rating assigned
to the Loans below an Investment Grade Rating (leaving neither of the Rating
Agencies with an Investment Grade Rating for the Loans) and/or (ii) Holdings or
any of its Subsidiaries enters into an agreement to effect a transaction that
would result in a Change of Control and one or more of the Rating Agencies
indicate that if consummated, such transaction (alone or together with any
related recapitalization or refinancing transactions) would cause such Rating
Agency to withdraw its Investment Grade Rating or downgrade the ratings assigned
to the Loans below an Investment Grade Rating (in either case leaving neither of
the Rating Agencies with an Investment Grade Rating for the Loans), then
Holdings and its Subsidiaries will thereafter again be subject to the Suspended
Covenants with respect to future events, including, without limitation, a
proposed transaction described in clause (b)(ii).

(c) During a Suspension Period, Holdings and its Subsidiaries will be entitled
to consummate transactions to the extent not prohibited hereunder without giving
effect to the Suspended Covenants.

(d) Notwithstanding the foregoing, in the event of any such reinstatement, no
action taken or omitted to be taken by Holdings or any of its Subsidiaries prior
to such reinstatement will give rise to a Default or Event of Default under this
Agreement or any other Loan Document.

 

88



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrowers shall fail to pay (or to have paid on their behalf) any
principal of any Loan when due in accordance with the terms hereof; or the
Borrowers shall fail to pay any interest on any Loan, or any other amount
payable hereunder or under any other Loan Document, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect (or in any respect if qualified by
materiality or “Material Adverse Effect”) on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.4(a)(i) (with respect to the Borrowers only),
Section 7.7(a) or Section 8 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days (or 5 days in the case of
Section 7.14 and Section 7.15) after the earlier of (i) notice to the Borrowers
from the Administrative Agent or the Required Lenders or (ii) knowledge thereof
by any Responsible Officer of any Borrower; or

(e) any Group Member (i) defaults in making any payment of any principal or
interest of any Material Indebtedness other than Indebtedness owed to another
Group Member on the scheduled or original due date with respect thereto beyond
the period of grace, if any, provided in the instrument or agreement under which
such Material Indebtedness was created; or (ii) defaults in the observance or
performance of any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Material Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Material Indebtedness to become due prior to its stated maturity
or to become subject to a mandatory offer to purchase by the obligor thereunder
or (in the case of any such Material Indebtedness constituting a Guarantee
Obligation) to become payable; provided, that this clause (ii) shall not apply
to secured Material Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Material Indebtedness;
or

(f) (i) any Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of

 

89



--------------------------------------------------------------------------------

debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Borrower or any of its Subsidiaries
(other than any Immaterial Subsidiary) shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) the Borrowers or any of
their respective Subsidiaries (other than any Immaterial Subsidiary) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) (i) any failure to meet the minimum funding standards of Sections 412 and
430 of the Code and Sections 302 and 303 of ERISA or any failure to make by its
due date a required installment of a material amount under Section 430(j) of the
Code with respect to any Plan or any failure to make any required contribution
of a material amount to a Multiemployer Plan) or any filing pursuant to
Section 412(c) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (ii) any Group
Member shall engage in any “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (iii) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA), (iv) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee could reasonably be likely to result in
the termination of such Plan for purposes of Title IV of ERISA, (v) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (vi) a
determination that any Multiemployer Plan is, or is reasonably expected to be,
in “critical” or “endangered” status under Section 432 of the Code or
Section 305 of ERISA, or (vii) any Group Member or any Commonly Controlled
Entity shall, or is reasonably likely to, incur any liability in connection with
a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan;
and in each case in clauses (ii) through (vii) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
and the same shall not have been vacated, discharged, stayed or bonded pending
appeal within 45 days from the entry thereof and any such judgments or decrees
either (i) is for the payment of money, individually or in the aggregate (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), of $5,000,000 or more or (ii) is for injunctive
relief and could reasonably be expected to have a Material Adverse Effect, or

 

90



--------------------------------------------------------------------------------

(i) any of the Loan Documents shall cease, for any reason, to be in full force
and effect in accordance with its terms, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby, or any Loan Party or any Affiliate of any Loan
Party shall so assert except (i) as a result of the release of any Loan Party or
the lease, sale or other disposition of other Collateral in a transaction
permitted under the Loan Documents, (ii) as a result of the Collateral Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Security Documents or (iii) with
respect to Collateral of de minimis value; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) any Subordinated Indebtedness or any guarantees thereof, individually or in
the aggregate, in excess of $5,000,000, shall cease, for any reason, to be
validly subordinated to the Obligations or any Loan Party or any Affiliate of
any Loan Party or the agent in respect of the Subordinated Indebtedness shall so
assert; or

(l) any Governmental Authorization of a Group Member or any provision thereof
shall at any time and for any reason be declared by a court of competent
jurisdiction to be null and void or any Group Member shall fail to maintain any
such Governmental Authorization in accordance with the terms and provisions
therein or shall fail to renew the FCC Licenses prior to the expiration thereof
if such declaration or failure could reasonably be expected to have a Material
Adverse Effect; or

(m) [Reserved]; or

(n) with respect to any Lease and Services Document, (1) Bidco or CA shall
default in the observance or performance of any agreement contained in such
Lease and Services Document that would permit termination of such Lease and
Services Document, and such default shall continue unremedied for a period of 30
days after notice to any Borrower from the Administrative Agent or the Required
Lenders or (2) any Lease and Services Document shall cease, for any reason, to
be in full force and effect, or any party thereto or any Affiliate of any party
thereto shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including the Applicable Premium) and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, any or all of the following actions may be taken: (i) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the
Borrowers, declare the Commitments to be

 

91



--------------------------------------------------------------------------------

terminated forthwith, whereupon the Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrowers, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement (including the
Applicable Premium) and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding, and the Administrative
Agent and the Collateral Agent shall have the right to take all or any actions
and exercise any remedies available under the Loan Documents or applicable law
or in equity.

SECTION 10. THE AGENTS

10.1 Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are delegated to such Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers and actions as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent. The
provisions of this Section 10 are solely for the benefit of the Agents and the
Lenders and neither the Borrowers nor any other Loan Party shall have rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” (or any other similar term) herein or in any
other Loan Documents with reference to the Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

10.2 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by such Agent. Each Agent and any
such sub agent of such Agent may perform any and all of its duties and exercise
its rights and powers by or through its respective Related Parties and those of
such Person’s Affiliates. The exculpatory provisions of this Section 10 shall
apply to any such sub agent and to the Related Parties of such Person and that
of such Person’s Affiliates of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
Facilities as well as their activities as the Agents. No Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub agents.

 

92



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall
(i) be liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct), (ii) be
responsible in any manner to any of the Lenders or any other Secured Party for
or have a duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement, any other Loan
Document, any Specified Hedge Agreement or any Specified Cash Management
Agreement, (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(C) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, any Specified Hedge
Agreement, any Specified Cash Management Agreement or the occurrence of any
Default or Event of Default, (D) the validity, enforceability, effectiveness or
genuineness of any Loan Document, any Specified Hedge Agreement, any Specified
Cash Management Agreement or any other agreement, instrument or document, or
(E) the satisfaction of any condition set forth in Section 6 or elsewhere in any
Loan Document, any Specified Hedge Agreement or any Specified Cash Management
Agreement, other than to confirm receipt of items expressly required to be
delivered to such Agent, (iii) have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that such Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under United States Bankruptcy Code, state
bankruptcy law or similar law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any United States
Bankruptcy Code, state bankruptcy law or similar law or (iv) not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers or any of their Affiliates that is communicated to or
obtained by the Person serving as an Agent or any of its Affiliates in any
capacity. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Loan Document, any Specified Hedge Agreement or any Specified Cash
Management Agreement, or to inspect the properties, books or records of any Loan
Party or any other Person.

10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by such Agent and shall not be liable for any action
taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts. The Administrative Agent may deem and

 

93



--------------------------------------------------------------------------------

treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Agents shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans and all other Secured
Parties. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, each
Agent may presume that such condition is satisfactory to such Lender unless such
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement, any Specified Hedge Agreement or any Specified Cash Management
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender or any other Secured Party, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
any Specified Hedge Agreement or any Specified Cash Management Agreement, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and

 

94



--------------------------------------------------------------------------------

their affiliates. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of such
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

10.7 Indemnification. To the extent that the Borrowers for any reason fail to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct (and
no action taken in accordance with the directions of the Required Lender shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section). The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

10.8 Agent in Its Individual Capacity. Each Person serving as an Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Person were not an Agent
and, with respect to its Loans and Commitments, each such Person shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender”, “Lenders”, “Secured Party” and “Secured Parties” shall include each
Agent in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Borrower or any Subsidiary of any Borrower or other Affiliate thereof
as if such Person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

10.9 Successor Agents. Either Agent may resign at any time by notifying the
Lenders and the Borrowers. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrowers, to appoint a successor. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 45 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent which shall be a financial institution with an office
in New York, New York, or an Affiliate of any such financial institution. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by the 45th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall nonetheless become effective (and
such Agent shall be discharged from its duties and obligations hereunder (except
that in the case of any collateral security held by the retiring Agent on behalf
of the Secured Parties under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security as nominee until such time as a
successor Agent is appointed)) and the

 

95



--------------------------------------------------------------------------------

Required Lenders shall thereafter perform all the duties of such Agent hereunder
and/or under any other Loan Document until such time, if any, as the Required
Lenders appoint a successor Administrative Agent and/or Collateral Agent, as the
case may be. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder (if not
already discharged therefrom as provided above). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After an Agent’s resignation hereunder, the provisions of this Section 10 and
Section 11.5 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

10.10 Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

10.11 Lead Arranger. Notwithstanding any other provision of this Agreement or
any other Loan Document, the Lead Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that the Lead Arranger shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents. Without limitation of the
foregoing, the Lead Arranger in its capacity as such shall, by reason of this
Agreement or any other Loan Document, not have any fiduciary relationship in
respect of any Lender, Loan Party or any other Person.

10.12 Insolvency or Liquidation Proceedings. In case of the pendency of any
Insolvency of Liquidation Proceeding or any other judicial proceeding relative
to any Loan Party, each Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether such Agent shall have made any demand on the
Borrowers) shall be entitled and empowered (but not obligated) by intervention
or otherwise in such proceeding or otherwise (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Secured Parties and the Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Secured Parties and
the Agents and their respective agents and counsel and all other amounts due to
the Secured Parties and Agents under Section 11.5) allowed in such judicial
proceeding and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same and, in either
case, any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each other Secured Party to make such payments to such Agent
and, in the event that such Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due such Agent under Section 11.5.

 

96



--------------------------------------------------------------------------------

10.13 Withholding Tax. To the extent required by any Requirement of Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred, unless such amounts have been
indemnified by any Loan Party.

10.14 Cash Management Banks and Qualified Counterparties. No Cash Management
Bank or Qualified Counterparty that obtains the benefits of the Security
Documents or any Collateral by virtue of the provisions hereof or of the
Security Documents shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Section 10 to the contrary, the Administrative Agent and
the Collateral Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Specified Cash Management Agreements and Specified Hedge
Agreements unless the Administrative Agent or the Collateral Agent, as
applicable, has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent or the Collateral Agent, as
applicable, may request, from the applicable Cash Management Bank or Qualified
Counterparty, as the case may be.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that amendments pursuant to Section 3.3 may be
effected without the consent of the Required Lenders to the extent provided
therein; provided, further, that no such waiver and no such amendment,
supplement or modification shall (i) forgive

 

97



--------------------------------------------------------------------------------

the principal amount or (except as provided in Section 3.3) extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Loan, reduce the stated rate of any
interest or forgive or reduce any interest or fee payable hereunder (except
(x) in connection with the waiver of the applicability of any post-default
increase in interest rates, which waiver shall be effective with the consent of
the Required Lenders and (y) that any amendment or modification of the financial
ratios or defined terms used in the financial ratios in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders or consent to the assignment or
transfer by the Borrowers of any of their respective rights and obligations
under this Agreement and the other Loan Documents, in each case without the
written consent of all Lenders; (iv) release all or substantially all of the
Collateral, release all or substantially all of the Collateral provided by BA
and its Subsidiaries, release all or substantially all of the Collateral
provided by CA and its Subsidiaries, release all or substantially all of the
Collateral constituting the “air to ground network” infrastructure of CA and its
Subsidiaries, release the Liens granted by Holdings on the Capital Stock or
other equity interests issued by Bidco or release all or substantially all of
the value of the guarantees provided by the Guarantors in the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(v) amend, modify or waive any provision of Section 4.8, Section 8.18(c),
Section 8.18(e), Section 11.6(g) (solely to the extent any such amendment,
modification or waiver would change the requirement to make below par purchase
offers to all Lenders), Section 11.7(a) or Section 11.23 of this Agreement or
Section 6.4 of the Guarantee and Collateral Agreement or amend, modify or waive
the provisions of Section 4.2(e) governing the application of prepayments to
remaining scheduled installments of principal due on the Loans, in each case
without the written consent of all Lenders; (vi) amend, modify or waive any
provision of Section 10 without the written consent of each Agent adversely
affected thereby; (vii) amend, modify or waive any provision of Section 11.6 to
further restrict any Lender’s ability to assign or otherwise transfer its
obligations hereunder without the written consent of all Lenders; (viii) amend,
modify or waive (A) any provision of any Loan Document so as to alter the
ratable treatment of Obligations under Specified Hedge Agreements with the other
Obligations or (B) the definition of “Qualified Counterparty,” “Specified Hedge
Agreement,” or “Obligations,” in each case in a manner adverse to any Qualified
Counterparty with Obligations then outstanding without the written consent of
any such Qualified Counterparty; (ix) amend, modify or waive (A) any provision
of any Loan Document so as to alter the ratable treatment of Obligations under
Specified Cash Management Agreements with the other Obligations or (B) the
definition of “Cash Management Bank,” “Specified Cash Management Agreement,” or
“Obligations,” in each case in a manner adverse to any Cash Management Bank with
Obligations then outstanding without the written consent of any such Cash
Management Bank or (x) alter the required application of any repayments or
prepayments as between Classes pursuant to Sections 4.1, 4.2 or 4.8(b) without
the consent of Lenders holding more than 50.0% of the aggregate exposure of all
Lenders, as applicable, of each Class which is being allocated a lesser
repayment or prepayment as a result thereof; provided, that, Required Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered. Any

 

98



--------------------------------------------------------------------------------

such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding anything herein or in any other Loan Document to the contrary,
this Agreement and the other Loan Documents may be amended to cure any
ambiguity, mistake, omission, defect, or inconsistency, in each case with the
written consent of the relevant Loan Parties and the Administrative Agent but
without the consent of any Lender.

Notwithstanding anything herein or in any other Loan Document to the contrary,
this Agreement may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Borrowers (a) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof (collectively, the “Additional Extensions
of Credit”) to share ratably in the benefits of this Agreement and the other
Loan Documents with the Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

In addition, notwithstanding anything herein or in any other Loan Document to
the contrary, this Agreement and the other Loan Documents may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the relevant Replacement Loans (as defined below) to permit the
refinancing of all outstanding Loans (“Refinanced Loans”) with a replacement
term loan tranche hereunder (“Replacement Loans”); provided that (a) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans, (b) the Applicable Margin
for such Replacement Loans shall not be higher than the Applicable Margin for
such Refinanced Loans, (c) the weighted average life to maturity of such
Replacement Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Loans at the time of such refinancing and (d) all
other terms applicable to such Replacement Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Loans
than, those applicable to such Refinanced Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.

Notwithstanding anything herein or in any other Loan Document to the contrary,
during such period as a Lender is a Defaulting Lender, to the fullest extent
permitted by applicable law, such Lender will not be entitled to vote in respect
of amendments and waivers hereunder and the Commitment and the outstanding Loans
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders or
each directly affected Lender, as required, have approved any such amendment or
waiver (and the definition of “Required Lenders” will automatically be deemed
modified accordingly for the duration of such period); provided, that any such
amendment or

 

99



--------------------------------------------------------------------------------

waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest or fees owing to such Defaulting Lender hereunder, reduce the principal
amount of any obligation owing to such Defaulting Lender, reduce the amount of
or the rate or amount of interest on any amount owing to such Defaulting Lender
or of any fee payable to such Defaulting Lender hereunder, or alter the terms of
this paragraph, will require the consent of such Defaulting Lender.

In the case of any amendment, waiver, supplement or modification to any of the
Loan Documents for which the consent of the Required Lenders (or each Lender or
each directly affected Lender, as the case may be) is required, each Lender that
consents to such amendment, waiver, supplement or modification shall be entitled
to the same fees or other compensation or consideration in connection therewith
(whether in cash, securities, warrants, other Capital Stock or otherwise), as a
percentage of its outstanding Loans, that is paid to other Lenders (as a
percentage of such other Lenders’ Loans) consenting to such amendment, waiver,
supplement or modification.

11.2 Notices; Electronic Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except
for electronic communication provided below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to any Borrower, to it at Gogo Inc., 1250 N. Arlington Heights Road,
Suite 500, Itasca, IL 60143, Attention: General Counsel, with a copy to
Treasurer, Facsimile: 630-285-0191;

(b) if to the Administrative Agent or the Collateral Agent, to it at Morgan
Stanley Senior Funding, Inc., 1585 Broadway, New York, NY 10036, Attention: Matt
Cieslak, Facsimile: 212-507-6680, E-mail: msagency@ms.com; and

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
1.1, Schedule A to the Amendment and Restatement Agreement or in the Assignment
and Assumption pursuant to which such Lender shall have become a party hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in the immediately following paragraph, shall be effective as provided
in said paragraph.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2, 3 and 4 if such Lender has notified the Administrative Agent that it
is incapable of receiving notices under such Sections 2, 3 and 4 by

 

100



--------------------------------------------------------------------------------

electronic communication. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notices may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (provided
that any Lender may change its address or facsimile number by notice solely to
the Administrative Agent and the Borrowers).

The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available.” The Administrative Agent and
its Administrative Agent Parties do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by Administrative Agent or any of its Administrative Agent
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Administrative Agent Parties have any
liability to the Borrowers or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section 11.2, including through the Platform.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each

 

101



--------------------------------------------------------------------------------

Lender agrees that notice to it (as provided in the next sentence) specifying
that the Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (i) to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

Each of the Borrowers hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on the Platform and (b) certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Parent, the Borrowers, their Affiliates
or their respective securities) (each, a “Public Lender”). Each of the Borrowers
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat the
Borrower Materials as not containing any material non-public information with
respect to Parent, the Borrowers, their Affiliates or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrowers
notify the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms thereof.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
Parent, the Borrowers, their Affiliate or their respective securities for
purposes of United States Federal or state securities laws.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

102



--------------------------------------------------------------------------------

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5 Indemnification; Expenses. The Borrowers jointly and severally agree (a) to
pay or reimburse each Agent for all its reasonable and documented out of pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to such Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to BA prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter as such Agent shall deem
appropriate, (b) to pay or reimburse each Lender and Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and documented fees, charges and
disbursements of counsel to each Lender and of counsel to such Agent, (c) to
pay, indemnify, and hold each Lender and Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
Agent and their respective Affiliates and their respective officers, directors,
employees, advisors, affiliates, agents, successors, partners, representatives
and assigns (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether such Person or any
Loan Party is or is not a party to any such actions or suits and regardless of
whether the Indemnitee is the plaintiff or defendant in such actions or suits)
and any such other documents, including any of the foregoing relating to the use
of proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable and documented fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that no
Borrower shall have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or such Indemnitee’s controlled affiliates (including, without
limitation, controlling persons) or any of its or their respective directors,
officers and employees. Without limiting the foregoing, and to the extent
permitted by

 

103



--------------------------------------------------------------------------------

applicable law, each of the Borrowers agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 11.5 shall
be payable not later than 10 days after written demand therefor. Notwithstanding
the foregoing, this Section 11.5 shall not apply to Taxes except as necessary to
hold an Indemnitee harmless from and against any and all Indemnified Liabilities
with respect to any non-Tax claim. The agreements in this Section 11.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (each such consent not to be unreasonably withheld, delayed or
conditioned) of:

(A) BA; provided that no consent of BA shall be required for an (x) assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default under Section 9.1(a) or Section 9.1(f) has occurred and is continuing,
any other Eligible Assignee or (y) any assignment prior to the completion of the
primary syndication of the Tranche B-2 Facility (as determined by the Lead
Arranger) to Eligible Assignees identified by the Lead Arranger to BA (and
consented to by BA) on or prior to the Restatement Effective Date; and provided,
further that such consent of BA shall have been deemed to have been given if BA
has not responded within five Business Days of a request for such consent; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Lead Arranger (or any of its
Affiliates) in connection with the primary syndication of the Commitments or an
assignment of the entire remaining amount of the assigning Lender’s Commitments
or Loans, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 unless each of BA and the Administrative Agent
otherwise consent; provided that (1) no

 

104



--------------------------------------------------------------------------------

such consent of BA shall be required if an Event of Default under Section 9.1(a)
or Section 9.1(f) has occurred and is continuing, (2) that such consent of BA
shall have been deemed to have been given if BA has not responded within five
Business Days of a request for such consent and (3) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which may be waived by the Administrative Agent
in its sole discretion) (it being understood that payment of only one processing
fee shall be required in connection with simultaneous assignments to two or more
Approved Funds); and

(C) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5; provided, that such Lender continues to comply with the
requirements of Sections 4.10(d) and (e)). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive
(absent manifest error), and the Borrowers, the Administrative Agent, the
Collateral Agent and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Collateral Agent and any Lender
at the Administration Agent’s office, at any reasonable time and from time to
time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
(unless

 

105



--------------------------------------------------------------------------------

waived by the Administrative Agent in its sole discretion) and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless and until it has been recorded in the
Register as provided in this paragraph. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”

(vi) On or prior to the Assignment Effective Date, the assigning Lender shall
surrender any outstanding Notes held by it all or a portion of which are being
assigned. Any Notes surrendered by the assigning Lender shall be returned by the
Administrative Agent to BA marked “cancelled”.

(vii) With respect to any assignment after the completion of the primary
syndication of the then applicable Facility (as determined by the Lead
Arranger), the Borrowers shall not be obligated to make any greater payment
under Section 4.9 or Section 4.10 than the Borrowers would have been obligated
to make in the absence of any such assignment, unless the Borrowers have
expressly consented in writing to waive the benefit of this provision at the
time of such assignment or such entitlement to receive a greater payment results
from a Change in Law that occurs after the assignee becomes a Lender.

(c) (i) Any Lender may, without the consent of any Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrowers, the Administrative Agent, the Collateral
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (D) no participation shall be permitted to be made to any Borrower,
any of their respective Subsidiaries, any of their respective Affiliates, nor
any officer or director of any such Person and (E) such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) (a) requires the consent of each Lender directly
affected thereby pursuant to the second proviso to the second sentence of
Section 11.1 and (b) directly affects such Participant or (2) requires the
consent of all Lenders pursuant to the second proviso to the second sentence of
Section 11.1. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.9, 4.10
and 4.11 (subject to the obligations therein, including the requirements of
Sections 4.10(d) and (e)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender; provided such
Participant shall be subject to Section 11.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for

 

106



--------------------------------------------------------------------------------

this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(ii) No Borrower shall be obligated to make any greater payment under
Section 4.9 or 4.10 than such Borrower would have been obligated to make in the
absence of any participation sold to such Participant, unless BA has expressly
consented in writing to waive the benefit of this provision at the time of the
sale of such participation or such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Any Participant that would be a Non-U.S. Lender if it
were a Lender shall not be entitled to the benefits of Section 4.10 unless such
Participant agrees, for the benefit of the Borrowers, to comply with Sections
4.10(d) and (e) and Section 4.12 as though it were a Lender (it being understood
that the documentation required under Sections 4.10(d) and (e) shall be
delivered to the participating Lender).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other Person, and may sell or securitize such obligations,
and this Section shall not apply to any such pledge or assignment of a security
interest or to any such sale or securitization; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. In addition, notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may (without the consent of or
notice to the Administrative Agent or any Borrower) grant a security interest in
all or any portion of the Loans owing to it and the Notes (if any) held by it to
the trustee or other representative of holders of obligations owed, or
securities issued, by such Fund as security for such obligations or securities;
provided that unless and until such trustee or other representative actually
becomes a Lender in compliance with the other provisions of this Section, (i) no
such pledge shall release the pledging Lender from any of its obligations under
this Agreement and (ii) such trustee or other representative shall not be
entitled to exercise any of the rights of a Lender under this Agreement and the
Notes (if any) even though such trustee may have acquired ownership rights with
respect to the pledged interest through foreclosure or otherwise.

 

107



--------------------------------------------------------------------------------

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

(f) No assignment or participation made or purported to be made to any Eligible
Assignee or Participant shall be effective without the prior written consent of
BA if it would require any Borrower to make any filing with any Governmental
Authority or qualify any Loan or Note under the laws of any jurisdiction, in
each case as a result of any such Eligible Assignee or Participant electing to
securitize obligations of such Eligible Assignee or Participant, as applicable,
and the Borrowers shall be entitled to request and receive such information and
assurances as they may reasonably request from any such Eligible Assignee or
Participant to determine whether any such filing or qualification is required or
whether any assignment or participation is otherwise in accordance with
applicable law.

(g) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, BA may purchase the outstanding Loans on the following basis:

(i) BA shall have the right to make a purchase of Loans at a discount to par
(such purchase, the “Discounted Term Loan Purchase”) pursuant to a Borrower
Offer of Specified Discount Purchase, a Borrower Solicitation of Discount Range
Purchase Offers, or a Borrower Solicitation of Discounted Purchase Offers, in
each case made in accordance with this Section 11.6(g); provided that (x) at the
time of such Discounted Term Loan Purchase, after giving effect thereto,
Liquidity is equal to or greater than $10,000,000 million and (y) BA shall not
initiate any action under this Section 11.6(g) in order to make a Discounted
Term Loan Purchase unless (1) at least ten Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Purchase as a result of
a purchase made by BA on the applicable Discounted Purchase Effective Date or
(2) at least five Business Days shall have passed since the date BA was notified
that no Lender was willing to accept any purchase of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Purchase
Offers, the date of BA’s election not to accept any Solicited Discounted
Purchase Offers made by a Lender; and provided further that the Auction Agent,
the Administrative Agent and the manager of any Borrower Offer of Specified
Discount Purchase, a Borrower Solicitation of Discount Range Purchase Offers or
a Borrower Solicitation of Discounted Purchase Offers shall receive certain
representations and undertakings from BA in connection with any such Discounted
Term Loan Purchase.

(ii) Borrower Offer of Specified Discount Purchase.

(1) Subject to Section 11.6(g)(i), BA may from time to time offer to make a
Discounted Term Loan Purchase by providing the Auction Agent with three Business
Days’ notice in the form of a Specified Discount Purchase Notice; provided that
(I) any such offer shall be made available to all Lenders, (II) any such offer
shall specify the aggregate amount of the Outstanding Amount offered to be
purchased (the “Specified Discount

 

108



--------------------------------------------------------------------------------

Purchase Amount”) and the specific percentage discount to par value (the
“Specified Discount”) of the Outstanding Amount of Loans to be purchased, (III)
the Specified Discount Purchase Amount shall be in an aggregate amount not less
than $5.0 million and whole increments of $500,000, and (IV) each such offer
shall remain outstanding through the Specified Discount Purchase Response Date.
The Auction Agent will promptly provide each Lender with a copy of such
Specified Discount Purchase Notice and a form of the Specified Discount Purchase
Response to be completed and returned by each such Lender to the Auction Agent
(or its delegate) by no later than 5:00 P.M., New York time, on the third
Business Day after the date of delivery of such notice to the Lenders (or such
later date designated by the Auction Agent and approved by BA) (the “Specified
Discount Purchase Response Date”).

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Purchase Response Date whether or not it
agrees to accept a purchase of any of its relevant then outstanding Loans at the
Specified Discount and, if so (such accepting Lender, a “Discount Purchase
Accepting Lender”), the amount of such Lender’s Outstanding Amount and Classes
of Loans accepted to be purchased at such offered discount. Each acceptance of a
Discounted Term Loan Purchase by a Discount Purchase Accepting Lender shall be
irrevocable. Any Lender whose Specified Discount Purchase Response is not
received by the Auction Agent by the Specified Discount Purchase Response Date
shall be deemed to have declined to accept such Borrower Offer of Specified
Discount Purchase.

(3) If there is at least one Discount Purchase Accepting Lender, BA will
purchase outstanding Loans pursuant to this Section 11.6(g)(ii) of each Discount
Purchase Accepting Lender in accordance with the respective Outstanding Amount
and Classes of Loans specified in such Lender’s Specified Discount Purchase
Response given pursuant to the foregoing clause (2); provided that, if the
aggregate Outstanding Amount of Loans accepted for purchase by all Discount
Purchase Accepting Lenders exceeds the Specified Discount Purchase Amount, such
purchase shall be made pro rata among the Discount Purchase Accepting Lenders in
accordance with the respective Outstanding Amounts accepted to be purchased by
each such Discount Purchase Accepting Lender and the Administrative Agent (in
consultation with BA and subject to rounding requirements of the Administrative
Agent made in its reasonable discretion) will calculate such proration (the
“Specified Discount Proration”). The Administrative Agent shall promptly, and in
any case within three Business Days following the Specified Discount Purchase
Response Date, notify (I) BA of the respective Lenders’ responses to such offer,
the Discounted Purchase Effective Date and the aggregate Outstanding Amount of
the Discounted Term Loan Purchase and the Classes to be purchased, (II) each
Lender of the Discounted Purchase

 

109



--------------------------------------------------------------------------------

Effective Date, and the aggregate Outstanding Amount and the Classes of all
Loans to be purchased at the Specified Discount on such date, and (III) each
Discount Purchase Accepting Lender of the Specified Discount Proration, if any,
and confirmation of the Outstanding Amount, Class and Type of Loans of such
Lender to be purchased at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to BA and Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to BA shall
be due and payable by BA on the Discounted Purchase Effective Date in accordance
with Section 11.6(g)(vi) below.

(iii) Borrower Solicitation of Discount Range Purchase Offers.

(1) Subject to Section 11.6(g)(i), BA may from time to time solicit Discount
Range Purchase Offers by providing the Auction Agent with three Business Days’
notice in the form of a Discount Range Purchase Notice; provided that (I) any
such solicitation shall be extended to each Lender, (II) any such notice shall
specify the maximum aggregate amount of the Outstanding Amount of the Loans that
BA is willing to prepay at a discount (the “Discount Range Purchase Amount”) and
the maximum and minimum percentage discounts to par (the “Discount Range”) of
the Outstanding Amount of Loans willing to be purchased by BA, (III) the
Discount Range Purchase Amount shall be in an aggregate amount not less than
$5.0 million and whole increments of $500,000, and (IV) each such solicitation
by BA shall remain outstanding through the Discount Range Purchase Response
Date. The Auction Agent will promptly provide each Lender with a copy of such
Discount Range Purchase Notice and a form of the Discount Range Purchase Offer
to be submitted by a responding Lender to the Auction Agent (or its delegate) by
no later than 5:00 P.M., New York time, on the third Business Day after the date
of delivery of such notice to the Lenders (or such later date as may be
designated by the Auction Agent and approved by BA) (the “Discount Range
Purchase Response Date”). Each relevant Lender’s Discount Range Purchase Offer
shall be irrevocable and shall specify a discount to par within the Discount
Range (the “Submitted Discount”) at which such Lender is willing to allow
purchase of any or all of its then outstanding Loans and the maximum aggregate
Outstanding Amount and Classes of such Loans such Lender is willing to have
purchased at the Submitted Discount (the “Submitted Amount”). Any Lender whose
Discount Range Purchase Offer is not received by the Auction Agent by the
Discount Range Purchase Response Date shall be deemed to have declined to accept
a Discounted Term Loan Purchase of any of its Loans at any discount to their par
value within the Discount Range.

 

110



--------------------------------------------------------------------------------

(2) The Auction Agent shall review all Discount Range Purchase Offers received
by it by the Discount Range Purchase Response Date and will determine (in
consultation with BA and subject to rounding requirements of the Administrative
Agent made in its reasonable discretion) the Applicable Discount and Loans to be
purchased at such Applicable Discount in accordance with this
Section 11.6(g)(iii). BA agrees to accept on the Discount Range Purchase
Response Date all Discount Range Purchase Offers received by the Auction Agent
by the Discount Range Purchase Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Purchase in an aggregate
Outstanding Amount equal to the lesser of (I) the Discount Range Purchase Amount
and (II) the sum of all Submitted Amounts. Each Lender that has submitted a
Discount Range Purchase Offer to accept purchase at a discount to par that is
larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to the purchase of its Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following
Section 11.6(g)(iii)(3)) at the Applicable Discount (each such Lender, a
“Participating Lender”) by BA.

(3) If there is at least one Participating Lender, BA will prepay the respective
outstanding Loans of each Participating Lender in the aggregate Outstanding
Amount and of the Classes specified in such Lender’s Discount Range Purchase
Offer at the Applicable Discount; provided that if the Submitted Amount by all
Participating Lenders offered at a discount to par equal to or greater than the
Applicable Discount exceeds the Discounted Range Purchase Amount, the purchase
of the Outstanding Amount of the relevant Loans for those Participating Lenders
whose Submitted Discount is a discount to par greater than or equal to the
Applicable Discount (the “Identified Participating Lenders”) shall be made pro
rata among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Auction Agent (in
consultation with BA and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Discount Range Purchase Response Date, notify
(w) BA of the respective Lenders’ responses to such solicitation, the Discounted
Purchase Effective Date, the Applicable Discount, and the aggregate Outstanding
Amount of the Discounted Term Loan Purchase and the Classes to be purchased,
(x) each Lender of the Discounted Purchase Effective Date, the Applicable
Discount, and the aggregate Outstanding Amount and Classes of all Loans to be
purchased at the Applicable Discount on such date, (y) each Participating Lender
of the aggregate Outstanding Amount and Classes of such Lender to be purchased
at the Applicable Discount on such date, and (z) if applicable, each Identified

 

111



--------------------------------------------------------------------------------

Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to BA and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to BA shall be due and payable by BA on
the Discounted Purchase Effective Date in accordance with Section 11.6(g)(vi)
below.

(iv) Borrower Solicitation of Discounted Purchase Offers.

(1) Subject to Section 11.6(g)(i), BA may from time to time solicit Solicited
Discounted Purchase Offers by providing the Auction Agent with three Business
Days’ notice in the form of a Solicited Discounted Purchase Notice; provided
that (I) any such solicitation shall be extended to each Lender, (II) any such
notice shall specify the maximum aggregate amount of the Outstanding Amount of
the Loans that BA is willing to prepay at a discount (the “Solicited Discounted
Purchase Amount”), (III) the Solicited Discounted Purchase Amount shall be in an
aggregate amount not less than $5.0 million and whole increments of $500,000 and
(IV) each such solicitation by BA shall remain outstanding through the Solicited
Discounted Purchase Response Date. The Auction Agent will promptly provide each
Lender with a copy of such Solicited Discounted Purchase Notice and a form of
the Solicited Discounted Purchase Offer to be submitted by a responding Lender
to the Auction Agent (or its delegate) by no later than 5:00 P.M., New York time
on the third Business Day after the date of delivery of such notice to the
Lenders (or such later date as may be designated by the Auction Agent and
approved by BA) (the “Solicited Discounted Purchase Response Date”). Each
Lender’s Solicited Discounted Purchase Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Lender is willing to
allow purchase of its then outstanding Loans and the maximum aggregate
Outstanding Amount and Classes of such Loans (the “Offered Amount”) such Lender
is willing to have purchased at the Offered Discount. Any Lender whose Solicited
Discounted Purchase Offer is not received by the Auction Agent by the Solicited
Discounted Purchase Response Date shall be deemed to have declined purchase of
any of its Loans at any discount to their par value.

(2) The Auction Agent shall promptly provide BA with a copy of all Solicited
Discounted Purchase Offers received by it by the Solicited Discounted Purchase
Response Date. BA shall review all such Solicited Discounted Purchase Offers and
select the smallest of the Offered Discounts specified by the relevant
responding Lenders in the Solicited Discounted Purchase Offers (the “Acceptable
Discount”) that BA is willing to accept. As soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by BA from the Auction Agent of a
copy of all

 

112



--------------------------------------------------------------------------------

Solicited Discounted Purchase Offers pursuant to the first sentence of this
clause (2) (the “Acceptance Date”), BA shall submit an Acceptance and Purchase
Notice to the Auction Agent setting forth the Acceptable Discount. If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from BA
by the Acceptance Date, BA shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Purchase
Offers received by the Auction Agent by the Solicited Discounted Purchase
Response Date, within three Business Days after receipt of an Acceptance and
Purchase Notice (the “Discounted Purchase Determination Date”), the Auction
Agent will determine (in consultation with BA and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
aggregate Outstanding Amount and the Classes of Loans (the “Acceptable Purchase
Amount”) to be purchased by BA at the Acceptable Discount in accordance with
this Section 11.6(g)(iv). BA agrees to accept all Solicited Discounted Purchase
Offers received by the Auction Agent by the Solicited Discounted Purchase
Response Date, in the order from largest Offered Discount to smallest Offered
Discount, up to and including the Acceptable Discount. Each Lender that has
submitted a Solicited Discounted Purchase Offer to accept purchase at an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to purchase of Loans equal to its Offered
Amount (subject to any required proration pursuant to the following sentence) at
the Acceptable Discount (each such Lender, a “Qualifying Lender”). BA will
prepay outstanding Loans pursuant to this Section 11.6(g)(iv) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Classes specified in such
Lender’s Solicited Discounted Purchase Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Purchase Amount, the purchase of the Outstanding Amount of
the Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with BA and subject to rounding requirements of the Auction
Agent made in its reasonable discretion) will calculate such proration (the
“Solicited Discount Proration”). On or prior to the Discounted Purchase
Determination Date, the Auction Agent shall promptly notify (w) BA of the
Discounted Purchase Effective Date and Acceptable Purchase Amount comprising the
Discounted Term Loan Purchase and the Classes to be purchased, (x) each Lender
of the Discounted Purchase Effective Date, the Acceptable Discount, and the
Acceptable Purchase Amount of all Loans and the Classes to be purchased at the
Applicable Discount on such date, (y) each Qualifying Lender of the

 

113



--------------------------------------------------------------------------------

aggregate Outstanding Amount and the Classes of such Lender to be purchased at
the Acceptable Discount on such date, and (z) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to BA and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to BA shall be due and payable by BA on
the Discounted Purchase Effective Date in accordance with Section 11.6(g)(vi)
below.

(v) Expenses. In connection with any Discounted Term Loan Purchase, BA and the
Lenders acknowledge and agree that the Administrative Agent and the Auction
Agent may require as a condition to any Discounted Term Loan Purchase, the
payment of reasonable out-of-pocket costs and expenses by BA in connection
therewith.

(vi) Purchase. If any Loan is purchased in accordance with Sections 11.6(g)(ii)
through (iv) above, BA shall purchase such Loans on the Discounted Purchase
Effective Date pursuant to a Borrower Assignment and Assumption. BA shall make
the payment in connection with such purchase (i) to the Auction Agent, for the
account of the Discount Purchase Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, or (ii) to the extent agreed to by BA and the
Auction Agent, to each Discount Purchase Accepting Lender, Participating Lender,
or Qualifying Lender, as applicable, in dollars in immediately available funds
not later than 11:00 A.M. (New York time) on the Discounted Purchase Effective
Date. Each payment in connection with a purchase of the outstanding Loans
pursuant to this Section 11.6(g) shall be paid to the Discount Purchase
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
It is also understood and agreed that purchases pursuant to this Section 11.6(g)
shall not be subject to Section 4.1.

(vii) Other Procedures. To the extent not expressly provided for herein or to
the extent not materially inconsistent with the procedures set forth herein,
each Discounted Term Loan Purchase shall be consummated pursuant to procedures
consistent with the provisions in this Section 11.6(g) established by the
Auction Agent acting in its reasonable discretion and as reasonably agreed to by
BA.

(viii) Notice. Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Section 11.6(g), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon the Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day for the Auction Agent.

(ix) Actions of the Administrative Agent. Each of BA and the Lenders
acknowledges and agrees that, the Auction Agent may perform any and all of its
duties under this Section 11.6(g) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such

 

114



--------------------------------------------------------------------------------

Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions in this Agreement shall apply to the Auction Agent, each
Affiliate of the Auction Agent and its respective activities in connection with
any Discounted Term Loan Purchase provided for in this Section 11.6(g) as well
as to activities of the Auction Agent in connection with any Discounted Term
Loan Purchase provided for in this Section 11.6(g).

(x) Revocation. BA shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Purchase and rescind the applicable Specified Discount Purchase Notice, Discount
Range Purchase Notice or Solicited Discounted Purchase Notice therefor at its
discretion at any time prior to the receipt by the Auction Agent of a Specified
Discount Purchase Response, Discount Range Purchase Offer or Solicited
Discounted Purchase Offer, as applicable (and if such offer is so revoked, any
failure by BA to make any purchase to a Lender pursuant to this Section 11.6(g)
shall not constitute a Default or Event of Default under Section 9.1 or
otherwise).

(xi) No Obligation. Other than as set forth in this Section 11.6(g), this
Section 11.6(g) shall not (i) require BA to undertake any purchase pursuant to
this Section 11.6(g) or (ii) limit or restrict BA from making optional
prepayments of the Loans in accordance with the other provisions of this
Agreement.

(xii) Cancellation of Repurchased Loans. Following repurchase by BA pursuant to
this Section 11.6(g), the Loans so repurchased shall, without further action by
any Person, be deemed cancelled for all purposes and no longer outstanding (and
may not be resold by any Borrower), for all purposes of this Agreement and all
other Loan Documents, including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(C) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Loan Document. In connection with any
Loans repurchased and cancelled pursuant to this Section 11.6(g), the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation.

(xiii) Maximum Amount of Repurchased Loans. Notwithstanding anything to the
contrary herein, the maximum aggregate face amount of Loans that BA may
repurchase at any time pursuant to this Section 11.6(g), when taken together
with the face amount of all other Loans previously repurchased by BA pursuant to
this Section 11.6(g), shall not exceed an aggregate amount equal to 10% of the
aggregate original face amount of all Loans hereunder.

11.7 Sharing of Payments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9.1(f), or otherwise), in a greater

 

115



--------------------------------------------------------------------------------

proportion than any such payment to or collateral received by any other Lender,
if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase or benefits
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b) If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates who is owed Obligations is hereby
authorized at any time and from time to time, except to the extent prohibited by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of any Loan Party
against any of and all the obligations of any Loan Party now or hereafter
existing under this Agreement and other Loan Documents held by such Lender,
irrespective of whether or not such Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
each Lender and its Affiliates under this Section 11.7(b) are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have. Each Lender agrees to notify BA and the Administrative
Agent promptly after any such setoff and application made by the Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., “.pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart hereof.

11.9 Severability. In the event any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

11.10 Integration. This Agreement, the other Loan Documents, the Lease and
Services Documents and the engagement letter dated May 15, 2012 among Parent,
BA, Morgan Stanley Senior Funding, Inc. and J.P. Morgan Securities LLC represent
the entire agreement of Parent, the Borrowers, the other Loan Parties, the
Agents and the Lenders with respect to the subject

 

116



--------------------------------------------------------------------------------

matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
any Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or therein.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

11.12 Submission To Jurisdiction; Waivers. Each of the Borrowers hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan, the courts of the United States for the Southern
District of New York sitting in the Borough of Manhattan, and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

Notwithstanding the foregoing, nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Loan Party or
their respective properties in the courts of any jurisdiction.

11.13 No Fiduciary Duty. The Administrative Agent, the Collateral Agent, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have

 

117



--------------------------------------------------------------------------------

economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transactions or the process leading thereto.

11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.1) to take any action
requested by BA having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document (including, without limitation,
the release of any Guarantor from its obligations if such Person ceases to be a
Subsidiary of Holdings as a result of a transaction permitted hereunder) or that
has been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Discharge of the Obligations (as defined in the
Guarantee and Collateral Agreement) has occurred, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the Collateral Agent and each Loan
Party under the Security Documents (including the Guarantee set forth therein)
shall terminate, all without delivery of any instrument or performance of any
act by any Person; provided, however, that the Collateral Agent shall execute
and deliver to each Borrower, at such Borrower’s expense, all UCC termination
statements, releases and similar documents reasonably requested by such Borrower
to evidence such termination.

11.15 Confidentiality. Each of the Administrative Agent, the Collateral Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel, numbering, administration and settlement service

 

118



--------------------------------------------------------------------------------

providers and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or required by any regulatory authority or quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) in connection with the exercise of any remedies
hereunder or under the other Loan Documents or any suit, action or proceeding
relating to the enforcement of its rights hereunder or thereunder, (e) subject
to an agreement containing provisions substantially the same or no less
restrictive than as those of this Section 11.15, to (i) any actual or
prospective assignee of or participant in any of its rights or obligations under
this Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower or any Subsidiary of any Borrower or any of their respective
obligations, (f) with the consent of BA or (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 11.15. “Information” shall mean all information received from any
Borrower and related to the Borrowers or their business, other than any such
information that was available to the Administrative Agent, the Collateral Agent
or any Lender on a non-confidential basis prior to its disclosure by any
Borrower; provided that, in the case of Information received from any Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 11.15 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.

11.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW,
STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. EACH PARTY HERETO FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
IT JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

11.17 Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

 

119



--------------------------------------------------------------------------------

11.18 No Third Party Beneficiaries. Nothing in this Agreement or the other Loan
Documents, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective permitted successors and
assigns, the Indemnitees, Participants to the extent expressly contemplated
hereby and Agent Related Parties) any legal or equitable right, remedy,
obligation, liability or claim under or by reason of this Agreement or the other
Loan Documents.

11.19 Communications Law Matters. Notwithstanding anything to the contrary
contained in any of the Loan Documents or the Lease and Services Documents, none
of the Administrative Agent, the Collateral Agent or the Lenders, nor any of
their agents, will take any action pursuant to this Agreement or any of the Loan
Documents or the Lease and Services Documents that would constitute or result in
any assignment of the Communications Licenses or any transfer of control
thereof, within the meaning of Section 310(d) of the Communications Act or other
Communications Law, if such assignment of license or transfer of control thereof
would require thereunder the prior approval of the FCC, without first obtaining
such approval of the FCC. Notwithstanding anything to the contrary contained
herein or in any of the Loan Documents or the Lease and Services Documents, the
parties hereto hereby acknowledge that the FCC does not permit the grant of a
third party non-governmental security interest, or the creation of any other
Lien, in an FCC license, permit or authorization itself; thus, any security
interest in the Collateral granted under any of the Loan Documents, to the
extent it relates to any of the Governmental Authorizations issued by the FCC,
is granted only to the extent permitted by applicable law.

11.20 Joint and Several Liability. In consideration of the establishment of the
Commitments and the making of the Loans hereunder, and of the benefits to BA and
each of the other Borrowers that are anticipated to result from the successful
operation of the business of BA and each of the other Borrowers, BA and each of
the other Borrowers agrees that, notwithstanding any other provision contained
herein or in any other Loan Document, it will be a co-borrower hereunder and
shall be fully liable for the payment in full in cash of all the Obligations,
both severally and jointly with the other Borrowers. Accordingly, each Borrower
irrevocably agrees with each Lender, the Administrative Agent and the Collateral
Agent that such Borrower will make prompt payment in full in cash when due
(whether at stated maturity, by acceleration, by optional prepayment or
otherwise) of the Obligations strictly in accordance with the terms thereof. BA
and each of the other Borrowers hereby further agrees that if any Loan Party
shall fail to pay in full in cash when due (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) any of the Obligations, BA
and each other Borrower will promptly pay the same in full in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full in cash when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

120



--------------------------------------------------------------------------------

11.21 Obligations Unconditional. (a) The obligations of BA and each of the other
Borrowers under Section 11.20 are absolute and unconditional irrespective of the
value, genuineness, validity, regularity or enforceability of the obligations of
any Borrower under this Agreement or any other Loan Document, or any
substitution, release or exchange of any other guarantee of or security for any
of the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.21 that the obligations of BA and each
other Borrower hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, each of BA and
the other Borrowers agrees that its obligations under Section 11.20 shall not be
affected by, and shall remain in full force and effect without regard to, and
hereby waives, all rights, claims or defenses that it might otherwise have (now
or in the future) with respect to each of the following (whether or not such
Borrower has knowledge thereof):

(i) the validity or enforceability of this Agreement or any other Loan Document
or any Specified Hedge Agreement or any Specified Cash Management Agreement, any
of the Obligations or any guarantee or right of offset with respect thereto at
any time or from time to time held by any Secured Party;

(ii) any renewal, extension or acceleration of, or any increase in the amount of
the Obligations, or any amendment, supplement, modification or waiver of, or any
consent to departure from, the Loan Documents or any Specified Hedge Agreement
or any Specified Cash Management Agreement;

(iii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any of
the Loan Documents, any Specified Hedge Agreement or any Specified Cash
Management Agreement, at law, in equity or otherwise) with respect to the
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Obligations;

(iv) any change, reorganization or termination of the corporate structure or
existence of BA or any other Borrower or any of their Subsidiaries and any
corresponding restructuring of the Obligations;

(v) any settlement, compromise, release, or discharge, or acceptance or refusal
of any offer of payment or performance with respect to, or substitution for, the
Obligations or subordination of the Obligations to any other obligations;

(vi) the validity, perfection, non-perfection or lapse in perfection, priority
or avoidance of any security interest or lien, the release of any or all
collateral securing, or purporting to secure, the Obligations or any other
impairment of such collateral;

(vii) the exercise of remedies with respect to any security for the Obligations
(including, without limitation, the Collateral) at such time and in such order
and in such manner as the Collateral Agent and the other Secured Parties may
decide and whether or not every aspect thereof is commercially reasonable and
whether or not such action constitutes an election of remedies and even if such
action operates to impair or

 

121



--------------------------------------------------------------------------------

extinguish any right of reimbursement or subrogation or other right or remedy
that BA or any other Borrower would otherwise have and without limiting the
generality of the foregoing or any other provisions hereof, each of BA and the
other Borrowers hereby expressly waives any and all benefits which might
otherwise be available to such Borrower under applicable law, including, without
limitation, California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848,
2849, 2850, 2855, 2899 and 3433; and

(viii) any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Borrower as an obligor in respect of the
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of BA or any other Borrower for the Obligations, or
of such Borrower under Section 11.20 or of any security interest granted by any
Borrower, whether in an Insolvency or Liquidation Proceeding or in any other
instance.

(b) Each of BA and each of the other Borrowers hereby expressly waives
diligence, presentment, notice of acceptance, notice of dishonor, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, the Collateral Agent or any Lender exhaust any right,
power or remedy or proceed against any Borrower under this Agreement or any
other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Obligations.

(c) The obligations of BA and each of the other Borrowers under Sections 11.20,
11.21 and 11.22 shall continue to be effective, or be reinstated, as the case
may be, if and to the extent that for any reason any payment (or part thereof)
by or on behalf of any Borrower in respect of the Obligations is rescinded,
disgorged or must be otherwise restored or returned by any Secured Party,
whether as a result of insolvency, bankruptcy, dissolution, liquidation or
reorganization of BA or any other Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, BA or any other Borrower or any substantial part of its property,
or otherwise, all as though such payments had not been made, or if any Secured
Party repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to such Secured Party in full or partial
satisfaction of any Obligation, because the payment or transfer or the
incurrence of the obligation is so satisfied, is declared to be void, voidable,
or otherwise recoverable under any state or federal law (collectively a
“Voidable Transfer”), or because such Secured Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer, or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such Secured Party repays,
restores, or returns, and as to all reasonable costs, expenses and attorney’s
fees of such Secured Party related thereto, the liability of each Borrower
hereunder will automatically and immediately be revived, reinstated, and
restored and will exist as though the Voidable Transfer had never been made.

(d) BA and each of the other Borrowers agrees that, as between the Borrowers, in
their capacity as co-obligors with joint and several liability, and the Lenders,
the obligations of any Borrower under this Agreement may be declared to be
forthwith due and payable as provided in Section 9.1 hereof (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 9.1) for purposes of Section 11.20 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or

 

122



--------------------------------------------------------------------------------

preventing such obligations from becoming automatically due and payable) as
against any Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by such Borrower) shall forthwith
become due and payable by each of the other Borrowers, in their capacity as
co-obligors, for purposes of such Section 11.20.

(e) The agreements of the Borrowers under Sections 11.20, 11.21 and 11.22 are
continuing agreements and undertakings, and shall apply to all of the
Obligations whenever arising.

11.22 Obligations Joint and Several. (a) Each of BA and each of the other
Borrowers further agrees that its agreement to be jointly and severally liable
with BA and the other Borrowers for the Obligations constitutes a promise of
payment when due and not of collection, and waives any right to require that any
resort be had by any Lender, the Collateral Agent or the Administrative Agent to
any balance of any deposit account or credit on the books of any Lender, the
Collateral Agent or the Administrative Agent in favor of BA or any other
Borrower or any other Person.

(b) The obligations of BA and each of the other Borrowers hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations in respect of BA or any other
Borrower or otherwise.

(c) Upon payment by BA or any of the other Borrowers of any sums as provided
above, all rights, if any, of BA or such other Borrower against BA or such other
Borrower arising as a result thereof by way of reimbursement, indemnification,
contribution or subrogation that may at any time arise or exist in favor of any
such Person as to any payment on account of the Obligations made by it or
received or collected from its property shall be fully subordinated in all
respects to the prior Discharge of the Obligations and otherwise subject to the
provisions of Section 2.4 of the Guarantee and Collateral Agreement, mutatis
mutandis.

11.23 Application of Proceeds. The Administrative Agent shall apply any amounts
received from the Collateral Agent pursuant to Section 6.4 of the Guarantee and
Collateral Agreement or any other comparable provision of any other Security
Document in the following order:

(i) to the Administrative Agent and the Collateral Agent, to pay incurred and
unpaid fees and expenses thereof under the Loan Documents;

(ii) to the Lenders, to pay incurred and unpaid fees and expenses of the Lenders
under the Loan Documents (the amounts so applied to be distributed among the
Lenders pro rata in accordance with the amounts of the Obligations to be
distributed pursuant to this clause (ii) owed to them on the date of any such
distribution);

 

123



--------------------------------------------------------------------------------

(iii) to the Lenders, to pay any outstanding interest under the Loan Documents
then due and owing and remaining unpaid (the amounts so applied to be
distributed among the Lenders pro rata in accordance with the amounts of the
Obligations to be distributed pursuant to this clause (iii) owed to them on the
date of any such distribution);

(iv) to the Lenders, to pay all other Obligations under the Loan Documents then
due and owing and remaining unpaid (the amounts so applied to be distributed
among the Lenders pro rata in accordance with the amounts of the Obligations to
be distributed pursuant to this clause (iv) owed to them on the date of any such
distribution);

(v) to the Lenders, to prepay all other Obligations under the Loan Documents
(the amounts so applied to be distributed among the Lenders pro rata in
accordance with the amounts of the Obligations to be distributed pursuant to
this clause (v) owed to them on the date of any such distribution); and

(vi) any balance of any such amounts remaining after application as described
above shall be paid over to the Borrowers or to whomsoever may be lawfully
entitled to receive the same.

11.24 Effect of Amendment and Restatement of Existing Credit Agreement. On the
Restatement Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement, except for (i) the
representations and warranties made by the Borrowers and the Loan Parties prior
to the Restatement Effective Date (which representations and warranties made
prior to the Restatement Effective Date shall not be superseded or rendered
ineffective by this Agreement as they pertain to the period prior to the
Restatement Effective Date) and (ii) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Restatement Effective Date (including any failure, prior to the Restatement
Effective Date, to comply with the covenants contained in the Existing Credit
Agreement required to have been performed). The parties hereto acknowledge and
agree that (1) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation,
satisfaction, payment, re-borrowing or termination of the “Obligations” under
the Existing Credit Agreement or the other Loan Documents as in effect prior to
the Restatement Effective Date and which remain outstanding as of the
Restatement Effective Date, nor do they operate as a waiver of any right, power
or remedy of any Lender under any Loan Document, (2) the “Obligations” under the
Existing Credit Agreement and the other Loan Documents are in all respects
continuing (as amended and restated hereby and which are in all respects
hereafter subject to the terms herein) and (3) the Liens and security interests
as granted under the applicable Loan Documents securing payment of such
“Obligations” are in all respects continuing, unaltered and in full force, and
effect and are reaffirmed hereby. The Borrowers acknowledge and agree that
Section 11.5 of the Existing Credit Agreement shall, to the extent applicable
immediately prior to the Restatement Effective Date, survive for the intended
beneficiaries of such provision to the extent such provision applies with
respect to any Indemnified Liabilities (under and as defined in Section 11.5 of
the Existing Credit Agreement) relating to events and circumstances occurring
prior to the Restatement Effective Date.

[Remainder of page intentionally left blank.]

 

124



--------------------------------------------------------------------------------

Exhibit B

[Exhibits K through R to Amended and Restated Credit Agreement – see attached]

 

125



--------------------------------------------------------------------------------

EXHIBIT K

to

CREDIT AGREEMENT

FORM OF ACCEPTANCE AND PURCHASE NOTICE

[MORGAN STANLEY SENIOR FUNDING, INC.],

    as Auction Agent under the

    Credit Agreement referred to below

[DATE]

Attention: [            ]

Re:  AIRCELL BUSINESS AVIATION SERVICES LLC

This Acceptance and Purchase Notice is delivered to you pursuant to
Section 11.6(g)(iv) of that certain Credit Agreement, dated as of June 21, 2012,
and as amended and restated as of July 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Gogo Intermediate Holdings LLC (“Holdings”), Aircell Business Aviation
Services LLC (“BA”), Gogo LLC (“CA” and, together with Holdings and BA, the
“Borrowers”), the several banks, other financial institutions or entities from
time to time parties thereto (the “Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”),
and as collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to Section 11.6(g)(iv) of the Credit Agreement, BA hereby notifies you
that it accepts offers delivered in response to the Solicited Discounted
Purchase Notice having an Offered Discount equal to or greater than [—]% (the
“Acceptable Discount”) in an aggregate amount not to exceed the Solicited
Discounted Purchase Amount.

BA expressly agrees that this Acceptance and Purchase Notice is subject to the
provisions of Section 11.6(g) of the Credit Agreement.

BA hereby represents and warrants to the Auction Agent and the Lenders as
follows:

 

1. No Default or Event of Default has occurred and is continuing or would result
from the Discounted Term Loan Purchase.

BA acknowledges that the Auction Agent and the relevant Lenders are relying on
the truth and accuracy of the foregoing representations and warranties in
connection with the acceptance of any purchase made in connection with a
Solicited Discounted Purchase Offer.

BA requests that the Auction Agent promptly notify each of the relevant Lenders
party to the Credit Agreement of this Acceptance and Purchase Notice.

 

K-1



--------------------------------------------------------------------------------

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Purchase
Notice as of the date first above written.

 

AIRCELL BUSINESS AVIATION SERVICES LLC By:        Name:   Title:

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

to

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PURCHASE NOTICE

[MORGAN STANLEY SENIOR FUNDING, INC.],

    as Auction Agent under the

    Credit Agreement referred to below

[DATE]

Attention: [            ]

Re:  AIRCELL BUSINESS AVIATION SERVICES LLC

This Discount Range Purchase Notice is delivered to you pursuant to
Section 11.6(g)(iii) of that certain Credit Agreement, dated as of June 21,
2012, and as amended and restated as of July 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Gogo Intermediate Holdings LLC (“Holdings”), Aircell Business Aviation
Services LLC (“BA”), Gogo LLC (“CA” and, together with Holdings and BA, the
“Borrowers”), the several banks, other financial institutions or entities from
time to time parties thereto (the “Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”),
and as collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to Section 11.6(g)(iii) of the Credit Agreement, BA hereby requests
that each Lender of the Loans submit a Discount Range Purchase Offer. Any
Discounted Term Loan Purchase made in connection with this solicitation shall be
subject to the following terms:

 

1. This Borrower Solicitation of Discount Range Purchase Offers is extended at
the sole discretion of BA to each Lender of the Loans.

 

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan Purchase
that will be made in connection with this solicitation is $[—] of Loans (the
“Discount Range Purchase Amount”).1

 

3. BA is willing to make Discount Term Loan Purchases at a percentage discount
to par value greater than or equal to [—]% but less than or equal to [—]% (the
“Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Purchase Offer on or before 5:00
p.m. New York time on                     .2

 

 

1  Minimum of $5.0 million and whole increments of $500,000.

2  Insert applicable Discount Range Purchase Response Date.

 

L-1



--------------------------------------------------------------------------------

BA hereby represents and warrants to the Auction Agent and the Lenders of the
Loans as follows:

 

1. No Default or Event of Default has occurred and is continuing or would result
from the Discounted Term Loan Purchase.

BA acknowledges that the Auction Agent and the relevant Lenders are relying on
the truth and accuracy of the foregoing representations and warranties in
connection with any Discount Range Purchase Offer made in response to this
Discount Range Purchase Notice and the acceptance of any purchase made in
connection with this Discount Range Purchase Notice.

BA hereby notifies each Lender that, in connection with this Borrower
Solicitation of Discount Range Purchase Offers and the related Discounted Term
Loan Purchases, (A) BA may have information regarding BA, BA’s Subsidiaries or
BA’s Affiliates, or their assets, BA’s ability to perform its Obligations or any
other matter that may be material to a decision by any Lender to participate in
this Borrower Solicitation of Discount Range Purchase Offers or enter into any
Borrower Assignment and Assumption or any of the transactions contemplated
thereby that has not previously been disclosed to the Auction Agent, any other
Agent, the Lenders and any manager for this Borrower Solicitation of Discount
Range Purchase Offers (“Excluded Information”), (B) the Excluded Information may
not be available to such Lender, the Auction Agent, the other Agents, the other
Lenders and any manager for this Borrower Solicitation of Discount Range
Purchase Offers, (C) such Lender will be deemed to have independently and
without reliance on any other party made its own analysis and determined to
enter into any Discounted Term Loan Purchase and to consummate the transactions
contemplated thereby notwithstanding its lack of knowledge of the Excluded
Information and (D) in making this Borrower Solicitation of Discount Range
Purchase Offers and the related Discounted Term Loan Purchases, BA may be
relying on the Excluded Information in making its decision to consummate the
transactions contemplated thereby.

BA requests that Auction Agent promptly notify each of the relevant Lenders
party to the Credit Agreement of this Discount Range Purchase Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Purchase
Notice as of the date first above written.

 

AIRCELL BUSINESS AVIATION SERVICES LLC

By: 

      Name:   Title:

Enclosure: Form of Discount Range Purchase Offer

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M

to

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PURCHASE OFFER

[MORGAN STANLEY SENIOR FUNDING, INC.],

    as Auction Agent under the

    Credit Agreement referred to below

[DATE]

Attention: [            ]

Re:  AIRCELL BUSINESS AVIATION SERVICES LLC

Reference is made to (a) that certain Credit Agreement, dated as of June 21,
2012, and as amended and restated as of July 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Gogo Intermediate Holdings LLC (“Holdings”), Aircell Business Aviation
Services LLC (“BA”), Gogo LLC (“CA” and, together with Holdings and BA, the
“Borrowers”), the several banks, other financial institutions or entities from
time to time parties thereto (the “Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”),
and as collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders. and (b) that certain Discount Range Purchase Notice, dated
            , 20__, from BA (the “Discount Range Purchase Notice”). Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 11.6(g)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Purchase on the following terms:

 

1. This Discount Range Purchase Offer is available only for purchase on the
Loans held by the undersigned.

 

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan Purchase
that may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

Loans - $[—]

 

3. The percentage discount to par value at which such Discounted Term Loan
Purchase may be made is [—]% (the “Submitted Discount”).

The undersigned Lender acknowledges and agrees that none of the Auction Agent,
any other Agent, any manager for the related Borrower Solicitation of Discount
Range Purchase Offers or any of their respective Affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
BA, the Loan Parties or any of their respective Affiliates (whether contained in
any offer

 

M-1



--------------------------------------------------------------------------------

documents relating to a Discounted Term Loan Purchase or otherwise) or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information, and each Lender waives and
releases any and all claims that it may have against such Persons with respect
to the accuracy and completeness of such information and any such failure. The
undersigned Lender acknowledges and agrees that the Auction Agent, the other
Agents, any manager for the related Borrower Solicitation of Discount Range
Purchase Offers and each of their respective Affiliates shall have no liability
to it and it hereby waives and releases any and all claims that it may have
against such Persons with respect to any nondisclosure of Excluded Information
(as defined in the Discount Range Purchase Notice).

The undersigned Lender hereby expressly consents and agrees to a purchase of its
Loans indicated above pursuant to Section 11.6(g) of the Credit Agreement at a
price equal to the Applicable Discount and in an aggregate Outstanding Amount
not to exceed the Submitted Amount, as such amount may be reduced in accordance
with the Discount Range Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

M-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Purchase
Offer as of the date first above written.

 

[                                             ]

By:

      Name:   Title:

By:  

      Name:   Title:

 

M-3



--------------------------------------------------------------------------------

EXHIBIT N

to

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PURCHASE NOTICE

[MORGAN STANLEY SENIOR FUNDING, INC.],

    as Auction Agent under the

    Credit Agreement referred to below

[DATE]

Attention: [            ]

 

  Re: AIRCELL BUSINESS AVIATION SERVICES LLC

This Solicited Discounted Purchase Notice is delivered to you pursuant to
Section 11.6(g)(iv) of that certain Credit Agreement, dated as of June 21, 2012,
and as amended and restated as of July 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Gogo Intermediate Holdings LLC (“Holdings”), Aircell Business Aviation
Services LLC (“BA”), Gogo LLC (“CA” and, together with Holdings and BA, the
“Borrowers”), the several banks, other financial institutions or entities from
time to time parties thereto (the “Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”),
and as collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to Section 11.6(g)(iv) of the Credit Agreement, BA hereby requests that
each Lender of the Loans submit a Solicited Discounted Purchase Offer. Any
Discounted Term Loan Purchase made in connection with this solicitation shall be
subject to the following terms:

 

1. This Borrower Solicitation of Discounted Purchase Offers is extended at the
sole discretion of BA to each Lender of the Loans.

 

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan Purchase
that will be made in connection with this solicitation is $              (the
“Solicited Discounted Purchase Amount”):3

Loans - $[—]

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Purchase Offer on or before
5:00 p.m. New York time on the date that is three Business Days following
delivery of this notice pursuant to Section 11.6(g)(iv) of the Credit Agreement.

 

3  Minimum of $5.0 million and whole increments of $500,000.

 

N-1



--------------------------------------------------------------------------------

BA hereby represents and warrants to the Auction Agent and the Lenders of the
Loans as follows:

 

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Purchase as a result of a purchase made by BA on the
applicable Discounted Purchase Effective Date.][At least five Business Days have
passed since the date BA was notified that no Lender was willing to accept any
purchase of any Loan at the Specified Discount, within the Discount Range or at
any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Purchase Offers, the date of BA’s election not to
accept any Solicited Discounted Purchase Offers made by a Lender.]4

 

2. No Default or Event of Default has occurred and is continuing or would result
from the Discounted Term Loan Purchase.

BA acknowledges that the Auction Agent and the relevant Lenders are relying on
the truth and accuracy of the foregoing representations and warranties in
connection with any Solicited Discounted Purchase Offer made in response to this
Solicited Discounted Purchase Notice and the acceptance of any purchase made in
connection with this Solicited Discounted Purchase Notice.

BA hereby notifies each Lender that, in connection with this Borrower
Solicitation of Discounted Purchase Offers and the related Discounted Term Loan
Purchases, (A) BA may have information regarding BA, BA’s Subsidiaries or BA’s
Affiliates, or their assets, BA’s ability to perform its Obligations or any
other matter that may be material to a decision by any Lender to participate in
this Borrower Solicitation of Discounted Purchase Offers or enter into any
Borrower Assignment and Assumption or any of the transactions contemplated
thereby that has not previously been disclosed to the Auction Agent, any other
Agent, the Lenders and any manager for this Borrower Solicitation of Discounted
Purchase Offers (“Excluded Information”), (B) the Excluded Information may not
be available to such Lender, the Auction Agent, the other Agents, the other
Lenders and any manager for this Borrower Solicitation of Discounted Purchase
Offers, (C) such Lender will be deemed to have independently and without
reliance on any other party made its own analysis and determined to enter into
any Discounted Term Loan Purchase and to consummate the transactions
contemplated thereby notwithstanding its lack of knowledge of the Excluded
Information and (D) in making this Borrower Solicitation of Discounted Purchase
Offers and the related Discounted Term Loan Purchases, BA may be relying on the
Excluded Information in making its decision to consummate the transactions
contemplated thereby.

BA requests that Auction Agent promptly notify each of the relevant Lenders
party to the Credit Agreement of this Solicited Discounted Purchase Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

4  Insert applicable representation.

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Purchase Notice as of the date first above written.

 

AIRCELL BUSINESS AVIATION SERVICES LLC By:        Name:   Title:

Enclosure: Form of Solicited Discounted Purchase Offer

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O

to

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PURCHASE OFFER

[MORGAN STANLEY SENIOR FUNDING, INC.],

    as Auction Agent under the

    Credit Agreement referred to below

[DATE]

Attention: [            ]

 

  Re: AIRCELL BUSINESS AVIATION SERVICES LLC

Reference is made to (a) that certain Credit Agreement, dated as of June 21,
2012, and as amended and restated as of July 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Gogo Intermediate Holdings LLC (“Holdings”), Aircell Business Aviation
Services LLC (“BA”), Gogo LLC (“CA” and, together with Holdings and BA, the
“Borrowers”), the several banks, other financial institutions or entities from
time to time parties thereto (the “Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”),
and as collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders. and (b) that certain Solicited Discounted Purchase Notice, dated
            , 20__, from BA (the “Solicited Discounted Purchase Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Solicited Discounted Purchase Notice or,
to the extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and Purchase
Notice on or before the third Business Day following your receipt of this
notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 11.6(g)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Purchase on the following terms:

 

1. This Solicited Discounted Purchase Offer is available only for purchase on
the Loans held by the undersigned.

 

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan Purchase
that may be made in connection with this offer shall not exceed $             
(the “Offered Amount”):

Loans - $[—]

 

3. The percentage discount to par value at which such Discounted Term Loan
Purchase may be made is [—]% (the “Offered Discount”).

 

O-1



--------------------------------------------------------------------------------

The undersigned Lender acknowledges and agrees that none of the Auction Agent,
any other Agent, any manager for the related Borrower Solicitation of Discounted
Purchase Offers or any of their respective Affiliates assumes any responsibility
for the accuracy or completeness of the information concerning BA, the Loan
Parties or any of their respective Affiliates (whether contained in any offer
documents relating to a Discounted Term Loan Purchase or otherwise) or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information, and each Lender waives and
releases any and all claims that it may have against such Persons with respect
to the accuracy and completeness of such information and any such failure. The
undersigned Lender acknowledges and agrees that the Auction Agent, the other
Agents, any manager for the related Borrower Solicitation of Discounted Purchase
Offers and each of their respective Affiliates shall have no liability to it and
it hereby waives and releases any and all claims that it may have against such
Persons with respect to any nondisclosure of Excluded Information (as defined in
the Solicited Discounted Purchase Notice).

The undersigned Lender hereby expressly consents and agrees to a purchase of its
Loans pursuant to Section 11.6(g) of the Credit Agreement at a price equal to
the Acceptable Discount and in an aggregate Outstanding Amount not to exceed
such Lender’s Offered Amount as such amount may be reduced in accordance with
the Solicited Discount Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Purchase Offer as of the date first above written.

 

[                    ] By:        Name:   Title: By:       Name:   Title:

 

O-3



--------------------------------------------------------------------------------

EXHIBIT P

to

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PURCHASE NOTICE

[MORGAN STANLEY SENIOR FUNDING, INC.],

    as Auction Agent under the

    Credit Agreement referred to below

[DATE]

Attention: [            ]

 

  Re: AIRCELL BUSINESS AVIATION SERVICES LLC

This Specified Discount Purchase Notice is delivered to you pursuant to
Section 11.6(g)(ii) of that certain Credit Agreement, dated as of June 21, 2012,
and as amended and restated as of July 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Gogo Intermediate Holdings LLC (“Holdings”), Aircell Business Aviation
Services LLC (“BA”), Gogo LLC (“CA” and, together with Holdings and BA, the
“Borrowers”), the several banks, other financial institutions or entities from
time to time parties thereto (the “Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”),
and as collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to Section 11.6(g)(ii) of the Credit Agreement, BA hereby offers to
make a Discounted Term Loan Purchase to each Lender of the Loans on the
following terms:

 

1. This Borrower Offer of Specified Discount Purchase is available to each
Lender of the Loans.

 

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan Purchase
that will be made in connection with this offer shall not exceed $[—] of the
Loans (the “Specified Discount Purchase Amount”).

 

3. The percentage discount to par value at which such Discounted Term Loan
Purchase will be made is [—]% (the “Specified Discount”).

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Purchase Response on or before 5:00 p.m. New York time on the
date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 11.6(g)(ii) of the Credit Agreement.

 

P-1



--------------------------------------------------------------------------------

BA hereby represents and warrants to the Auction Agent and the Lenders of the
Loans as follows:

 

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Purchase as a result of a purchase made by BA on the
applicable Discounted Purchase Effective Date.][At least five Business Days have
passed since the date BA was notified that no Lender was willing to accept any
purchase of any Loan at the Specified Discount, within the Discount Range or at
any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Purchase Offers, the date of BA’s election not to
accept any Solicited Discounted Purchase Offers made by a Lender.]5

 

2. No Default or Event of Default has occurred and is continuing or would result
from the Discounted Term Loan Purchase.

BA acknowledges that the Auction Agent and the Lenders are relying on the truth
and accuracy of the foregoing representations and warranties in connection with
their decision whether or not to accept the offer set forth in this Specified
Discount Purchase Notice and the acceptance of any purchase made in connection
with this Specified Discount Purchase Notice.

BA hereby notifies each Lender that, in connection with this Borrower Offer of
Specified Discount Purchase and the related Discounted Term Loan Purchases,
(A) BA may have information regarding BA, BA’s Subsidiaries or BA’s Affiliates,
or their assets, BA’s ability to perform its Obligations or any other matter
that may be material to a decision by any Lender to participate in this Borrower
Offer of Specified Discount Purchase or enter into any Borrower Assignment and
Assumption or any of the transactions contemplated thereby that has not
previously been disclosed to the Auction Agent, any other Agent, the Lenders and
any manager for this Borrower Offer of Specified Discount Purchase (“Excluded
Information”), (B) the Excluded Information may not be available to such Lender,
the Auction Agent, the other Agents, the other Lenders and any manager for this
Borrower Offer of Specified Discount Purchase, (C) such Lender will be deemed to
have independently and without reliance on any other party made its own analysis
and determined to enter into any Discounted Term Loan Purchase and to consummate
the transactions contemplated thereby notwithstanding its lack of knowledge of
the Excluded Information and (D) in making this Borrower Offer of Specified
Discount Purchase and the related Discounted Term Loan Purchases, BA may be
relying on the Excluded Information in making its decision to consummate the
transactions contemplated thereby.

BA requests that Auction Agent promptly notify each of the relevant Lenders
party to the Credit Agreement of this Specified Discount Purchase Notice.

 

5  Insert applicable representation.

 

P-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Purchase Notice as of the date first above written.

 

AIRCELL BUSINESS AVIATION SERVICES LLC By:        Name:   Title:

Enclosure: Form of Specified Discount Purchase Response

 

P-3



--------------------------------------------------------------------------------

EXHIBIT Q

to

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PURCHASE RESPONSE

[MORGAN STANLEY SENIOR FUNDING, INC.],

    as Auction Agent under the

    Credit Agreement referred to below

[DATE]

Attention: [            ]

 

  Re: AIRCELL BUSINESS AVIATION SERVICES LLC

Reference is made to (a) that certain Credit Agreement, dated as of June 21,
2012, and as amended and restated as of July 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Gogo Intermediate Holdings LLC (“Holdings”), Aircell Business Aviation
Services LLC (“BA”), Gogo LLC (“CA” and, together with Holdings and BA, the
“Borrowers”), the several banks, other financial institutions or entities from
time to time parties thereto (the “Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”),
and as collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders. and (b) that certain Specified Discount Purchase Notice, dated
            , 20__, from BA (the “Specified Discount Purchase Notice”).
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 11.6(g)(ii) of the Credit Agreement, that it is willing to accept a
purchase of the Loans held by such Lender at the Specified Discount in an
aggregate Outstanding Amount as follows:

Loans - $[—]

The undersigned Lender hereby expressly consents and agrees to a purchase of its
Loans pursuant to Section 11.6(g)(ii) of the Credit Agreement at a price equal
to the Specified Discount in the aggregate Outstanding Amount not to exceed the
amount set forth above, as such amount may be reduced in accordance with the
Specified Discount Proration, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

The undersigned Lender acknowledges and agrees that none of the Auction Agent,
any other Agent, any manager for the related Borrower Offer of Specified
Discount Purchase or any of their respective Affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
BA, the Loan Parties or any of their respective Affiliates (whether contained in
any offer documents relating to a Discounted Term Loan Purchase or otherwise) or
for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information, and each Lender waives and
releases any and all claims that it may have against such Persons with respect
to the

 

Q-1



--------------------------------------------------------------------------------

accuracy and completeness of such information and any such failure. The
undersigned Lender acknowledges and agrees that the Auction Agent, the other
Agents, any manager for the related Borrower Offer of Specified Discount
Purchase and each of their respective Affiliates shall have no liability to it
and it hereby waives and releases any and all claims that it may have against
such Persons with respect to any nondisclosure of Excluded Information (as
defined in the Specified Discount Purchase Notice).

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Q-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Purchase Response as of the date first above written.

 

[                    ] By:        Name:   Title: By:       Name:   Title:

 

Q-3



--------------------------------------------------------------------------------

EXHIBIT R

to

CREDIT AGREEMENT

FORM OF

BORROWER ASSIGNMENT AND ASSUMPTION

This Borrower Assignment and Assumption (the “Borrower Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement (as defined below), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Borrower Assignment and Assumption
as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Loans identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Each such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Borrower Assignment and Assumption, without
representation or warranty by the Assignor.

 

R-1



--------------------------------------------------------------------------------

1.    Assignor :    ___________________________ 2.    Assignee :    AIRCELL
BUSINESS AVIATION SERVICES LLC 3.    Credit Agreement:    The Credit Agreement,
dated as of June 21,2012, and as amended and restated as of July 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Gogo Intermediate Holdings LLC (“Holdings”), Aircell
Business Aviation Services LLC (“BA”), Gogo LLC (“CA” and, together with
Holdings and BA, the “Borrowers”), the several banks, other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
Morgan Stanley Senior Funding, Inc., as administrative agent (in such capacity,
the “Administrative Agent”), and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders. 4.    Assigned Interest:   

List below the Loans to be assigned by Assignor to Assignee, which shall be
subject to the terms and conditions (including the proration procedures) of the
[Borrower Offer of Specified Discount Purchase][Borrower Solicitation of
Discount Range Purchase Offers][Borrower Solicitation of Discounted Purchased
Offers]6 pursuant to which this Discounted Term Loan Purchase is being made.

 

Facility Assigned

   Par Amount of Loans
Assigned      [Specified
Discount][Applicable
Discount][Acceptable
Discount]7    Percentage
Assigned of Loans      $                                      %     $
                                     %     $                        
             % 

 

6  Select as appropriate.

7  Select as appropriate.

 

R-2



--------------------------------------------------------------------------------

5. Effective Date of Assignment:                      , 20    8

BA hereby represents and warrants to the Assignor and the Administrative Agent
that no Default or Event of Default has occurred and is continuing or would
result from this Borrower Assignment and Assumption.

The Assignor acknowledges and agrees that its offer to assign Loans pursuant to
the [Borrower Offer of Specified Discount Purchase][Borrower Solicitation of
Discount Range Purchase Offers][Borrower Solicitation of Discounted Purchased
Offers]9 constitutes the Assignor’s acceptance of the terms and conditions
(including the proration procedures) contained in the [Borrower Offer of
Specified Discount Purchase][Borrower Solicitation of Discount Range Purchase
Offers][Borrower Solicitation of Discounted Purchased Offers]10, the Credit
Agreement and this Borrower Assignment and Assumption.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

8  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the Register therefor.

9  Select as appropriate.

10  Select as appropriate.

 

R-3



--------------------------------------------------------------------------------

The terms set forth in this Borrower Assignment and Assumption are hereby agreed
to:

 

AIRCELL BUSINESS AVIATION SERVICES LLC     [NAME OF ASSIGNOR] By:          By: 
      Name:       Name:   Title:       Title:

 

R-4



--------------------------------------------------------------------------------

CONSENTED TO AND ACCEPTED:

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

By:        Authorized Signatory

 

R-5



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

BORROWER ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Borrower Assignment and Assumption and to consummate the
transactions contemplated hereby; (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of BA, any
of its subsidiaries or Affiliates or any other person obligated in respect of
any Loan Document or (iv) the performance or observance by BA, any of its
subsidiaries or Affiliates or any other person of any of their respective
obligations under any Loan Document; and (c) has read and agrees to all of the
terms and conditions (including the proration procedures) of the [Borrower Offer
of Specified Discount Purchase][Borrower Solicitation of Discount Range Purchase
Offers][Borrower Solicitation of Discounted Purchased Offers]11 pursuant to
which this Discounted Term Loan Purchase is being made.

1.2 Assignee. The Assignee (a) represents and warrants that it has full power
and authority, and has taken all action necessary, to execute and deliver this
Borrower Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) acknowledges and agrees that the Loans purchased
pursuant to this Borrower Assignment and Assumption shall, from and after the
Effective Date and without further action by any Person, be deemed cancelled for
all purposes of the Credit Agreement and all other Loan Documents in accordance
with Section 11.6(g)(xii) of the Credit Agreement.

1.3 Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date.12 As of the Effective Date and
without further action by any Person, the Assigned Interest shall be deemed
cancelled for all purposes of the Credit Agreement and all other Loan Documents
in accordance with Section 11.6(g)(xii) of the Credit Agreement.

1.4 General Provisions. This Borrower Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Borrower Assignment and Assumption may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Borrower
Assignment and Assumption by facsimile or other electronic

 

11  Select as appropriate.

12  TBD

 

R-6



--------------------------------------------------------------------------------

transmission shall be effective as delivery of a manually executed counterpart
of this Borrower Assignment and Assumption. This Borrower Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

R-7



--------------------------------------------------------------------------------

Exhibit C

[Exhibits A, E-1, E-2 and I to Amended and Restated Credit Agreement – see
attached]

 

R-8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the applicable credit facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:    ______________________________

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

      ______________________________ 2.    Assignee[s]:   
______________________________       ______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3. Borrower(s): Aircell Business Aviation Services LLC, Gogo LLC and Gogo
Intermediate Holdings LLC

4. Administrative Agent: Morgan Stanley Senior Funding, Inc., as the
administrative agent under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of June 21, 2012, and as amended
and restated as of July 30, 2014 (as amended, restated, supplemented or
otherwise modified from time to time), among Aircell Business Aviation Services
LLC, a Delaware limited liability company (“BA”), Gogo LLC, a Delaware limited
liability company (“CA”), Gogo Intermediate Holdings LLC (“Holdings” and,
together with BA and CA, collectively, the “Borrowers” and each a “Borrower”),
the Lenders from time to time party thereto, and Morgan Stanley Senior Funding,
Inc., as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Facility

Assigned

  

Assignor[s]5

  

Assignee[s]6

  

Aggregate

Amount of

Commitment/Loans

for all Lenders7

  

Amount of

Commitment/Loans

Assigned

  

Percentage

Assigned of

Commitment/

Loans8

         $________________


—

   $_________
   ____________


%

         $________________


—

   $_________
   ____________


%

         $________________


—

   $_________
   ____________


%

 

[7. Trade Date:                     ]9

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10

 

[NAME OF ASSIGNOR]

By:        Name:   Title: [NAME OF ASSIGNOR] By:       Name:   Title:

ASSIGNEE[S]11

 

[NAME OF ASSIGNEE]

By:        Name:   Title: [NAME OF ASSIGNEE] By:       Name:   Title:

 

10 Add additional signature blocks as needed.

11 Add additional signature blocks as needed.



--------------------------------------------------------------------------------

Consented to and Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

    Administrative Agent

By:       Name:   Title:

[Consented to:

 

Aircell Business Aviation Services LLC, as

 

    Borrower

By:       Name:   Title:                    ]12

 

12 To be added only if the consent of BA is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.6 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.6 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 7.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Non-U.S. Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF TRANCHE B-1 NOTE

THIS TRANCHE B-1 NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS TRANCHE B-1 NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$        

   New York, New York

                     , 20    

FOR VALUE RECEIVED, the undersigned, Aircell Business Aviation Services LLC, a
Delaware limited liability company, Gogo LLC, a Delaware limited liability
company, and Gogo Intermediate Holdings LLC, a Delaware limited liability
company (collectively, the “Borrowers” and each a “Borrower”), hereby jointly
and severally unconditionally promise to pay to              (the “Lender”) or
its registered assigns at the Funding Office specified in the Credit Agreement
(as hereinafter defined) in lawful money of the United States and in immediately
available funds, the principal amount of (a)              DOLLARS
($            ), or, if less, (b) the unpaid principal amount of the Loan of the
Lender outstanding under the Credit Agreement. The principal amount shall be
paid in the amounts and on the dates specified in Section 2.3 of the Credit
Agreement. The Borrowers further jointly and severally agree to pay interest in
like money at such Funding Office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 4.5
of the Credit Agreement.

The holder of this Tranche B-1 Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of the Loan
and the date and amount of each payment or prepayment of principal with respect
thereto, each conversion of all or a portion thereof to another Type, each
continuation of all or a portion thereof as the same Type and, in the case of
LIBOR Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrowers in
respect of the Loan.

This Tranche B-1 Note (a) is one of the Notes referred to in the Credit
Agreement, dated as of June 21, 2012, and as amended and restated as of July 30,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement and Morgan Stanley Senior Funding, Inc., as administrative
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
and together with its successors and assigns in such capacity, the “Collateral
Agent”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Tranche B-1 Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan



--------------------------------------------------------------------------------

Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and the
guarantees, the terms and conditions upon which the security interests and each
guarantee were granted and the rights of the holder of this Tranche B-1 Note in
respect thereof.

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Tranche B-1 Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

All parties now and hereafter liable with respect to this Tranche B-1 Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS TRANCHE B-1 NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND
IN ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE
CREDIT AGREEMENT.

(signature page follows)

 

2



--------------------------------------------------------------------------------

THIS TRANCHE B-1 NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

AIRCELL BUSINESS AVIATION SERVICES LLC By:        Name:   Title: GOGO LLC By:  
    Name:   Title: GOGO INTERMEDIATE HOLDINGS LLC By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE A

TO TRANCHE B-1 NOTE

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of Base
Rate Loans    Amount Converted
to Base Rate
Loans    Amount of Principal
of Base Rate Loans
Repaid    Amount of Base
Rate Loans
Converted to LIBOR
Loans    Unpaid Principal
Balance of Base Rate
Loans    Notation
Made By                                                                        
                                                                                
                                                                                



--------------------------------------------------------------------------------

SCHEDULE B

TO TRANCHE B-1 NOTE

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS

 

Date

   Amount of
LIBOR Loans    Amount
Converted to
LIBOR Loans    Interest Period
and LIBOR Rate
with Respect
Thereto    Amount of
Principal of
LIBOR Loans
Repaid    Amount of
LIBOR Loans
Converted to
Base Rate Loans    Unpaid Principal
Balance of
LIBOR Loans    Notation Made
By                                                                              
                                                                                
                                                                                
                                



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF TRANCHE B-2 NOTE

THIS TRANCHE B-2 NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS TRANCHE B-2 NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$        

   New York, New York

                     , 20    

FOR VALUE RECEIVED, the undersigned, Aircell Business Aviation Services LLC, a
Delaware limited liability company, Gogo LLC, a Delaware limited liability
company, and Gogo Intermediate Holdings LLC, a Delaware limited liability
company (collectively, the “Borrowers” and each a “Borrower”), hereby jointly
and severally unconditionally promise to pay to              (the “Lender”) or
its registered assigns at the Funding Office specified in the Credit Agreement
(as hereinafter defined) in lawful money of the United States and in immediately
available funds, the principal amount of (a)             DOLLARS
($            ), or, if less, (b) the unpaid principal amount of the Loan of the
Lender outstanding under the Credit Agreement. The principal amount shall be
paid in the amounts and on the dates specified in Section 2.3 of the Credit
Agreement. The Borrowers further jointly and severally agree to pay interest in
like money at such Funding Office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 4.5
of the Credit Agreement.

The holder of this Tranche B-2 Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of the Loan
and the date and amount of each payment or prepayment of principal with respect
thereto, each conversion of all or a portion thereof to another Type, each
continuation of all or a portion thereof as the same Type and, in the case of
LIBOR Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrowers in
respect of the Loan.

This Tranche B-2 Note (a) is one of the Notes referred to in the Credit
Agreement, dated as of June 21, 2012, and as amended and restated as of July 30,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement and Morgan Stanley Senior Funding, Inc., as administrative
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
and together with its successors and assigns in such capacity, the “Collateral
Agent”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Tranche B-2 Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Tranche B-2 Note in respect
thereof.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Tranche B-2 Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

All parties now and hereafter liable with respect to this Tranche B-2 Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS TRANCHE B-2 NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND
IN ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE
CREDIT AGREEMENT.

(signature page follows)

 

2



--------------------------------------------------------------------------------

THIS TRANCHE B-2 NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

AIRCELL BUSINESS AVIATION SERVICES LLC By:        Name:   Title: GOGO LLC By:  
    Name:   Title: GOGO INTERMEDIATE HOLDINGS LLC By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE A

TO TRANCHE B-2 NOTE

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of Base
Rate Loans    Amount Converted
to Base Rate Loans    Amount of Principal
of Base Rate Loans
Repaid    Amount of Base
Rate Loans
Converted to LIBOR
Loans    Unpaid Principal
Balance of Base Rate
Loans    Notation
Made By                                                                        
                                                                                
                                                                                



--------------------------------------------------------------------------------

SCHEDULE B

TO TRANCHE B-2 NOTE

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS

 

Date

   Amount of
LIBOR Loans    Amount
Converted to
LIBOR Loans    Interest Period
and LIBO Rate
with Respect
Thereto    Amount of
Principal of
LIBOR Loans
Repaid    Amount of
LIBOR Loans
Converted to
Base Rate Loans    Unpaid Principal
Balance of
LIBOR Loans    Notation Made
By                                                                              
                                                                                
                                                                                
                                



--------------------------------------------------------------------------------

EXHIBIT I

to

CREDIT AGREEMENT

FORM OF SOLVENCY CERTIFICATE

Date: July 30, 2014

To the Administrative Agent and each of the Lenders party

to the Amendment referred to below:

I, the undersigned, the Chief Financial Officer of Gogo Intermediate Holdings
LLC, a Delaware limited liability company (“Holdings”), in that capacity only
and not in my individual capacity (and without personal liability), do hereby
certify as of the date hereof, and based upon facts and circumstances as they
exist as of the date hereof (and disclaiming any responsibility for changes in
such fact and circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
party to, and pursuant to Section 3.5 of, the Amendment and Restatement
Agreement, dated as of July 30, 2014 (the “Amendment”), among Holdings, Aircell
Business Aviation Services LLC, a Delaware limited liability company, Gogo LLC,
a Delaware limited liability company, the other Loan Parties party thereto,
Morgan Stanley Senior Funding, Inc., as Administrative Agent for the Lenders and
as Collateral Agent for the Secured Parties, and the Lenders party thereto.
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Amended and Restated Credit Agreement
(as defined in, and amended by, the Amendment).

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Holdings and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Holdings and its Subsidiaries taken
as a whole are sold with reasonable promptness in an arm’s-length transaction
under present conditions for the sale of comparable business enterprises insofar
as such conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Holdings and its Subsidiaries taken as a
whole as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.



--------------------------------------------------------------------------------

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of Holdings and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by Responsible Officers of Holdings.

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, Holdings and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, Holdings and its
Subsidiaries taken as a whole after consummation of the Transactions are a going
concern and have sufficient capital to ensure that they will continue to be a
going concern for such period.

3. For purposes of this certificate, I, or officers of Holdings under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have knowledge of and have reviewed to my satisfaction the Amendment.

(b) As chief financial officer of Holdings, I am familiar with the financial
condition of Holdings and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of Holdings
that after giving effect to the consummation of the Transactions and the
incurrence of Indebtedness and obligations being incurred in connection with the
Amendment and the Amended and Restated Credit Agreement, it is my opinion that
(i) the Fair Value and Present Fair Salable Value of the assets of the Borrowers
and their Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; (ii) the Borrowers and their Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iii) the Borrowers
and their Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate to be executed
as of date first above written.

 

By:     Name:   Norman Smagley Title:   Chief Financial Officer

 

[Signature Page to Solvency Certificate (Amendment)]



--------------------------------------------------------------------------------

Exhibit D

[Amended and Restated Schedules 1.1(b), 5.9, 5.19(a) and 5.23(b) to the Existing
Credit Agreement, New Schedule 7.13(a) to the Amended and Restated Credit
Agreement and Amended and Restated Schedules 1, 2, 3, 4, 6 and 7 to the
Guarantee and Collateral Agreement – see attached]



--------------------------------------------------------------------------------

SCHEDULE 1.1(b) TO THE

CREDIT AGREEMENT

SUBSIDIARY GUARANTORS

 

1. Aircell Business Aviation Services LLC

 

2. Gogo LLC

 

3. AC BidCo LLC



--------------------------------------------------------------------------------

SCHEDULE 5.9 TO THE

CREDIT AGREEMENT

CERTAIN INTELLECTUAL PROPERTY MATTERS

 

1. Claims asserted by Carucel Investments, LP against the Borrowers, or
customers of Borrowers, for which any of the Borrowers have liability directly,
via indemnification obligations, or otherwise.



--------------------------------------------------------------------------------

SCHEDULE 5.19(a) TO THE

CREDIT AGREEMENT

FILING JURISDICTIONS

 

Loan Party

  

State

  

Filing Office

Gogo Intermediate Holdings LLC

   Delaware    Secretary of State

Aircell Business Aviation Services LLC

   Delaware    Secretary of State

Gogo LLC

   Delaware    Secretary of State

AC BidCo LLC

   Delaware    Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 5.23(b) TO THE CREDIT AGREEMENT

COMMUNICATIONS LICENSES

 

Licensee

  

Call Sign

  

Service

  

License Expiration Date

AC BidCo LLC

   WQFX728   

Commercial Aviation
Air-Ground

Radiotelephone

   10/31/2016

AC BidCo LLC

   WQFX729   

Commercial Aviation
Air-Ground

Radiotelephone

   10/31/2016

Aircell Business Aviation Services LLC

   ITC-214-20111206-00360    Global or Limited
Global Resale Service    n/a

Gogo Inc.

   WQJC303    3650-3700 MHz License    7/23/2018

Gogo LLC

   74JA    Aircraft License    9/28/2022

Gogo LLC

   WQIE800    Microwave License    01/18/2018

Gogo LLC

   WQIE801    Microwave License    01/18/2018

Gogo LLC

   WQIE863    Microwave License    01/22/2018

Gogo LLC

   WQIE864    Microwave License    01/22/2018

Gogo LLC

   WQIE865    Microwave License    01/22/2018

Gogo LLC

   WQIE866    Microwave License    01/22/2018

Gogo LLC

   WQIF501    Microwave License    01/24/2018

Gogo LLC

   WQIF502    Microwave License    01/24/2018

Gogo LLC

   WQIF504    Microwave License    01/24/2018

Gogo LLC

   WQIF505    Microwave License    01/24/2018



--------------------------------------------------------------------------------

Licensee

  

Call Sign

  

Service

  

License Expiration Date

Gogo LLC

   WQIF545    Microwave License    01/24/2018

Gogo LLC

   WQIF546    Microwave License    01/24/2018

Gogo LLC

   WQIF620    Microwave License    01/25/2018

Gogo LLC

   WQIF621    Microwave License    01/25/2018

Gogo LLC

   WQIF622    Microwave License    01/25/2018

Gogo LLC

   WQNS773    Microwave License    05/12/2021

Gogo LLC

   WQNS774    Microwave License    05/12/2021

Gogo LLC

   WQNS823    Microwave License    05/12/2021

Gogo LLC

   WQNT461    Microwave License    05/18/2021

Gogo LLC

   WQNX867    Microwave License    06/30/2021

Gogo LLC

   WQNX868    Microwave License    06/30/2021

Gogo LLC

   WQOJ357    Microwave License    10/14/2021

Gogo LLC

   WQOJ358    Microwave License    10/14/2021

Gogo LLC

   WQOJ920    Microwave License    10/21/2021

Gogo LLC

   WQOJ921    Microwave License    10/21/2021

Gogo LLC

   WQPJ330    Microwave License    6/4/2022

Gogo LLC

   WQPJ331    Microwave License    6/4/2022

Gogo LLC

   WQPJ332    Microwave License    6/4/2022

Gogo LLC

   WQPJ333    Microwave License    6/4/2022

Gogo LLC

   WQPJ800    Microwave License    6/7/2022



--------------------------------------------------------------------------------

Licensee

  

Call Sign

  

Service

  

License Expiration Date

Gogo LLC

   WQPJ801    Microwave License    6/7/2022

Gogo LLC

   WQPL299    Microwave License    6/19/2022

Gogo LLC

   WQPL300    Microwave License    6/19/2022

Gogo LLC

   WQPP603    Microwave License    7/13/2022

Gogo LLC

   WQPP604    Microwave License    7/13/2022

Gogo LLC

   WQPX967    Microwave License    9/14/2022

Gogo LLC

   WQPY790    Microwave License    9/21/2022

Gogo LLC

   WQPY791    Microwave License    9/21/2022

Gogo LLC

   WQPY792    Microwave License    9/21/2022

Gogo LLC

   WQPY793    Microwave License    9/21/2022

Gogo LLC

   WQPY794    Microwave License    9/21/2022

Gogo LLC

   WQPY795    Microwave License    9/21/2022

Gogo LLC

   WQPY796    Microwave License    9/21/2022

Gogo LLC

   WQPY797    Microwave License    9/21/2022

Gogo LLC

   WQPY798    Microwave License    9/21/2022

Gogo LLC

   WQPY839    Microwave License    9/24/2022

Gogo LLC

   WQPY840    Microwave License    9/24/2022

Gogo LLC

   WQPY841    Microwave License    9/24/2022

Gogo LLC

   WQPY842    Microwave License    9/24/2022

Gogo LLC

   WQPY843    Microwave License    9/24/2022



--------------------------------------------------------------------------------

Licensee

  

Call Sign

  

Service

  

License Expiration Date

Gogo LLC

   WQPY844    Microwave License    9/24/2022

Gogo LLC

   WQPY845    Microwave License    9/24/2022

Gogo LLC

   WQPY846    Microwave License    9/24/2022

Gogo LLC

   WQPY847    Microwave License    9/24/2022

Gogo LLC

   WQPY848    Microwave License    9/24/2022

Gogo LLC

   WQPY849    Microwave License    9/24/2022

Gogo LLC

   WQPY850    Microwave License    9/24/2022

Gogo LLC

   WQPY851    Microwave License    9/24/2022

Gogo LLC

   WQPY852    Microwave License    9/24/2022

Gogo LLC

   WQPY853    Microwave License    9/24/2022

Gogo LLC

   WQQB596    Microwave License    10/16/2022

Gogo LLC

   WQQB597    Microwave License    10/16/2022

Gogo LLC

   WQQC988    Microwave License    11/05/2022

Gogo LLC

   WQQC989    Microwave License    11/05/2022

Gogo LLC

   WQQG281    Microwave License    12/03/2022

Gogo LLC

   WQQG287    Microwave License    12/03/2022

Gogo LLC

   WQSD677    Microwave License    9/5/2023

Gogo LLC

   WQSD678    Microwave License    9/5/2023

Gogo LLC

   WQTB650    Microwave License    12/27/2023

Gogo LLC

   WQTC422    Microwave License    1/6/2024



--------------------------------------------------------------------------------

Licensee

  

Call Sign

  

Service

  

License Expiration Date

Gogo LLC

   WQTF428    Microwave License    1/23/2024

Gogo LLC

   WQTF431    Microwave License    1/23/2024

Gogo LLC

   WQTN878    Microwave License    3/14/2024

Gogo LLC

   WQTN879    Microwave License    3/14/2024

Gogo LLC

   WQTT811    Microwave License    4/10/2024

Gogo LLC

   WQTT812    Microwave License    4/10/2024

Gogo LLC

   WF2XMC    Experimental License    8/01/2016

Gogo LLC

   E120106    Earth Station Aboard
Aircraft License    5/1/2028



--------------------------------------------------------------------------------

SCHEDULE 7.13(a) TO THE CREDIT AGREEMENT

CONTROL AGREEMENTS

1. Securities account number XXXXXXXXX held by U.S. Bank in the name of Gogo
Intermediate Holdings.



--------------------------------------------------------------------------------

Schedule 1 to the

Guarantee and Collateral Agreement

NOTICE ADDRESSES OF GUARANTORS

 

Guarantor

  

Notice Address

Aircell Business Aviation Services LLC

  

1250 N. Arlington Heights Road

Itasca, IL 60143

Gogo LLC

  

1250 N. Arlington Heights Road

Itasca, IL 60143

AC BidCo LLC

  

1250 N. Arlington Heights Road

Itasca, IL 60143

Gogo Intermediate Holdings LLC

  

1250 N. Arlington Heights Road

Itasca, IL 60143



--------------------------------------------------------------------------------

Annex II

SCHEDULE 2 TO THE

GUARANTEE AND COLLATERAL AGREEMENT

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

  

Issuer

  

Issuer’s Jurisdiction

Under New York UCC

Section 9-305(a)(2)

  

Class of

Stock

  

Stock
Certificate No.

  

Percentage of
Shares

  

No. of Shares

None.

                 

Pledged Notes:

 

Grantor

  

Issuer

  

Payee

  

Principal Amount

None

        

Pledged Debt Securities:

 

Grantor

  

Issuer

  

Issuer’s Jurisdiction

Under New York UCC

Section 9-305(a)(2)

  

Payee

  

Principal Amount

None

           



--------------------------------------------------------------------------------

Pledged Security Entitlements:

 

Grantor

  

Issuer of
Financial Asset

  

Description of
Financial Asset

  

Securities

Intermediary

(Name and

Address)

  

Securities Account
(Number and

Location)

  

Securities Intermediary’s
Jurisdiction Under New York
UCC Section  9-305(a)(3)

None

              

Pledged Commodity Contracts:

 

Grantor

  

Description of
Commodity Contract

  

Commodity

Intermediary
(Name and Address)

  

Commodity Account
(Number and Location)

  

Commodity

Intermediary’s
Jurisdiction Under New

York UCC
Section 9-305(a)(4)

None

           

Pledged Partnership Interests:

 

Grantor

  

Issuer

  

Type of
Partnership Interest
(e.g., General or
Limited)

  

Certificated

(Y/N)

  

Certificate No.

(if any)

  

% of Outstanding
Partnership Interests of the
Partnership

None

              



--------------------------------------------------------------------------------

Pledged LLC Interests:

 

Grantor

  

Issuer

  

Certificated

(Y/N)

  

Certificate No.

(if any)

  

No. of

Pledged Units

  

% of Outstanding LLC
Interests of the Issuer

Gogo Intermediate Holdings LLC

   Aircell Business Aviation Services LLC    N    N/A    100    100%

Gogo Intermediate Holdings LLC

   Gogo LLC    N    N/A    100    100%

Gogo Intermediate Holdings LLC

   AC BidCo LLC    N    N/A    100    100%

Gogo Intermediate Holdings LLC

   Gogo International Holdings LLC    N    N/A    65    65%

Aircell Business Aviation Services LLC

   LiveTV Airfone LLC    N    N/A    100    100%

Other Pledged Equity Interests:

 

Grantor

  

Issuer

  

Class of Equity
Interests

  

Certificated

(Y/N)

  

Certificate No.

(if any)

  

% of Outstanding
Equity Interests of the
Issuer

None

              

Deposit Accounts:

 

Grantor

  

Name of

Depositary Bank

  

Account Number

  

Account Name

Aircell Business Aviation Services LLC

   U.S. Bank   

XXXXXXXX

   Deposit Account Gogo LLC    U.S. Bank   

XXXXXXXX

   Deposit Account Gogo LLC    U.S. Bank   

XXXXXXXX

   Deposit Account

Gogo Intermediate Holdings LLC

   U.S. Bank   

XXXXXXXX

   Deposit Account



--------------------------------------------------------------------------------

Securities Accounts:

 

Grantor

  

Name of

Financial Institution

  

Account Number

  

Account Name

Aircell Business Aviation Services LLC

   U.S. Bank   

XXXXXXXX

   Investment Account

Gogo Intermediate Holding

   U.S. Bank   

XXXXXXXX

   Investment Account

Accounts Controlled by Third Parties:

 

Grantor

  

Name of

Controlling Third Party

  

Account Number

  

Account Name

Gogo LLC    U.S. Bank   

XXXXXXXX

   Investment account



--------------------------------------------------------------------------------

Schedule 3 to the

Guarantee and Collateral Agreement

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Entity

  

Filing

   State    Filing Office

Gogo Intermediate Holdings LLC

   UCC-1 Financing Statement    Delaware    Secretary of State

Aircell Business Aviation Services LLC

   UCC-1 Financing Statement    Delaware    Secretary of State

Gogo LLC

   UCC-1 Financing Statement    Delaware    Secretary of State

AC BidCo LLC

   UCC-1 Financing Statement    Delaware    Secretary of State

AirCell International, Inc.

   UCC-1 Financing Statement1    Colorado    Secretary of State

United States Copyright, Patent and Trademark Filings

File the following agreements with the United States Patent and Trademark
Office:

Trademark Security Agreement, dated as of June 21, 2012, by Gogo LLC in favor of
Morgan Stanley Senior Funding, Inc., as Collateral Agent for the Secured Parties

Trademark Security Agreement, dated as of June 21, 2012, by Aircell Business
Aviation Services LLC in favor of Morgan Stanley Senior Funding, Inc., as
Collateral Agent for the Secured Parties

Patent Security Agreement, dated as of June 21, 2012, by Gogo LLC in favor of
Morgan Stanley Senior Funding, Inc., as Collateral Agent for the Secured Parties

Supplemental Patent Security Agreement, dated as of March 28, 2013, by Gogo LLC
in favor of Morgan Stanley Senior Funding, Inc., as Collateral Agent for the
Secured Parties

Supplemental Trademark Security Agreement, dated as of March 28, 2013, by Gogo
LLC in favor of Morgan Stanley Senior Funding, Inc., as Collateral Agent for the
Secured Parties

 

1  AirCell International, Inc. was dissolved on December 20, 2013. A UCC-3
termination statement will be filed on the Restatement Effective Date.



--------------------------------------------------------------------------------

Supplemental  Patent Security Agreement, dated as of July 21, 2014, by Gogo LLC
in favor of Morgan Stanley Senior Funding, Inc., as Collateral Agent for the
Secured Parties

Actions with respect to Investment Property and Deposit Accounts

Delivery of AirCell International, Inc. stock certificate no. C-1 to Morgan
Stanley Senior Funding, Inc. as Collateral Agent for the benefit of the Secured
Parties.2

Delivery of Intercompany Note, dated June 21, 2012, and Endorsement, dated
June 21, 2012, by Gogo Intermediate Holdings LLC, Aircell Business Aviation
Services LLC, Gogo LLC, AC BidCo LLC and AirCell International, Inc. to Morgan
Stanley Senior Funding, Inc.

Gogo LLC will enter into a Blocked Account Control Agreement, by and among Gogo
LLC, Morgan Stanley Senior Funding, Inc. and U.S. Bank National Association,
with respect to Deposit Account No. XXXXXXXX

Aircell Business Aviation Services LLC will enter into a Blocked Account Control
Agreement, by and among Aircell Business Aviation Services LLC, Morgan Stanley
Senior Funding, Inc. and U.S. Bank National Association, with respect to Deposit
Account No. XXXXXXXX.

Aircell Business Aviation Services LLC will enter into a Notice to Securities
Intermediary and Control Agreement, by and among Aircell Business Aviation
Services LLC, Morgan Stanley Senior Funding, Inc. and U.S. Bank National
Association, with respect to Investment Account No. XXXXXXXX.

Gogo Intermediate Holdings LLC will enter into a Notice to Securities
Intermediary and Control Agreement, by and among Gogo Intermediate Holdings LLC,
Morgan Stanley Senior Funding, Inc. and U.S. Bank National Association, with
respect to Investment Account No. XXXXXXXX.

Other Actions

With respect to any Collateral in which a security interest cannot be perfected
under Article 9 of the UCC, such actions as may be required to perfect the
security interest in such Collateral.

Use commercially reasonable efforts to enter into Mortgages by and between the
applicable Grantor and Morgan Stanley Senior Funding, Inc. as Collateral Agent
for the Secured Parties with respect to the following properties:

 

Grantor

  

Address/City/State/Zip Code

Gogo LLC

  

303 Technology Ct. Bldg. A

Broomfield, CO 80021

Aircell Business Aviation

Services LLC

  

11001 W. 120th Ave.

Broomfield, CO 80021

Gogo LLC

  

11947 Hangar Ct

Broomfield, CO 80021

Gogo LLC

  

1250 N. Arlington Heights Road

Itasca, IL 60143

 

2  The Aircell International, Inc. stock certificate was returned to the Grantor
in connection with the dissolution of that entity.



--------------------------------------------------------------------------------

Gogo LLC

  

814 Thorndale Ave

Bensenville, IL 60106

Gogo LLC

  

43 W 514 US Rt. 30

Sugar Grove, IL 60554

Gogo LLC

  

1000 Commerce Drive

Oak Brook, IL 60523

Gogo LLC

  

3431 Windsor Drive

Aurora, CO 80011



--------------------------------------------------------------------------------

Schedule 4 to the

Guarantee and Collateral Agreement

EXACT LEGAL NAME, JURISDICTION OF ORGANIZATION, LOCATION OF CHIEF EXECUTIVE
OFFICE OR SOLE PLACE OF BUSINESS (IF APPLICABLE) AND ORGANIZATIONAL ID

 

Exact Legal Name

  

Jurisdiction of

Organization

  

Organizational I.D.

  

Chief Executive

Office or Sole Place

of Business

Aircell Business Aviation Services LLC

   Delaware    4541118   

1250 N. Arlington

Heights Rd.,

Itasca, IL 60143

Gogo Intermediate Holdings LLC

   Delaware    5156649   

1250 N. Arlington

Heights Rd.,

Itasca, IL 60143

Gogo LLC

   Delaware    2692227   

1250 N. Arlington

Heights Rd.,

Itasca, IL 60143

AC BidCo LLC

   Delaware    4128793   

1250 N. Arlington

Heights Rd.,

Itasca, IL 60143



--------------------------------------------------------------------------------

SCHEDULE 6 TO THE

GUARANTEE AND COLLATERAL AGREEMENT

COPYRIGHTS

NONE.

PATENTS

Gogo LLC—U.S. Issued Patents

 

Title    Appl. No.      Appl. Date      Patent No.      Issue Date  

AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS

     11/590,146         10/31/2006         8,145,208         03/27/2012   

NONTERRESTRIAL CELLULAR MOBILE TELECOMMUNICATION NETWORK

     08/709,417         09/06/1996         5,878,346         03/02/1999   

MULTIDIMENSIONAL CELLULAR MOBILE TELECOMMUNICATION SYSTEM

     08/692,837         08/02/1996         5,884,166         03/16/1999   

NONTERRESTRIAL CELLULAR MOBILE TELECOMMUNICATION SYSTEM

     08/713,613         09/13/1996         5,832,380         11/03/1998   



--------------------------------------------------------------------------------

Title    Appl. No.      Appl. Date      Patent No.      Issue Date  

ANTENNA FOR NONTERRESTRIAL MOBILE TELECOMMUNICATION SYSTEM

     08/709,264         09/06/1996         5,878,345         03/02/1999   

NON-TERRESTRIAL CELLULAR MOBILE TELECOMMUNICATION STATION

     08/960,183         10/29/1997         6,108,539         08/22/2000   

MOBILE TELECOMMUNICATIONS FOR AIRCRAFT AND LAND BASED VEHICLES

     07/847,920         03/06/1992         5,557,656         09/17/1996   

CELLULAR WEATHER INFORMATION SYSTEM FOR AIRCRAFT

     08/415,724         04/03/1995         5,757,322         05/26/1998   

MOBILE COMMUNICATIONS

     08/701,837         08/23/1996         5,960,343         09/28/1999   

METHOD AND APPARATUS FOR REDUCING INTERFERENCE AMONG CELLULAR TELEPHONE SIGNALS

     08/027,333         03/08/1993         5,444,762         08/22/1995   

UBIQUITOUS MOBILE SUBSCRIBER STATION

     09/379,825         08/24/1999         6,408,180         06/18/2002   



--------------------------------------------------------------------------------

Title    Appl. No.      Appl. Date      Patent No.      Issue Date  

AIRCRAFT-BASED NETWORK FOR WIRELESS SUBSCRIBER STATIONS

     09/686,923         10/11/2000         6,788,935         09/07/2004   

SIGNAL TRANSLATING REPEATER FOR ENABLING A TERRESTRIAL MOBILE SUBSCRIBER STATION
TO BE OPERABLE IN A NON-TERRESTRIAL ENVIRONMENT

     10/152,870         05/20/2002         6,650,898         11/18/2003   

SIGNAL TRANSLATING REPEATER FOR ENABLING A TERRESTRIAL MOBILE SUBSCRIBER STATION
TO BE OPERABLE IN A NON-TERRESTRIAL ENVIRONMENT

     10/173,488         06/17/2002         6,725,035         04/20/2004   

SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK

     10/730,329         12/07/2003         7,113,780         09/26/2006   

SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK

     11/492,545         07/24/2006         7,751,815         07/06/2010   



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Patent No.    Issue Date

SIP CLIENT-BASED LOCAL NUMBER PORTABILITY THROUGH AN AIRCRAFT AIR-TO-GROUND LINK

   12/423,555    04/14/2009    8,073,443    12/06/2011

OVERLAPPING SPECTRUM CELLULAR COMMUNICATION NETWORKS

   10/756,491    01/13/2004    7,062,268    06/13/2006

AIR-TO-GROUND CELLULAR NETWORK FOR DECK-TO-DECK CALL COVERAGE

   11/240,975    09/30/2005    7,640,016    12/29/2009

SYSTEM FOR MANAGING CALL HANDOFFS BETWEEN AN AIRCRAFT AND MULTIPLE CELL SITES

   11/241,109    09/30/2005    7,107,062    09/12/2006

SYSTEM FOR MANAGING CALL HANDOFFS BETWEEN AN AIRCRAFT AND MULTIPLE CELL SITES

   11/414,873    05/01/2006    7,751,814    07/06/2010

VIRTUAL PRIVATE NETWORK FOR CELLULAR COMMUNICATIONS

   09/961,647    09/24/2001    6,885,864    04/26/2005

DOPPLER INSENSITIVE NON-TERRESTRIAL DIGITAL CELLULAR COMMUNICATIONS NETWORK

   09/460,043    12/13/1999    6,377,802    04/23/2002



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Patent No.    Issue Date

WIRELESS RADIO PACKET SWITCHING NETWORK

   08/207,015    03/04/1994    5,473,602    12/05/1995

SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS ORIGINATING
FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK

   11/590,709    10/31/2006    7,920,860    04/05/2011

SYSTEM FOR CUSTOMIZING ELECTRONIC CONTENT FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK

   12/021,125    01/28/2008    8,078,163    12/13/2011

SYSTEM FOR HANDOFF OF AIRCRAFT-BASED CONTENT DELIVERY TO ENABLE PASSENGERS TO
RECEIVE THE REMAINDER OF A SELECTED CONTENT FROM A TERRESTRIAL LOCATION

   12/021,133    01/28/2008    7,702,328    04/20/2010

SYSTEM FOR CUSTOMIZING ELECTRONIC SERVICES FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK

   12/021,169    01/28/2008    8,068,829    11/29/2011



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Patent No.    Issue Date

SYSTEM FOR MANAGING AN AIRCRAFT-ORIENTED EMERGENCY SERVICES CALL IN AN AIRBORNE
WIRELESS CELLULAR NETWORK

   12/182,834    07/30/2008    8,060,083    11/15/2011

SYSTEM FOR CREATING AN AIRCRAFT-BASED INTERNET PROTOCOL SUBNET IN AN AIRBORNE
WIRELESS CELLULAR NETWORK

   12/060,662    04/01/2008    8,081,969    12/20/2011

SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS CELLULAR
NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS

   12/060,674    04/01/2008    8,081,968    12/20/2011

SYSTEM FOR MANAGING VOICE OVER INTERNET PROTOCOL COMMUNICATIONS IN A NETWORK

   12/029,298    02/11/2008    8,185,040    05/22/2012

CABIN TELECOMMUNICATION UNIT

   10/241,723    09/11/2002    7,689,752    3/30/2010

CABIN TELECOMMUNICATION UNIT

   12/707,070    02/17/2010    8,140,732    3/20/2012



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Patent No.    Issue Date

SYSTEM FOR TRANSMITTING WIRELESS HIGH-SPEED DATA SIGNALS BETWEEN A
TERRESTRIAL-BASED ANTENNA AND AN AIRCRAFT

   10/378,203    03/03/2003    8,032,135    10/4/2011

SYSTEM FOR TRANSMITTING WIRELESS HIGH-SPEED DATA SIGNALS BETWEEN A
TERRESTRIAL-BASED ANTENNA AND AN AIRCRAFT

   13/222,722    08/31/2011    8,700,032    4/15/2014

CALL HANDOFF

   08/509,703    07/31/1995    6,104,926    8/15/2000

CALL HANDOFF

   09/416,451    10/12/1999    6,430,412    8/6/2002

METHOD AND APPARATUS FOR UPDATING A MOBILE UNIT USING A REGISTRATION DATABASE

   08/988,457    12/10/1997    6,799,037    9/28/2004

METHOD AND APPARATUS FOR UPDATING A MOBILE UNIT

   10/096,165    3/12/2002    6,909,898    6/21/2005

METHOD AND APPARATUS FOR PROVIDING SOFTWARE TO A MOBILE UNIT

   11/100,753    4/7/2005    8,498,641    7/30/2013



--------------------------------------------------------------------------------

U.S. Patent Applications

 

Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH MULTIPLE
TERRESTRIAL CELL SITES

   11/590,379    10/31/2006    2008/0102813    05/01/2008

SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE WIRELESS
CELLECULAR NETWORK

   12/060,645    04/01/2008    2008/0182573    07/31/2008

SYSTEM FOR PROVIDING HIGH SPEED COMMUNICATIONS SERVICE IN AN AIRBORNE WIRELESS
CELLULAR NETWORK

   12/137,995    06/12/2008    2008/0274734    11/16/2008

TRAFFIC SCHEDULING SYSTEM FOR WIRELESS COMMUNICATIONS

   13/009,579    01/19/2011    2011/0116373    05/19/2011

DIFFERENTIATED SERVICES CODE POINT MIRRORING FOR WIRELESS COMMUNICATIONS

   13/009,687    01/19/2011    2011/0268096    11/03/2011

DIFFERENTIATED SERVICES CODE POINT MIRRORING FOR WIRELESS COMMUNICATIONS

   13/107,823    05/13/2011    2011/0286331    11/24/2011



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

SPECTRUM SHARING BETWEEN AN AIRCRAFT-BASED AIR-TO-GROUND COMMUNICATION SYSTEM
AND EXISTING GEOSTATIONARY SATELLITE SERVICES

   13/172,539    06/29/2011    2011/0263199    10/27/2011

SYSTEM FOR MANAGING AN AIRCRAFT-ORIENTED EMERGENCY SERVICES CALL IN AN AIRBORNE
WIRELESS CELLULAR NETWORK

   13/224,564    09/02/2011    2011/0319049    12/29/2011

SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS CELLULAR
NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS

   13/227,634    09/08/2011    2011/0320576    12/29/2011

MESH NETWORK BASED AUTOMATED UPLOAD OF CONTENT TO AIRCRAFT

   13/544,742    07/09/2012    Not yet published    Not yet published

SYSTEM FOR PROVIDING TEMPORARY INTERNET ACCESS FROM A RESTRICTED LOCAL AREA
NETWORK ENVIRONMENT

   13/588,903    08/17/2012    Not yet published    Not yet published

GROUND SYSTEM FOR VEHICLE DATA DISTRIBUTION

   13/675,190    11/13/2012    Not yet published    Not yet published



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

COMMUNICATION SYSTEM AND METHOD FOR NODES ASSOCIATED WITH A VEHICLE

   13/675,194    11/13/2012    Not yet published    Not yet published

VEHICLE DATA DISTRIBUTION SYSTEM AND METHOD

   13/675,200    11/13/2012    Not yet published    Not yet published

LINE REPLACEABLE UNIT WITH UNIVERSAL HEAT SINK RECEPTACLE

   13/799,869    03/13/2013    Not yet published    Not yet published

DETERMINING HUMAN STIMULI AT COMPUTING DEVICES

   13/781,841    03/01/2013    Not yet published    Not yet published

HYBRID AERONAUTICAL COMMUNICATION SYSTEM

   61/648,416    5/17/2012    Not yet published    Not yet published

MULTIPLE ANTENNA SYSTEM AND METHOD FOR MOBILE PLATFORMS

   61/763,350    2/11/2013    Not yet published    Not yet published

MOBILE TELE-COMPUTER NETWORK FOR MOTION PICTURE, TELEVISION AND TV ADVERTISING
PRODUCTION

   90/012,810    3/20/2013    Not yet published    Not yet published



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

RADOME HAVING LOCALIZED AREAS OF REDUCED RADIO SIGNAL ATTENUATION

   14/209,698    3/13/2014    Not yet published    Not yet published

ADAPTIVE MODULATION IN A HYBRID VEHICLE COMMUNICATION SYSTEM

   14/224,859    3/25/2014    Not yet published    Not yet published

DELAYED DISK RECOVERY

   14/320,966    7/1/2014    Not yet published    Not yet published

CONTENT INTEGRITY CHECKS

   14/320,970    7/1/2014    Not yet published    Not yet published

FEATURE TRANSPARENCY FOR WIRELESS DEVICES

   61/868,416    8/21/2013    Not yet published    Not yet published

FEATURE TRANSPARENCY FOR WIRELESS DEVICES

   61/901,608    11/8/2013    Not yet published    Not yet published

MULTIPLE MODEM COMMUNICATION SYSTEM AND METHOD FOR A MOBILE PLATFORM

   14/307,228    6/17/2014    Not yet published    Not yet published

DATA DELIVERY TO DEVICES ON VEHICLES USING MULTIPLE FORWARD LINKS

   61/901,644    11/8/2013    Not yet published    Not yet published

DATA DELIVERY TO DEVICES ON VEHICLES USING MULTIPLE FORWARD LINKS

   14/225,050    3/25/2014    Not yet published    Not yet published



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

DATA CACHING IN A HYBRID COMMUNICATIONS SYSTEM

   14/309,342    6/19/2014    Not yet published    Not yet published

DATA CACHING IN A HYBRID COMMUNICATIONS SYSTEM

   61/901,869    11/8/2013    Not yet published    Not yet published

RADOME HAVING LOCALIZED AREAS OF REDUCED RADIO SIGNAL ATTENUATION

   14/209,713    3/13/2014    Not yet published    Not yet published

RADOME HAVING LOCALIZED AREAS OF REDUCED RADIO SIGNAL ATTENUATION

   61/902,549    11/11/2013    Not yet published    Not yet published

DYNAMIC TIME BASED PRODUCTS

   14/291,562    5/30/2014    Not yet published    Not yet published

HYBRID COMMUNICATIONS FOR DEVICES ON VEHICLES

   61/901,634    11/8/2013    Not yet published    Not yet published

HYBRID COMMUNICATIONS FOR DEVICES ON VEHICLES

   14/225,017    3/25/2014    Not yet published    Not yet published

OPTIMIZING USAGE OF MODEMS FOR DATA DELIVERY TO DEVICES ON VEHICLES

   61/901,641    11/8/2013    Not yet published    Not yet published

OPTIMIZING USAGE OF MODEMS FOR DATA DELIVERY TO DEVICES ON VEHICLES

   14/225,077    3/25/2014    Not yet published    Not yet published



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

SYSTEMS AND METHODS FOR TWO-PART ELECTRONIC DEVICE REGISTRATION

   14/291,558    5/30/2014    Not yet published    Not yet published

SYSTEMS AND METHODS FOR TWO-PART ELECTRONIC DEVICE REGISTRATION

   61/901,659    11/8/2013    Not yet published    Not yet published

SYSTEMS AND METHODS FOR CONFIGURING AN ELECTRONIC DEVICE FOR CELLULAR-BASED
COMMUNICATIONS

   14/291,511    5/30/2014    Not yet published    Not yet published

SYSTEMS AND METHODS FOR CONFIGURING AN ELECTRONIC DEVICE FOR CELLULAR-BASED
COMMUNICATIONS

   61/901,821    11/8/2013    Not yet published    Not yet published

SYSTEMS AND METHODS FOR COMMUNICATING WITH NON-TERRESTRIAL ELECTRONIC DEVICES

   14/291,979    5/30/2014    Not yet published    Not yet published

SYSTEMS AND METHODS FOR FACILITATING COMMUNICATIONS ORIGINATING FROM A
NON-TERRESTRIAL NETWORK

   14/291,878    5/30/2014    Not yet published    Not yet published

SYSTEMS AND METHODS FOR FACILITATING COMMUNICATIONS DESTINED FOR A
NON-TERRESTRIAL NETWORK

   14/292,035    5/30/2014    Not yet published    Not yet published



--------------------------------------------------------------------------------

Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

SYSTEMS AND METHODS FOR FACILITATING VOICE-BASED COMMUNICATIONS

   14/267,563    5/1/2014    Not yet published    Not yet published

SYSTEMS AND METHODS FOR NOTIFYING ELECTRONIC DEVICES OF VOICE-BASED
COMMUNICATION REQUESTS

   14/267,400    5/1/2014    Not yet published    Not yet published

SYSTEMS AND METHODS FOR FACILITATING VOICE AND MESSAGING COMMUNICATIONS VIA
VARIOUS NETWORKS

   14/312,413    6/23/2014    Not yet published    Not yet published

MULTIPLE ANTENNA SYSTEM AND METHOD FOR MOBILE PLATFORMS

   14/177863       Not yet published    Not yet published

MULTIPLE ANTENNA SYSTEM AND METHOD FOR MOBILE PLATFORMS

   61/901848       Not yet published    Not yet published



--------------------------------------------------------------------------------

Gogo LLC—Issued Foreign Patents

 

Docket No.    Title    Appl. No.    Appl. Date    Patent No.    Issue Date
013207.0110PTAU    CONTROL CHANNEL FOR NON-TERRESTRIAL CELLULAR MOBILE
TELECOMMUNICATION STATION       08/25/1997    717,770    07/13/2000
013207.0110PTCA    CONTROL CHANNEL FOR NON-TERRESTRIAL CELLULAR MOBILE
TELECOMMUNICATION STATION       08/25/1997    2,263,442    01/20/2004
013207.0110PTMX    CONTROL CHANNEL FOR NON-TERRESTRIAL CELLULAR MOBILE
TELECOMMUNICATION STATION       08/25/1997    219,366    03/11/2004
013207.0121PTAU    MULTIDIMENSIONAL CELLULAR MOBILE TELECOMMUNICATION SYSTEM   
   08/01/1997    717,530    07/13/2000 013207.0121PTCA    MULTIDIMENSIONAL
CELLULAR MOBILE TELECOMMUNICATION SYSTEM       08/01/1997    2,262,488   
10/14/2003 013207.0121PTMX    MULTIDIMENSIONAL CELLULAR MOBILE TELECOMMUNICATION
SYSTEM       08/01/1997    234,439    02/13/2006



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Patent No.    Issue Date
013207.0132PTAU    CONTROL CHANNEL FOR NONTERRESTRIAL CELLULAR MOBILE
TELECOMMMUNICATION STATION       09/12/1997    717,446    07/06/2000
013207.0132PTCA    CONTROL CHANNEL FOR NONTERRESTRIAL CELLULAR MOBILE
TELECOMMUNICATION STATION       09/12/1997    2,263,419    11/18/2003
013207.0132PTMX    CONTROL CHANNEL FOR NONTERRESTRIAL CELLULAR MOBILE
TELECOMMUNICATION STATION       09/12/1997    234,438    02/13/2006
013207.0143PTAU    ANTENNA FOR NONTERRESTRIAL MOBILE TELECOMMUNICATION SYSTEM   
   08/25/1997    721,017    10/05/2000 013207.0143PTCA    ANTENNA FOR
NONTERRESTRIAL MOBILE TELECOMMUNICATION SYSTEM       08/25/1997    2,263,422   
10/28/2003 013207.0143PTMX    ANTENNA FOR NONTERRESTRIAL MOBILE
TELECOMMUNICATION SYSTEM       08/25/1997    219,365    03/11/2004



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Patent No.    Issue Date
013207.0156PTCA    NON-TERRESTRIAL CELLULAR MOBILE TELECOMMUNICATION STATION   
   10/05/1998    2,301,903    11/28/2006 013207.0156PTMX    NON-TERRESTRIAL
CELLULAR MOBILE TELECOMMUNICATION STATION       10/05/1998    242,901   
12/20/2006 013207.0164C1CA    AIRCRAFT-BASED NETWORK FOR WIRELESS SUBSCRIBER
STATIONS       10/10/2001    2,358,608    08/01/2006 013207.0164PTCA    MOBILE
SUBSCRIBER STATION FOR TERRESTRIAL AND NON-TERRESTRIAL COMMUNICATION      
08/09/2000    2,346,476    02/13/2007 013207.0164C1MX    AIRCRAFT-BASED NETWORK
FOR WIRELESS SUBSCRIBER STATIONS       10/11/2001    238,452    07/05/2006
013207.0164PTMX    UBIQUITOUS MOBILE SUBSCRIBER STATION       08/09/2000   
228,238    06/03/2005 013207.0164C5AU    SYSTEM FOR INTEGRATING AN AIRBORNE
WIRELESS CELLULAR NETWORK WITH TERRESTRIAL WIRELESS CELLULAR NETWORKS AND THE
PUBLIC SWITCHED TELEPHONE NETWORK       11/23/2004    2004304908    03/19/2009



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Patent No.    Issue Date
013207.0164C5IN    SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK
WITH TERRESTRIAL WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE
NETWORK    2468/CHENP/06    02/04/2010    238432    02/04/2010 013207.0164C5MX
   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK      
02/09/2009    264,450    02/09/2010 013207.0164C6MX    OVERLAPPING SPECTRUM
CELLULAR COMMUNICATION NETWORKS       02/26/2009    264,769    013207.0178PTCA
   A METHOD OF OPERATING A RADIO BASED PACKET SWITCHED COMMUNICATIONS NETWORK   
   03/01/1995    2,184,817    11/20/2001 013207.0240PTAU    MULTI-LINK AIRCRAFT
CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH MULTIPLE TERRESTRIAL CELL
SITES       09/17/2007    2007313939    10/27/2011



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Patent No.    Issue Date
013207.0241PTAU    AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE
STATION HAVING MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY
POLARIZATIONS    2007313940    05/27/2009    2007313940    10/20/2011
013207.0242PTAU    SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS
LINKS ORIGINATING FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION
NETWORK       05/27/2009    2007313941    12/15/2011 013207.


0164C5EP

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
04812004.2    11/23/2004    1695457    04/11/2012 013207.


0242PTJP

   SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS
ORIGINATING FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION
NETWORK    2009-
535376    04/30/2009    4891409    12/22/2011 EP    METHOD AND APPARATUS FOR
UPDATING A MOBILE UNIT    97954093.7    12/12/1997    976289    5/23/2007 JP   
METHOD AND APPARATUS FOR UPDATING A MOBILE UNIT    10-526968    12/12/1997   
4607260    10/15/2010



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Patent No.    Issue Date CA   
METHOD AND APPARATUS FOR UPDATING A MOBILE UNIT    2274865    12/12/1997   
2274865    11/25/2008 CN    METHOD AND APPARATUS FOR UPDATING A MOBILE UNIT   
97180599.7    12/12/1997    ZL97180599.7    1/12/2005 DE    METHOD AND APPARATUS
FOR UPDATING A MOBILE UNIT    97954093.7    12/12/1997    69737755.5   
5/23/2007 FR    METHOD AND APPARATUS FOR UPDATING A MOBILE UNIT    97954093.7   
12/12/1997    976289    5/23/2007 GB    METHOD AND APPARATUS FOR UPDATING A
MOBILE UNIT    97954093.7    12/12/1997    976289    5/23/2007 HK    METHOD AND
APPARATUS FOR UPDATING A MOBILE UNIT    101469.0    12/12/1997    1022805   
11/4/2005 IT    METHOD AND APPARATUS FOR UPDATING A MOBILE UNIT    97954093.7   
12/12/1997    976289    5/23/2007

Gogo LLC—Foreign Patent Applications

 

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date 013207.


0164C5

D1AU

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
2008246257    11/20/2008    Journal    01/20/11



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date 013207.


0164C5CA

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK    2548319
   11/23/2004    2548319    07/07/05 013207.


0164C5CN

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
0480041374.2    11/23/2004    1914829    02/14/2007 013207.


0164C5FR

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
04812004.2    11/23/2004    1695457    08/30/2006 013207.


0164C5DE

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
04812004.2    11/23/2004    1695457    08/30/2006 013207.


0164C5HK

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
07101754.7    02/14/2007    1094627A    04/04/2007



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date 013207.


0164C5IS

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
04812004.2    11/23/2004    1695457    08/30/2006 013207.


0164C5IE

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
04812004.2    11/23/2004    1695457    08/30/2006 013207.


0164C5

D1JP

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK    2010-
030468    02/15/2010    2010-
213266    09/24/2010 013207.


0164C5ES

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
04812004.2    11/23/2004    1695457    08/30/2006 013207.


0164C5SE

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
04812004.2    11/23/2004    1695457    08/30/2006



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date 013207.


0164C5TR

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
04812004.2    11/23/2004    1695457    08/30/2006 013207.


0164C5GB

   SYSTEM FOR INTEGRATING AN AIRBORNE WIRELESS CELLULAR NETWORK WITH TERRESTRIAL
WIRELESS CELLULAR NETWORKS AND THE PUBLIC SWITCHED TELEPHONE NETWORK   
04812004.2    11/23/2004    1695457    08/30/2006 013207.


0164C6CA

   OVERLAPPING SPECTRUM CELLULAR COMMUNICATION NETWORKS    2552300    01/06/2005
   2552300    08/04/2005 013207.


0240PTCA

   MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH
MULTIPLE TERRESTRIAL CELL SITES    2667331    04/23/2009    2667331    Unknown
013207.


0240PTCN

   MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH
MULTIPLE TERRESTRIAL CELL SITES    200780040582.4    04/30/2009    CN 101536565A
   09/16/09



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

 

0240PTEP

   MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH
MULTIPLE TERRESTRIAL CELL SITES    07842607.9    04/01/2009    2103153   
11/23/2009

013207.

 

0240PTHK

   MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH
MULTIPLE TERRESTRIAL CELL SITES    10102028.0    02/26/2010    1136138A   
06/18/2010

013207.

 

0240PTIN

   MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH
MULTIPLE TERRESTRIAL CELL SITES    2952/CHENP/78640    05/27/2009      

013207.

 

0240PTJP

   MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH
MULTIPLE TERRESTRIAL CELL SITES    2009-535374    04/29/2009    2010-508771   
03/18/2010

013207.

 

0240PTMX

   MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH
MULTIPLE TERRESTRIAL CELL SITES    2009/004818    04/30/2009      

013207.

 

0241PTCA

   AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS   
2667370    04/23/2009    2667370    Unknown



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

 

0241PTCN

   AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS   
200780040683.1    04/30/2009    CN 101536360A    09/16/2009

013207.

 

0241PTEP

   AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS   
07842610.3    04/01/2009    2078349    07/15/2009

013207.

 

0241PTHK

   AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS   
10102027.1    02/26/2010    1136102A    06/18/2010

013207.

 

0241PTIN

   AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS   
2950/CHENP/2009    05/27/2009      

013207.

 

0241PTJP

   AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS   
2009-535375    04/30/2009    2010-508772    03/18/2010



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

 

0241PTMX

   AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS   
2009/004812    04/30/2009      

013207.

 

0242PTCA

   SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS
ORIGINATING FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION
NETWORK    2667373    04/23/2009    2667373    Unknown

013207.

 

0242PTCN

   SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS
ORIGINATING FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION
NETWORK    200780040626.3    04/30/2009    CN 101536566A    09/16/2009

013207.

 

0242PTEP

   SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS
ORIGINATING FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION
NETWORK    07842612.9    04/01/2009    2078431    07/15/2009



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

 

0242PTHK

   SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS
ORIGINATING FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION
NETWORK    010102024.4    02/26/2010    1136137A    06/18/10

013207.

 

0242PTIN

   SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS
ORIGINATING FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION
NETWORK    2970/CHENP/2009    05/27/2009      

013207.

 

0242PTMX

   SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS
ORIGINATING FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION
NETWORK    2009/004816    04/29/2009      

013207.

 

0243PTCA

   SYSTEM FOR CUSTOMIZING ELECTRONIC CONTENT FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    2713398    07/28/2010    2713398   
Unknown

013207.

 

0243PTCN

   CUSTOMIZING CONTENT FOR DELIVERY TO A PASSENGER IN AN AIRBORNE WIRELESS
CELLULAR NETWORK    200880125769.9    07/27/2010    CN


101971160A

   02/09/2011



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

0243PTEP

   SYSTEM FOR CUSTOMIZING ELECTRONIC CONTENT FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    08871942.2    08/10/2010    2250574   
11/17/2010

013207.

0243PTIN

   SYSTEM FOR CUSTOMIZING ELECTRONIC CONTENT FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    5230/CHENP/2010    08/23/2010      

013207.

0251PTCA

   SYSTEM FOR HANDOFF OF AIRCRAFT-BASED CONTENT DELIVERY TO ENABLE PASSENGERS TO
RECEIVE THE REMAINDER OF A SELECTED CONTENT FROM A TERRESTRIAL LOCATION   
2713395    07/28/2010    2713395    Unknown

013207.

0251PTCN

   SYSTEM FOR HANDOFF OF AIRCRAFT-BASED CONTENT DELIVERY TO ENABLE PASSENGERS TO
RECEIVE THE REMAINDER OF A SELECTED CONTENT FROM A TERRESTRIAL LOCATION   
200880125770.1    07/27/2010    CN
101925891A    12/22/2010

013207.

0251PTEP

   SYSTEM FOR HANDOFF OF AIRCRAFT-BASED CONTENT DELIVERY TO ENABLE PASSENGERS TO
RECEIVE THE REMAINDER OF A SELECTED CONTENT FROM A TERRESTRIAL LOCATION   
08871809.3    08/28/2010    2248037    11/10/2010

013207.

0251PTIN

   SYSTEM FOR HANDOFF OF AIRCRAFT-BASED CONTENT DELIVERY TO ENABLE PASSENGERS TO
RECEIVE THE REMAINDER OF A SELECTED CONTENT FROM A TERRESTRIAL LOCATION   
5231/CHENP/2010    08/23/2010    5231/
CHENP/
2010A    12/02/2011



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

0253PTCA

   SYSTEM FOR CUSTOMIZING ELECTRONIC SERVICES FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    2713393    07/29/10    2713393    Unknown

013207.

0253PTCN

   SYSTEM FOR CUSTOMIZING ELECTRONIC SERVICES FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    200880125768.4    07/28/10    CN


101925890A

   12/22/2010

013207.

0253PTEP

   SYSTEM FOR CUSTOMIZING ELECTRONIC SERVICES FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    08871638.6    08/25/2010    2250573   
11/17/2010

013207.

0253PTIN

   SYSTEM FOR CUSTOMIZING ELECTRONIC SERVICES FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    5236/CHENP/
2010    08/23/2010       03/18/2011

013207.

0254PTCA

   SYSTEM FOR MANAGING VOICE OVER INTERNET PROTOCOL COMMUNICATIONS IN A NETWORK
   2714677    08/09/2010    2714677    Unknown

013207.

0254PTCN

   SYSTEM FOR MANAGING VOICE OVER INTERNET PROTOCOL COMMUNICATIONS IN A NETWORK
   200980112821.1    10/11/2010    CN


101999217A

   03/30/2011

013207.

0254PTEP

   SYSTEM FOR MANAGING VOICE OVER INTERNET PROTOCOL COMMUNICATIONS IN A NETWORK
   09710306.3    09/11/2010    2245777    11/03/2010



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

0254PTIN

   SYSTEM FOR MANAGING VOICE OVER INTERNET PROTOCOL COMMUNICATIONS IN A NETWORK
   5558/CHENP/
2010    09/06/2010       12/02/2011

013207.

0256PTAP

   SYSTEM FOR MANAGING AN AIRCRAFT-ORIENTED EMERGENCY SERVICES CALL IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    Not Yet Known    02/28/2011      

013207.

0256PTAU

   SYSTEM FOR MANAGING AN AIRCRAFT-ORIENTED EMERGENCY SERVICES CALL IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    2009277061    03/18/2011      

013207.

0256PTCA

   SYSTEM FOR MANAGING AN AIRCRAFT-ORIENTED EMERGENCY SERVICES CALL IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    2732745    02/01/2011    2732745   
Unknown

013207.

0256PTCN

   SYSTEM FOR MANAGING AN AIRCRAFT-ORIENTED EMERGENCY SERVICES CALL IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    200980134009.9    02/28/2011    CN


102138343A

   07/27/11

013207.

0256PTEP

   SYSTEM FOR MANAGING AN AIRCRAFT-ORIENTED EMERGENCY SERVICES CALL IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    09803303.8    02/28/2011    2311275   
04/20/11

013207.

0256PTIN

   SYSTEM FOR MANAGING AN AIRCRAFT-ORIENTED EMERGENCY SERVICES CALL IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    1232/CHENP/
2011    02/23/2011    1232/CHENP/2011A    12/02/11

013207.

0256PTRU

   SYSTEM FOR MANAGING AN AIRCRAFT-ORIENTED EMERGENCY SERVICES CALL IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    Not Yet Known    02/25/2011      



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

0265PTAP

   SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    09727854.3    03/05/2009    EP2260649    12/15/2010

013207.

0265PTAU

   SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    2009232230    11/09/2010      

013207.

0265PTCA

   SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    Not Yet Known    10/19/2010      

013207.

0265PTCN

   SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    200980118268.2    11/19/2010    CN


102037744A

   04/27/2011

013207.

0265PTEP

   SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    07927854.3    10/26/2010    2260649    12/15/2010

013207.

0265PTIN

   SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    6864/CHEN/


2010

   10/26/2010    6864/


CHENP/

2010A

   07/22/2011

013207.

0265PTRU

   SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    2010144495    10/29/2010      



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

0294PTAU

   SYSTEM FOR CREATING AN AIRCRAFT-BASED IINTERNET PROTOCOL SUBNET IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    2009255573    11/01/2010      

013207.

0294PTCA

   SYSTEM FOR CREATING AN AIRCRAFT-BASED IINTERNET PROTOCOL SUBNET IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    Not Yet Known    10/08/2010      

013207.

0294PTCN

   SYSTEM FOR CREATING AN AIRCRAFT-BASED IINTERNET PROTOCOL SUBNET IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    200980118068.7    11/18/2010    CN


102037660A

   04/27/2011

013207.

0294PTEP

   SYSTEM FOR CREATING AN AIRCRAFT-BASED INTERNET PROTOCOL SUBNET IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    09758820.6    10/15/2010    2260585    12/15/2010

013207.

0294PTIN

   SYSTEM FOR CREATING AN AIRCRAFT-BASED IINTERNET PROTOCOL SUBNET IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    6874/CHENP/


2010

   10/26/2010    6874/


CHENP/

2010A

   07/08/2011

013207.

0294PTRU

   SYSTEM FOR CREATING AN AIRCRAFT-BASED IINTERNET PROTOCOL SUBNET IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    2010144497    01/03/2011      



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

0295PTAP

   SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS
CELLULAR NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS    AP/P/2010/


005433

   12/20/2010      

013207.

0295PTAU

   SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS
CELLULAR NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS    2009255574   
10/08/2010      

013207.

0295PTCA

   SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS
CELLULAR NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS    2720246    09/30/2010
   2720246    Unknown

013207.

0295PTCN

   SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS
CELLULAR NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS    200980118267.8   
11/19/2010    CN


102037661A

   04/27/2011

013207.

0295PTEP

   SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS
CELLULAR NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS    09758821.4   
10/19/2010      

013207.

0295PTIN

   SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS
CELLULAR NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS    6866/CHENP/
2010    10/26/2010    6866/CHENP/2010A    07/08/11

013207.

0295PTRU

   SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS
CELLULAR NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS    2010144494   
10/29/2010      



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

013207.

0302PTCA

   SYSTEM FOR PROVIDING HIGH SPEED COMMUNICATIONS SERVICE IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    2727609    12/16/2010    2727609    Unknown

013207.

0302PTCN

   SYSTEM FOR PROVIDING HIGH SPEED COMMUNICATIONS SERVICE IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    200980129376.X    12/16/2010    CN


102217409

   10/12/11

013207.

0302PTEP

   SYSTEM FOR PROVIDING HIGH SPEED COMMUNICATIONS SERVICE IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    09763028.9    01/19/2011    2292071    03/09/11

013207.

0302PTIN

   SYSTEM FOR PROVIDING HIGH SPEED COMMUNICATIONS SERVICE IN AN AIRBORNE
WIRELESS CELLULAR NETWORK    153/CHENP/


2011

   01/10/2011    153/CHENP/2011/A    09/23/11

013207.

0326PTWO

   TRAFFIC SCHEDULING SYSTEM FOR WIRELESS COMMUNICATIONS    PCT/US2011/


068110

   12/30/2011      

013207.

0328PTWO

   SPECTRUM SHARING BETWEEN AN AIRCRAFT-BASED AIR-TO-GROUND COMMUNICATION SYSTEM
AND EXISTING GEOSTATIONARY SATELLITE SERVICES    PCT/US2012


040527

   06/01/2012          CUSTOMMIZING CONTENT FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK    08871942.2    11/18/2008    EP2250574   
11/17/2010



--------------------------------------------------------------------------------

Docket No.    Title    Appl. No.    Appl. Date    Pub. No.    Pub. Date

PC

   GROUND SYSTEM FOR VEHICLE DATA DISTRIBUTION    PCT/US13/69536    11/12/2013
   —      —  

PC

   COMMUNICATION SYSTEM AND METHOD FOR NODES ASSOCIATED WITH A VEHICLE   
PCT/US13/69531    11/12/2013    —      —  

PC

   VEHICLE DATA DISTRIBUTION SYSTEM AND METHOD    PCT/US13/69529    11/12/2013
   —      —  

PC

   DETERMINING HUMAN STIMULI AT COMPUTING DEVICES    PCT/US14/13975    1/31/2014
   —      —  

PC

   MULTIPLE ANTENNA SYSTEM AND METHOD FOR MOBILE PLATFORMS    PCT/US14/15867   
2/11/2014    —      —  



--------------------------------------------------------------------------------

TRADEMARKS

Aircell Business Aviation Services LLC—U.S. Trademark Registrations

 

Trademark

   Class      Appl. No.      Appl. Date    Reg. No.      Reg. Date

AIRCELL

     9         77175419       May 8, 2007      3473339       July 22, 2008

AIRCELL

     9, 38         75679536       April 9, 1999      2641476      
October 29, 2002

AIRCELL

     38         77175408       May 8, 2007      3573284       February 10, 2009

AIRCELL

     9         77316410       October 29, 2007      3554990      
December 30, 2008

AIRCELL

     38         77316414       October 29, 2007      3554991       December 30,
2008

AIRCELL

     38         77175204       May 8, 2007      3561842       January 13, 2009

AIRCELL

     9         75679720       April 9, 1999      2606315       August 13, 2002

AIRCELL

     38         74246637       February 18, 1992      1997223       August 27,
1996

AIRCELL

     9         77175183       May 8, 2007      3473337       July 22, 2008

AIRCELL AXXESS

     38         77175208       May 8, 2007      3513369       October 7, 2008

AIRCELL AXXESS

     38         78595026       March 25, 2005      3286856       August 28, 2007

AIRCELL AXXESS

     9         78595031       March 25,2005      3286857       August 28, 2007

AIRCELL AXXESS

     9         77175191       May 8, 2007      3481693       August 5, 2008



--------------------------------------------------------------------------------

Trademark

   Class      Appl. No.      Appl. Date    Reg. No.      Reg. Date

AIRCELL BROADBAND

     38         77604031       October 30, 2008      3631108       June 2, 2009

AIRCELL ON BOARD

     9         76127159       September 13, 2000      2552129       March 26,
2002

AIRCELL ON BOARD

     38         75716012       May 27, 1999      2606334       August 13, 2002

AIRCELL ON BOARD

     38         77175213       May 8, 2007      3565337       January 20, 2009

AIRCELL ON BOARD

     9         77175198       May 8, 2007      3485879       August 12, 2008

IN TOUCH, IN FLIGHT

     38         75561855       September 30, 1998      2307311       January 11,
2000

IN TOUCH, IN FLIGHT

     9         77175201       May 8, 2007      3473338       July 22, 2008

IN TOUCH, IN FLIGHT

     38         77175218       May 8, 2007      3477620       July 29, 2008

IN TOUCH, IN FLIGHT

     9         76116963       August 24, 2000      2600307       July 30, 2002

Aircell Business Aviation Services LLC—U.S. Trademark Applications

 

Trademark

   Class      Appl. No.      Appl. Date

AIRCELL (and design)

     9         85495497       December 14, 2011

IN AIR & ON.

     38         85495479       December 14, 2011

AIRCELL (and design)

     38         85495466       December 14, 2011

AIRCELL MOBILE

     9         85836995       January 30, 2013

AIRCELL MOBILE

     38         85836990       January 30, 2013



--------------------------------------------------------------------------------

Gogo LLC—U.S. Trademark Registrations

 

Trademark

   Class      Appl. No.      Appl. Date      Reg. No.      Reg. Date

Emoticon Logo *-)-

     38         77976486         October 19, 2007         3600042      
March 31, 2009

Emoticon Logo *-)-

     9         77309056         October 19, 2007         3667304      
August 11, 2009

GOGO

     9         77216179         September 8, 2009         3680364      
September 8, 2009

GOGO

     38         77216180         June 26, 2007         3499843      
September 9, 2008

GOGO

     9         85339267         June 6, 2011         4129839       April 17,
2012

GOGO

     38         85339274         June 6, 2011         4133147       April 24,
2012

GOGO VISION

     38         85370757         July 13, 2011         4133220       April 24,
2012

IN AIR. ONLINE.

     9         85349568         June 17, 2011         4126958       April 10,
2012

IN AIR. ONLINE.

     38         85349559         June 17, 2011         4126957       April 10,
2012

WI-FI WITH WINGS

     9         77327233         November 12, 2007         3680528       Sept. 8,
2009

WI-FI WITH WINGS

     38         77327244         November 12, 2007         3555008      
December 30, 2008

LAND ON TOP OF THINGS

     38         85440937         October 06, 2011         4247178      
November 20, 2012

Gogo LLC—U.S. Trademark Applications

 

Trademark

   Class      Appl. No.      Appl. Date

GOGO BIZ

     38         85581100       March 27, 2012

IT’S THE INTERNET. IN THE SKY.

     38         85440977       October 6, 2011



--------------------------------------------------------------------------------

Aircell Business Aviation Services LLC—Foreign Trademark Registrations

 

Country

  

Trademark

   Class    Reg. No.    Reg. Date

Argentina

   LOGO [g7669981.jpg]    38    2,257,882    Nov. 12, 2008

Argentina

   LOGO [g7669981.jpg]    9    2,257,881    Nov. 12, 2008

Argentina

   LOGO [g7669982.jpg]    38    2,284,832    Apr. 28, 2009

Argentina

   AIRCELL    9    2,257,879    Nov. 12, 2008

Argentina

   AIRCELL    38    2,257,880    Nov. 12, 2008

Argentina

   AIRCELL AXXESS    38    2,146,494    March 14, 2007

Argentina

   AIRCELL AXXESS    9    2,156,528    May 7, 2007

Argentina

   AIRCELL ON BOARD    38    2,257,884    Nov. 12, 2008

Argentina

   AIRCELL ON BOARD    9    2,257,883    Nov. 12, 2008

Argentina

   IN TOUCH, IN FLIGHT    38    2,257,828    December 11, 2008

Argentina

   IN TOUCH, IN FLIGHT    9    2,327,426    November 12, 2009

Austria

   AIRCELL AXXESS    9, 38    880602    November 27, 2006

Benelux

   AIRCELL AXXESS    9, 38    880602    September 23, 2005

Brazil

   AIRCELL    9    827011989    December 8, 2009

Canada

   LOGO [g7669981.jpg]    9, 38    TMA603840    March 2, 2004

Canada

   LOGO [g7669981.jpg]    9, 35, 39    TMA784044    December 3, 2010

Canada

   LOGO [g7669982.jpg]    9, 38    TMA750820    October 22, 2009

Canada

   AIRCELL    9, 38    TMA604608    March 9, 2004



--------------------------------------------------------------------------------

Country

  

Trademark

   Class    Reg. No.    Reg. Date

Canada

   AIRCELL    9, 35, 39    TMA750834    October 22, 2009

Canada

   AIRCELL AXXESS    9, 35, 39    TMA750833    October 22, 2009

Canada

   IN TOUCH, IN FLIGHT    38    TMA561460    May 7, 2002

Canada

   IN TOUCH, IN FLIGHT    9, 35, 39    TMA750832    October 22, 2009

China

   LOGO [g7669981.jpg]    38    944,367    June 13, 2009

China

   LOGO [g7669982.jpg]    38    967,130    Jan. 17, 2010

China

   LOGO [g7669982.jpg]    9    967,131    April 29, 2008

China

   AIRCELL    38    944,363    June 13, 2009

China

   AIRCELL AXXESS    9    947,823    November 8, 2007

China

   LOGO [g7669981.jpg]    9    946,334    November 8, 2007

China

   AIRCELL AXXESS    38    944,366    June 14, 2009

China

   AIRCELL ON BOARD    38    944,365    June 24, 2009

Denmark

   AIRCELL AXXESS    9, 38    880,602    Nov. 27, 2006

European Community

   LOGO [g7669982.jpg]    38    967,130    June 2, 2009

European Community

   LOGO [g7669981.jpg]    38    944,367    October 17, 2008

European Community

   LOGO [g7669981.jpg]    9    946,334    November 7, 2008

European Community

   LOGO [g7669982.jpg]    9    967,131    June 2, 2009

European Community

   AIRCELL    9, 38    4,065,652    October 23, 20063

 

3  Note: Current owner of record may be Aircell LLC. Assignment to Aircell
Business Aviation Services LLC sent to local counsel for recording.



--------------------------------------------------------------------------------

Country

  

Trademark

   Class    Reg. No.    Reg. Date

European Community

   AIRCELL    38    944,363    October 17, 2008

European Community

   AIRCELL    9    946,335    November 7, 2008

European Community

   AIRCELL AXXESS    38    944,366    October 17, 2008

European Community

   AIRCELL AXXESS    9    947,823    November 21, 2008

European Community

   AIRCELL ON BOARD    38    944,365    October 17, 2008

European Community

   AIRCELL ON BOARD    9    946,337    Nov. 7, 2008

European Community

   IN TOUCH, IN FLIGHT    38    1,154,285    November 5, 20014

European Community

   IN TOUCH, IN FLIGHT    38    944,364    October 17, 2008

European Community

   IN TOUCH, IN FLIGHT    9    946,336    June 6, 2008

France

   AIRCELL AXXESS    9, 38    880,602    November 27, 2006

Germany

   AIRCELL AXXESS    9, 38    880,602    December 14, 2006

India

   IN TOUCH, IN FLIGHT    9, 38    1,663,501    March 31, 20095

Italy

   AIRCELL AXXESS    9    880,602    November 27, 2006

Japan

   LOGO [g7669981.jpg]    38    944,367; JP
2007-361,548    November 14, 2008

Japan

   LOGO [g7669982.jpg]    38    967130    May 21, 2009

Japan

   AIRCELL    9, 38    944,363; JP
2007-361,544    August 14, 2008

Japan

   AIRCELL AXXESS    9    880,602    December 7, 2007

 

4  Note: Current owner of record may be Aircell LLC. Assignment to Aircell
Business Aviation Services LLC sent to local counsel for recording.

5  Note: Current owner of record is Aircell LLC. Assignment to Aircell Business
Aviation Services LLC in process.



--------------------------------------------------------------------------------

Country

  

Trademark

   Class    Reg. No.    Reg. Date

Japan

   AIRCELL AXXESS    38    944,366; JP
2007-361,547    March 9, 2009

Japan

   AIRCELL AXXESS    9    947,823; JP
2008-350,364    February 13, 2009

Japan

   AIRCELL ON BOARD    38    944,365; JP
2007-361,546    November 14, 2008

Japan

   AIRCELL ON BOARD    9    946,337; JP
2007-362,227    February 13, 2009

Japan

   IN TOUCH, IN FLIGHT    38    944,364; JP
2007-361,545    November 14, 2008

Japan

   IN TOUCH, IN FLIGHT    9    946,336; JP
2007-362,226    February 13, 2009

Madrid

   LOGO [g7669981.jpg]    38    944,367    November 8, 2007

Madrid

   LOGO [g7669981.jpg]    9    946,334    November 8, 2007

Madrid

   LOGO [g7669982.jpg]    38    967,130    April 29, 2008

Madrid

   LOGO [g7669982.jpg]    9    967,131    April 29, 2008

Madrid

   AIRCELL    9    946,335    November 8, 2007

Madrid

   AIRCELL    38    944,363    November 8, 2007

Madrid

   AIRCELL AXXESS    9    880,602    September 23, 2005

Madrid

   AIRCELL AXXESS    38    944,366    November 8, 2007

Madrid

   AIRCELL AXXESS    9    947,823    November 8, 2007

Madrid

   AIRCELL ON BOARD    38    944,365    November 8, 2007

Madrid

   AIRCELL ON BOARD    9    946,337    November 8, 2007

Madrid

   IN TOUCH, IN FLIGHT    38    944,364    November 8, 2007



--------------------------------------------------------------------------------

Country

  

Trademark

   Class    Reg. No.    Reg. Date

Madrid

   IN TOUCH, IN FLIGHT    9    946,336    November 8, 2007

Mexico

   LOGO [g7669981.jpg]    38    634,828    November 30, 1999

Mexico

   LOGO [g7669981.jpg]    9    749,268    May 29, 2002

Mexico

   LOGO [g7669981.jpg]    38    1,100,623    May 20, 2009

Mexico

   LOGO [g7669982.jpg]    38    1,056,652    August 27, 2008

Mexico

   LOGO [g7669981.jpg]    9    1,101,365    May 22, 2009

Mexico

   LOGO [g7669982.jpg]    9    1,111,818    July 23, 2009

Mexico

   AIRCELL    38    650,393    April 18, 2000

Mexico

   AIRCELL    9    836,446    June 9, 2004

Mexico

   AIRCELL    38    1,100,622    May 20, 2009

Mexico

   AIRCELL    9    1,113,088    July 31, 2009

Mexico

   AIRCELL AXXESS    38    1,057,097    August 28, 2008

Mexico

   AIRCELL AXXESS    9    1,113,087    July 31, 2009

Mexico

   AIRCELL ON BOARD    38    1,057,096    August 28, 2008

Mexico

   AIRCELL ON BOARD    9    1,112,576    July 29, 2009

Mexico

   IN TOUCH, IN FLIGHT    38    665564    July 27, 2000

Mexico

   IN TOUCH, IN FLIGHT    38    1,108,885    July 6, 2009

Mexico

   IN TOUCH, IN FLIGHT    9    1,104,601    June 10, 2009

Netherlands Antilles

   AIRCELL AXXESS    9    880602    November 26, 2006



--------------------------------------------------------------------------------

 

Country

  

Trademark

   Class    Reg. No.   Reg. Date

Norway

   AIRCELL AXXESS    9, 38    880602;
Nat’l Ref
#20064412   August 29, 2008

S. Korea

   LOGO [g7669981.jpg]    38    944,367   December 2, 2008

S. Korea

   LOGO [g7669982.jpg]    38    967,130   April 20, 2009

S. Korea

   AIRCELL    38    944,363   December 5, 2008

S. Korea

   AIRCELL AXXESS    38    944,366   December 2, 2008

S. Korea

   AIRCELL ON BOARD    38    944,365   December 2, 2008

S. Korea

   IN TOUCH, IN FLIGHT    38    944,364   December 5, 2008

Spain

   AIRCELL AXXESS    9    880,602   November 27, 2006

Sweden

   AIRCELL AXXESS    9    880,602   September 23, 2005

Switzerland

   LOGO [g7669982.jpg]    38    967,130   Jan. 17, 2010

Switzerland

   LOGO [g7669982.jpg]    9    967,131   Jan. 17, 2010

Switzerland

   AIRCELL AXXESS    9    880,602   November 27, 2006

United Kingdom

   AIRCELL AXXESS    9    880,602   November 8, 2006

Aircell Business Aviation Services LLC—Foreign Trademark Applications6

 

Country

  

Trademark

   Class    Appl. No.    Appl. Date

Brazil

   LOGO [g7669981.jpg]    9    829473297    November 8, 2007

Brazil

   LOGO [g7669981.jpg]    38    829473300    November 8, 2007

 

6  Note: Current owner of record of all pending Brazilian applications is
unclear. Assignment to Aircell Business Aviation Services LLC cannot be recorded
until marks are registered.



--------------------------------------------------------------------------------

Country

  

Trademark

   Class    Appl. No.    Appl. Date

Brazil

   LOGO [g7669982.jpg]    9    829702644    April 29, 2008

Brazil

   LOGO [g7669982.jpg]    38    829702652    April 29, 2008

Brazil

   AIRCELL    38    829473270    November 8, 2007

Brazil

   AIRCELL    9    829473262    November 8, 2007

Brazil

   AIRCELL AXXESS    9    827788606    September 26, 2005

Brazil

   AIRCELL AXXESS    38    829473327    November 8, 2007

Brazil

   AIRCELL AXXESS    38    827788614    September 26, 2005

Brazil

   AIRCELL AXXESS    9    829473319    November 8, 2007

Brazil

   AIRCELL ON BOARD    38    829473343    November 8, 2007

Brazil

   AIRCELL ON BOARD    9    829473335    November 8, 2007

Brazil

   IN TOUCH, IN FLIGHT    9    829473360    November 8, 2007

Brazil

   IN TOUCH, IN FLIGHT    38    829473378    November 8, 2007

 

Trademark

   Class(es)    Serial
No./Reg.
No.    Filing/Reg. Date    Country   

Status

  

Owner

LOGO [g7669983.jpg]    9, 38    1581949    June 13, 2012    Canada    Pending
International Trademark Applications    Aircell Business Aviation Services LLC

IN AIR & ON.

   38    1581950    June 13, 2012    Canada    Pending International Trademark
Applications    Aircell Business Aviation Services LLC



--------------------------------------------------------------------------------

Trademark

   Class(es)    Serial
No./Reg.
No.    Filing/Reg. Date    Country   

Status

  

Owner

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    China    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    China    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   38    Pending    June 13, 2012    China    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

IN AIR & ON.

   38    Pending    June 13, 2012    China    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    European
Community    Pending International Trademark Applications    Aircell Business
Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    European
Community    Pending International Trademark Applications    Aircell Business
Aviation Services LLC

LOGO [g7669983.jpg]

   38    Pending    June 13, 2012    European
Community    Pending International Trademark Applications    Aircell Business
Aviation Services LLC

IN AIR & ON.

   38    Pending    June 13, 2012    European
Community    Pending International Trademark Applications    Aircell Business
Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Japan    Pending International
Trademark Applications    Aircell Business Aviation Services LLC



--------------------------------------------------------------------------------

Trademark

   Class(es)    Serial
No./Reg.
No.    Filing/Reg. Date    Country   

Status

  

Owner

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Japan    Pending International Trademark
Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   38    Pending    June 13, 2012    Japan    Pending International Trademark
Applications    Aircell Business Aviation Services LLC

IN AIR & ON.

   38    Pending    June 13, 2012    Japan    Pending International Trademark
Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Madrid    Pending International Trademark
Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Madrid    Pending International Trademark
Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   38    Pending    June 13, 2012    Madrid    Pending International Trademark
Applications    Aircell Business Aviation Services LLC

IN AIR & ON.

   38    Pending    June 13, 2012    Madrid    Pending International Trademark
Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    1282782    June 13, 2012    Mexico    Pending International Trademark
Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   38    1282787    June 13, 2012    Mexico    Pending International Trademark
Applications    Aircell Business Aviation Services LLC



--------------------------------------------------------------------------------

Trademark

   Class(es)    Serial
No./Reg.
No.    Filing/Reg. Date    Country   

Status

  

Owner

IN AIR & ON.

   38    1282799    June 13, 2012    Mexico    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Norway    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Norway    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   38    Pending    June 13, 2012    Norway    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

IN AIR & ON.

   38    Pending    June 13, 2012    Norway    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Russian
Federation    Pending International Trademark Applications    Aircell Business
Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Russian
Federation    Pending International Trademark Applications    Aircell Business
Aviation Services LLC

LOGO [g7669983.jpg]

   38    Pending    June 13, 2012    Russian
Federation    Pending International Trademark Applications    Aircell Business
Aviation Services LLC

IN AIR & ON.

   38    Pending    June 13, 2012    Russian
Federation    Pending International Trademark Applications    Aircell Business
Aviation Services LLC



--------------------------------------------------------------------------------

Trademark

   Class(es)    Serial
No./Reg.
No.    Filing/Reg. Date    Country   

Status

  

Owner

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    S. Korea    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    S. Korea    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   38    Pending    June 13, 2012    S. Korea    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

IN AIR & ON.

   38    Pending    June 13, 2012    S. Korea    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Switzerland    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   9    Pending    June 13, 2012    Switzerland    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

LOGO [g7669983.jpg]

   38    Pending    June 13, 2012    Switzerland    Pending International
Trademark Applications    Aircell Business Aviation Services LLC

IN AIR & ON.

   38    Pending    June 13, 2012    Switzerland    Pending International
Trademark Applications    Aircell Business Aviation Services LLC



--------------------------------------------------------------------------------

Gogo LLC—Foreign Trademark Registrations

 

Country

  

Trademark

   Class    Reg. No.    Reg. Date

Argentina

   Emoticon Logo *-)-    9    2,282,458    April 23, 2009

Argentina

   Emoticon Logo *-)-    38    2,282,459    April 23, 2009

Argentina

   WI-FI WITH WINGS    38    2,344,787    February 9, 2010

Argentina

   WI-FI WITH WINGS    9    2,344,786    February 9, 2010

Brazil

   Emoticon Logo *-)-    38    829699180    August 30, 2011

Canada

   GOGO    9, 38    TMA748631    September 24, 2009

Canada

   WI-FI WITH WINGS    9, 38    TMA748145    September 21, 2009

Canada

   Emoticon Logo *-)-    9, 38, 42    823364    May 4, 2012

China

   Emoticon Logo *-)-    9, 38    967,127    April 18, 2008

China

   WI-FI WITH WINGS    38    966,318    May 10, 2008

European Community

   Emoticon Logo *-)-    9, 38    967,127    April 18, 2008

European Community

   GOGO    9    952,270    December 21, 2007

European Community

   GOGO    38    954,700    December 21, 2007

European Community

   WI-FI WITH WINGS    38    966,318    May 10, 2008

European Community

   WI-FI WITH WINGS    9    971,696    May 10, 2008

Japan

   Emoticon Logo *-)-    9, 38    967,127    April 18, 2008

Japan

   GOGO    38    954,700    December 22, 2007

Japan

   WI-FI WITH WINGS    38    966,318    May 10, 2008

Japan

   WI-FI WITH WINGS    9    971,696    May 10, 2008



--------------------------------------------------------------------------------

Madrid

   Emoticon Logo *-)-    9, 38    967,127    April 18, 2008

Madrid

   GOGO    9    952,270    December 21, 2007

Madrid

   GOGO    38    954,700    December 21, 2007

Madrid

   LOGO [g7669984.jpg]    9    1,104,647    December 6, 2011

Madrid

   LOGO [g7669984.jpg]    38    1,102,947    December 6, 2011

Madrid

   GOGO VISION    38    1,103,120    December 12, 2011

Madrid

   IN AIR. ONLINE.    38    1,105,342    December 12, 2011

Madrid

   WI-FI WITH WINGS    9    971,696    May 10, 2008

Madrid

   WI-FI WITH WINGS    38    966,318    May 10, 2008

Mexico

   Emoticon Logo *-)-    38    1,051,867    July 31, 2008

Mexico

   Emoticon Logo *-)-    9, 38    1,075,459    December 2, 2008

Mexico

   GOGO    38    1,039,786    May 19, 2008

Mexico

   GOGO    9    1,073,885    November 26, 2008

Mexico

   WI-FI WITH WINGS    38    1,060,656    September 12, 2008

Russian Federation

   GOGO    9    952270    December 21, 2007

S. Korea

   Emoticon Logo *-)-    9, 38    967,127    April 18, 2008

Switzerland

   Emoticon Logo *-)-    9, 38    967,127    April 18, 2008

Switzerland

   GOGO    9    952,270    December 21, 2007

Switzerland

   GOGO    38    954,700    December 21, 2007

Switzerland

   WI-FI WITH WINGS    38    966,318    May 10, 2008

Switzerland

   WI-FI WITH WINGS    9    971,696    May 10, 2008



--------------------------------------------------------------------------------

Gogo LLC—Foreign Trademark Applications

 

Country

  

Trademark

   Class    Appl. No.    Appl. Date

Argentina

   LOGO [g7669984.jpg]    9    3,133,415    December 6, 2011

Argentina

   LOGO [g7669984.jpg]    38    3,133,419    December 6, 2011

Argentina

   IN AIR. ONLINE.    38    3,133,420    December 6, 2011

Argentina

   GOGO VISION    38    3,133,421    December 6, 2011

Argentina

   IT’S THE INTERNET. IN THE SKY.    38    3,154,656    March 29, 2012

Argentina

   LAND ON TOP OF THINGS    38    3,154,658    March 29, 2012

Brazil

   Emoticon Logo *-)-    9    829699163    April 22, 2008

Brazil

   GOGO    9    829522646    December 26, 2007

Brazil

   GOGO    38    829522654    December 26, 2007

Brazil

   GOGO VISION    38    Pending    January 3, 2012

Brazil

   IN AIR. ONLINE.    38    831283661    December 16, 2011

Brazil

   LOGO [g7669984.jpg]    9    Pending    December 6, 2011

Brazil

   LOGO [g7669984.jpg]    38    Pending    December 6, 2011

Brazil

   WI-FI WITH WINGS    38    829715681    May 12, 2008

Brazil

   WI-FI WITH WINGS    9    829715673    May 12, 2008

Canada

   LOGO [g7669984.jpg]    9, 38    1555,119    December 6, 2011

Canada

   GOGO VISION    38    1555,117    December 6, 2011



--------------------------------------------------------------------------------

Country

  

Trademark

   Class    Appl. No.    Appl. Date

Canada

   IN AIR. ONLINE.    38    1555,118    December 6, 2011

Canada

   IT’S THE INTERNET. IN THE SKY    38    1570,656    March 27, 2012

Canada

   LAND ON TOP OF THINGS    38    1570,655    March 27, 2012

Canada

   GOGO BIZ    38    1595,267    September 21, 2012

China

   LOGO [g7669984.jpg]    9    1104647    December 6, 2011

China

   LOGO [g7669984.jpg]    38    1102947    December 6, 2011

China

   IN AIR. ONLINE.    38    1105342    December 12, 2011

China

   GOGO VISION    38    1103120    December 12, 2011

China

   IT’S THE INTERNET. IN THE SKY.    38    Pending    March 29, 2012

China

   LAND ON TOP OF THINGS    38    Pending    March 29, 2012

European Union

   LOGO [g7669984.jpg]    9    1104647    December 6, 2011

European Union

   LOGO [g7669984.jpg]    38    1102947    December 6, 2011

European Union

   IN AIR. ONLINE.    38    1105342    December 12, 2011

European Union

   GOGO VISION    38    1103120    December 12, 2011

European Union

   IT’S THE INTERNET. IN THE SKY.    38    Pending    March 29, 2012

European Union

   LAND ON TOP OF THINGS    38    Pending    March 29, 2012

India

   GOGO    9, 38    1,635,488    December 26, 2007

India

   LOGO [g7669984.jpg]    9, 38    2245884    December 7, 2011

India

   IN AIR. ONLINE.    38    2246620    December 9, 2011



--------------------------------------------------------------------------------

Country

  

Trademark

   Class    Appl. No.    Appl. Date

India

   GOGO VISION    38    2245883    December 8, 2011

India

   IT’S THE INTERNET. IN THE SKY    38    2306477    March 27, 2012

India

   LAND ON TOP OF THINGS    38    2306476    March 27, 2012

Japan

   LOGO [g7669984.jpg]    9    1104647    December 6, 2011

Japan

   LOGO [g7669984.jpg]    38    1102947    December 6, 2011

Japan

   IN AIR. ONLINE.    38    1105342    December 12, 2011

Japan

   GOGO VISION    38    1103120    December 12, 2011

Japan

   IT’S THE INTERNET. IN THE SKY.    38    Pending    March 29, 2012

Japan

   LAND ON TOP OF THINGS    38    Pending    March 29, 2012

Madrid

   IT’S THE INTERNET. IN THE SKY.    38    A0029053    March 29, 2012

Madrid

   LAND ON TOP OF THINGS    38    A0029057    March 29, 2012

Mexico

   LOGO [g7669984.jpg]    9    1,233,260    December 6, 2011

Mexico

   LOGO [g7669984.jpg]    38    1,233,261    December 6, 2011

Mexico

   IN AIR. ONLINE.    38    1,233,568    December 7, 2011

Mexico

   GOGO VISION    38    1,233,566    December 7, 2011

Mexico

   IT’S THE INTERNET. IN THE SKY    38    1261821    March 28, 2012

Mexico

   LAND ON TOP OF THINGS    38    1261823    March 28, 2012

Mexico

   GOGO BIZ    38    1312339    September 26, 2012

Norway

   LOGO [g7669984.jpg]    9    1104647    December 6, 2011



--------------------------------------------------------------------------------

Country

  

Trademark

   Class    Appl. No.    Appl. Date

Norway

   LOGO [g7669984.jpg]    38    1102947    December 6, 2011

Norway

   IN AIR. ONLINE.    38    1105342    December 12, 2011

Norway

   GOGO VISION    38    1103120    December 12, 2011

Norway

   IT’S THE INTERNET. IN THE SKY.    38    Pending    March 29, 2012

Norway

   LAND ON TOP OF THINGS    38    Pending    March 29, 2012

Russian Federation

   LOGO [g7669984.jpg]    9    1104647    December 6, 2011

Russian Federation

   LOGO [g7669984.jpg]    38    1102947    December 6, 2011

Russian Federation

   IN AIR. ONLINE.    38    1105342    December 12, 2011

Russian Federation

   GOGO VISION    38    1103120    December 12, 2011

Russian Federation

   IT’S THE INTERNET. IN THE SKY.    38    Pending    March 29, 2012

Russian Federation

   LAND ON TOP OF THINGS    38    Pending    March 29, 2012

South Korea

   LOGO [g7669984.jpg]    9    1104647    December 6, 2011

South Korea

   LOGO [g7669984.jpg]    38    1102947    December 6, 2011

South Korea

   IN AIR. ONLINE.    38    1105342    December 12, 2011

South Korea

   GOGO VISION    38    1103120    December 12, 2011

South Korea

   IT’S THE INTERNET. IN THE SKY.    38    Pending    March 29, 2012

South Korea

   LAND ON TOP OF THINGS    38    Pending    March 29, 2012

Switzerland

   LOGO [g7669984.jpg]    9    1104647    December 6, 2011

Switzerland

   LOGO [g7669984.jpg]    38    1102947    December 6, 2011



--------------------------------------------------------------------------------

Country

  

Trademark

   Class    Appl. No.    Appl. Date

Switzerland

   IN AIR. ONLINE.    38    1105342    December 12, 2011

Switzerland

   GOGO VISION    38    1103120    December 12, 2011

Switzerland

   IT’S THE INTERNET. IN THE SKY.    38    Pending    March 29, 2012

Switzerland

   LAND ON TOP OF THINGS    38    Pending    March 29, 2012

EXCLUSIVE LICENSES TO REGISTERED UNITED STATES COPYRIGHTS

NONE.



--------------------------------------------------------------------------------

SCHEDULE 7 TO THE

GUARANTEE AND COLLATERAL AGREEMENT

MATERIAL EXCLUDED ASSETS

Aircraft:

 

Grantor

  

Asset

Gogo LLC

   Challenger 600

Gogo LLC

   Boeing 737-500

Property Subject to Purchase Money Liens or Capital Lease Obligations:

 

Grantor

  

Location

   Vendor    Equipment Type

Gogo LLC

   Various    Century Link    Routers

Gogo LLC

   Various    Cisco    Routers

Gogo LLC

  

1300 N. Arlington

Heights Road,

Itasca IL 60143

   ElectroRent    Engineering Equipment

Gogo LLC

  

1250 N. Arlington

Heights Road,

Itasca IL 60143

   Farnam    Laptop Computers

Gogo LLC

  

1250 N. Arlington

Heights Road,

Itasca IL 60143

   Lenovo Financial    Laptop Computers

Gogo LLC

  

1250 N. Arlington

Heights Road,

Itasca IL 60143

   VAR Resources    Laptop Computers



--------------------------------------------------------------------------------

Leased Cell Towers:

 

Grantor

  

Site Location

  

Assets

Gogo LLC   

3290 Peger Road,

Fairbanks, Fairbanks North Star Borough AK 99687 United States

   Leased space on cell tower Gogo LLC   

Cordova Airport,

Cordova, Cordova AK 99574 United States

   Leased space on cell tower Gogo LLC   

Ocean Cape Road,

Yakatat, Yakutat Borough AK 99689 United States

   Leased space on cell tower Gogo LLC   

9229 Cessna Drive,

Juneau, Juneau AK 99601 United States

   Leased space on cell tower Gogo LLC   

Totem Way,

Kake, Juneau AK 99830 United States

   Leased space on cell tower Gogo LLC   

1061 Aberdeen Rd,

Vernon, Lamar AL 35592 United States

   Leased space on cell tower Gogo LLC   

880 Willie Rodgers Road,

Evergreen, Conecuh AL 36401 United States

   Leased space on cell tower Gogo LLC   

499 Tower Rd. Steele, AL 35987, Site is N of this address,

Attalla, St. Clair AL 35987 United States

   Leased space on cell tower Gogo LLC   

4794 Lee Road 188,

Auburn, Lee AL 36832 United States

   Leased space on cell tower Gogo LLC   

9847 Holly Springs Lane,

Harrisburg, Poinsett AR 72432 United States

   Leased space on cell tower Gogo LLC   

1907 Gravel Pit Road,

White Hall, Jefferson AR 71603 United States

   Leased space on cell tower Gogo LLC   

1.4 Mi So of Buck Knob,

Buck City, Scott AR 72142 United States

   Leased space on cell tower Gogo LLC   

Ben Hur Cemetery Rd.,

Pelsor, Newton AR 72856 United States

   Leased space on cell tower Gogo LLC   

1410 West Sunnyside Drive,

Phoenix, Maricopa AZ 85029 United States

   Leased space on cell tower Gogo LLC   

4.5 Miles Southwest of Holbrook,

Holbrook, Navajo AZ 86025 United States

   Leased space on cell tower Gogo LLC   

7130 Industrial Boulevard

LEC address = 7301 Industrial Boulevard,

Holbrook, AZ 86025,

Holbrook, Navajo AZ 86025 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

MP 581 Hwy. 89A Cooper Ridge Electronic Site,

Jacob Lake, Coconino AZ 86022 United States

   Leased space on cell tower Gogo LLC   

15769 S. Old Haviland Station Rd.,

Yucca, Mohave AZ 86438 United States

   Leased space on cell tower Gogo LLC   

7501 S. Kolb Ave.,

Tucson, Pima AZ 85739 United States

   Leased space on cell tower Gogo LLC   

10 MI SE of Williams, AZ 86046,

Williams, Coconino AZ 86046 United States

   Leased space on cell tower Gogo LLC   

1 Bill Williams Mountain, Williams AZ 86046,

Williams, Coconino AZ 86046 United States

   Leased space on cell tower Gogo LLC   

Off Indian Route 7, CELLONE SITE,

Chinle, Apache AZ 86503 United States

   Leased space on cell tower Gogo LLC   

1 LITTLE BLACK SPOT MTN, Frontier site,

Pinon, Apache AZ 86510 United States

   Leased space on cell tower Gogo LLC   

LEC Address = MP 287 US Highway 70

Use Lat/Long —> County Road 232, Peridot, AZ 85542, County Road 232,

San Carlos, Maricopa AZ 85550 United States

   Leased space on cell tower Gogo LLC   

46788 N. Hwy 288,

Young, AZ 85554 United States

   Leased space on cell tower Gogo LLC   

10535 Box Springs Mtn. Rd.,

Moreno Valley, Riverside CA 92557 United States

   Leased space on cell tower Gogo LLC   

15311 Cuda Road,

Arvin, Kern CA 93307 United States

   Leased space on cell tower Gogo LLC   

NE Corner of Hwy 58, Vineland Road,

Bakersfield, Kern CA 93307 United States

   Leased space on cell tower Gogo LLC   

4 MI East of Yermo,

Ludlow, San Bernardino CA 92338 United States

   Leased space on cell tower Gogo LLC   

45298 Valley Center Road,

Newberry Springs, San Bernardino CA 92365 United States

   Leased space on cell tower Gogo LLC   

Drunken Gulch Rd., Mariposa, CA, 95338, E of Hwy 49,

Mariposa, Mariposa CA 95338 United States

   Leased space on cell tower Gogo LLC   

Drunken Gulch Rd., Mariposa, CA, 95338, E of Hwy 49,

Mariposa, Mariposa CA 95338 United States

   Leased space on cell tower Gogo LLC   

48448 Lonoak Road,

King City, Monterey CA 93930 United States

   Leased space on cell tower Gogo LLC   

Off Bollinger Canyon Road,

Moraga, Contra Costa CA 94556 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

Lookout Road (N of Hwy 299) at Hatchett Mountain, CA 96065,

Montgomery Creek, Riverside CA 96065 United States

   Leased space on cell tower Gogo LLC   

Lookout Road (N of Hwy 299) at Hatchett Mountain, CA 96065,

Montgomery Creek, Riverside CA 96065 United States

   Leased space on cell tower Gogo LLC   

16840 Hickman Lane, Cottonwood, CA

Use lat/long 40.284342, -122.280131,

Red Bluff, Tehema CA 96022 United States

   Leased space on cell tower Gogo LLC   

Glamis, 4210 Black Mountain Rd., Palo Verde, CA 92266,

Winterhaven, Imperial CA 92283 United States

   Leased space on cell tower Gogo LLC   

1280 Atlantic Avenue,

Yuma, AZ United States

   Leased space on cell tower Gogo LLC   

2 Miles South of I-10 Rest-Stop T.6,

Desert Center, Riverside CA United States

   Leased space on cell tower Gogo LLC   

49600 Oates Rd,

Coachella, Riverside CA 92236 United States

   Leased space on cell tower Gogo LLC   

4201 Fairfax Ave.,

Los Angeles, CA 90008 United States

   Leased space on cell tower Gogo LLC   

10717 R-84 Street NE,

Calgary, AL T3N 1C3 Canada

   Leased space on cell tower Gogo LLC   

10717 R-84 Street NE,

Calgary, AL T3N1C3 Canada

   Leased space on cell tower Gogo LLC   

Digby Island,

Prince Rupert, BC V8J 3S3 Canada

   Leased space on cell tower Gogo LLC   

Lot 1993 & 2000, Range 5, Costal

District Prince Rupert,

Prince Rupert (Digby Island), BC BC V0V Canada

   Leased space on cell tower Gogo LLC   

7370 Market St.,

Port Hardy, BC V0N 2P0 Canada

   Leased space on cell tower Gogo LLC   

NE 15 12 1 East,

Rosser, MB R3C 2E6 Canada

   Leased space on cell tower Gogo LLC   

DIA East @ 88th

Telco Address: 33401 E 88th Ave., Commerce City, CO 80022,

Denver, Adams CO 80022 United States

   Leased space on cell tower Gogo LLC   

Lobo Overlook,

Crede, Mineral CO 81130 United States

   Leased space on cell tower Gogo LLC   

5700 Forest Spring RD,

Pagosa Spring, Archuletta CO 81147 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

70 Greenbriar Drive,

Pagosa West, Archuletta CO 81147 United States

   Leased space on cell tower Gogo LLC   

Off of Colorado Route 13,

Rifle, Garfield CO United States

   Leased space on cell tower Gogo LLC   

County Road 120,

Glenwood Springs, Garfield CO 81601 United States

   Leased space on cell tower Gogo LLC   

CR 35, 6 MI South of La Junta,

La Junta, Otero CO 81050 United States

   Leased space on cell tower Gogo LLC   

Near 2917  1⁄2 San Juan Ave.

Use Lat/Long,

La Junta, Otero CO 81050 United States

   Leased space on cell tower Gogo LLC   

104060 Hwy 491,

Cahone, Dolores CO 81320 United States

   Leased space on cell tower Gogo LLC   

29525 Hwy. 55,

Crook, Logan CO United States

   Leased space on cell tower Gogo LLC   

29525 Hwy. 55,

Crook, Logan CO United States

   Leased space on cell tower Gogo LLC   

15677 Hwy. 59,

Siebert, Kit Carson CO 80834 United States

   Leased space on cell tower Gogo LLC   

15677 Hwy. 59,

Siebert, Kit Carson CO 80834 United States

   Leased space on cell tower Gogo LLC   

Badger Mountain Radio Peak

4WD Vehicle Needed,

Lake George, Park CO 80827 United States

   Leased space on cell tower Gogo LLC   

5955 Trout Creek Road,

Woodland Park, Teller CO 80866 United States

   Leased space on cell tower Gogo LLC   

TBD,

TBD, TBD CO United States

   Leased space on cell tower Gogo LLC   

CR 410,

LaVeta, Huerfano County CO 81055 United States

   Leased space on cell tower Gogo LLC   

1445 State Highway 135,

Gunnison CO 81230 United States

   Leased space on cell tower Gogo LLC    Lincoln CO United States    Leased
space on cell tower Gogo LLC   

CR 43 (Intersection of Hwy 160 & 43),

Walsh, Baca CO 81090 United States

   Leased space on cell tower Gogo LLC   

25 Parliament Blvd.,

Chapleau, ON P0M 1K0 Canada

   Leased space on cell tower Gogo LLC   

41 Scarsdale Rd.,

Toronto, ON M3B 2R2 Canada

   Leased space on cell tower Gogo LLC   

1331 Coker St.,

Ottawa, ON K4P 1A2 Canada

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

4000 Avenue de La Montagne Ouest,

Quebec, QC G3K 0A8 Canada

   Leased space on cell tower Gogo LLC   

604 Rang Gosford,

St. Raymond, QC G3L 1P2 Canada

   Leased space on cell tower Gogo LLC   

NE 30 16 4-2,

Broadview, SK S0G 0K0 Canada

   Leased space on cell tower Gogo LLC   

1654 King street,

Enfield, Hartford CT 06082 United States

   Leased space on cell tower Gogo LLC   

9500 N.W. 109th

St., Medley, Dade FL 33178 United States

   Leased space on cell tower Gogo LLC   

1965 Lawson Rd.,

Clearwater, Pinellas FL 33763 United States

   Leased space on cell tower Gogo LLC   

10301 Narcoossee Road,

Orlando, Orange FL 32823 United States

   Leased space on cell tower Gogo LLC   

151 Roberts Landing Rd.,

Wewahitchka, Gulf FL 32465 United States

   Leased space on cell tower Gogo LLC   

11420 US Rt. 1 North,

St. Augustine, St. Johns FL 32095 United States

   Leased space on cell tower Gogo LLC   

8060 E. US Highway 27,

Perry, Taylor FL 32347 United States

   Leased space on cell tower Gogo LLC   

12334 Hwy. 27,

Ocala, Marion FL 34480 United States

   Leased space on cell tower Gogo LLC   

1480 Dyer Road,

Port St. Lucie, St. Lucie FL 34952 United States

   Leased space on cell tower Gogo LLC   

6051 Poling Lane,

Fort Myers, Lee FL 33917 United States

   Leased space on cell tower Gogo LLC   

1325 Virginia Avenue,

East Point, Fulton GA 30344 United States

   Leased space on cell tower Gogo LLC   

1709 Kilkenny Road

(off Redbird Creek Trail),

Richmond Hill, Bryan GA 31324 United States

   Leased space on cell tower Gogo LLC   

1370 Windy Hill Road,

Byromville, Dooly GA 31007 United States

   Leased space on cell tower Gogo LLC   

LEC Address = 7105 Mitchell-Warrenton Rd, Mitchell, GA 30820

(BTS is North of LEC address, nearest x-street = Nunn Rd)

Please Use LAT/LONG = 33.24167000, -82.69583000,

Mitchell, Glascock GA 30820 United States

   Leased space on cell tower Gogo LLC   

Homerville Rd./Rte. 441

6235 Pearson Highway, Homerville, GA 31634,

Homerville, Clinch GA 31634 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

616 Lovvorn Road,

Cedartown, GA 30125 United States

   Leased space on cell tower Gogo LLC   

4101 170th Street,

Brooklyn, Poweshiek IA 52211 United States

   Leased space on cell tower Gogo LLC   

1881 320th St.,

Casey, Guthrie IA 50048 United States

   Leased space on cell tower Gogo LLC   

1120 220th Street,

Britt, Hancock IA 50423 United States

   Leased space on cell tower Gogo LLC   

1367 Sherman Ridge Road,

Waukon, Allamakee IA 52172 United States

   Leased space on cell tower Gogo LLC   

Bennett Mountain

4 x 4 Vehicle NEEDED, Elmore County, Elmore ID 83467 United States

   Leased space on cell tower Gogo LLC   

Bennett Mountain 4 x 4 Vehicle NEEDED,

Elmore County, Elmore ID 83467 United States

   Leased space on cell tower Gogo LLC   

Bennett Mountain 4 x 4 Vehicle NEEDED,

Elmore County, Elmore ID 83467 United States

   Leased space on cell tower Gogo LLC   

LEC Address = 815 Garrett St., Mountain Home, ID 83647

(West Side of Garrett Street, between Gruss Ave. and Turner Ave.),

Mountain Home, Elmore ID 83467 United States

   Leased space on cell tower Gogo LLC   

LEC Address = 815 Garrett St., Mountain Home, ID 83647

(West Side of Garrett Street, between Gruss Ave. and Turner Ave.),

Mountain Home, Elmore ID 83467 United States

   Leased space on cell tower Gogo LLC   

Baldy Mountain

4 x 4 Vehicle NEEDED,

Salmon, Lemhi ID 83467 United States

   Leased space on cell tower Gogo LLC   

111 S Terrace

4 x 4 VEHICLE NEEDED,

Salmon, Lemhi ID 83467 United States

   Leased space on cell tower Gogo LLC   

South Frontage Rd.

4 x 4 Vehicle NEEDED,

Downey, Bannock County ID 83234 United States

   Leased space on cell tower Gogo LLC   

3031 Wood Canyon Road

4 x 4 Vehicle Needed,

Soda Springs, Caribou ID 83276 United States

   Leased space on cell tower Gogo LLC   

602 N. York Road,

Bensonville, DuPage IL 60106 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

921 Airport Avenue,

Greenville, Bond IL 62246 United States

   Leased space on cell tower Gogo LLC   

14401 Henry Road,

Morrison, Whiteside IL 61270 United States

   Leased space on cell tower Gogo LLC   

19543 Waller Road,

Fulton, Whiteside IL 61252 United States

   Leased space on cell tower Gogo LLC   

1740 PJ KELLER HWY, Lexington, IL 61753,

Lexington, McClean IL 61753 United States

   Leased space on cell tower Gogo LLC   

7000-7706 County Road 2350 E, Table Grove, IL 61482 per Google Maps

(just S of U.S. 136 & County Road 2350 E), 7609 E 2350 th St., Adair, IL 61411
(WOP),

Table Grove, McDonough IL 0 United States

   Leased space on cell tower Gogo LLC   

641 South County Road 450 East,

Connersville, Fayette IN 47331 United States

   Leased space on cell tower Gogo LLC   

12734 North 1025 West, N CO Rd 1025 W,

Jefferson, IN 47960,

Monticello, White IN 47960 United States

   Leased space on cell tower Gogo LLC   

6158 W. State Road 246,

Lewis, Clay IN 47858 United States

   Leased space on cell tower Gogo LLC   

4483 Co. Rd. DD,

Grainfield, Gove KS 67737 United States

   Leased space on cell tower Gogo LLC   

3300 Emmett Avenue, Haysville, KS 67060,

Haysville, Sedgwick KS 67233 United States

   Leased space on cell tower Gogo LLC   

12120 Hwy. 83,

Garden City, Finney KS 67846 United States

   Leased space on cell tower Gogo LLC   

27052 120Th Rd. (W of Hwy 281)

(site of unnamed road; please use lat/long),

Lebanon, Smith KS 66952 United States

   Leased space on cell tower Gogo LLC   

245 NE 20th Avenue,

Great Bend, Barton KS 67530 United States

   Leased space on cell tower Gogo LLC   

7825 North U.S. Hwy. 77

Hwy 77 and Old Hwy 77,

Junction City, Geary KS 66441 United States

   Leased space on cell tower Gogo LLC   

1528 1600th Rd.,

Iola, Allen KS 66749 United States

   Leased space on cell tower Gogo LLC   

1528 1600th Rd.,

Iola, Allen KS 66749 United States

   Leased space on cell tower Gogo LLC   

Hwy 9 and Anderson Rd.,

Muscotah, Atchison KS 66023 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

3560 @Route 1, KS

 

3900 @707 East 4th Street, Coldwater, KS 67029 (37.265514, -99.318636),

Buttermilk, Comanche KS 67029 United States

   Leased space on cell tower Gogo LLC   

579 Around the World Rd.,

Wallins Creek, Harlan KY 40873 United States

   Leased space on cell tower Gogo LLC   

1.5 MI SSE of Beechburg, KY, Beechburg - Wallingford Rd,

Flemingsburg, Wallingford KY 41093 United States

   Leased space on cell tower Gogo LLC   

320 Ranch Road,

Mt. Washington, Jefferson KY 40047 United States

   Leased space on cell tower Gogo LLC   

11096 State Route 109, LEC address = 36 State

Route 2918, Sturgis, KY 42459,

Sturgis, Union KY 42459-7902 United States

   Leased space on cell tower Gogo LLC   

205 Garrett Hill Road,

Haynesville, Claiborne Parish LA 71038 United States

   Leased space on cell tower Gogo LLC   

1005 Cheneau Road,

Kaplan, Vermilion LA 70548 United States

   Leased space on cell tower Gogo LLC   

41795 Hwy 23, Boothville-Venice, LA 70041,

41795 Hwy 23, Boothville, LA 70038,

Buras, Plaquemines LA 70041 United States

   Leased space on cell tower Gogo LLC   

7417 Highway 1,

Boyce, Rapides Parish LA 71409 United States

   Leased space on cell tower Gogo LLC   

124 Murray Street,

Medford, Middlesex MA 02155 United States

   Leased space on cell tower Gogo LLC   

Water Station Run Rd.,

Lonaconing, Allegany MD 21539 United States

   Leased space on cell tower Gogo LLC   

110 Monroe St.,

Fruitland, Wicomico MD 21826 United States

   Leased space on cell tower Gogo LLC   

444 Blackcap Road,

Eddington, Penobscot ME 4428 United States

   Leased space on cell tower Gogo LLC   

3483 Kensington Road,

Milford, Livingston MI 48380 United States

   Leased space on cell tower Gogo LLC   

5156 Walker Road, 5170 Walker Road.,

Rapid City, Kalkaska MI 49646 United States

   Leased space on cell tower Gogo LLC   

154 Lakeview CT,

Harbor View, Keweenaw MI 49950 United States

   Leased space on cell tower Gogo LLC   

87844 CR668,

Decatur, Van Buren MI 49045 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

9300 Buchanan,

Shelby, Oceana MI 49455 United States

   Leased space on cell tower Gogo LLC   

9300 Buchanan,

Shelby, Oceana MI 49455 United States

   Leased space on cell tower Gogo LLC   

901 N. 72nd Avenue,

Hart, Oceana MI 49420 United States

   Leased space on cell tower Gogo LLC   

1405 E. Wackerly Drive,

Sanford, Midland MI 48657 United States

   Leased space on cell tower Gogo LLC   

13320 15th Ave.,

Plymouth, Hennepin MN 55441 United States

   Leased space on cell tower Gogo LLC   

35170 880th Street,

Heron Lake, Jackson MN 56137 United States

   Leased space on cell tower Gogo LLC   

317 Southeast 991 Road, Clinton, MO 64735

x-Street = Hwy 7,

Clinton, Henry MO 64735 United States

   Leased space on cell tower Gogo LLC   

21998 Kodiak Rd.,

Gallatin, Daviess MO 64640 United States

   Leased space on cell tower Gogo LLC   

2007 Cedar Lane, Hermann, MO 65041, x-Street = Hwy 19,

Hermann, Gasconade MO 65041 United States

   Leased space on cell tower Gogo LLC   

County Road 402 R2,

Marble Hill, Bollinger MO 62764 United States

   Leased space on cell tower Gogo LLC   

Highway E,

Knox City, Knox MO 63446 United States

   Leased space on cell tower Gogo LLC   

14331 US Hwy. 60,

Cabool, Texas MO 65689 United States

   Leased space on cell tower Gogo LLC   

4562 Hwy 49 South,

Florence, Rankin MS 39073 United States

   Leased space on cell tower Gogo LLC   

141 Bethany Road, Holly Springs National Forest,

Potts Camp, Marshall MS 38659 United States

   Leased space on cell tower Gogo LLC   

MacDonald Pass,

Elliston, Powell MT United States

   Leased space on cell tower Gogo LLC   

915 Argyle St. (x-Street National Ave.), 1444

National Avenue,

Helena, Lewis and Clark MT 59601 United States

   Leased space on cell tower Gogo LLC   

State RT 311 & Old Hwy. 10,

Hysham, Treasure MT 59076 United States

   Leased space on cell tower Gogo LLC   

Thompson Mtn. Lookout

LEC address = 5947 5947 Thompson Peak Trail,

Superior, Mineral MT 59872 United States

   Leased space on cell tower Gogo LLC   

412 YATES ROAD E.,

Wibaux, Golden Valley MT 59353 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

3505 Tower Road

LEC address: 3536 TOWER RD, Maiden, NC 28650,

Maiden, Catawba NC 28650 United States

   Leased space on cell tower Gogo LLC   

1805 W. Main St., 301 Commons Dr.,

Williamston, NC 27892 (WOP),

Williamston, Martin NC 27892 United States

   Leased space on cell tower Gogo LLC   

28 Mount Gilead Church Rd,

Pittsboro, Chatham NC 27312 United States

   Leased space on cell tower Gogo LLC   

6671 Willimington HWY,

Holly Ridge, Onslow 28445 United States

   Leased space on cell tower Gogo LLC   

12046 33rd ST SE, x-street 120th Ave SE,

Valley City, Barnes ND 58072 United States

   Leased space on cell tower Gogo LLC   

83897 S. Highway 97,

Mullen, Hooker NE 69152 United States

   Leased space on cell tower Gogo LLC   

9601 Rokeby Road,

Lincoln, Lancaster NE 68526 United States

   Leased space on cell tower Gogo LLC   

58897 873 Rd.,

Waterbury, Dixon NE 68785 United States

   Leased space on cell tower Gogo LLC   

Corner of 803rd Rd. and 483rd Rd.,

North Loup, Valley NE 68859 United States

   Leased space on cell tower Gogo LLC   

510 W 6th St, Curtis, NE 69025,

Curtis, Frontier NE 69025 United States

   Leased space on cell tower Gogo LLC   

4410 Hwy. 29,

Mitchell, Sioux NE 69357 United States

   Leased space on cell tower Gogo LLC   

835 Highway 20, HWY 20 (use lat/long),

Harrison, Sioux NE 69346 United States

   Leased space on cell tower Gogo LLC   

416 Eagle Rock Avenue,

West Orange, Essex NJ 07052 United States

   Leased space on cell tower Gogo LLC   

606 Delaware Avenue,

Egg Harbor Township, Atlantic NJ 08234 United States

   Leased space on cell tower Gogo LLC   

Forest Road 6, Cibola National Forest,

Datil, Catron NM 87821 United States

   Leased space on cell tower Gogo LLC   

45 Frontage Rd,

Pie Town, Catron NM 87827 United States

   Leased space on cell tower Gogo LLC   

45 Frontage Rd,

Pie Town, Catron NM 87827 United States

   Leased space on cell tower Gogo LLC   

Lot #9 on Jack’s Peak

 

(Donor at 606 1/2 Alta Vista, Bayard, NM),

Silver City, Grant NM 88061 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

606 1/2 Alta Vista,

Bayard, Grant NM 88023 United States

   Leased space on cell tower Gogo LLC   

6309 St. Hwy 156,

Cuervo, NM 88417 United States

   Leased space on cell tower Gogo LLC   

Route 3-204 #, Pipeline Rd., Cuba, NM 87013,

Cuba, McKinley NM 87013 United States

   Leased space on cell tower Gogo LLC   

220 Sophia Road,

Grenville, Union NM 88424 United States

   Leased space on cell tower Gogo LLC   

2008 US Highway 60,

Willard, Torrance NM 87063 United States

   Leased space on cell tower Gogo LLC   

9598 Highway 55,

Estancia, Torrance NM 87016 United States

   Leased space on cell tower Gogo LLC   

10 Miller Lane,

Angel Fire, Colfax NM 87710 United States

   Leased space on cell tower Gogo LLC   

SE 1/4 S33 T15N R18W

LEC address = 110 State Highway 602, Gallup, NM 87301,

Gallup, McKinley NM 87305 United States

   Leased space on cell tower Gogo LLC   

13 Rd 1499

(near RD 1490),

La Plata, San Juan NM 87418 United States

   Leased space on cell tower Gogo LLC   

Canyon Road and Industrial,

Boulder City, Clark NV 89005 United States

   Leased space on cell tower Gogo LLC   

Canyon Road and Industrial,

Boulder City, Clark NV 89005 United States

   Leased space on cell tower Gogo LLC   

Booker Mountain

North of US Hwy. 6, LEC Address 485 WATER CANYON RD., Battle Mountain, NV 89820,

Tonapah, Nye NV 89049 United States

   Leased space on cell tower Gogo LLC   

Peavine Mountain Road, Stead Blvd. & US 395

LEC address = 9855 Peavine Peak Road, Reno, NV 89506,

Keno, Washoe NV 89523 United States

   Leased space on cell tower Gogo LLC   

Battle Mountain,

Battle Mountain, Lander NV 89820 United States

   Leased space on cell tower Gogo LLC   

LEC address = 70 E CENTER RD., Lund, NV 89317,

Lund, White Pine NV 89317 United States

   Leased space on cell tower Gogo LLC   

124 Murray Street

LEC Address = 105 Utsayantha Lane, Stamford, NY 12167,

Stamford, Delaware NY 12167 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

124 Murray Street

LEC Address = 105 Utsayantha Lane, Stamford, NY 12167,

Stamford, Delaware NY 12167 United States

   Leased space on cell tower Gogo LLC   

Alma Hill Road,

Alma, Allegany NY 14708 United States

   Leased space on cell tower Gogo LLC   

484 Chesbro Road,

Schroeppel, Oswego NY 13132 United States

   Leased space on cell tower Gogo LLC    NY United States    Leased space on
cell tower Gogo LLC   

82750 County Line Rd.,

Cadiz, Harrison OH 43907 United States

   Leased space on cell tower Gogo LLC   

46145 Telegraph Road,

Amherst, Lorain OH 44001 United States

   Leased space on cell tower Gogo LLC   

5474 N. Hamilton Road,

New Albany, Franklin OH 43054 United States

   Leased space on cell tower Gogo LLC   

23261 Road E

LEC address = LEC Address = 23013 Road E., Continental, OH 45831,

Continental, Putnam OH 48531 United States

   Leased space on cell tower Gogo LLC   

2 MI W. Highway 283,

Cheyenne, Roger Mills OK 73628 United States

   Leased space on cell tower Gogo LLC   

25015 E. Cobbs Corner Rd.,

Talequah, Cherokee OK 74464 United States

   Leased space on cell tower Gogo LLC   

SR 5, 2.4MI West of Walters

LEC address = 715 S 7th St, Walters, OK 73572,

Walters, Cotton OK 73572 United States

   Leased space on cell tower Gogo LLC   

Address = 1301 E LAFAYETTE, COAL COUNTY, OK 74538

(1.25 MI E. Junction SR 43 & Hwy 3),

Coalgate, Coal OK 74538 United States

   Leased space on cell tower Gogo LLC   

7501 South Midwest Rd., Guthrie, OK 73044,

Guthrie, Logan OK 73044 United States

   Leased space on cell tower Gogo LLC   

CR # 207 (aka Mile Road 35)

Mile 35 and Bb,

Guymon, Texas OK 73942 United States

   Leased space on cell tower Gogo LLC   

Buck Mountain, 3.5 Mi North of McGowen Creek Rd.,

Springfield, Lane OR 97478 United States

   Leased space on cell tower Gogo LLC   

33124 Van Duyn Rd,

Coburg, Lane OR 97408 United States

   Leased space on cell tower Gogo LLC   

South of Highway 20

Glass Butte, 97758 Lake County,

Riley, Deschutes OR 97758 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

Pine Mountain,

Brothers, Deschutes OR 97701 United States

   Leased space on cell tower Gogo LLC   

63710 Paramount,

Bend, Deschutes OR 97701 United States

   Leased space on cell tower Gogo LLC   

MP4 Hines Logging Road,

Harney OR 97720 United States

   Leased space on cell tower Gogo LLC   

430 Newark Rd., Landenberg, PA 19350

3 Miles East of Avondale,

Landenberg, Chester PA 19350 United States

   Leased space on cell tower Gogo LLC   

Off of State Rd. 6

LEC Address = RR1 Fire Tower Rd., Mehoopany, PA 18629,

Mehoopany, Wyoming PA 18629 United States

   Leased space on cell tower Gogo LLC   

2.3 Miles NW of Ickesburg, PA along State Rte. 74,

Port Royal, Juniatta PA 17082 United States

   Leased space on cell tower Gogo LLC   

5690 California road,

Millcreek, Erie PA 16415 United States

   Leased space on cell tower Gogo LLC   

71 Tucker Ln, Mayport, PA,

Mayport, Clarion PA 16224 United States

   Leased space on cell tower Gogo LLC   

251 Donat road,

Lenhartsville, Berks PA 19534 United States

   Leased space on cell tower Gogo LLC   

off of Salem Road

LEC address @5551 Hwy 501 W, Conway, SC 29526,

Conway, Horry SC 29526 United States

   Leased space on cell tower Gogo LLC   

1753 Coffee Rd.,

Westminster, Oconee SC 29693 United States

   Leased space on cell tower Gogo LLC   

749 main road,

John’s Island, Charelston SC 29455 United States

   Leased space on cell tower Gogo LLC   

2270 Congaree Drive,

Cayce, Lexington SC 29033 United States

   Leased space on cell tower Gogo LLC   

140 Miller Farm Road,

Inman, Spartanburg SC 29349 United States

   Leased space on cell tower Gogo LLC   

S Dakota 20 & Owens Lake Rd., Rainbow, SD 57638

45.530400, -102.396000

MST (W of Missouri River),

Bison, Perkins SD 57620 United States

   Leased space on cell tower Gogo LLC   

45993 207th Street,

Bruce, Brookings SD 57212 United States

   Leased space on cell tower Gogo LLC   

45422 209th St.,

Arlington, Kingsbury SD 57212 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

36415 301st Street -,

Fairfax, Gregory SD 57335 United States

   Leased space on cell tower Gogo LLC   

CR 7 and SD Hwy 248 (nearest address 21395 SD Hwy 248),

Philip, Jackson SD 57567 United States

   Leased space on cell tower Gogo LLC   

15898 SD highway 47,

Lebanon, Potter SD 57442 United States

   Leased space on cell tower Gogo LLC   

2797 Greer Road,

Goodlettsville, Davidson TN 73072 United States

   Leased space on cell tower Gogo LLC   

1801 Young Road,

Cleveland, Bradley TN 37323 United States

   Leased space on cell tower Gogo LLC   

538 Old Dairy road,

Atwood, Carroll TN 38220 United States

   Leased space on cell tower Gogo LLC   

9929 N Hwy 111,

Byrdstown, TN 38549 United States

   Leased space on cell tower Gogo LLC   

123 Peggy Avenue,

Loretto, Lawrence TN 38469 United States

   Leased space on cell tower Gogo LLC   

46 Ballard Road,

Manchester, Coffee TN 37355 United States

   Leased space on cell tower Gogo LLC   

3700 N. White Chapel Blvd,

Southlake, Denton TX 0 United States

   Leased space on cell tower Gogo LLC   

321 Powell,

Spring, Harris TX 77373 United States

   Leased space on cell tower Gogo LLC   

Off of Hwy 12/CR 183; 20.3 miles South on Highway12,

Wimberly, Shasta TX 78676 United States

   Leased space on cell tower Gogo LLC   

12000 Hwy. 290 West Austin,

Austin, Travis TX 78736 United States

   Leased space on cell tower Gogo LLC   

780 Hwy. 285 North,

Pecos, Reeves TX 79772 United States

   Leased space on cell tower Gogo LLC   

1330 S. Martinez Street,

Pecos, Reeves TX 79772 United States

   Leased space on cell tower Gogo LLC   

9062 CR 4105,

Scurry, Reeves TX 79526 United States

   Leased space on cell tower Gogo LLC   

331 East CR 401,

Premont, Jim Wells TX 78375 United States

   Leased space on cell tower Gogo LLC   

3810 North Highway 283,

Albany, Shackelford TX 76340 United States

   Leased space on cell tower Gogo LLC   

501 FM 932,

Purmela, Coryell TX 76566 United States

   Leased space on cell tower Gogo LLC   

596 West US Highway 84,

Evant, Hamilton TX 76525 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

7792 E. Highway 79,

Oakwood, Leon TX 75855 United States

   Leased space on cell tower Gogo LLC   

271 CR 2850,

Mount Pleasant, Titus TX 75493 United States

   Leased space on cell tower Gogo LLC   

5130 N. Western Rd.,

Amarillo, Potter TX 79120 United States

   Leased space on cell tower Gogo LLC   

1771 N. Zaragoza,

El Paso, El Paso TX 79936 United States

   Leased space on cell tower Gogo LLC   

13036 Highway 83 N.,

Paducah, Cottle TX 79248 United States

   Leased space on cell tower Gogo LLC    Levelland, Hockley TX 79336 United
States    Leased space on cell tower Gogo LLC   

2525 Gilmer Street,

Caddo Mills, TX 75135 United States

   Leased space on cell tower Gogo LLC   

MacDonald Loop Rd, 8701 STATE HWY 59

NORTH Bowe,TX 76230,

Montague, Montague TX 76252 United States

   Leased space on cell tower Gogo LLC   

Farnsworth Peak,

Salt Lake City, Salt Lake UT 84101 United States

   Leased space on cell tower Gogo LLC   

Farnsworth Peak,

Salt Lake City, Salt Lake UT 84101 United States

   Leased space on cell tower Gogo LLC   

55 N. 300 West

40.770762, -111.899909, KSL-TV Triad 5 Building,

Salt Lake City, Salt Lake UT 84101 United States

   Leased space on cell tower Gogo LLC   

3.4 MI on Airport Road from Green River Ave.,

Green River, Emery UT 84525 United States

   Leased space on cell tower Gogo LLC   

1066 East 150 S,

Green River, Grand UT 84525 United States

   Leased space on cell tower Gogo LLC   

Recipient: Highway 21 to Frisco Peak

Donor: 2000 Sunset Road, Lakepoint Utah, 84074

(lat/long 40.680984, -112.258961).,

Milford, Beaver UT 84014 United States

   Leased space on cell tower Gogo LLC   

Recipient: Highway 21 to Frisco Peak

Donor: 2000 Sunset Road, Lakepoint Utah, 84074

(lat/long 40.680984, -112.258961).,

Milford, Beaver UT 84014 United States

   Leased space on cell tower Gogo LLC   

S12850 W, LEC = 8913 S 12850 W,

DUCHESNE, UT 84021,

Myton, Duchesne UT 84021 United States

   Leased space on cell tower Gogo LLC   

S12850 W, LEC = 8913 S 12850 W,

DUCHESNE, UT 84021,

Myton, Duchesne UT 84021 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

4241 South River Road,

St. George, Washington UT 84790-4729 United States

   Leased space on cell tower Gogo LLC   

Utah State Route 12,

Bryce Canyon, Garfield UT 94764 United States

   Leased space on cell tower Gogo LLC   

870N 370E,

Delta, UT 84624 United States

   Leased space on cell tower Gogo LLC   

870N 370E,

Delta, UT 84624 United States

   Leased space on cell tower Gogo LLC   

1751 Pinnacle Drive,

McLean, TBD VA 22102 United States

   Leased space on cell tower Gogo LLC   

920 Tower Hill Road, Appomattox, VA 24522,

Appomatox, Appomatox VA 24522 United States

   Leased space on cell tower Gogo LLC   

Route 616 (Carpenters Mill Rd.),

Ruckersville, Greene VA 22968 United States

   Leased space on cell tower Gogo LLC   

13515 Old Telegraph Rd. (CR 647),

Lanexa, New Kent VA 23089 United States

   Leased space on cell tower Gogo LLC   

1375 Ramsey Moumtain Road.,

Max Madows, Wythe VA 24360 United States

   Leased space on cell tower Gogo LLC   

22706 120th Avenue S.E.,

Kent, King WA 98031 United States

   Leased space on cell tower Gogo LLC   

174502 E Jump Off Joe Rd,

Kennewick, Benton WA 99337 United States

   Leased space on cell tower Gogo LLC   

26431 Addington Road N.,

Edwall, Lincoln WA 99008 United States

   Leased space on cell tower Gogo LLC   

18110 NE Fourth Plain Rd.,

Vancouver, Clark WA 98682 United States

   Leased space on cell tower Gogo LLC   

12811 County Road F,

Wisconsin Rapids, Portage WI 54921 United States

   Leased space on cell tower Gogo LLC   

7675 Kraus Rd.,

York, Dane WI 53925 United States

   Leased space on cell tower Gogo LLC   

N49645 Hanson Lane,

Eleva, Trempealeau WI 54738 United States

   Leased space on cell tower Gogo LLC   

4606T Big Tyler Road,

Charleston, Kanawha WV 25313 United States

   Leased space on cell tower Gogo LLC   

SR 15, 4.5 MI NE Webster Springs,

Webster Springs, Webster WV 26288 United States

   Leased space on cell tower Gogo LLC   

7.8 Miles Northeast of Highway 14 at Sage Creek Road,

Cody, Park WY 82435 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Gogo LLC   

451 Shoshone Avenue,

Lovell, Big Horn WY 82431 United States

   Leased space on cell tower Gogo LLC   

451 Shoshone Avenue,

Lovell, Big Horn WY 82431 United States

   Leased space on cell tower Gogo LLC   

Micro Road, 7 Miles South of Casper

LEC Address = 4072 Micro Rd., Casper, WY 82601,

Casper, Natrona WY 82601 United States

   Leased space on cell tower Gogo LLC   

1541 Tower Road,

Rock Springs, Sweetwater WY 82901 United States

   Leased space on cell tower Gogo LLC   

23 Crow Creek

Routt National Forest, Laramie, Usfs 724, WY 82070,

Laramie, Albany WY 82037 United States

   Leased space on cell tower Gogo LLC   

227 Kenwood Drive,

Newcastle, Weston County WY 82701 United States

   Leased space on cell tower



--------------------------------------------------------------------------------

Exhibit E

Certain Defaults and Events of Default

1.        Default under Section 7.9(c) of the Existing Credit Agreement
resulting from the failure to join LiveTV Airfone LLC to the Security Documents
in connection with the acquisition of LiveTV Airfone LLC by Aircell Business
Aviation Services LLC, as well as the failure to take any other actions required
by the Existing Credit Agreement or any other Loan Document related to such
acquisition of a new Subsidiary.